Exhibit 10.18

 

EXECUTION VERSION

 

REDACTED COPY

 

Portions of this Exhibit 10.18 have been omitted pursuant to a confidential
treatment request.  The omitted material has been filed separately with the
Securities and Exchange Commission.

 

        

 

 

AMENDED AND RESTATED INDENTURE

 

 

dated as of December 13, 2007

 

 

by and between

 

 

WILLIS ENGINE SECURITIZATION TRUST,
a Delaware statutory trust,
as issuer of the Notes,

 

 

and

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Indenture Trustee of the Notes

 

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

Section 1.01

Definitions

1

Section 1.02

Rules of Construction

49

Section 1.03

Compliance Certificates and Opinions

51

Section 1.04

Acts of Noteholders

52

 

 

 

ARTICLE II

 

THE NOTES

 

 

 

Section 2.01

Authorization of Notes; Amount of Outstanding Principal Balance; Terms; Form;
Execution and Delivery

53

Section 2.02

Restrictive Legends

56

Section 2.03

Note Registrar and Paying Agent

58

Section 2.04

Paying Agent to Hold Money in Trust

59

Section 2.05

Method of Payment

60

Section 2.06

Minimum Denomination

61

Section 2.07

Exchange Option

61

Section 2.08

Mutilated, Destroyed, Lost or Stolen Notes

62

Section 2.09

Payments of Transfer Taxes

63

Section 2.10

Additional Notes

63

Section 2.11

Book-Entry Registration

66

Section 2.12

Special Transfer Provisions

68

Section 2.13

Temporary Definitive Notes

71

Section 2.14

Statements to Noteholders

72

Section 2.15

CUSIP, CINS AND ISIN Numbers

74

Section 2.16

Debt Treatment of Notes

74

 

 

 

ARTICLE III

 

ACCOUNTS; PRIORITY OF PAYMENTS

 

 

 

Section 3.01

Establishment of Accounts; Investments

74

Section 3.02

Collections Account

76

Section 3.03

Engine Acquisition Account

77

Section 3.04

Senior Restricted Cash Account

79

Section 3.05

Junior Restricted Cash Account

80

Section 3.06

Engine Reserve Account

81

 

i

--------------------------------------------------------------------------------


 

Section 3.07

Security Deposit/Lessee-Funded Account; Lease Sub-Account

82

Section 3.08

Expense Account

83

Section 3.09

Series Accounts

84

Section 3.10

Redemption/Defeasance Account

84

Section 3.11

Engine Replacement Account

85

Section 3.12

Hedge Payment Account

86

Section 3.13

Calculations

86

Section 3.14

Payment Date Distributions from the Collections Account

90

Section 3.15

Allocation Rules

96

Section 3.16

Certain Redemptions

99

Section 3.17

Procedure for Redemptions

100

Section 3.18

Collections Loans; Warehouse Loan

101

Section 3.19

Adjustments in Targeted Principal Balances

102

Section 3.20

Senior Liquidity Facility

103

 

 

 

ARTICLE IV

 

DEFAULT AND REMEDIES

 

 

 

Section 4.01

Events of Default

108

Section 4.02

Remedies Upon Event of Default

110

Section 4.03

Limitation on Suits

112

Section 4.04

Waiver of Existing Defaults

112

Section 4.05

Restoration of Rights and Remedies

113

Section 4.06

Remedies Cumulative

113

Section 4.07

Authority of Courts Not Required

113

Section 4.08

Rights of Noteholders to Receive Payment

114

Section 4.09

Indenture Trustee May File Proofs of Claim

114

Section 4.10

Undertaking for Costs

114

Section 4.11

Control by Noteholders

114

Section 4.12

Purchase Rights of the Series B Noteholders

115

 

 

 

ARTICLE V

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

Section 5.01

Representations and Warranties

115

Section 5.02

General Covenants

117

Section 5.03

Portfolio Covenants

126

Section 5.04

Operating Covenants

130

 

 

 

ARTICLE VI

 

THE INDENTURE TRUSTEE

 

 

 

Section 6.01

Acceptance of Trusts and Duties

134

 

ii

--------------------------------------------------------------------------------


 

Section 6.02

Absence of Duties

135

Section 6.03

Representations or Warranties

135

Section 6.04

Reliance; Agents; Advice of Counsel

135

Section 6.05

Not Acting in Individual Capacity

137

Section 6.06

No Compensation from Noteholders

137

Section 6.07

Notice of Defaults

138

Section 6.08

Indenture Trustee May Hold Securities

138

Section 6.09

Corporate Trustee Required; Eligibility

138

Section 6.10

Reports by WEST

138

Section 6.11

Compensation

138

Section 6.12

Conditions Precedent

139

 

 

 

ARTICLE VII

 

SUCCESSOR INDENTURE TRUSTEES

 

 

 

Section 7.01

Resignation and Removal of Indenture Trustee

139

Section 7.02

Appointment of Successor

139

 

 

 

ARTICLE VIII

 

INDEMNITY

 

 

 

Section 8.01

Indemnity

141

Section 8.02

Noteholders’ Indemnity

141

Section 8.03

Survival

141

 

 

 

ARTICLE IX

 

SUPPLEMENTAL INDENTURES

 

Section 9.01

Supplemental Indentures Without the Consent of the Noteholders

142

Section 9.02

Supplemental Indentures with the Consent of Noteholders

143

Section 9.03

Execution of Supplemental Indentures

144

Section 9.04

Effect of Supplemental Indentures

144

Section 9.05

Reference in Notes to Supplemental Indentures

145

 

 

 

ARTICLE X

 

MODIFICATION AND WAIVER

 

 

 

Section 10.01

Modification and Waiver with Consent of Holders

145

Section 10.02

Modification Without Consent of Holders

146

Section 10.03

Subordination and Priority of Payments

146

Section 10.04

Execution of Amendments by Indenture Trustee

146

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XI

 

SUBORDINATION

 

 

 

Section 11.01

Subordination

147

Section 11.02

Rights of Subrogation

148

Section 11.03

Further Assurances of Junior Representatives

148

Section 11.04

Enforcement

148

Section 11.05

Continued Effectiveness

148

Section 11.06

Senior Claims and Junior Claims Unimpaired

149

 

 

 

ARTICLE XII

 

DISCHARGE OF INDENTURE; DEFEASANCE

 

 

 

Section 12.01

Discharge of Liability on the Notes; Defeasance

149

Section 12.02

Conditions to Defeasance

150

Section 12.03

Application of Trust Money

151

Section 12.04

Repayment to WEST

151

Section 12.05

Indemnity for Government Obligations and Corporate Obligations

151

Section 12.06

Reinstatement

152

 

 

 

ARTICLE XIII

 

MISCELLANEOUS

 

 

 

Section 13.01

Right of Indenture Trustee to Perform

152

Section 13.02

Waiver

152

Section 13.03

Severability

153

Section 13.04

Notices

153

Section 13.05

Assignments

155

Section 13.06

Currency Conversion

155

Section 13.07

Application to Court

156

Section 13.08

Governing Law

157

Section 13.09

Jurisdiction

157

Section 13.10

Counterparts

157

Section 13.11

Table of Contents, Headings, Etc.

157

Section 13.12

Compliance with Anti-Terrorism and Money-Laundering Regulations

158

 

iv

--------------------------------------------------------------------------------


 

Schedule

 

Description

 

 

 

Schedule 1

 

Engine Subsidiaries

Schedule 2-1

 

Engine Trusts on Initial Closing Date

Schedule 2-2

 

Engine Trusts on Effective Date

Schedule 3

 

Leasing Subsidiaries

Schedule 4-1

 

Initial Engines

Schedule 4-2

 

Effective Date Engines

Schedule 5

 

Conditions Precedent to Acquisition of Additional Engines

Schedule 6

 

Conditions Precedent to Funding of Discretionary Engine Modifications

Schedule 7

 

Agent for Service of Process

 

Exhibit

 

Description

 

 

 

Exhibit A-1

 

Form of Series A Term Note

Exhibit A-2

 

Form of Series A Warehouse Note

Exhibit B-1

 

Form of Series B Term Note

Exhibit B-2

 

Form of Series B Warehouse Note

Exhibit C-1

 

Form of Certificate to be Given by Noteholders

Exhibit C-2

 

Form of Certificate to be Given by Euroclear or Clearstream

Exhibit C-3

 

Form of Certificate to Depository Regarding Interest

Exhibit C-4

 

Form of Depositary Certificate Regarding Interest

Exhibit C-5

 

Form of Transfer Certificate for Exchange or Transfer from 144A Book-Entry Note
to Regulations S Book-Entry Note

Exhibit C-6

 

Form of Initial Purchaser Exchange Instructions

Exhibit C-7

 

Certificate to be Given by Transferee of Beneficial Interest in a Regulation S
Temporary Book-Entry Note

Exhibit D

 

Form of Investment Letter to be Delivered in Connection with Transfers to
Non-QIB Accredited Investors

Exhibit E

 

Concentration Limits

Exhibit F

 

PRI Guidelines

Exhibit G-1

 

Form of Monthly Report

Exhibit G-2

 

Form of Annual Report

Exhibit H

 

Insurance Provision

Exhibit I

 

Core Lease Provisions

Exhibit J

 

Required Acquisition Agreement Terms

 

v

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED INDENTURE, dated as of December 13, 2007 (the “Amended
and Restated Indenture”), is by and between WILLIS ENGINE SECURITIZATION TRUST,
a Delaware statutory trust, as issuer of the Notes (“WEST”), and DEUTSCHE BANK
TRUST COMPANY AMERICAS, a New York banking corporation, as indenture trustee of
each Series of Notes (the “Indenture Trustee”), and amends and restates the
Indenture, dated as of August 9, 2005 (the “Original Indenture”), between WEST
and the Indenture Trustee.

 

WITNESSETH:

 

WHEREAS, WEST and the Indenture Trustee entered into the Original Indenture, as
thereafter supplemented by the Series A1 Supplement, dated as of August 9, 2005
(“Series 2005-A1 Supplement”), the Series A2 Supplement, dated as of August 9,
2005 (the “Series 2005-A2 Supplement”), the Series B1 Supplement, dated as of
August 9, 2005 (the “Series 2005-B1 Supplement”), and the Series B2 Supplement,
dated as of August 9, 2005 (the “Series 2005-B2 Supplement”), pursuant to which
WEST issued the Initial Notes;

 

WHEREAS, WEST has requested that the Indenture Trustee agree to various
amendments to the Original Indenture and, on behalf of the Indenture Trustee,
WEST has delivered a notice of such request and proposed amendments to the
Holders of all of the Notes issued under the Original Indenture, asking whether
or not the Indenture Trustee should consent to such amendments;

 

WHEREAS, the Holders of all the Notes have consented to all of the amendments
requested by WEST;

 

WHEREAS, WEST wishes to amend and restate the Original Indenture in its entirety
by the execution and delivery of this Amended and Restated Indenture;

 

WHEREAS, this Amended and Restated Indenture, together with the Series 2005-A1
Supplement, the Series 2005-A2 Supplement, the Series 2005-B1 Supplement, the
Series 2005-B2 Supplement and as hereafter supplemented, modified and amended,
shall be referred to as, the “Indenture”;

 

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01           Definitions.

 

For purposes of this Indenture, the following terms shall have the meanings
indicated below:

 

--------------------------------------------------------------------------------


 

“144A Book-Entry Note” means a Note sold in reliance on Rule 144A, represented
by a single permanent global note in fully registered form, without coupons, the
form of which shall be substantially in the form of the applicable Note Form for
such Note, with the legends required by Section 2.02 for a 144A Book-Entry Note
inscribed thereon and with such changes therein and such additional information
as may be specified in the Supplement pursuant to which such Note is issued.

 

“Acceleration Default” means any Event of Default of the type described in
Section 4.01(f) or 4.01(g) hereof.

 

 “Account” means each of the Collections Account, the Expense Account, the
Engine Replacement Account, the Security Deposit/Lessee-Funded Account, each
Series Account, the Senior Restricted Cash Account, the Junior Restricted Cash
Account, the Engine Reserve Account, the Engine Acquisition Account, any Lessor
Account, any Redemption/Defeasance Account, the Senior Cash Collateral Account,
the Hedge Payment Account, the Qualified Escrow Account and any other accounts
established and maintained in accordance with this Indenture, together with all
sub-accounts and ledger and sub-ledger accounts maintained therein in accordance
with this Indenture.

 

“Acquisition Agreement” means any agreement (other than the Asset Transfer
Agreement) pursuant to which Additional Engines are acquired by a WEST Group
Member in a Permitted Engine Acquisition.

 

“Acquisition Balance Redemption” has the meaning given to such term in
Section 3.16(b) hereof.

 

“Act” has the meaning, with respect to any Noteholder, given to such term in
Section 1.04(a) hereof.

 

“Additional Certificates” means any Beneficial Interest Certificates issued
pursuant to the Trust Agreement, the proceeds of which are used, in substantial
part, to acquire Additional Engines or to fund Discretionary Engine
Modifications.

 

“Additional Engine” means each aircraft engine acquired by a WEST Group Member
(other than an Initial Remaining Engine) subsequent to the Initial Closing Date
in accordance with the conditions set forth in Section 5.03(b) of this
Indenture.

 

“Additional Interest” means, with respect to a Series of Notes, the amount of
interest due and payable in respect of any overdue payments in respect of such
Series of Notes, as specified in the related Supplement.

 

“Additional Interest Amount” means, with respect to any Series of Notes, that
amount of Additional Interest due and payable on such Series of Notes on a
Payment Date, including any Additional Interest due and payable on a prior
Payment Date that was not paid on such prior Payment Date.

 

“Additional Issuance” has the meaning given to such term in Section 2.10 hereof.

 

2

--------------------------------------------------------------------------------


 

“Additional Notes” means the Notes evidencing any Additional Series issued by
WEST from time to time subsequent to the Initial Closing Date.

 

“Additional Series” means any Series issued by WEST subsequent to the Initial
Closing Date pursuant to a Supplement to this Indenture.

 

“Adjusted Base Value” means, with respect to an Engine or aircraft engine, such
Engine’s or aircraft engine’s Base Value, adjusted for the actual maintenance
status of such Engine or aircraft engine, but without regard to any Lease,
Maintenance Reserve Payments, Security Deposits or other related assets.

 

“Adjusted Borrowing Value” means, for an Engine as of any date of determination,
the Initial Borrowing Value of such Engine, as adjusted downward as of each
Payment Date after the Delivery Date of such Engine at a rate per annum equal to
*** of the Initial Borrowing Value of such Engine, provided that, if any
Discretionary Engine Modification is made to an Engine, the cost of such
Discretionary Engine Modification (reduced by the amount of such cost funded
from the Engine Reserve Excess Balance in the Engine Acquisition Account) shall
be added to the Adjusted Borrowing Value of such Engine as of the date of such
Discretionary Engine Modification, and such cost as so added shall also be
adjusted downward as of each Payment Date thereafter at a rate per annum equal
to *** of such cost.

 

“Administrative Agency Agreement” means the Administrative Agency Agreement,
dated as of the Initial Closing Date, among the Administrative Agent, the
Security Trustee, the Indenture Trustee, WEST and each other WEST Group Member
or any replacement administrative agency agreement, including the Back-Up
Administrative Agency Agreement, with a replacement Administrative Agent,
including the Back-Up Administrative Agent.

 

“Administrative Agent” means Willis, in its capacity as administrative agent
under the Administrative Agency Agreement, including its successors in interest
and permitted assigns, until another Person shall have become the administrative
agent under such agreement, after which “Administrative Agent” means such other
Person.

 

“Administrative Agent Fee” means, for any Payment Date, the compensation payable
to the Administrative Agent on such Payment Date in accordance with the terms
of, and designated in, the Administrative Agency Agreement.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with, such
Person or is a director or officer of such Person; “control” of a Person means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting Stock, by contract or otherwise.

 

“Aggregate Adjusted Borrowing Value” means, as of any date of determination, an
amount equal to the sum of (i) the Adjusted Borrowing Values (measured as of the
last day of the month immediately preceding such date of determination) of all
Engines then owned by any WEST Group Member, and (ii), during the Replacement
Period in respect of each Engine that was the subject of an Engine Disposition
in respect of which the Controlling Trustees have elected to reinvest all or a
portion of the Modified Net Sale Proceeds in a Replacement Exchange,

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

the amount of the Modified Net Sale Proceeds to be so reinvested, provided,
however, that, for purposes of calculating Maximum Borrowing Base, Senior
Borrowing Base, Junior Borrowing Base and Appraisal Deficiency Amount, (x) the
Adjusted Borrowing Values of the Engines described in clause (i) shall be
reduced by the aggregate amount of the Reserve Engine Adjusted Borrowing Values
as of the date of determination, and (y) if all or a portion of the Adjusted
Base Value of the Engine that was the subject of an Engine Disposition described
in clause (ii) consists of a Reserve Engine Adjusted Borrowing Value, only the
Modified Net Sale Proceeds in excess of such Reserve Engine Adjusted Borrowing
Value of such Engine as of the date of such Engine Disposition shall be taken
into account for purposes of clause (ii).

 

“Aggregate Note Principal Balance” means, as of any date of determination, an
amount equal to the sum of the then Outstanding Principal Balance of all
Series of Notes then Outstanding.

 

“Aggregate Unused Commitments” means, as of any date of determination, an amount
equal to the sum of the then Unused Commitments of all Series of Warehouse Notes
then outstanding.

 

“Agreed Currency” has the meaning given to such term in Section 13.06(a) hereof.

 

“aircraft engine” means a basic power jet propulsion engine assembly for an
aircraft that is Stage 3 or later compliant (without reliance on a noise
reduction or “hush” kit), including its essential accessories as supplied by the
manufacturer of such aircraft engine, but excluding the nacelle, and including
any QEC Kit and any and all modules and Parts incorporated in, installed on or
attached to each such engine from time to time and any substitutions therefor.

 

“Airworthiness Directive” means any mandatory maintenance directive issued by
any Aviation Authority having jurisdiction over any Engine or by the FAA or the
EASA.

 

“Allocable Minimum Principal Payment Amount” means, for any Optional Redemption
or Acquisition Balance Redemption for any Series of Notes, an amount equal to
the product of the Minimum Principal Payment Amount for such Series of Notes on
the Redemption Date and the applicable Redemption Fraction.

 

“Allocable Scheduled Principal Payment Amount” means, for any Optional
Redemption or Acquisition Balance Redemption for any Series of Notes, an amount
equal to the product of the Scheduled Principal Payment Amount for such
Series of Notes on the Redemption Date and the applicable Redemption Fraction.

 

“Allocated Amount” means (a) for an Initial Engine (other than the Third
Remaining Engine), an amount equal to the product of (i) the sum of (x) the Net
Proceeds from the sale of all of the Term Notes on the Initial Closing Date and
(y) the Loans made by the Holders of the Warehouse Notes on the Initial Closing
Date, and (ii) a fraction, the numerator of which is the Initial Borrowing Value
of such Initial Engine and the denominator of which is the sum of the Initial
Borrowing Values of all Initial Engines (other than the Third Remaining Engine)
and (b) for an Additional Engine, the amount stated in the related Supplement
for the Series of Notes, the proceeds of which are used to finance the
acquisition of such Additional Engine.

 

4

--------------------------------------------------------------------------------


 

“Allowed Restructuring” has the meaning given to such term in
Section 5.02(f)(i) hereof.

 

“Amended and Restated Indenture” has the meaning set forth in the preamble
hereof.

 

“Annual Appraised Value” means, with respect to any Engine, the mathematical
average of three Appraised Values of such Engine made in accordance with
Section 5.03(f) hereof.

 

“Annual Budget” means an operating budget and an Engine expenses budget that has
been adopted by WEST for the period beginning on the Initial Closing Date and
ending December 31, 2005 and for each calendar year thereafter through
December 31, 2007, and that will be adopted for each succeeding calendar year.

 

“Annual Report” has the meaning given to such term in Section 2.14(a) hereof.

 

“Applicable Date” means, (a) in respect of each annual Maintenance Reserve
Evaluation, January 1 of the year in which it is delivered, and (b) in respect
of any Maintenance Reserve Evaluation delivered in connection with the issuance
of an Additional Series of Notes, the date specified in the related Supplement.

 

“Applicable Law” means all applicable laws, rules, statutes, ordinances,
regulations and orders of Governmental Authorities, including, without
limitation, the applicable laws, rules, regulations and orders of each Aviation
Authority.

 

“Applicable Percentage” means, as of the Determination Date next preceding any
Redemption Date in respect of an Additional Series of Fixed Rate Notes, a
fraction the numerator of which is the excess, if any, of (i) the portion of the
Outstanding Principal Balance of the Notes of such Additional Series being
redeemed over (ii) the excess, if any, of (A) the Outstanding Principal Balance
of such Notes as of such Determination Date (after giving effect to any
reductions therein that would have been made on such Payment Date in the absence
of any such Redemption) over (B) the Assumed Principal Balance of such Notes as
of such Determination Date, and the denominator of which is the Assumed
Principal Balance of such Notes as of such Determination Date.

 

“Applied Provider Advance” means the portion of any Provider Advance Balance in
the Senior Cash Collateral Account withdrawn as a Shortfall Drawing.

 

“Appraisal” means a desktop appraisal of an Engine or an aircraft engine, i.e.,
an appraisal without a physical inspection of an Engine or an aircraft engine,
performed by an Appraiser to determine the Appraised Value of such Engine or
aircraft engine.

 

“Appraisal Date” has the meaning given to such term in Section 5.03(f) hereof.

 

“Appraisal Deficiency Amount” means, as of any date of determination, the
amount, if any, by which the Aggregate Adjusted Borrowing Value exceeds the sum
of (x) the most recent Annual Appraised Values of all Engines and (y) the
Balance in the Engine Reserve Account on such date.

 

5

--------------------------------------------------------------------------------


 

“Appraised Value” means, with respect to an Engine, the Adjusted Base Value of
such Engine as determined in an Appraisal.

 

“Appraiser” means an independent appraiser that is a member of the International
Society of Transport Aircraft Trading (“ISTAT”) or, if ISTAT ceases to exist,
any similar professional aircraft appraiser organization in which at least one
of the Initial Appraisers is a member that is approved by a Special Majority of
the Controlling Trustees.

 

“Approved Manufacturer” means each of CFM International, General Electric
Corporation, Pratt & Whitney, Rolls Royce, International Aero Engines and each
other Person that is approved by a Special Majority of the Controlling Trustees.

 

“Asset Transfer Agreement” means the Asset Transfer Agreement, dated as of the
Initial Closing Date, among WEST, Willis and WEST Funding.

 

“Assumed Principal Balance” means, as of the Determination Date immediately 
preceding any Redemption Date in respect of the Redemption of an Additional
Series of Fixed Rate Notes, the sum of the Assumed Principal Payments for such
Series.

 

“Assumed Principal Payments” means, as of the Determination Date immediately 
preceding any Redemption Date in respect of the Redemption of an Additional
Series of Fixed Rate Notes, each of the principal payment amounts for such
Additional Series of Fixed Rate Notes for each date specified in a schedule in
the Supplement relating to such Additional Series of Fixed Rate Notes falling
after such Redemption Date and ending on the final Payment Date for such
Additional Series of Fixed Rate Notes or any other specified date.

 

“Authorized Agent” means, with respect to the Notes of any Series, any
authorized Paying Agent or Note Registrar for the Notes of such Series.

 

“Available Collections Amount” means, for any Payment Date, the amount of
Collections in the Collections Account on the immediately preceding
Determination Date, plus or minus, as applicable, the aggregate amount of all
transfers to be made to or from the Collections Account during the period
beginning on such Determination Date and ending on such Payment Date, including
Investment Earnings for the Collection Period ending on such Determination Date,
the amount of any Collections Loan being made on such Payment Date and any
transfers from the Security Deposit/Lessee-Funded Account and the Engine Reserve
Account but excluding any Shortfall Advances and any Shortfall Drawings from the
Senior Cash Collateral Account and any withdrawals from the Senior Restricted
Cash Account or the Junior Restricted Cash Account.

 

“Available Sale Proceeds” means the following portions of Modified Net Sale
Proceeds from an Engine Disposition:

 

(a) If WEST does not elect to reinvest any of the Modified Net Sale Proceeds
from an Engine Disposition in a Replacement Exchange, the Available Sale
Proceeds will be equal to the Modified Net Sale Proceeds in excess of the
Reserve Proceeds from such Engine Disposition, and such Available Sale Proceeds
will be included in the Available Collections Amount on the next Payment Date
after the Engine Disposition.

 

6

--------------------------------------------------------------------------------


 

(b) If WEST elects to reinvest all of the Modified Net Sale Proceeds from an
Engine Disposition in a Replacement Exchange but in fact reinvests less than all
of such Modified Net Sale Proceeds within the Replacement Period, the Available
Sale Proceeds will be equal to the amount of the Modified Net Sale Proceeds from
such Engine Disposition, if any, which is in excess of the Reserve Proceeds from
such Engine Disposition and which is transferred to the Collections Account at
the end of the applicable Replacement Period, and such Available Sale Proceeds
will be included in the Available Collections Amount on the first Payment Date
succeeding the end of the Replacement Period.

 

(c)  If WEST elects to reinvest less than all of the Modified Net Sale Proceeds
from an Engine Disposition, the portion of the Modified Net Sale Proceeds, if
any, which is in excess of the Reserve Proceeds from such Engine Disposition and
which is not to be reinvested, will be treated as Available Sale Proceeds and
will be included in the Available Collections Amount on the next succeeding
Payment Date; if the portion of the Modified Net Sale Proceeds from such Engine
Disposition that WEST elects to reinvest is not fully reinvested, then the
excess, if any, of the amount that is not reinvested over the Reserve Proceeds
from such Engine Disposition will be treated as Available Sale Proceeds and will
be included in the Available Collections Amount on the first Payment Date
succeeding the end of the Replacement Period.

 

“Average Life Date” means, with respect to any Additional Series of Fixed Rate
Notes as of any Payment Date, the last day of a period equal to the Remaining
Weighted Average Life of such Additional Series (as determined for such Payment
Date) that begins on such Payment Date.

 

“Aviation Authority” means the FAA, the EASA and/or any other governmental
authority which, from time to time, has control or supervision of civil aviation
or has jurisdiction over the airworthiness, operation and/or maintenance of an
Engine.

 

“Back-Up Administrative Agency Agreement” means the Back-Up Administrative
Agency Agreement dated as of the Initial Closing Date among the Back-Up
Administrative Agent, the Security Trustee, WEST and each other WEST Group
Member or any replacement back-up administrative agency agreement with a
replacement Back-Up Administrative Agent.

 

“Back-Up Administrative Agent” means UT Finance, in its capacity as Back-Up
Administrative Agent under the Back-Up Administrative Agency Agreement,
including its successors in interest and permitted assigns, until another Person
shall have become the Back-Up Administrative Agent under such agreement, after
which “Back-Up Administrative Agent” means such other Person.

 

“Back-Up Administrative Agent Fee” means the compensation (if any) payable to
the Back-Up Administrative Agent on such Payment Date in accordance with the
terms of the Back-Up Administrative Agency Agreement and designated as such
therein.

 

“Back-Up Servicer” means UT Finance, in its capacity as Back-Up Servicer under
the Back-Up Servicing Agreement, including its successors in interest, until
another Person shall

 

7

--------------------------------------------------------------------------------


 

have become the Back-Up Servicer under that agreement, after which “Back-Up
Servicer” means such successor Person.

 

“Back-Up Servicer Fee” means, for any Payment Date, the compensation (if any)
payable to the Back-Up Servicer on such Payment Date in accordance with the
terms of the Back-Up Servicing Agreement and designated as such therein.

 

“Back-Up Servicing Agreement” means that certain back-up servicing agreement,
dated as of the Initial Closing Date, among the Back-Up Servicer, the Security
Trustee, WEST and each WEST Group Member or any replacement back-up servicing
agreement with a replacement Back-Up Administrative Agent.

 

“Balance” means, with respect to any Account as of any date, the sum of the cash
deposits in such account and the value of any Permitted Investments held in such
Account as of such date, as determined in accordance with
Section 1.02(m) hereof.

 

“Base Interest” has, with respect to a specific Series of Series B Notes, the
meaning given to such term in the related Supplement.

 

“Base Interest Amount” means, with respect to any Series of Series B Notes, that
amount of Base Interest due and payable on such Series B Notes on a Payment
Date, including any Base Interest due and payable on such Series B Notes on a
prior Payment Date that was not paid on such prior Payment Date.

 

“Base Interest Shortfall” has the meaning given to such term in
Section 3.13(d)(ii) hereof.

 

“Base Value” means, with respect to an Engine or an aircraft engine, an
Appraiser’s opinion of the underlying economic value of the Engine or aircraft
engine, in an open, unrestricted, stable market environment with a reasonable
balance of supply and demand, and with full consideration of the Engine’s or
aircraft engine’s “highest and best use,” the engine model’s historical trend of
values and such Appraiser’s projection of value trends, presuming an
arm’s-length, cash transaction between willing, able and knowledgeable parties,
acting prudently, with an absence of duress and with a reasonable period of time
available for marketing,

 

“Beneficial Interest” means, with respect to WEST, a beneficial interest in WEST
consisting of a specified percentage interest in the residual value of WEST, the
right to the allocations and distributions in respect of such beneficial
interest and all other rights of  a holder of a beneficial interest in WEST as a
statutory trust.

 

“Beneficial Interest Certificate” has the meaning set forth in the Trust
Agreement.

 

“Benefit Plan” of any Person, means, at any time, any employee benefit plan
(including a multiemployer plan as defined in Section 4001(a)(3) of ERISA), the
funding requirements of which (under Section 302 of ERISA or Section 412 of the
Code) are, or at any time within six years immediately preceding the time in
question were, in whole or in part, the responsibility of such Person.

 

8

--------------------------------------------------------------------------------


 

“Book-Entry Notes” means the Regulation S Book-Entry Notes and the 144A
Book-Entry Notes.

 

“Borrowing Base Adjustment Amount” means, as of any date of determination, an
amount equal to the sum of (a) the applicable Appraisal Deficiency Amount as of
such date, and (b) the sum of all applicable Sale Proceeds Surplus Amounts as of
such date.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York and San Francisco, California are
authorized by law to close, and, for purposes of calculating LIBOR, London,
England.

 

“Buyer” has the meaning set forth in Schedule 5 hereto.

 

“Calyon” means Calyon New York Branch, a société anonyme organized and existing
under the laws of the Republic of France, acting through its New York branch.

 

“Cape Town Convention” means the Convention on International Interests in Mobile
Equipment and the Protocol to the Convention on International Interests in
Mobile Equipment on Matters Specific to Aircraft Equipment, signed in Cape Town,
South Africa on December 16, 2001, together with all regulations and procedures
issued in connection therewith, and all other rules, amendments, supplements,
modifications, and revisions thereto, all as in effect under the laws of the
United States of America, as a contracting state.

 

“Cede” means, Cede & Co., as nominee for DTC.

 

“CFM56-7B Engine” means a model CFM56-7B aircraft engine manufactured by CFM
International.

 

“Class” means, if specified by a Supplement with respect to a Series, a class of
Notes of such Series having the same rights to payment as all other Notes of
such class, as specified by such Supplement.

 

“Clearing Agency Participant” means a Person who has an account with
Clearstream.

 

“Clearstream” means Clearstream Banking, a French société anonyme.

 

“Closing Date” means in the case of (i) the Initial Notes, the Initial Closing
Date, (ii) any Additional Notes, the relevant Series Issuance Date of such
Notes.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means the Trust Collateral and the Mortgage Collateral,
collectively.

 

“Collateral Liquidation Notice” means a written notice from the Control Parties
for the Senior Series representing a majority of the Outstanding Principal
Balance of the Senior Series, directing the Indenture Trustee to liquidate the
Collateral in accordance with Section 4.02(b) and the Security Trust Agreement.

 

9

--------------------------------------------------------------------------------


 

“Collection Period” means, unless otherwise specified in the Supplement for any
Series of Notes, with respect to each Payment Date other than the first Payment
Date in respect of a Series, the period commencing on the first day of the
calendar month immediately preceding the month in which such Payment Date occurs
and ending on the last day of such calendar month and, in the case of the first
Payment Date in respect of a Series (other than the Initial Notes), the period
commencing on the Series Issuance Date, for any Additional Series, and ending on
the last day of the first full calendar month following such Series Issuance
Date.  There was no Collection Period for the first Payment Date in respect of
the Initial Notes, and the payments of principal and interest made on such first
Payment Date were funded in part out of the proceeds of the Initial Notes and
deposited in the Collections Account.

 

“Collections” means, with respect to a Collection Period, all amounts (without
duplication) received by the WEST Group, including, but not limited to,
(i) Lease Payments, (ii) amounts withdrawn under any Security Deposit or other
assurance in respect of a Lessee’s obligations under a Lease, (iii) amounts
received in respect of claims for damages or in respect of any breach of
contract for nonpayment of any of the foregoing, (iv) the Net Sale Proceeds of
any Engine Disposition or amounts received under any Engine Disposition
Agreement (except for any portion of such Net Sale Proceeds that WEST shall
direct to be deposited into either the Engine Replacement Account or a Qualified
Escrow Account), (v) Modified Net Sale Proceeds deposited in the Engine
Replacement Account or a Qualified Escrow Account, not applied to the purchase
or funding of an Additional Engine or Qualified Engine Modification and
transferred from the Engine Replacement Account (or received from a Qualified
Intermediary) due to a failure to acquire or fund Additional Engines or
Qualified Engine Modifications within the relevant Replacement Period, (vi) net
payments to WEST under any Hedging Agreement maintained in accordance with the
terms of this Indenture, (vii) investment income, if any, on all amounts on
deposit in the Accounts (except to the extent that any Lease requires such
investment income to be maintained as Segregated Funds), (viii) any proceeds or
other payments received under the Related Documents, including amounts
transferred to the Collections Account from the Engine Acquisition Account,
(ix) any proceeds of any Collections Loan made pursuant to Section 3.18 hereof,
(x) the portion of the Net Proceeds of the Series 2005-A1 Term Notes and
Series 2005-B1 Term Notes deposited in the Collections Account on the Initial
Closing Date, and (xi) any other amounts received by WEST or any other WEST
Group Member (including any amounts received from any other Subsidiary of WEST,
whether by way of distribution, dividend, repayment of a loan or otherwise), but
not including (w) any funds to be applied in connection with a Redemption,
(x) any Shortfall Advances or Shortfall Drawings, (y) any amounts received as
equity contributions permitted by Section 5.02(i) and (z) other amounts required
to be paid over to any third party pursuant to any Related Document.

 

“Collections Account” has the meaning given to such term in
Section 3.01(a) hereof.

 

“Collections Loan” means a Loan, the proceeds of which are to be deposited in
the Collections Account pursuant to Section 3.18 hereof and used to increase the
Available Collections Amount on the applicable Payment Date, subject to the
terms of such Section 3.18.

 

“Commitment Fee” has, with respect to any Series of Warehouse Notes, the meaning
set forth in the related Supplement.

 

10

--------------------------------------------------------------------------------


 

“Commitment Fee Amount” means, with respect to a specific Series of Warehouse
Notes on a Payment Date, the amount of the Commitment Fee due and payable in
respect of such Series of Warehouse Notes on such Payment Date, including any
Commitment Fees due and payable on a prior Payment Date that were not paid on
such prior Payment Date.

 

“Concentration Limits” means the limits set forth in Exhibit E hereto, as such
limits may be adjusted from time to time as provided in Section 5.03(e).

 

“Concentration Variance Limits” has the meaning given to such term in
Section 5.03(e) hereof.

 

“Concentration Violation” means a breach of the covenant set forth in
Section 5.03(e) hereof (with or without regard to the Concentration Variance
Limits as specified in this Indenture) if effect were given to any sale,
transfer, lease or other disposition or any purchase or other acquisition
pursuant to an Engine Disposition Agreement regardless of whether such sale,
transfer, lease or other disposition or purchase or other acquisition is
scheduled or expected to occur after the date on which such Engine Disposition
Agreement becomes binding on WEST or a WEST Group Member.

 

“Consent Fee” means any fee paid to the Holders of a Series of Notes in
connection with their review and/or approval of proposed amendments of the
Indenture or any other matter requiring their consent, whether by a Required
Majority or by all Holders, as such fee may be approved in accordance with
Section 5.02(d).

 

“Contract of Sale” has the meaning given to such term in the Cape Town
Convention.

 

“Control Party” means (a), in respect of any Series of Term Notes and any
Series of Warehouse Notes after the occurrence of a Conversion Event with
respect to such Series of Warehouse Notes, unless otherwise provided in the
Supplement related to such Series, Holders of Notes of such Series representing
more than fifty percent (50%) of the then aggregate Outstanding Principal
Balance of all Outstanding Notes of such Series, and (b), in the case of any
Series of Warehouse Notes prior to the occurrence of a Conversion Event with
respect to such Series, unless otherwise provided in the Supplement related to
such Series, Holders of Notes of such Series representing more than fifty
percent (50%) of the aggregate Maximum Commitments of the holders of such
Warehouse Notes; provided, however, that, for the Senior Liquidity Facility
(including any Replacement Liquidity Facility), at any time from and including
the date that is no earlier than 30 months from the date on which a Collateral
Liquidation Notice has been delivered, the Senior Liquidity Provider shall have
the right to elect, by at least fifteen (15) Business Days’ prior written notice
to the Indenture Trustee, to become the Control Party for the Series A Notes
thereafter, but only for so long as any Liquidity Obligations due to the Senior
Liquidity Provider remain unpaid.

 

“Controlling Trustee” means each of the four (4) trustees of WEST designated as
such in accordance with the terms of the Trust Agreement.

 

“Conversion Date” means, with respect to any Series of Warehouse Notes, the date
specified as such in the related Supplement.

 

11

--------------------------------------------------------------------------------


 

“Conversion Event” means, with respect to a Series of Warehouse Note, the
earliest to occur of (a) the Conversion Date for such Series of Warehouse Notes,
(b) an Early Amortization Event, (c) an Event of Default, (d) a Servicer
Termination Event and (e) any other event or condition specified in the related
Supplement for such Series of Warehouse Notes.

 

“Conversion Step-Up Interest” has, with respect to a specific Series of Notes,
the meaning given to such term in the related Supplement.

 

“Conversion Step-Up Interest Amount” means, with respect to any Series of Notes,
that amount of Conversion Step-Up Interest due and payable on such Series of
Note on a Payment Date, including any Conversion Step-Up Interest due and
payable on a prior Payment Date that was not paid on such prior Payment Date.

 

“Core Lease Provisions” means the requirements for Leases set forth in
Exhibit I.

 

“Corporate Obligations” has the meaning given to such term in
Section 12.02(a) hereof.

 

“Corporate Trust Office” means, with respect to the Indenture Trustee, the
office of such trustee in the city at which at any particular time its corporate
trust business shall be principally administered and, with respect to the
Indenture Trustee on the date hereof, shall be 60 Wall Street, MS NYC 60-2606,
New York, NY 10005, Attention: Trust & Security Services - Structured Finance
Services, or at any other time at such other address as the Indenture Trustee
may designate from time to time by notice to the Holders and WEST.

 

“Currency Hedge Agreements” means an ISDA currency swap, options, and any other
similar hedging arrangements (including, without limitation, the current or
forward purchase and sale of non-Dollar currency) between WEST or any other WEST
Group Member and the Eligible Hedge Counterparty named therein, including any
schedules and confirmations prepared and delivered in connection therewith, in
form and substance meeting the Rating Agency Hedging Requirements, pursuant to
which (i) WEST will receive payments from, or make payments to, the Eligible
Hedge Counterparty as provided therein and (ii) recourse by the Eligible Hedge
Counterparty to WEST is limited to distributions in accordance with the priority
of payments set forth in Section 3.14 hereof.

 

“Custodial Agreement” means the Custodial Agreement dated as of the Initial
Closing Date among the Custodial Agent, the Security Trustee and WEST or any
replacement custodial agreement with a replacement Custodial Agent.

 

“Default” means a condition, event or act which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Notice” has the meaning given to such term in Section 4.02(a) hereof.

 

“Definitive Note” means a note issued in definitive form pursuant to the terms
and conditions of this Indenture and the related Supplement, the form of which
shall be substantially in the form of the applicable Note Form for such Note,
with the legends required by Section 2.02 for a Definitive Note inscribed
thereon and with such changes therein and such additional information as may be
specified in the Supplement pursuant to which such Note is issued.

 

12

--------------------------------------------------------------------------------


 

“Delivery Date” means, in the case of any Engine, the date on which title to
such Engine or the Engine Interest in respect of such Engine is transferred to
WEST or an Engine Subsidiary, provided that the Delivery Date for the Engines
owned by WEST Funding on the Initial Closing Date is the Initial Closing Date.

 

“Delivery Period” means (i) with respect to the Initial Engines, the period
commencing on the Initial Closing Date and continuing until the earlier to occur
of (x) the date on which an Early Amortization Event or an Event of Default
occurs and (y) October 9, 2005, (ii) with respect to any Additional Engines
being acquired with the proceeds of Additional Notes that are Term Notes, the
period beginning on the Closing Date for such Series of Term Notes, the proceeds
of which are being used to finance such Additional Engines, and ending on the
date specified in the related Supplement or, if earlier, the date on which an
Early Amortization Event or an Event of Default occurs, and (iii) with respect
to any Additional Engine being acquired with the proceeds of Warehouse Notes,
the period beginning on the Funding Date on which WEST receives the proceeds of
such Warehouse Notes to be used to acquire such Additional Engine and ending
such number of days after such Funding Date as may be specified in the related
Supplement for such Warehouse Notes or, if earlier, the date on which an Early
Amortization Event or an Event of Default occurs.

 

“Determination Date” means the last day of the calendar month immediately
preceding each Payment Date.

 

“Direct Participants” means securities brokers and dealers, banks, trust
companies and clearing corporations, and may include certain other organizations
which access the DTC system directly.

 

“Direction” has the meaning given to such term in Section 1.04(c) hereof.

 

“Discretionary Engine Modification” means a modification or improvement of an
Engine, the cost of which is capitalized in accordance with U.S. GAAP that is
not a Mandatory Engine Modification. A Discretionary Engine Modification shall
include, without limitation, any Qualified Engine Modification, the cost of
which is capitalized in accordance with U.S. GAAP.

 

“Disposition Fee” means, for any Engine Disposition (other than an Engine
Disposition resulting from a Total Loss), an amount equal to the product of
(i) three percent (3%) and (ii) the Net Sale Proceeds in respect of such Engine
Disposition (such Net Sale Proceeds to be calculated without deducting the
amount of the Disposition Fee).

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Downgrade Advance” has the meaning given to such term in Section 3.20(c).

 

“Downgrade Event” has the meaning given to such term in the Senior Liquidity
Facility.

 

“Downgraded Facility” has the meaning given to such term in Section 3.20(b).

 

“DTC” means The Depository Trust Company, a limited purpose trust company
organized under the New York Banking Law, its nominees and their successors.

 

13

--------------------------------------------------------------------------------


 

“DTC Participants” means Euroclear, Clearstream or other Persons who have
accounts with DTC.

 

“Early Amortization Event” means, as of any Payment Date, the existence of any
one or more of the following events or conditions, unless the occurrence of such
event or condition is waived by a Requisite Majority:

 


(A)           THE BACK-UP SERVICING AGREEMENT HAS BEEN TERMINATED AND A
REPLACEMENT BACK-UP SERVICER SHALL NOT HAVE ASSUMED THE DUTIES OF THE BACK-UP
SERVICER WITHIN SIXTY (60) DAYS OF SUCH TERMINATION; PROVIDED THAT SUCH EARLY
AMORTIZATION EVENT SHALL TERMINATE ON THE DATE ON WHICH A REPLACEMENT BACK-UP
SERVICER SHALL HAVE ASSUMED THE DUTIES OF THE BACK-UP SERVICER;


 


(B)           A SERVICER TERMINATION EVENT HAS OCCURRED, AND A REPLACEMENT
SERVICER HAS NOT ASSUMED THE DUTIES OF THE SERVICER WITHIN THIRTY (30) DAYS
AFTER THE OCCURRENCE OF SUCH SERVICER TERMINATION EVENT; PROVIDED THAT SUCH
EARLY AMORTIZATION EVENT SHALL TERMINATE ON THE DATE ON WHICH A REPLACEMENT
SERVICER, WHICH MAY BE THE BACK-UP SERVICER, SHALL HAVE ASSUMED THE DUTIES OF
THE SERVICER;


 


(C)           A MAXIMUM BORROWING BASE DEFICIENCY OCCURS ON THREE
(3) CONSECUTIVE PAYMENT DATES, PROVIDED THAT SUCH EARLY AMORTIZATION EVENT SHALL
TERMINATE ON THE DATE ON WHICH A SUBSEQUENT MONTHLY REPORT INDICATES THAT A
MAXIMUM BORROWING BASE DEFICIENCY NO LONGER EXISTS;


 


(D)           WEST’S EBIT RATIO (CALCULATED IN ACCORDANCE WITH U.S. GAAP AT THE
END OF THE FOUR (4) CALENDAR QUARTERS IMMEDIATELY PRECEDING SUCH PAYMENT DATE ON
A ROLLING FOUR (4) QUARTER BASIS) IS LESS THAN 1.10 FOR FOUR (4) CONSECUTIVE
PAYMENT DATES, PROVIDED THAT SUCH EARLY AMORTIZATION EVENT SHALL TERMINATE ON
THE FOURTH CONSECUTIVE PAYMENT DATE ON WHICH WEST HAS BEEN IN COMPLIANCE WITH
THE ABOVE EBIT RATIO;


 


(E)           THE MAXIMUM BORROWING BASE IS LESS THAN SEVENTY-FIVE MILLION
DOLLARS ($75,000,000); PROVIDED THAT SUCH EARLY AMORTIZATION EVENT SHALL
TERMINATE ON THE DATE ON WHICH THE ADMINISTRATIVE AGENT CERTIFIES TO THE
INDENTURE TRUSTEE IN WRITING THAT THE MAXIMUM BORROWING BASE IS AT LEAST
SEVENTY-FIVE MILLION DOLLARS ($75,000,000);


 


(F)            THE ACTUAL NOTIONAL AMOUNT OF THE INTEREST RATE HEDGE AGREEMENTS
TO WHICH WEST AND ALL WEST GROUP MEMBERS ARE PARTIES AS PROVIDED IN
SECTION 5.02(M) HEREOF HAS BEEN EITHER LESS THAN THE MINIMUM REQUIRED HEDGE
AMOUNT OR MORE THAN THE MAXIMUM REQUIRED HEDGE AMOUNT FOR A PERIOD OF MORE THAN
SIXTY (60) DAYS; PROVIDED THAT, SUCH EARLY AMORTIZATION EVENT SHALL TERMINATE ON
THE DATE ON WHICH THE ADMINISTRATIVE AGENT CERTIFIES TO THE INDENTURE TRUSTEE IN
WRITING THAT THE ACTUAL NOTIONAL AMOUNT OF WEST’S INTEREST RATE HEDGE AGREEMENTS
IS GREATER THAN THE MINIMUM REQUIRED HEDGE AMOUNT AND LESS THAN THE MAXIMUM
REQUIRED HEDGE AMOUNT;


 


(G)           WEST SHALL BE SUBJECT TO AN ENTITY LEVEL TAX ON ITS INCOME ON NET
CAPITAL OR TO REGISTRATION AS AN “INVESTMENT COMPANY” UNDER THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED; PROVIDED THAT SUCH EARLY AMORTIZATION EVENT
SHALL TERMINATE ON THE DATE ON WHICH THE ADMINISTRATIVE AGENT CERTIFIES TO THE
INDENTURE TRUSTEE IN WRITING THAT WEST IS

 

14

--------------------------------------------------------------------------------



 


NO LONGER SUBJECT TO SUCH TAX OR IS NOT SUBJECT TO SUCH REGISTRATION, AS
APPLICABLE AS CERTIFIED BY THE CONTROLLING TRUSTEES TO THE INDENTURE TRUSTEE IN
WRITING; AND


 


(H)           ANY OTHER EVENT OR CONDITION APPROVED BY A REQUISITE MAJORITY AS
AN AMENDMENT TO THIS DEFINITION OF EARLY AMORTIZATION EVENT.


 

“EASA” means the European Aviation Safety Agency.

 

“EBIT” means, for any fiscal period, WEST’s earnings (loss) before Interest
Expense and taxes, including gains and losses from the sale of assets and
foreign exchange transactions, in all cases determined in accordance with U.S.
GAAP.

 

“EBIT Ratio” means, for WEST as of any Payment Date, the ratio of (a) EBIT to
(b)  Interest Expense, in each case for the most recently concluded
four (4) calendar quarters; provided, however, that for the first three
(3) calendar quarters of WEST following the Initial Closing Date, EBIT and
Interest Expense through the end of any such quarter under consideration will,
for purposes of this calculation, be calculated on an annualized basis by
multiplying actual EBIT or Interest Expense for the calendar quarters which have
been completed since the Closing Date by a fraction, the numerator of which is
four (4) and the denominator of which is the number of full fiscal quarters then
completed.

 

“Effective Date” means the date of this Amended and Restated Indenture.

 

“Effective Date Engines” means the Initial Engines and all other Engines that
have been acquired by WEST up to and including the Effective Date, as all such
Engines are identified on Schedule 4-2 hereto.

 

“Eligibility Requirements” has the meaning given to such term in
Section 2.03(b) hereof.

 

“Eligible Account” means a “deposit account” (within the meaning of
Section 9-102(a)(29) of the UCC) or Securities Account (as defined in the
Security Trust Agreement) maintained with an Eligible Institution in the name of
WEST or another WEST Group Member in accordance with the Related Documents and
pledged to the Security Trustee pursuant to the Security Trust Agreement.

 

“Eligible Hedge Counterparty” means either of the following: (a) at the time of
execution and delivery of the related Interest Rate Hedge Agreement, any bank or
other financial institution (or any party providing credit support on such
Person’s behalf) that has (x) a long-term unsecured debt rating of at least “A”
from Fitch and “A2” from Moody’s or (y) a short-term unsecured debt rating of at
least “F-1” from Fitch and “P-1” from Moody’s or is otherwise approved by a
Rating Agency Confirmation or (b), at the time of any transfer of an Interest
Rate Hedge Agreement, any bank or other financial institution (or any party
providing credit support on such Person’s behalf) that satisfies the criteria in
clause (a).

 

“Eligible Institution” means (a) any depository institution or trust company,
with a capital and surplus of not less than $250,000,000, whose long-term
unsecured debt rating from each Rating Agency is not less than A (or the
equivalent) and whose deposits are insured by the Federal Deposit Insurance
Corporation or (b) a federally or state chartered depository institution,

 

15

--------------------------------------------------------------------------------


 

with a capital and surplus of not less than $250,000,000, subject to regulations
regarding fiduciary funds on deposit substantially similar to 12 C.F.R. §
9.10(b), including, without limitation, a California chartered depository
institution meeting such capital and surplus requirements, subject to regulation
under California Financial Code section 1562, that in each case has a long-term
unsecured debt rating from each Rating Agency of not less than A (or the
equivalent) or a short-term unsecured debt rating of P-1 by Moody’s and, if
rated by Fitch, at least F1 by Fitch, and including the Senior Liquidity
Provider so long as the Senior Liquidity Provider shall otherwise so qualify and
shall have waived all rights of set-off and counterclaim with respect to the
account to be maintained as an Eligible Account.

 

“Encumbrance” means any mortgage, pledge, lien, encumbrance, charge or security
interest, including, without limitation, any conditional sale, any sale without
recourse against the sellers, or any agreement to give any security interest
over or with respect to any WEST Group Member’s assets (excluding Lessee Funds
that are Segregated Funds), including, without limitation, all Stock and any
Indebtedness of any Subsidiary held by WEST or any other WEST Group Member.

 

“Engine” means an aircraft engine owned by any WEST Group Member that is subject
to the Lien of the Security Trustee under an Engine Mortgage.

 

“Engine Acquisition Account” has the meaning given to such term in
Section 3.01(a) hereof.

 

“Engine Cycle” means the operation of an Engine on an aircraft during a single
flight from take-off to landing.

 

“Engine Disposition” means any sale, transfer or other disposition of any Engine
(or an interest therein), including by reason of such Engine suffering a Total
Loss.

 

“Engine Disposition Agreement” means any lease, sublease, conditional sale
agreement, finance lease, hire purchase agreement or other agreement (other than
an agreement relating to maintenance, modification or repairs) or any purchase
option granted to a Person other than WEST or any other WEST Group Member to
purchase an Engine pursuant to a purchase option agreement, in each case
pursuant to which any Person acquires or is entitled to acquire legal title to,
or the economic benefits of ownership of, such Engine.

 

“Engine Interest” means the ownership interest in an Engine Trust that owns an
Engine.  The acquisition or disposition of all of the Engine Interest with
respect to an Engine Trust that holds an Engine constitutes, respectively, the
acquisition or disposition of that Engine.

 

“Engine Mortgage” means each mortgage executed and delivered by WEST or a WEST
Subsidiary substantially in the form attached to the Security Trust Agreement,
pursuant to which WEST or such WEST Subsidiary shall grant a security interest
to the Security Trustee in each Engine owned by it and related assets and in all
Leases of such Engine.

 

“Engine Replacement Account” has the meaning given to such term in
Section 3.01(a) hereof.

 

16

--------------------------------------------------------------------------------


 

“Engine Reserve Account” has the meaning given to such term in
Section 3.01(a) hereof.

 

“Engine Reserve Deposit” has the meaning given to such term in
Section 5.04(d) hereof.

 

“Engine Reserve Excess Amount” means, as of the Effective Date, the excess of
the Balance in the Engine Reserve Account as of the Effective Date over the
initial Engine Reserve Minimum Balance and, as of any Payment Date after the
Effective Date, the excess of the Balance in the Engine Reserve Account as of
the related Determination Date over the sum of (a) the Engine Reserve Minimum
Balance as of such Determination Date and (b) the MRE Reserve Increment, if any,
applicable as of such Determination Date, provided, that, if an Engine Reserve
Deposit is greater than zero on any Payment Date, the Engine Reserve Excess
Amount shall be deemed to be zero on such Payment Date.

 

“Engine Reserve Excess Balance” means the portion of the Balance in the Engine
Acquisition Account equal to the sum of the Engine Reserve Excess Amounts
deposited in the Engine Acquisition Account minus the amounts withdrawn from the
Engine Acquisition Account that are designated as withdrawals of such Engine
Reserve Excess Amounts in accordance with Section 3.03.

 

“Engine Reserve Minimum Balance” means (a) as of the Effective Date, the greater
of the Engine Reserve Required Amount and the Half-Life Restoration Amount, each
as determined in the Maintenance Reserve Appraisal, and (b) as of any
Determination Date after the delivery of the Maintenance Reserve Evaluation
during the first quarter of 2008, the amount specified as such in such
Maintenance Reserve Evaluation or any subsequent Maintenance Reserve Evaluation
that in each case is effective as of such Determination Date as provided in
Section 5.04(d)(ii).

 

“Engine Reserve Required Amount” means, in respect of the Maintenance Reserve
Appraisal and any Maintenance Reserve Evaluation, an amount equal to the product
of (a) ten percent (10%) and (b) the sum of (i) the Engine Shop Visit Cost and
(ii) the Life Limited Parts Cost, each as determined in the Maintenance Reserve
Appraisal or such Maintenance Reserve Evaluation.

 

“Engine Shop Visit Cost” means the total cost of engine shop visits for all of
the Engines in the Portfolio as of the Applicable Date in the Maintenance
Reserve Evaluation setting forth such cost.

 

“Engine Subsidiaries” means, as of the Initial Closing Date, those Persons or
other entities set forth on Schedule 1 to this Indenture as Engine Subsidiaries
and their successors, together with any other WEST Subsidiary (other than any
Engine Trust) holding title to Engines or holding Engine Interests.

 

“Engine Thrust Upgrade” means the modification of an Engine in accordance with
the requirements of the manufacturer and the applicable Aviation Authority to
increase its thrust rating.

 

“Engine Trust Agreement” means, as of the Initial Closing Date, each owner trust
agreement with an Engine Trustee in effect on the Initial Closing Date, as set
forth on Schedule

 

17

--------------------------------------------------------------------------------


 

2-1 hereto, together with any other trust agreement with an Engine Trustee under
which an owner trust or statutory trust estate is created with respect to an
Engine and an Engine Subsidiary holds the Engine Interest, whether or not such
Engine Subsidiary was the original grantor of such owner trust estate or holder
of such Engine Interest.

 

“Engine Trustee” means, as of the Initial Closing Date, Wells Fargo Bank
Northwest, National Association, and its successors as owner trustee or
statutory trustee under the Engine Trust Agreements set forth on Schedule 2-1
hereto, together with each other financial institution that acts as an owner
trustee or statutory trustee under any other Engine Trust Agreement.

 

“Engine Trusts” means the owner trust or statutory trust estates created
pursuant to the Engine Trust Agreements.

 

“Enhancement Agreement” means, any agreement, instrument or document governing
the terms of any Series Enhancement or pursuant to which any Series Enhancement
is issued or outstanding.

 

“Equity Trustees” means the three Controlling Trustees of WEST designated as
such in the Trust Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Euroclear” means Euroclear Bank S.N./N.V., as operator of the Euroclear System.

 

“Event of Default” means the existence of any of the events or conditions
described in Section 4.01 hereof.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“Exchange Date” means the date on which interests in each Regulation S Temporary
Book-Entry Note will be exchangeable for interests in an Unrestricted Book-Entry
Note, which shall be the later of (i) the fortieth (40th) day after the later of
(a) the Closing Date and (b) the completion of the distribution of the related
Series of Notes and (ii) the date on which the requisite certifications are due
to and provided to the Indenture Trustee.

 

“Expense Account” has the meaning given to such term in Section 3.01(a) hereof.

 

“FAA” means the United States Federal Aviation Authority or any governmental
authority succeeding to the functions thereof.

 

“Fee Letter” means the letter between WEST and the Senior Liquidity Provider
establishing the fees and other amounts to be paid by WEST in respect of the
Senior Liquidity Facility and any such letter between WEST and any replacement
Senior Liquidity Provider.

 

“Final Maturity Date” means, with respect to a Series, the date set forth in the
related Supplement on or prior to which the Outstanding Principal Balance of,
and accrued interest on, all Notes of such Series are required to have been
repaid in full.

 

18

--------------------------------------------------------------------------------


 

“Fitch” means Fitch, Inc., and any successor thereto, or, if such corporation or
its successor shall for any reason no longer perform the functions of a
securities rating agency, “Fitch” shall be deemed to refer to any other
nationally recognized rating agency designated by WEST.

 

“Fixed Rate Note” means, as provided in the related Supplement, any Note having
a Stated Rate that is a fixed percentage.

 

“Floating Rate Note” means, as provided in the related Supplement, any Note
having a Stated Rate that varies with a specified index, such as LIBOR.

 

“Funding Date” means each date on which WEST borrows funds in respect of a
Series of Warehouse Notes as set forth in the related Supplement for such
Series of Warehouse Notes.

 

“Future Lease” means, in respect of any Engine, a Lease of such Engine entered
into by any WEST Group Member and any Lessee at any time after the Delivery Date
for such Engine.

 

“Governmental Actions” means any and all consents, approvals, permits, orders,
authorizations, waivers, exceptions, variances, exemptions or licenses of, or
registrations, declarations or filings with, any Governmental Authority required
under any Applicable Law.

 

“Governmental Authority” means any government, legislative body, regulatory
authority, court, administrative agency or commission or other governmental
agency or instrumentality (or any officer or representative thereof),  domestic,
foreign or international, of competent jurisdiction, including the European
Union.

 

“Half-Life Restoration Amount” means the sum, if positive, of the Maintenance
Adjustment to Half-Life for each of the Engines in the Portfolio as of the
Applicable Date of a Maintenance Reserve Evaluation; if such sum is negative,
the Half-Life Restoration Amount shall be zero.

 

“Hedge Counterparty” means, in the singular, any one of, and in the plural, all
of, the Eligible Hedge Counterparties and their successors and assigns which
have entered into a Hedging Agreement.

 

“Hedge Default” means the occurrence of an Event of Default described in
Section 4.01(a), (f) or (g).

 

“Hedge Payment” means Periodic Hedge Payments and Hedge Termination Payments.

 

“Hedge Payment Account” has the meaning given to such term in Section 3.12
hereof.

 

“Hedge Payment Shortfall” has the meaning given to such term in
Section 3.13(d)(i) hereof.

 

“Hedge Termination Payment” means any payment due under a Hedging Agreement as a
result of the termination of such Hedging Agreement for whatever reason.

 

19

--------------------------------------------------------------------------------


 

“Hedged Lease” means a Lease with an original term of more than one (1) year and
which, in the case of the Initial Engines as of the Closing Date and in the case
of any Additional Engine as of its Delivery Date, have more than one (1) year
remaining in its term.

 

“Hedging Agreement” means an Interest Rate Hedge Agreement or a Currency Hedge
Agreement, as applicable.

 

“Increased Costs” has the meaning, with respect to any Series of Warehouse
Notes, given to such term in the Supplement for such Series of Warehouse Notes.

 

“Indebtedness” means, with respect to any Person at any date of determination
(without duplication), (i) all indebtedness of such Person for borrowed money,
(ii) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (iii) all obligations of such Person in respect of
letters of credit or other similar instruments (including reimbursement
obligations with respect thereto), (iv) all obligations of such Person to pay
the deferred and unpaid purchase price of property or services, which purchase
price is due more than six months after the date of purchasing such property or
service or taking delivery and title thereto or the completion of such services,
and payment deferrals arranged primarily as a method of raising funds to acquire
such property or service, (v) all obligations of such Person under a lease of
(or other agreement conveying the right to use) any property (whether real,
personal or mixed) that is required to be classified and accounted for as a
capital lease obligation under U.S. GAAP, (vi) all Indebtedness (as defined in
clauses (i) through (v) of this paragraph) of other Persons secured by a lien on
any asset of such Person, whether or not such Indebtedness is assumed by such
Person, and (vii) all Indebtedness (as defined in clauses (i) through (v) of
this paragraph) of other Persons guaranteed by such Person.

 

“Indenture” has the meaning set forth in the preamble hereof.

 

“Indenture Trustee” has the meaning given to such term in the preamble hereof,
and any successor Indenture Trustee appointed in accordance with the terms
hereof.

 

“Indenture Trustee Fees” means the compensation and expenses (including
attorneys fees and expenses and indemnification payments) payable to the
Indenture Trustee for its services under this Indenture and the other Related
Documents to which it is a party.

 

“Independent Controlling Trustee” means the Controlling Trustee designated as
such in the Trust Agreement.

 

“Initial Appraisals” means the Appraisals of the Initial Engines provided by the
Initial Appraisers, each dated as of a date during December, 2004.

 

“Initial Appraised Value” means (i) in the case of each Initial Engine, the
mathematical average of the Appraised Values of such Engine in the Initial
Appraisals, (ii) in the case of any Additional Engine acquired with the proceeds
of one or more Series of Warehouse Notes, the mathematical average of the
Appraised Values of such Additional Engine provided in Appraisals by three
(3) Appraisers, each such Appraisal to be as of a date not more than six
(6) months prior to the Delivery Date of such Additional Engine by WEST or a
WEST Group Member, and (iii) in the case of any other Additional Engine, the
mathematical average of the Appraised Values of

 

20

--------------------------------------------------------------------------------


 

such Additional Engine provided in Appraisals by three (3) Appraisers, each such
Appraisal to be as of a date not more than six (6) months prior to the Closing
Date for the Series of Term Notes, the proceeds of which are to be used to
finance the acquisition of such Additional Engine.

 

“Initial Appraisers” means any of or all of (as the context may require)
AVITAS, Inc., BK Associates, Inc. and International Bureau of Aviation, Ltd.

 

“Initial Borrowing Value” means, (i) in respect of any Engine acquired from a
Person that is not an Affiliate of WEST, the purchase price paid by WEST or a
WEST Group Member to acquire such Engine and (ii) in respect of any Engine
acquired from a Person that is an Affiliate of WEST, the lower of (a) its
Initial Appraised Value and (ii) its book value on the records of the Affiliate
seller as determined under U.S. GAAP as consistently applied by such Affiliate
seller as of the date of acquisition.  The Initial Borrowing Value of the
Initial Engines is set forth in the Asset Transfer Agreement.  A portion of the
Initial Borrowing Value of an Engine may consist of a Reserve Engine Initial
Borrowing Value, but any reference to the Initial Borrowing Value of an Engine
shall be a reference to the entire Initial Borrowing Value of such Engine,
without regard to any such Reserve Engine Initial Borrowing Value.

 

“Initial Closing Date” means August 9, 2005.

 

“Initial Engine” means each of the Engines (or an interest therein) identified
on Schedule 4-1 hereto that was acquired by WEST through its acquisition of WEST
Funding on the Initial Closing Date or by WEST Funding during the Delivery
Period beginning thereon, in each case pursuant to the Asset Transfer Agreement.

 

“Initial Notes” means all Series of Notes issued on the Initial Closing Date.

 

“Initial Remaining Engine” means each of the Initial Engines that was not
delivered on the Initial Closing Date.

 

“Institutional Accredited Investor” means a Person that is an “accredited
investor” as that term is defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act.

 

“Intercompany Loan” has the meaning given to such term in
Section 5.02(c)(vii) hereof.

 

“Interest Accrual Period” means, except as may be otherwise provided in the
related Supplement for a Series of Notes, the period beginning on each Payment
Date and ending on (but excluding) the next succeeding Payment Date, except that
the initial Interest Accrual Period shall begin on the Initial Closing Date and
end on (but exclude) the first Payment Date occurring after the Initial Closing
Date.

 

“Interest Expense” means, for any period, the aggregate amount of interest
expense as shown for such period on the income statement of WEST, determined in
accordance with U.S. GAAP.

 

“Interest Rate Hedge Agreement” means an ISDA interest rate swap or cap
agreement, collar or other interest rate hedging instrument between WEST and the
Eligible Hedge Counterparty named therein, including any schedules and
confirmations prepared and delivered

 

21

--------------------------------------------------------------------------------


 

in connection therewith, pursuant to which (i) WEST will receive payments from,
or make payments to, the Eligible Hedge Counterparty as provided therein, and
which (a) in form and substance complies with the Rating Agency Hedge
Requirements for such agreements, (ii) limits recourse by the Eligible Hedge
Counterparty to WEST to distributions in accordance with the priority of
payments set forth in Section 3.14 hereof, and (iii) is consistent with the
requirements of Section 5.02(f)(iv).

 

“International Interest” has the meaning set forth in the Cape Town Convention.

 

“International Registry” has the meaning set forth in the Cape Town Convention.

 

“Investment Earnings” means the actual amount of income earned on Permitted
Investments during any specified period with respect to the Balance in any
Account net of losses and investment expenses of the Administrative Agent in
making such investments.

 

“Investment Letter” means a letter substantially in the form of Exhibit D
attached hereto.

 

“ISDA” means International Swap and Derivatives Association, Inc.

 

“Issuance Date” means, in the case of a Series of Term Notes, the
Series Issuance Date, and, in the case of a Series of Warehouse Notes, the date
on which a Conversion Event occurs in respect of such Series of Warehouse Notes.

 

“Issuance Expenses” means the aggregate amount of all subscription discounts,
brokerage commissions, placement fees, resale fees, structuring fees, out of
pocket transaction expenses and other similar fees, commissions and expenses
relating to the issuance of each Series of the Initial Notes or any Additional
Series, as specified in the related Supplement for each Series.

 

“JT8D-200 Engine” means a model JT8D-200 aircraft engine manufactured by Pratt &
Whitney, a division of United Technologies, Inc.

 

“Junior Borrowing Base” means, as of any date of determination, the sum of
(a) ***of the then Aggregate Adjusted Borrowing Value plus (b) the Balance in
the Engine Acquisition Account on such date plus (c) the Balance in the Junior
Restricted Cash Account on such date plus (d) the Balance in the Senior
Restricted Cash Account on such date, minus *** of the Borrowing Base Adjustment
Amount as of such date, minus the Outstanding Principal Balance of the Series A
Notes.

 

“Junior Borrowing Base Deficiency” means, as of any date of determination, the
amount (if any) by which (i) the then Outstanding Principal Balance of all
Series B Notes (after giving effect to any payments of Scheduled Principal
Payment Amounts on one or more Series B Notes on such date), exceeds (ii) the
Junior Borrowing Base as of such date.

 

“Junior Claim” means (a) with respect to WEST Expenses, all other amounts
payable in accordance with Section 3.14 and (b) with respect to any other amount
payable in accordance with Section 3.14, all amounts other than Prior Ranking
Amounts in respect of such amount.

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

22

--------------------------------------------------------------------------------


 

“Junior Claimant” means the holder of a Junior Claim.

 

“Junior Restricted Cash Amount” means, as of each Closing Date, Funding Date and
Payment Date, an amount equal to the product of (i) three percent (3%) and
(ii) the sum of the Outstanding Principal Balances of all Series B Notes as of
such date, which Outstanding Principal Balances shall be calculated after giving
effect to all Loans made and Term Notes issued on such date and all principal
payments made on such date in respect of each Series B Note. The Junior
Restricted Cash Amount may be reduced by WEST subject to (a) receipt of a Rating
Agency Confirmation and (b) consent of the Control Party for each Outstanding
Series B Note.

 

“Junior Restricted Cash Account” has the meaning given to such term in
Section 3.01(a) hereof.

 

“Junior Shortfall” has the meaning given to such term in Section 3.13(d) hereof.

 

“Junior Warehouse Note” means any Warehouse Note that is designated as a
Series B Note in the related Supplement.

 

“Lease” means, with respect to an Engine, any aircraft engine lease agreement,
conditional sale agreement, hire purchase agreement or other similar
arrangement, as may be in effect between a WEST Group Member that owns or
leases-in such Engine (as Lessor) and a Person that is not a WEST Group Member
(as Lessee), as such agreement or arrangement may be amended, modified,
extended, supplemented, assigned or novated from time to time in accordance with
the Related Documents; provided that if, under any sub-leasing arrangement with
respect to an Engine permitted by the Lease of such Engine and executed by the
Lessee and a sub-lessee, the Lessor of such Engine agrees to receive payments or
collateral directly from, or is to make payments directly to, such sub-lessee,
in any such case to the exclusion of the related Lessee, then the relevant
sub-lease shall constitute the “Lease” of such Engine, and the sub-lessee shall
constitute the related “Lessee” with respect to such Engine, but only to the
extent of the provisions of such sub-lease agreement relevant to such payments
and collateral and to the extent agreed by the relevant Lessor.

 

“Lease Payments” means all lease payments and other amounts payable by or on
behalf of a Lessee under a Lease, including, without limitation, Rent Payments,
Maintenance Reserve Payments and Security Deposits.

 

“Lease Security Assignment” means each lease security assignment executed and
delivered by a WEST Subsidiary substantially in the form attached to the
Security Trust Agreement, pursuant to which such WEST Subsidiary shall grant a
security interest to the Security Trustee in its rights in the head Lease of the
Engine from a WEST Group Member and related assets and in all Leases of such
Engine.

 

“Lease Sub-Account” means a ledger account maintained by the Administrative
Agent in accordance with Section 3.07 with respect to Security Deposits and with
respect to Maintenance Reserve Payments that are to be maintained as Segregated
Funds.

 

23

--------------------------------------------------------------------------------


 

“Leasing Subsidiaries” means, as of the Initial Closing Date, those Persons or
other entities set forth on Schedule 3 hereto and their successors, together
with any other bankruptcy remote special purpose entities to which the Engine
Subsidiaries or the Engine Trusts may lease one or more of the Engines, which
are Lessors under Leases of such Engines to Lessees and which are wholly owned
directly or indirectly by WEST.

 

“Lessee” means each Person not a WEST Group Member who is the lessee or vendee
under a Lease of an Engine from time to time with any WEST Group Member.

 

“Lessee Funds” means, either or both as the context may require, of (a) any
Security Deposits provided by a Lessee under a Lease and (b) any Maintenance
Reserve Payments that a Lessee is obligated to pay under a Lease and that are
Segregated Funds.

 

“Lessor” means, with respect to any Lease, the WEST Group Member that is the
lessor or vendor under such Lease.

 

“Lessor Account” has the meaning given to such term in Section 3.02(c).

 

“LIBOR” means, for any Interest Accrual Period in respect of any Series of
Notes, the rate per annum, determined by the Indenture Trustee and notified in
writing by the Indenture Trustee to the Administrative Agent, which is the
arithmetic mean (rounded to the nearest 1/100 of 1%) of the offered rates for
Dollar deposits having a maturity of the Specified Period for such
Series commencing on the first day of such Interest Accrual Period that appears
on the Reuters Screen LIBOR01 (or otherwise on such page or screen as may
replace such Reuters Screen)  at approximately 11:00 a.m., London time on the
Reference Date such Interest Accrual Period; provided, however, that if there
shall at any time no longer exist such Reuters Screen (or otherwise as
aforesaid), “LIBOR” means the rate per annum equal to the average rate at which
the principal London offices of Calyon are offered Dollar deposits for the
Specified Period and in a principal amount equal to an amount of not less than
one million Dollars ($1,000,000) at or about 10:00 a.m., New York City time, on
the Reference Date specified for such Interest Accrual Period in the London
Eurodollar interbank market for delivery on the first day of such Interest
Accrual Period.

 

“Lien” means the security interest in the Mortgage Collateral created by the
Engine Mortgages.

 

“Life Limited Parts” means all parts of the Engines in the Portfolio that must
or should be replaced after their use for a specified number of Engine Cycles on
the Engine in which any such part is installed.

 

“Life Limited Parts Cost” means the cost of replacing all Life Limited Parts in
the Engines in the Portfolio as of the Applicable Date set forth in the
Maintenance Reserve Evaluation setting forth such cost.

 

“Liquidity Advance” means a Shortfall Advance, a Non-Extension Advance or a
Downgrade Advance.

 

24

--------------------------------------------------------------------------------


 

“Liquidity Event of Default” means the serving of a Collateral Liquidation
Notice by the Control Party for the Senior Series under the Indenture to WEST
following the occurrence of an Event of Default.

 

“Liquidity Expenses” means, with respect to the Senior Liquidity Facility, all
Liquidity Obligations thereunder other than (a) the Liquidity Fee, (b) the
principal amount of any Liquidity Advance under the Senior Liquidity Facility
and (c) any interest accrued on any such Liquidity Obligations.

 

“Liquidity Fee” means the commitment fee payable to the Senior Liquidity
Provider pursuant to the Fee Letter.

 

“Liquidity Obligations” means, with respect to the Senior Liquidity Facility,
all principal, interest, fees and other amounts owing to the Senior Liquidity
Provider under the Senior Liquidity Facility.

 

“Loan” means any amount borrowed by WEST from the Holder or Holders of any
Series of Warehouse Notes, pursuant to the related Supplement for such Series.

 

“Maintenance Adjustment to Half-Life” means, for each Engine, an amount for each
Engine equal to the sum, which may be positive or negative, of (a) the
difference between (i) one-half of the cost of a shop visit for such Engine and
(ii) the product of (A) the cost of such a shop visit and (B) a fraction, the
numerator of which is the expected flight hours remaining to the next shop visit
for such Engine and the denominator of which is the average total flight hours
between shop visits for such Engine and (b) the difference between (i) one-half
of the list price of each Life Limited Part in such Engine and (ii) the product
of (A) such list price and (B) a fraction, the numerator of which is the
remaining cycles before such Life Limited Part must be replaced and the
denominator of which is the total number of allowable cycles for such Life
Limited Part. The amount in clause (a) is positive if the Engine has less than
one-half of the average total flight hours between shop visits remaining to the
next shop visit and negative if it has more than one-half of the average total
flight hours between shop visits remaining to the next shop visit; the amount in
clause (b) is positive for each Life Limited Part if such Life Limited Part has
less than one half of the allowable cycles for such Life Limited Part until
replacement is required and negative for each Life Limited Part if such Life
Limited Part has more than one half of the allowable cycles for such Life
Limited Part until replacement is required.

 

“Maintenance Reserve Appraisal” means an appraisal, prepared by SH&E, of the
Life Limited Parts Cost, the Engine Shop Visit Cost and the Engine Reserve
Required Amount with respect to the Engines in the Portfolio as of the Effective
Date.

 

“Maintenance Reserve Deficit” has the meaning given to such term in the
definition of “Maintenance Reserve Evaluation.”

 

“Maintenance Reserve Evaluation” means (a) prior to the Effective Date, an
evaluation prepared by SH&E, or other Person appointed by the Controlling
Trustees, as to the projected maintenance costs of the Engines in the Portfolio
over the lesser of their estimated remaining useful life and twenty-five (25)
years, a projection of whether, taking into account expected Maintenance Reserve
Payments from Lessees in respect of then existing Leases and Future

 

25

--------------------------------------------------------------------------------


 

Leases of the Engines, and making other assumptions reasonably acceptable to the
Controlling Trustees, the funds available in the Engine Reserve Account will be
sufficient to pay for such projected maintenance costs at all times, a schedule
of the targeted balances in the Engine Reserve Account for each Payment Date
during such remaining useful life or 25 year period and a schedule of the
projected shortfalls between such balances and the projected maintenance costs,
and (b) after the Effective Date, an evaluation prepared by SH&E, or other
Person appointed by the Controlling Trustees, as to the following items:

 

(i) the Life Limited Parts Cost and the Engine Shop Visit Cost as of the
Applicable Date for such evaluation and the Engine Reserve Required Amount based
on such amounts,

 

(ii) the Maintenance Adjustment to Half-Life for each Engine in the Portfolio as
of the Applicable Date for such evaluation and the Half-Life Restoration Amount
based on such amounts,

 

(iii) the Engine Reserve Minimum Balance, which shall be the greater of the
Engine Reserve Required Amount and the Half-Life Restoration Amount determined
pursuant to clauses (i) and (ii),

 

(iv) the projected Lessor’s expenses related to maintenance of the Engines in
the Portfolio during the lesser of twenty-five (25) years from the Applicable
Date for such Maintenance Reserve Evaluation and the remaining expected life of
all the Engines in the portfolio (as determined by the Person preparing the
Maintenance Reserve Evaluation) as of such Applicable Date (such period, the
“Relevant Evaluation Period”),

 

(v) the projected Maintenance Reserve Payments from Lessees and other Lessor’s
revenues related to the maintenance of the Engines, taking into account then
existing Leases and Future Leases using assumptions that are reasonably
acceptable to the Controlling Trustees, and the resulting funds expected to be
deposited in the Engine Reserve Account during the Relevant Evaluation Period,

 

(vi) a schedule of the projected balances in the Engine Reserve Account for each
Payment Date during such Relevant Evaluation Period taking into account (x) the
Balance in the Engine Reserve Account as of the Applicable Date, (y) the funds
projected to be deposited in the Engine Reserve Account during the Relevant
Evaluation Period (as determined pursuant to clause (v)) and (z) the projected
maintenance costs during the Relevant Evaluation Period (as determined pursuant
to clause (iv)), and assuming that all amounts in excess of the Engine Reserve
Minimum Balance (as determined pursuant to clause (iii)) on each Payment Date
during the Relevant Evaluation Period are transferred to the Engine Acquisition
Account; and

 

(vii) the amounts, if any (each, a “Maintenance Reserve Deficit”) by which any
of the projected balances in the schedule prepared pursuant to clause (vi) above
is less than the projected costs of engine overhaul and maintenance for the
Interest Accrual Period beginning on such Payment Date.

 

26

--------------------------------------------------------------------------------


 

 “Maintenance Reserve Payment” means any payment (including any use payment)
deposited in or credited to the Collections Account that is based on the usage
of an Engine or which is based on, or in respect of which, the Lessor under a
Lease may be obligated to reimburse the Lessee under such Lease for specified
maintenance activities with respect to the Engine subject to such Lease.

 

“Mandatory Engine Modification” means a modification or improvement of an
Engine, the cost of which will be capitalized in accordance with U.S. GAAP,
required pursuant to the terms of the related Lease or the terms of Applicable
Law or which, in the discretion of the Servicer, is commercially necessary in
order to place such Engine in the minimum condition required to lease or
re-lease such Engine.

 

“Maximum Borrowing Base” means, as of any date of determination, the sum of
(a) *** of the then Aggregate Adjusted Borrowing Value, plus (b) the Balance in
the Engine Acquisition Account on such date, plus (c) the Balance in the Senior
Restricted Cash Account on such date plus (d) the Balance in the Junior
Restricted Cash Account on such date minus *** of the Borrowing Base Adjustment
Amount as of such date.

 

“Maximum Borrowing Base Deficiency” means, as of any date of determination, the
amount (if any) by which (i) the then Aggregate Note Principal Balance (after
giving effect to any payments of Minimum Principal Payment Amounts and Scheduled
Principal Payment Amounts on all Notes on such date), exceeds (ii) the Maximum
Borrowing Base as of such date.

 

“Maximum Commitment” means, with respect to any Series of Warehouse Notes, the
maximum amount of loans that each Holder of such Warehouse Notes is committed to
make to WEST in accordance with the terms and conditions of the related
Supplement; provided that, on the occurrence of a Conversion Event with respect
to any Series of Warehouse Notes, the Maximum Commitment of such Holder of such
Warehouse Notes shall be the Outstanding Principal Balance of such Warehouse
Notes on the date of such Conversion Event.

 

“Maximum Principal Balance” means, with respect to any Warehouse Note, the
maximum amount that WEST may borrow from the Holder of such Warehouse Note,
which shall be equal to the Maximum Commitment of such Holder.

 

“Maximum Required Hedge Amount” means, as of any date of determination, an
amount equal to the product of (x) one hundred twenty-five percent (125%) and
(y) the Outstanding Principal Balance of the Notes as of such date and (z) a
fraction, the numerator of which is the sum of the Adjusted Borrowing Values of
all Engines subject to a Hedged Lease as of such date and the denominator of
which is the Aggregate Adjusted Borrowing Value as of such date.

 

“Merger Transaction” has the meaning given to such term in
Section 5.02(g) hereof.

 

“Minimum Principal Payment Amount” means, for each Series of Notes for any
Payment Date, the excess, if any, of (x) the sum of the then Outstanding
Principal Balance of all Notes of such Series, assuming that all Minimum
Principal Payment Amounts for all prior Payment Dates have been paid in full,
over (y) the Minimum Targeted Principal Balance of such Series for such Payment
Date.

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

27

--------------------------------------------------------------------------------


 

“Minimum Required Hedge Amount” means, as of any date of determination, an
amount equal to the product of (A) ninety percent (90%) and (y) the Outstanding
Principal Balance of the Notes as of such date and (z) a fraction, the numerator
of which is the sum of the Adjusted Borrowing Values of all Engines subject to a
Hedged Lease as of such date and the denominator of which is the Aggregate
Adjusted Borrowing Value as of such date.

 

“Minimum Targeted Principal Balance” means, for each Series of Notes on any
Payment Date, the amount identified as such in the related Supplement, as it may
be adjusted from time to time in accordance with this Indenture and such
Supplement.

 

“Modification Agreement” means any agreement between a WEST Group Member and a
Supplier for the purchase and/or installation of a Mandatory Engine Modification
or a Discretionary Engine Modification.

 

“Modified Net Sale Proceeds” means, with respect to any Engine Disposition, the
Net Sale Proceeds from such Engine Disposition minus the amount of any
Disposition Fee payable to the Servicer in respect of such Engine Disposition.

 

“Monthly Report” has the meaning given to such term in Section 2.14(a) hereof.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage Collateral” means the Engines, the Leases and the other collateral in
which the Engine Mortgages and the Lease Security Assignments create a Lien.

 

“MRE Balance Increment” has the meaning given to such term in Section 5.04(d).

 

“Net Proceeds” means, with respect to the issuance of a Series of Notes, the
aggregate amount of cash received by WEST in connection with such issuance after
deducting therefrom (without duplication) all Issuance Expenses; provided that
such amount shall not be less than zero.

 

“Net Sale Proceeds” means, with respect to any Engine Disposition, the aggregate
amount of cash received by or on behalf of the seller in connection with such
transaction after deducting therefrom (without duplication) (a) reasonable and
customary brokerage commissions and other similar fees and commissions (other
than any Disposition Fee payable to the Servicer), and (b) the amount of taxes
payable in connection with or as a result of such transaction, in each case to
the extent, but only to the extent, that amounts so deducted are, at the time of
receipt of such cash, actually paid to a Person that is not an Affiliate of the
seller and are properly attributable to such transaction or to the asset that is
the subject thereof.

 

“Net Senior Shortfall” has the meaning given to such term in Section 3.13(d).

 

“Non-Extended Facility” has the meaning given to such term in Section 3.20(d).

 

“Non-Extension Advance” has the meaning given to such term in Section 3.20(d).

 

“Non-U.S. Person” means a person who is not a U.S. person, as defined in
Regulation S.

 

28

--------------------------------------------------------------------------------


 

“Note” means any one of the promissory notes executed by WEST and authenticated
by or on behalf of the Indenture Trustee, substantially in the form attached to
the related Supplement.

 

“Note Form” means, (a) with respect to a Series A Term Note, the form of Note
attached hereto as Exhibit A-1, with such changes therein and such additional
information as may be provided in the Supplement under which such Series A Term
Note is issued, (b) with respect to a Series A Warehouse Note, the form of Note
attached hereto as Exhibit A-2, with such changes therein and such additional
information as may be provided in the Supplement under which such Series A
Warehouse Note is issued, (a) with respect to a Series B Term Note, the form of
Note attached hereto as Exhibit B-1, with such changes therein and such
additional information as may be provided in the Supplement under which such
Series B Term Note is issued, (a) with respect to a Series B Warehouse Note, the
form of Note attached hereto as Exhibit B-2, with such changes therein and such
additional information as may be provided in the Supplement under which such
Series Warehouse Note is issued.

 

“Noteholder” or “Holder” means any Person in whose name a Note is registered
from time to time in the Register for such Notes.

 

“Noteholder Indemnified Amounts” means, in respect of any Series of Notes, all
amounts due to the Holders of the Notes for Increased Costs, in the case of any
Series of Warehouse Notes, and indemnification payments, in each case as
specified in the Supplement that establishes such Series of Notes.

 

“Note Registrar” has the meaning given to such term in Section 2.03(a) hereof.

 

“Notice of Sole Control” has the meaning given to such term in the Security
Trust Agreement.

 

“Notices” has the meaning given to such term in Section 13.04 hereof.

 

“Officer’s Certificate” means a certificate signed by, with respect to WEST, any
Signatory Trustee and, with respect to any other Person, any officer, director,
trustee or equivalent representative.

 

“Off-Production Engine” means, as of any date of determination, an Engine that
can be installed only on aircraft types that are no longer being manufactured by
the manufacturers of such aircraft types as of such date.

 

“Operating Bank” means any Eligible Institution at which any Account is held;
provided that if at any time an Operating Bank ceases to be an Eligible
Institution, a successor depository institution or trust company shall be
appointed by the Administrative Agent on behalf of the Security Trustee and all
Accounts at the predecessor Operating Bank shall thereafter be transferred to
and be maintained at such successor depository institution or trust company and
such successor depository institution or trust company shall thereafter be an
“Operating Bank”.  The initial Operating Bank is Deutsche Bank Trust Company
Americas.

 

29

--------------------------------------------------------------------------------


 

“Operating Expenses” means (i) WEST Expenses, (ii) Ordinary Course Expenses,
(iii) Mandatory Engine Modifications, but only to the extent of the excess of
the cost of any Mandatory Engine Modification over the portion funded from the
Balance in the Engine Reserve Account, and (iv) Liquidity Expenses.

 

“Opinion of Counsel” means a written opinion signed by legal counsel, who may be
an employee of the Servicer or the Administrative Agent or counsel to WEST, that
meets the requirements of Section 1.03 hereof.

 

“Optional Redemption” means, with respect to a Series, a voluntary prepayment by
WEST of all or a portion of the Outstanding Principal Balance of such Series in
accordance with the terms of the applicable Supplement.

 

“Ordinary Course Expenses” means, with respect to any Payment Date, all expenses
and costs, incurred by, or on behalf of any WEST Group Member in connection with
the ownership, use, leasing and/or operation of the Engines, during the related
Collection Period that are not Service Provider Fees.  Ordinary Course Expenses
include the following: (i) costs for routine maintenance and repairs (but not
Discretionary Engine Modifications) needed to return an Engine to “serviceable”
condition, but only to the extent that the amounts then on deposit in the Engine
Reserve Account that are available therefor are insufficient to cover these
costs; (ii) the cost of repositioning an Engine in connection with the
origination or termination of a Lease; (iii) legal fees and court costs incurred
in connection with enforcing rights under a Lease of an Engine and/or
repossessing such Engine (but excluding legal fees incurred by the Servicer in
the negotiation and documentation of Future Leases or of amendments or renewals
of Leases and Future Leases); (iv) the cost of obtaining and maintaining
contingent and off-lease insurance with respect to the Engines; (v) taxes,
levies, duties, charges, assessments, fees, penalties, deductions or
withholdings assessed, charged or imposed upon or against the use and operation
of the Engines; (vi) the cost of storing an off-lease Engine; (vii) expenses and
costs (including legal fees) of pursuing claims against manufacturers or sellers
of an Engine; (viii) non-recoverable sales and value-added taxes with respect to
an Engine; and (ix) governmental filing fees necessary to perfect, or continue
the perfection of, the security interest of the Security Trustee in an Engine
and/or a Lease, including the registration of International Interests,
Prospective International Interests and Contracts of Sale in the International
Registry.

 

“Original Indenture” has the meaning set forth in the recitals hereof.

 

“Outstanding” means (a) with respect to the Notes of any Series at any time, all
Notes of such Series theretofore authenticated and delivered by the Indenture
Trustee except (i) any such Notes cancelled by, or delivered for cancellation
to, the Indenture Trustee; (ii) any such Notes, or portions thereof, for which
the payment of principal of and accrued and unpaid interest on which moneys have
been deposited in the applicable Series Account or distributed to Noteholders by
the Indenture Trustee and any such Notes, or portions thereof, for the payment
or redemption of which moneys in the necessary amount have been deposited in the
Redemption/Defeasance Account for such Notes; (iii) any such Notes in exchange
or substitution for which other Notes, as the case may be, have been
authenticated and delivered, or which have been paid pursuant to the terms of
this Indenture (unless proof satisfactory to the Indenture Trustee is presented
that any of such Notes is held by a Person in whose hands such Note is a legal,
valid and binding

 

30

--------------------------------------------------------------------------------


 

obligation of WEST); and (iv) for the limited purposes set forth in
Section 1.04(c), any Note held by WEST or any other affiliate thereof and
(b) when used with respect to any other evidence of indebtedness means, at any
time, any principal amount thereof then unpaid and outstanding (whether or not
due or payable).

 

“Outstanding Note” means a Note that is Outstanding.

 

“Outstanding Principal Balance” means, with respect to any Outstanding Notes,
the total principal balance of such Outstanding Notes unpaid and outstanding at
any time.

 

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee of WEST, and
its successors in such capacity.

 

“Part” means any and all parts, avionics, attachments, accessions,
appurtenances, furnishings, components, appliances, accessories, instruments and
other equipment installed in, or attached to (or constituting a spare for any
such item installed in or attached to) any Engine.

 

“Paying Agent” has the meaning given to such term in Section 2.03(a) hereof. 
The term “Paying Agent” includes any additional Paying Agent.

 

“Payment Date” means the 15th day of each month, commencing on August 15, 2005;
provided that if any Payment Date would otherwise fall on a day which is not a
Business Day, such Payment Date shall be the first following day which is a
Business Day.

 

“Payment Date Schedule” has the meaning given to such term in
Section 3.13(e) hereof.

 

“Periodic Hedge Payment” means any payment under a Hedging Agreement other than
a Hedge Termination Payment.

 

“Permitted Encumbrance” means (i) any Encumbrance for taxes, assessments and
governmental charges or levies not yet due and payable or which are being
contested in good faith by appropriate proceedings, provided that the
proceedings relating to such Encumbrance or the continued existence of such
Encumbrance does not give rise to any reasonable likelihood of the sale,
forfeiture or other loss of the affected asset; (ii) in respect of any Engine,
any Encumbrance of a repairer, carrier or hangar keeper arising in the ordinary
course of business by operation of law or similar Encumbrance, provided that the
proceedings relating to such Encumbrance or the continued existence of such
Encumbrance does not give rise to any reasonable likelihood of the sale,
forfeiture or other loss of the affected asset; (iii) any Encumbrances on any
Engines permitted under any Lease thereof (other than Encumbrances created by
the relevant lessor); (iv) any Encumbrances created by or through or arising
from debt or liabilities or any act or omission of any Lessee in each case
either in contravention of the relevant Lease (whether or not such Lease has
been terminated) or without the consent of the relevant lessor (provided that if
such lessor becomes aware of any such Encumbrance, it shall use commercially
reasonable efforts to have any such Encumbrance lifted, removed and otherwise
discharged); (v) any Encumbrance created in favor of WEST or any WEST Subsidiary
or the Security Trustee, including any Encumbrance created or required to be
created under the Security Trust Agreement or any Mortgage; (vi) any Encumbrance
arising under any agreements the terms of which contemplate that custody of
Lessee Funds held for Lessees with respect to

 

31

--------------------------------------------------------------------------------


 

Additional Engines is held by a third-party; (vii) any Lease in respect of any
Engine and the rights of the Lessee under such Lease; (viii) any Encumbrance in
respect of the deposit of any Disposition Proceeds in any Qualified Escrow
Account with a Qualified Intermediary as part of a Replacement Exchange; and
(ix) any Encumbrance arising under the Senior Liquidity Facility.

 

“Permitted Engine Acquisition” has the meaning given to such term in
Section 5.03(b) hereof.

 

“Permitted Engine Disposition” has the meaning given to such term in
Section 5.03(a) hereof.

 

“Permitted Holder” has the meaning given to such term in
Section 5.02(i)(iii) hereof.

 

“Permitted Investments” means, in each case, book-entry securities, negotiable
instruments or securities represented by instruments in bearer or registered
form which evidence:

 

(a)           direct obligations of, and obligations fully guaranteed as to
timely payment by, the United States of America (having original maturities of
no more than 365 days, or such lesser time as is required for the distribution
of funds);

 

(b)           demand deposits, time deposits or certificates of deposit of the
Operating Bank or of depository institutions or trust companies organized under
the laws of the United States of America or any state thereof, or the District
of Columbia (or any domestic branch of a foreign bank) (i) having original
maturities of no more than 365 days, or such lesser time as is required for the
distribution of funds; provided that at the time of investment or contractual
commitment to invest therein, the short-term debt rating of such depository
institution or trust company shall be at least “F1+” by Fitch and “P-1” by
Moody’s or (ii) having maturities of more than 365 days and, at the time of the
investment or contractual commitment to invest therein, a rating of “AA” from
Fitch and “Aa2” from Moody’s;

 

(c)           corporate or municipal debt obligations (i) having remaining
maturities of no more than 365 days, or such lesser time as is required for the
distribution of funds, having, at the time of the investment or contractual
commitment to invest therein, a rating of at least “F1+” or “AA” by Fitch and
“P-1” or “Aa2” by Moody’s or (ii) having maturities of more than 365 days and,
at the time of the investment or contractual commitment to invest therein, a
rating of “AA” from Fitch and “Aa2” from Moody’s;

 

(d)           investments in money market funds (including funds in respect of
which the Indenture Trustee or any of its affiliates is investment manager or
advisor) having a rating of at least “AA” by Fitch and “Aa2” by Moody’s;

 

(e)           notes or bankers’ acceptances (having original maturities of no
more than 365 days, or such lesser time as is required for the distribution of
funds) issued by any depository institution or trust company referred to in
(b) above; or

 

(f)            any other investments approved pursuant to a Rating Agency
Confirmation;

 

32

--------------------------------------------------------------------------------


 

provided, however, that no investment shall be made in any obligations of any
depository institution or trust company which has a contractual right to set off
and apply any deposits held, and other indebtedness owing, by any WEST Group
Member to or for the credit or the account of such bank.

 

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any political subdivision thereof or
any other legal entity, including public bodies.

 

“Portfolio” means, at any time, all Engines owned by WEST Group and the Leases
related to such Engines.

 

“Precedent Lease” has the meaning given to such term in
Section 5.03(d)(ii) hereof.

 

“PRI” has the meaning given to such term in Section 5.04(g) hereof.

 

“PRI Guidelines” means the list of prohibited countries and countries with
respect to which PRI must be obtained as set forth in the PRI Guidelines
attached as Exhibit F hereto, as amended from time to time subject to the
receipt of a Rating Agency Confirmation.

 

“Principal Terms” means, with respect to any Series, all of the following
information: (i) the name or designation of such Series; (ii) the initial
principal amount of the Notes to be issued for such Series (or method for
calculating such amount); (iii) the interest rate to be paid with respect to
each Series of Notes for such Series (or method for the determination thereof);
(iv) the Payment Date and the date or dates from which interest shall accrue and
on which principal is scheduled to be paid; (v) the designation of any
Series Accounts and the terms governing the operation of any such
Series Accounts; (vi) the terms of any form of Series Enhancement with respect
thereto; (vii) the Final Maturity Date for the Series; (viii) if specified in
the related Supplement, the number of Classes of Notes of the Series and the
rights and priorities of each such Class; (ix) the priority of such Series with
respect to any other Series; (x) the Control Party with respect to such Series;
(xi) the Scheduled Principal Payment Amounts and the Minimum Principal Payment
Amounts for such Series, (xii) the designation of a Series as a Term Series or a
Warehouse Series, (xiii) the designation of such Series as Series A Notes or
Series B Notes, and (xiv) any other terms of such Series.

 

“Prior Ranking Amounts” has the meaning given to such term in Section 3.14
hereof.

 

“Private Placement Legend” means the legend initially set forth on the Notes in
the form set forth in Section 2.02 hereof.

 

“Pro Forma Lease” has the meaning given to such term in
Section 5.03(d)(ii) hereof.

 

“Proceeding” means any suit in equity, action at law, or other judicial or
administrative proceeding.

 

“Prohibited Country” has the meaning given to such term in
Section 5.03(e) hereof.

 

33

--------------------------------------------------------------------------------


 

“Projected Principal Payment Amounts” means, as of the Determination Date
immediately preceding any Redemption Date, the Applicable Percentage of the
Assumed Principal Payments of each Series of Additional Notes that are Fixed
Rate Notes.

 

“Prospective International Interest” has the meaning given to such term in the
Cape Town Convention.

 

“Provider Advance” means a Downgrade Advance or a Non-Extension Advance.

 

“Provider Advance Balance” means the portion of the Balance in the Senior Cash
Collateral Account equal to any Downgrade Advance or Non-Extension Advance
deposited therein pursuant to Section 3.20, decreased by the amount of any
Shortfall Drawings withdrawn therefrom and increased by the amounts deposited
therein pursuant to Section 3.14.

 

“Purchase Option Notice” has the meaning given to such term in Section 4.12.

 

“Purchase Price” means (a), in the case of a Permitted Engine Acquisition, the
amount to be paid to the seller of an Engine pursuant to the Acquisition
Agreement or the Asset Transfer Agreement and (b), in the case of a Mandatory
Engine Modification or a Discretionary Engine Modification, the cost of such
Mandatory Engine Modification or Discretionary Engine Modification as provided
in the Modification Agreement with the Supplier of such Mandatory Engine
Modification or Discretionary Engine Modification.

 

“QEC Kit” means a quick engine change kit, consisting of components and
accessories installed or capable of being installed on an engine to speed the
removal and installation of the engine on an aircraft.

 

“QIB” means a Qualified Institutional Buyer.

 

“Qualified Engine Modification” means an Engine Thrust Upgrade or the
acquisition and installation of a QEC Kit on an Engine.

 

“Qualified Escrow Account” means an escrow account that is (i) established with
a Qualified Intermediary pursuant to an agreement under which all or a portion
of the Modified Net Sale Proceeds from an Engine Disposition are deposited in
such escrow account in connection with a Replacement Exchange and are to be
applied to the acquisition of an Additional Engine or the funding of Qualified
Engine Modification designated by WEST or another WEST Group Member or, if and
to the extent not so applied by the end of the applicable Replacement Period for
such Engine Disposition, deposited by the Qualified Intermediary in the
Collections Account and (ii) in respect of which WEST or the WEST Group Member
has pledged its rights in such escrow account to the Security Trustee pursuant
to the Security Trust Agreement.

 

“Qualified Institutional Buyer” means a “qualified institutional buyer” as
defined in Rule 144A promulgated under the Securities Act.

 

“Qualified Intermediary” means a Person described in Treasury Regulations
§1.1031(k)-1(g)(4) or any successor regulations, provided that such Person has a
short term debt rating of, or

 

34

--------------------------------------------------------------------------------


 

the obligations of such Person are guaranteed by a Person that has a short term
debt rating of, not lower than P-1 from Moody’s and/or F-1 from Fitch.

 

“Rating Agency” means, with respect to any Series of Notes, the nationally
recognized statistical rating organization selected by WEST to issue a rating
with respect to such Series of Notes; provided that such organizations shall
only be deemed to be a Rating Agency for purposes of the Indenture with respect
to Notes they are then rating, as specified in the related Supplement for each
Series of Notes.

 

“Rating Agency Confirmation” means, with respect to any action or omission
specified herein for which a Rating Agency Confirmation is required, a prior
written confirmation from each Rating Agency then rating a Series of Notes then
Outstanding that such action or omission in and of itself will not result in a
lowering, qualification or withdrawal of the then current ratings on any such
Series.

 

“Rating Agency Hedge Requirements” means the requirements in respect of any
Hedging Agreement published by the Rating Agencies that are applicable to such
Hedging Agreements.

 

“Received Currency” has the meaning given to such term in
Section 13.06(a) hereof.

 

“Record Date” means with respect to each Payment Date, the close of business on
the fifth Business Day immediately preceding such Payment Date and, with respect
to the date on which any Direction is to be given by the Noteholders, the close
of business on the last Business Day prior to the solicitation of such
Direction.

 

“Redemption” means a Refinancing, an Optional Redemption, an Acquisition Balance
Redemption, a Tax Redemption or a Warehouse Note Redemption.

 

“Redemption/Defeasance Account” means an account established by the Indenture
Trustee pursuant to Section 3.10 hereof.

 

“Redemption Date” means the date, which shall in each case be a Payment Date, on
which Notes of any Series are redeemed in whole or in part pursuant to a
Redemption.

 

“Redemption Fraction” means, for any Series with respect to any Optional
Redemption  or Acquisition Balance Redemption, a fraction, the numerator of
which is the principal amount of the Optional Redemption or Acquisition Balance
Redemption and the denominator of which is the Outstanding Principal Balance of
such Series immediately prior to such Optional Redemption or Acquisition Balance
Redemption.

 

“Redemption Notice” means, a notice sent by the Indenture Trustee to each holder
of the Series of Notes to be redeemed, as described in Section 3.17(d) hereof.

 

“Redemption Premium” means, with respect to any Series of Notes, such amount as
may be payable in connection with a Redemption of such Series of Notes, in whole
or in part, as part of or in addition to, the Redemption Price in respect of
such Redemption, as specified in the applicable Supplement for such Series of
Notes.  The Redemption Premium on any Additional Series of Notes that are Fixed
Rate Notes, if specified in the applicable Supplement for such

 

35

--------------------------------------------------------------------------------


 

Additional Series of Fixed Rate Notes, shall be equal to the excess, if any, of
(1) the discounted present value of the Projected Principal Payment Amounts of
such Additional Series of Fixed Rate Notes and interest thereon from the
applicable Redemption Date and including the applicable final Payment Date by
discounting such payments at a discount rate equal to the applicable Treasury
Yield plus the margin, if any, specified in the applicable Supplement for such
Additional Series of Fixed Rate Notes, over (2) the Applicable Percentage of
such Additional Series of Fixed Notes and all accrued and unpaid interest
thereon.

 

“Redemption Price” means, (a) with respect to any Series of Notes that will be
the subject of a Refinancing or an Optional Redemption, an amount (determined as
of the Determination Date for the Redemption Date for any Redemption) equal to,
unless otherwise specified in the related Supplement, the Outstanding Principal
Balance of the Series of Notes being repaid together with all accrued and unpaid
interest thereon and, if specified in the related Supplement, the Redemption
Premium specified in such Supplement, and (b) with respect to any Series of
Notes that will be the subject of an Acquisition Balance Redemption, a
Tax-Redemption or a Warehouse Note Redemption, an amount equal to the
Outstanding Principal Balance of such Series with (other than in the case of a
Warehouse Note Redemption) all accrued and unpaid interest thereon but without
any Redemption Premium.

 

“Reference Date” means, with respect to each Interest Accrual Period, the day
that is two (2) Business Days prior to the Payment Date on which such Interest
Accrual Period commences; provided, however, that the Reference Date with
respect to the initial Interest Accrual Period means the date that is two
(2) Business Days before the Initial Closing Date.

 

“Refinancing” means the issuance of an Additional Series of Notes for the
purpose of an Optional Redemption of all, and not less than all, of an
outstanding Series of Notes.

 

“Refinancing Expenses” means all out-of-pocket costs and expenses incurred in
connection with an offering and issuance of Additional Notes in a Refinancing.

 

“Register” has the meaning given to such term in Section 2.03(a) hereof.

 

“Regulation S” means Regulation S under the Securities Act.

 

“Regulation S Book-Entry Notes” means the Unrestricted Book-Entry Notes and the
Regulation S Temporary Book-Entry Notes.

 

“Regulation S Temporary Book-Entry Note” means Notes initially sold outside the
United States in reliance on Regulation S, represented by a single temporary
global note in fully registered form, without interest coupons, the form of
which shall be substantially in the form of the applicable Note Form for such
Note, with the legends required by Section 2.02 for a Regulation S Temporary
Book-Entry Note inscribed thereon and with such changes therein and such
additional information as may be specified in the Supplement pursuant to which
such Note is issued

 

“Related Documents” means the Acquisition Agreements, the Administrative Agency
Agreement, the Servicing Agreement, the Back-Up Administrative Agency Agreement,
the Back-Up Servicing Agreement, each Enhancement Agreement, this Indenture, any
Hedging

 

36

--------------------------------------------------------------------------------


 

Agreements, the Notes, each Supplement, the Security Documents, the Fee Letter
and the Senior Liquidity Facility, together with all certificates, documents and
instruments delivered pursuant to any of the foregoing.

 

“Relevant Evaluation Period” has the meaning given to such term in the
definition of “Maintenance Reserve Evaluation.”

 

“Relevant Information” means the information provided by the Service Providers
to the Administrative Agent that is required to enable the Administrative Agent
make the calculations contemplated by Section 3.13(a) through (e).

 

“Remaining Engine” means (a) any Initial Engine for which title thereto was not
transferred to an Engine Subsidiary on or prior to the Initial Closing Date and
which was expected to be acquired by an Engine Subsidiary during the Delivery
Period beginning thereon, and (b) any Additional Engine for which title thereto
has not been transferred to an Engine Subsidiary on or prior to the related
Closing Date and which is expected to be acquired by an Engine Subsidiary during
the related Delivery Period.

 

“Remaining Weighted Average Life” means, with respect to any Series of Notes on
any Payment Date, (a) the sum of the products of (i) the portion of each
Projected Principal Payment Amount allocable to such Series in accordance with
Section 3.15 hereof on each subsequent Payment Date (each, a “Subsequent Date”)
and (ii) the number of months remaining until such Subsequent Date divided by
(b) the Outstanding Principal Balance of such Series on such Payment Date.

 

“Renewal Lease” has the meaning given to such term in Section 5.03(d) hereof.

 

“Rent Payments” means all payments of basic rent under a Lease that are payable
in respect of periods specified under such Lease.

 

“Replacement Exchange” means the acquisition by any WEST Group Member of one or
more Additional Engines in a Permitted Engine Acquisition or the funding of
Qualified Engine Modifications with all or a portion of the Modified Net Sale
Proceeds from a Permitted Engine Disposition by any Engine Subsidiary or Engine
Trust in a Permitted Engine Disposition within the Replacement Period applicable
to such Permitted Engine Disposition, provided that WEST shall have elected to
use all or such portion of such Modified Net Sale Proceeds in a Replacement
Exchange in accordance with Section 3.11 hereof.

 

“Replacement Liquidity Facility” means an irrevocable revolving credit agreement
(or agreements), complying with all the requirements of Section 3.20(e) hereof,
in substantially the form of the Senior Liquidity Facility, including
reinstatement provisions, or in such other form or forms (which may include a
letter of credit, surety bond, hedge, financial insurance policy or guaranty) as
shall permit the Rating Agencies to confirm in writing their respective ratings
then in effect for the Series A Notes (before downgrading of such ratings, if
any, as a result of the downgrading of the ratings of the replaced Senior
Liquidity Provider), and in a face amount (or in an aggregate face amount) equal
to the then Senior Liquidity Facility Maximum Commitment for the replaced Senior
Liquidity Facility and issued by a Person (or Persons) having an unsecured
short-term or long-term (as the case may be) debt rating and a short-term or
long-term

 

37

--------------------------------------------------------------------------------


 

issuer credit rating, as the case may be, issued by each Rating Agency which is
equal to or higher than the Threshold Rating or such other ratings and
qualifications as shall permit the Rating Agencies to confirm in writing their
respective ratings then in effect for the Series A Notes (before downgrading of
such ratings, if any, as a result of the downgrading of the ratings of the
replaced Senior Liquidity Provider). Without limitation of the form that a
Replacement Liquidity Facility otherwise may have pursuant to the preceding
sentence, a Replacement Liquidity Facility may have a Stated Expiration Date
earlier than fifteen (15) days after the Final Maturity Date of the Series A
Notes, so long as such Replacement Liquidity Facility provides for a
Non-Extension Advance as contemplated by Section 3.20(d).

 

“Replacement Period” means, with respect to any portion of the Modified Net Sale
Proceeds of a Permitted Engine Disposition that WEST elects to use to acquire
Additional Engines or Qualified Engine Modifications in a Replacement Exchange
pursuant to Section 3.11 hereof, the period beginning on the date of such Engine
Disposition and ending on the earlier of (i) the 120th day after the date of
such Engine Disposition and (ii) the occurrence of an Event of Default.

 

“Repurchase” means to repurchase, defease or otherwise acquire or retire any
Notes.

 

“Required Acquisition Agreement Terms” means the terms and conditions set forth
in Exhibit J, which must be included in any Acquisition Agreement.

 

“Required Expense Amount” means, with respect to a Payment Date, an amount equal
to the sum of (i) the Operating Expenses payable on such Payment Date,
consisting of all Operating Expenses incurred by the Service Providers and not
previously reimbursed and the amounts shown on all invoices received from the
Service Providers for the reimbursement or payment of Operating Expenses not
previously paid or reimbursed, (ii) a reserve for Operating Expenses that are
due and payable during the Interest Accrual Period beginning on such Payment
Date and (iii) a reserve for Extraordinary Operating Expenses.

 

“Required Expense Deposit” has the meaning ascribed to such term in
Section 3.13(a)(ii).

 

“Required Expense Reserve” means the sum of the amounts described in clauses
(ii) and (iii) in the definition of “Required Expense Amount.”

 

“Requisite Majority” means, with respect to any action proposed to be taken
pursuant to the terms of this Indenture, that the Control Party (or Control
Parties) representing more than fifty percent (50%) of the sum of (a) the then
Outstanding Principal Balance of the Notes (other than any Series of Warehouse
Notes prior to a Conversion Event having occurred with respect to such Series of
Warehouse Notes) and (b) the Maximum Commitments of all Series of Warehouse
Notes prior to a Conversion Event having occurred with respect to such Series of
Warehouse Notes shall approve or direct such proposed action, provided that, in
making such a determination, each Control Party shall be deemed to have voted
the entire Outstanding Principal Balance or Maximum Commitment, as applicable,
of the related Series in favor of, or in opposition to, such proposed action, as
the case may be.

 

“Reserve Engine Adjusted Borrowing Value” means the Reserve Engine Initial
Borrowing Value of an Additional Engine, adjusted downward as provided in the
definition of

 

38

--------------------------------------------------------------------------------


 

“Adjusted Borrowing Value.”  If the Purchase Price of an Additional Engine is
funded entirely with Engine Reserve Excess Amounts, then the Reserve Engine
Adjusted Borrowing Value of such Additional Engine will be equal to the Adjusted
Borrowing Value of such Additional Engine.

 

“Reserve Engine Initial Borrowing Value” means the portion of the Initial
Borrowing Value of an Additional Engine proportionate to the portion of the
Purchase Price of such Additional Engine funded with Engine Reserve Excess
Amounts.  If the Purchase Price of an Additional Engine is funded entirely with
Engine Reserve Excess Amounts, then the Reserve Engine Initial Borrowing Value
of such Additional Engine will be equal to the Initial Borrowing Value of such
Additional Engine.

 

“Reserve Proceeds” means, with respect to an Engine Disposition, the portion of
the Modified Net Sale Proceeds equal to the lesser of (a) the amount of such
Modified Net Sale Proceeds and (b) the portion of the Adjusted Borrowing Value
of the Engine that was the subject of such Engine Disposition consisting of
Reserve Engine Adjusted Borrowing Value.

 

“Responsible Officer” means, (i) with respect to the Indenture Trustee and the
Security Trustee, any officer within the Corporate Trust Office, including any
Principal, Vice President, Managing Director, Director or any other officer of
the Indenture Trustee customarily performing functions similar to those
performed by any of the above designated officers and also, with respect to a
particular matter, any other officer to whom such matter is referred because of
such officer’s knowledge and familiarity with the particular subject, (ii) with
respect to WEST, any Controlling Trustee and (iii) with respect to the Senior
Liquidity Provider and the Administrative Agent, any Person designated as a
Responsible Officer by such Senior Liquidity Provider or the Administrative
Agent, as applicable.

 

“Rule 144A” means Rule 144A under the Securities Act.

 

“Sale Proceeds Surplus Amount” means, as of any date of determination in
connection with an Engine for which an Engine Disposition has occurred since the
most recent Appraisal Date, the Adjusted Borrowing Value of which is no longer
included in Aggregate Adjusted Borrowing Value as of such date of determination,
the amount, if any, by which (x) the Modified Net Sale Proceeds realized from
such Engine Disposition exceeds (y) the Adjusted Borrowing Value of such Engine
on the date of such Engine Disposition.

 

“Scheduled Principal Payment Amount” means, for each Series of Notes on any
Payment Date, the excess, if any, of (x) the sum of the then Outstanding
Principal Balance of all Notes of such Series (after giving effect to any
payment of the Minimum Principal Payment Amount for such Series of Notes
actually paid on such Payment Date, assuming that all Scheduled Principal
Payment Amounts for all prior Payment Dates have been paid in full), over
(y) the Scheduled Targeted Principal Balance for such Series for such Payment
Date.

 

“Scheduled Targeted Principal Balance” means, for each Series of Notes on any
Payment Date, the amount set forth in the related Supplement.

 

“Secured Obligations” has the meaning given to such term in the Security Trust
Agreement.

 

39

--------------------------------------------------------------------------------


 

“Secured Parties” has the meaning given to such term in the Security Trust
Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Deposit Account” has the meaning given to such term in
Section 3.01(a) hereof.

 

“Security Deposit/Lessee-Funded Account” has the meaning given to such term in
Section 3.01(g) hereof.

 

“Security Deposits” means any cash deposits and other collateral provided by, or
on behalf of, a Lessee to secure the obligations of such Lessee under a Lease.

 

“Security Documents” means the Security Trust Agreement, the Engine Mortgages,
the Lease Security Assignments, the Custodial Agreement and each other agreement
that creates a Security Interest in favor of the Secured Parties.

 

“Security Interests” means the security interests granted or expressed to be
granted in the Collateral, and the International Interests constituted pursuant
to, the Security Trust Agreement, the Engine Mortgages and the Lease Security
Assignments.

 

“Security Trust Agreement” means the Security Trust Agreement dated as of the
Initial Closing Date, among WEST, WEST Funding, each other party thereto and the
Security Trustee, for the benefit of the Secured Parties.

 

“Security Trustee” means the trustee appointed pursuant to the Security Trust
Agreement, initially Deutsche Bank Trust Company Americas.

 

“Segregated Funds” means all Lessee Funds that, pursuant to the terms of the
related Lease, are not permitted to be commingled with the funds of the lessor
under such Lease.

 

“Seller” means (i), with respect to the Asset Transfer Agreement, Willis and
(ii) with respect to any Acquisition Agreement, Willis or any other seller of an
Engine in a Permitted Engine Acquisition.

 

“Senior Borrowing Base” means, as of any date of determination, the sum of
(a) seventy percent (70%) of the then Aggregate Adjusted Borrowing Value, plus
(b) the Balance in the Engine Acquisition Account on such date, plus (c) the
Balance in the Senior Restricted Cash Account on such date, minus seventy
percent (70%) of the Borrowing Base Adjustment Amount as of such date.

 

“Senior Borrowing Base Deficiency” means, as of any date of determination, the
amount (if any) by which (i) the then Outstanding Principal Balance of all
Series A Notes (after giving effect to any payments of Minimum Principal Payment
Amounts and Scheduled Principal Payment Amounts on one or more Series A Notes on
such date) exceeds (ii) the Senior Borrowing Base as of such date.

 

“Senior Claim” has the meaning given thereto in Section 11.01(a) hereof.

 

40

--------------------------------------------------------------------------------


 

“Senior Claimant” has the meaning given thereto in Section 11.01(a) hereof.

 

“Senior Cash Collateral Account” has the meaning given to such term in
Section 3.01(f) hereof.

 

“Senior Liquidity Facility” means the Revolving Credit Agreement, dated as of
December 13, 2007, between WEST and the initial Senior Liquidity Provider or any
Replacement Liquidity Facility entered into between WEST and a replacement
Senior Liquidity Provider.

 

“Senior Liquidity Facility Available Amount” means, at any time of
determination, (a) the Senior Liquidity Facility Required Amount at such time
minus (b) the aggregate amount of each advance made under the Senior Liquidity
Facility and Outstanding at such time; provided that following a Downgrade
Advance or a Non-Extension Advance, the Senior Liquidity Facility Available
Amount shall be zero.

 

“Senior Liquidity Facility Maximum Commitment” with respect to any Payment Date,
means the product of (a) four percent (4%) and (b) the sum of (i) the
Outstanding Principal Balance of all Series A Term Notes (other than the
Series 2005-A1 Term Notes) as of such Payment Date and (ii) the Maximum
Commitment under the Series A Warehouse Notes as of such Payment Date.

 

“Senior Liquidity Facility Required Amount” means, as of each Closing Date,
Funding Date and Payment Date, an amount equal to the product of (i) four
percent (4%) and (ii) the sum of the Outstanding Principal Balances of all
Series A Notes (other than the Series 2005-A1 Term Notes) as of such date, which
Outstanding Principal Balances shall be calculated after giving effect to all
advances of principal and principal payments made on such date in respect of the
Series A Notes. The Senior Liquidity Facility Required Amount may be reduced by
WEST subject to receipt of a Rating Agency Confirmation.

 

“Senior Liquidity Provider” means Calyon or any Person that is the Senior
Liquidity Provider under a Replacement Liquidity Facility that becomes the
Senior Liquidity Facility.

 

“Senior Restricted Cash Account” has the meaning given to such term in
Section 3.01(a) hereof.

 

“Senior Restricted Cash Amount” means, as of each Closing Date, Funding Date and
Payment Date, an amount equal to the product of (i) four percent (4%), and
(ii) the Outstanding Principal Balance of the Series 2005-A1 Term Notes as of
such date, after giving effect to all principal payments made on such date in
respect of such Series 2005-A1 Term Notes.

 

“Senior Series” means all Series of Series A Notes then outstanding, so long as
any amounts are due in respect of any Series of Series A Notes, and, at such
time that no such amounts are due, all Series of Series B Notes then
outstanding.

 

“Senior Shortfall” has the meaning given to such term in Section 3.13(d) hereof.

 

“Series” means any series of Notes established pursuant to a Supplement.

 

41

--------------------------------------------------------------------------------


 

“Series 2005-A1 Portion” means, in respect of a Hedge Payment Shortfall on a
Payment Date, the product of (a) such Hedge Payment Shortfall, and (b) a
fraction, the numerator of which is the Stated Interest Amount for the
Series 2005-A1 Term Notes on such Payment Date and the denominator of which is
the sum of the Stated Interest Amounts for all Series A Notes on such Payment
Date.

 

“Series 2005-A1 Priority Principal Amount” means the aggregate amount of all
withdrawals from the Senior Restricted Cash Account pursuant to
Section 3.04(c) that have not been replenished as of the delivery of a
Collateral Liquidation Notice, minus the aggregate amount of all payments of
principal on the Series 2005-A1 Term Notes after the delivery of the Collateral
Liquidation Notice, provided that the Series 2005-A1 Priority Principal Amount
shall not be less than zero.

 

“Series 2005-A1 Shortfall” has the meaning given to such term in
Section 3.13(d) hereof.

 

“Series 2005-A1 Supplement” has the meaning set forth in the preamble hereof.

 

“Series 2005-A1 Term Notes” means the Series A1 Notes issued by WEST pursuant to
the Series 2005-A1 Supplement.

 

“Series 2005-A2 Supplement” has the meaning set forth in the preamble hereof.

 

“Series 2005-A2 Warehouse Notes” means the Series A2 Floating Rate Secured Notes
issued by WEST pursuant to the Series 2005-A2 Supplement.

 

“Series 2005-B1 Supplement” has the meaning set forth in the preamble hereof.

 

“Series 2005-B1 Term Notes” means the Series B1 Notes issued by WEST pursuant to
the Series 2005-B1 Supplement.

 

“Series 2005-B2 Supplement” has the meaning set forth in the preamble hereof.

 

“Series 2005-B2 Warehouse Notes” means the Series B2 Floating Rate Secured Notes
issued by WEST pursuant to the Series 2005-B2 Supplement.

 

“Series Account” has the meaning given to such term in Section 3.01(a) hereof.

 

“Series Allocation Rules” has the meaning given to such term in
Section 3.15(c) hereof.

 

“Series A Minimum Adjustment Fraction” means, for any Series of Series A Notes
as of any Payment Date, a fraction equal to one minus the sum of the Series A
Payment Date Minimum Disposition Fractions for such Payment Date and for all
preceding Payment Dates on which such Series of Series A Notes was outstanding,
provided that the Series A Minimum Adjustment Fraction shall not be less than
zero.

 

“Series A Note” means any note issued as part of a Series of Notes that is
designated as “Series A Notes” in the related Supplement and further
differentiated by a unique alpha-numeric designator.

 

42

--------------------------------------------------------------------------------


 

“Series A Note Purchase Date” has the meaning given to such term in Section 4.12
hereof.

 

“Series A Note Purchaser” has the meaning given to such term in Section 4.12
hereof.

 

“Series A Payment Date Minimum Disposition Fraction” means, for any Payment Date
a fraction, the numerator of which is the product of (a) *** and (b) the
Available Sale Proceeds included in the Available Collections Amount on that
Payment Date and the denominator of which is the sum of the original Minimum
Targeted Principal Balances for all Series A Notes on such Payment Date, as
adjusted for any Optional Redemption pursuant to Section 3.19(b).

 

“Series A Payment Date Scheduled Disposition Fraction” means, for any Payment
Date a fraction, the numerator of which is the product of (a) *** and (b) the
Available Sale Proceeds included in the Available Collections Amount on that
Payment Date and the denominator of which is the sum of the original Scheduled
Targeted Principal Balances for all Series A Notes on such Payment Date, as
adjusted for any Optional Redemption pursuant to Section 3.19(b).

 

“Series A Scheduled Adjustment Fraction” means, for any Series of Series A Notes
as of any Payment Date, a fraction equal to one minus the sum of the Series A
Payment Date Scheduled Disposition Fractions for such Payment Date and for all
preceding Payment Dates on which such Series of Series A Notes was outstanding,
provided that the Series A Scheduled Adjustment Fraction shall not be less than
zero.

 

“Series A Supplemental Principal Payment Amount” means, on each Payment Date on
which there is a Senior Borrowing Base Deficiency, an amount equal to such
Senior Borrowing Base Deficiency.

 

“Series A Term Note” means a Term Note designated as a Series A Note.

 

“Series A Warehouse Note” means a Warehouse Note designated as a Series A Note.

 

“Series B Note” means any note issued as part of a Series of Notes that is
designated as “Series B Notes” in the related Supplement and further
differentiated by a unique alpha-numeric designator.

 

“Series B Payment Date Scheduled Disposition Fraction” means, for any Payment
Date a fraction, the numerator of which is the product of (a) *** and (b) the
Available Sale Proceeds included in the Available Collections Amount on that
Payment Date and the denominator of which is the sum of the original Scheduled
Targeted Principal Balances for all Series A Notes and Series B Notes on such
Payment Date, as adjusted for any Optional Redemption pursuant to
Section 3.19(b).

 

“Series B Scheduled Adjustment Fraction” means, for any Series of Series B Notes
as of any Payment Date, a fraction equal to one minus the sum of the Series B
Payment Date Scheduled Disposition Fractions for such Payment Date and for all
preceding Payment Dates on which such Series of Series B Notes was outstanding,
provided that the Series B Scheduled Adjustment Fraction shall not be less than
zero.

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

43

--------------------------------------------------------------------------------


 

“Series B Supplemental Principal Payment Amount” means, on each Payment Date on
which there is a Junior Borrowing Base Deficiency, an amount equal to such
Junior Borrowing Base Deficiency.

 

“Series B Term Note” means a Term Note designated as a Series B Note.

 

“Series B Warehouse Note” means a Warehouse Note designated as a Series B Note.

 

“Series Enhancement” means the rights and benefits provided to the Noteholders
of any Series pursuant to any letter of credit, surety bond, financial guaranty
insurance policy, insurance agreement, cash collateral or reserve account,
spread account, guaranteed rate agreement, maturity liquidity facility or other
similar arrangement. The subordination of any Series to another Series shall not
be deemed to be a Series Enhancement, and the Senior Liquidity Facility shall
not constitute a Series Enhancement.

 

“Series Enhancer” means, for each Series, the Person as set forth in the related
Supplement then providing any Series Enhancement, other than the Noteholders of
any Class which is subordinated to another Class.

 

“Series Issuance Date” has, with respect to any Series, the meaning given to
such term in Section 2.10(d).

 

“Service Provider” means each of or all of (as the context may require) the
Servicer, the Back-up Servicer, the Indenture Trustee, the Security Trustee, the
Administrative Agent, the Back-Up Administrative Agent and the Operating Banks.

 

“Service Provider Fees” means any fees and expenses due or reimbursable to
Service Providers in accordance with the applicable agreements with such
Servicer Providers (including the Related Documents), including, without
limitation, the Indenture Trustee Fees due to the Indenture Trustee hereunder.

 

“Servicer” means Willis, in its capacity as Servicer under the Servicing
Agreement, including its successors in interest, until another Person shall have
become the servicer under such agreement, after which “Servicer” means such
other Person.

 

“Servicer Fee” means, for any Payment Date, the compensation payable to the
Servicer on such Payment Date in accordance with the terms of, and designated
in, the Servicing Agreement.

 

“Servicer Termination Event” has the meaning given to such term in the Servicing
Agreement.

 

“Servicing Agreement” means that certain servicing agreement, dated as of the
Initial Closing Date among the Servicer, the Security Trustee, each WEST Group
Member and the other parties thereto or any replacement servicing agreement,
including the Back-Up Servicing Agreement, with a replacement Servicer,
including the Back-Up Servicer.

 

“SH&E” means Simat, Hellisen & Eichner, Inc., an independent consulting firm.

 

44

--------------------------------------------------------------------------------


 

“Shortfall Advance” has the meaning given to such term in
Section 3.20(a) hereof.

 

“Shortfall Drawing” has the meaning given to such term in
Section 3.20(f)(i) hereof .

 

“Signatory Trustee” has the meaning given to such term in the Trust Agreement.

 

“Significant Operating Expenses” means the following Operating Expenses to the
extent included in the Annual Budget and other Operating Expenses (including,
without limitation, significant repossession expenses) for which the Controlling
Trustees shall determine that it is reasonable and prudent to establish a
reserve during the twelve (12) month period prior to their being due and
payable: costs of the Annual Appraisal, the Maintenance Reserve Evaluation and
the Annual Audit, preparation of the audited financial statements for the Annual
Report and insurance premiums.

 

“Special Majority” has the meaning given to such term in the Trust Agreement.

 

“Specified Period” means, with respect to any Series of Notes, the maturity of
the Dollar deposits used in the definition of LIBOR, as specified in the related
Supplement for such Series.

 

“Stage 3” means, with respect to an aircraft engine, that such aircraft engine
is capable of being operated on a “Stage 3 airplane,” as defined in 14 CFR
§36.1(f)(6), in compliance with the Stage 3 noise levels prescribed in section
B36.5(c) of appendix B to 14 CFR part 36.

 

“Stated Expiration Date” means, with respect to the Senior Liquidity Facility,
the then applicable Expiry Date, as defined in such Senior Liquidity Facility.

 

“Stated Interest” means, with respect to any Note, the amount of interest
payable on such Note at the Stated Rate set forth in the related Supplement.

 

“Stated Interest Amount” means, with respect to any Series of Notes, that amount
of Stated Interest due and payable on such Series of Notes on a Payment Date,
including any Stated Interest due and payable on a prior Payment Date that was
not paid on such Payment Date.

 

“Stated Interest Shortfall” has the meaning given to such term in
Section 3.13(d)(i) hereof.

 

“Stated Rate” means, as specified in the related Supplement, the rate of
interest payable on a specific Note.

 

“Stock” means all shares of capital stock, all beneficial interests in trusts,
all ordinary shares and preferred shares and any options, warrants and other
rights to acquire such shares or interests.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the

 

45

--------------------------------------------------------------------------------


 

time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

 

“Substitute Engine” means any Engine that is to be transferred to a WEST Group
Member in place of any Remaining Engine, to the extent authorized by the
applicable Acquisition Agreement.

 

“Supplement” means any supplement to this Indenture which sets forth the
Principal Terms and other terms and conditions of the Series of Notes issued
thereunder.

 

“Supplemental Interest” means, with respect to any Series of Notes, that portion
(if any) of the interest payable on such Notes that has been designated as such
in the related Supplement.

 

“Supplemental Interest Amount” means, with respect to any Series of Notes, that
amount of Supplemental Interest due and payable on such Series of Note on a
Payment Date, including any Supplemental Interest due and payable on a prior
Payment Date that was not paid on such prior Payment Date.

 

“Supplemental Payment Allocation Rules” has the meaning given to such term in
Section 3.15(c) hereof.

 

“Supplier” means the Person that supplies or installs a Mandatory Engine
Modification or Discretionary Engine Modification and to whom payment for the
Purchase Price of such Mandatory Engine Modification or Discretionary Engine
Modification is to be made.

 

“Tax” and “Taxes” mean any and all taxes, fees, levies, duties, tariffs,
imposts, and other charges of any kind (together with any and all interest,
penalties, loss, damage, liability, expense, additions to tax and additional
amounts or costs incurred or imposed with respect thereto) imposed or otherwise
assessed by the United States or by any state, local or foreign government (or
any subdivision or agency thereof) or other taxing authority, including, without
limitation: taxes or other charges on or with respect to income, franchises,
windfall or other profits, gross receipts, property, sales, use, capital stock,
payroll, employment, social security, workers’ compensation, unemployment
compensation, or net worth and similar charges; taxes or other charges in the
nature of excise, withholding, ad valorem, stamp, transfer, value added, taxes
on goods and services, gains taxes, license, registration and documentation
fees, customs duties, tariffs, and similar charges.

 

“Tax Redemption” has the meaning given to such term in Section 3.16(c) hereof.

 

“Term Note” means each Note issued as part of a Term Series.

 

“Term Series” means a Series of Notes in which funds representing the full
Outstanding Principal Balance of such Notes are fully disbursed to WEST on the
Issuance Date of such Series.

 

“Third Party Event” has the meaning given to such term in Section 5.04 hereof.

 

“Third Remaining Engine” has the meaning given to such term in the Asset
Transfer Agreement.

 

46

--------------------------------------------------------------------------------


 

“Threshold Rating” means either (x) a short-term unsecured debt rating of at
least “F1” from Fitch and “P1” from Moody’s or (y), to the extent such short
term rating is unavailable, a long-term unsecured debt rating of at least “A-”
from Fitch and “A3” from Moody’s.

 

“Total Loss” means, with respect to any Engine (a) if the same is subject to a
Lease, an Event of Loss (as defined in such Lease) or the like (however so
defined); or (b) if the same is not subject to a Lease, (i) its actual,
constructive, compromised, arranged or agreed total loss, (ii) its destruction,
damage beyond economic repair or being rendered permanently unfit for normal use
for any reason whatsoever, (iii) its requisition for title, confiscation,
restraint, detention, forfeiture or any compulsory acquisition or seizure or
requisition for hire (other than a requisition for hire for a temporary period
not exceeding 180 days) by or under the order of any government (whether civil,
military or de facto) or public or local authority or (iv) its hijacking, theft
or disappearance, resulting in loss of possession by the owner or operator
thereof for a period of ninety (90)  consecutive days or longer.  A Total Loss
with respect to any Engine shall be deemed to occur on the date on which such
Total Loss is deemed pursuant to the relevant Lease to have occurred or, if such
Lease does not so deem or the relevant Engine is not subject to a Lease, (A) in
the case of an actual total loss or destruction, damage beyond economic repair
or being rendered permanently unfit, the date on which such loss, destruction,
damage or rendering occurs (or, if the date of loss or destruction is not known,
the date on which the relevant Engine was last heard of); (B) in the case of a
constructive, compromised, arranged or agreed total loss, the earlier of (1) the
date 30 days after the date on which notice claiming such total loss is issued
to the insurers or brokers and (2) the date on which such loss is agreed or
compromised by the insurers; (C) in the case of requisition for title,
confiscation, restraint, detention, forfeiture, compulsory acquisition or
seizure, the date on which the same takes effect; (D) in the case of a
requisition for hire, the expiration of a period of 180 days from the date on
which such requisition commenced (or, if earlier, the date upon which insurers
make payment on the basis of a Total Loss); or (E) in the case of clause
(iv) above, the final day of the period of 90  consecutive days referred to
therein.

 

“Treasury Yield” means, with respect to any Redemption of each Additional
Series of Notes that are Fixed Rate Notes (unless an alternative calculation is
provided by the terms thereof), on any Payment Date, the interest rate
(expressed as a semiannual decimal and, in the case of United States Treasury
bills, converted to a bond equivalent yield) determined on the fourth Business
Day prior to such Payment Date to be the per annum rate equal to the semiannual
yield to maturity for United States Treasury securities maturing on the Average
Life Date of such class and trading in the public securities markets either
(i) as determined by interpolation between the most recent weekly average yield
to maturity for two series of United States Treasury securities trading in the
public securities markets, (A) one maturing as close as possible to, but earlier
than, the Average Life Date of such class and (B) the other maturing as close as
possible to, but later than, the Average Life Date of such class in each case as
published in the most recent H.15 (519) or (ii) if a weekly average yield to
maturity for United States Treasury securities maturing on the Average Life Date
of such class is reported in the most recent H.15 (519), such weekly average
yield to maturity as published in such H.15 (519). For the purposes of this
definition, “H.15 (519)” means the weekly statistical release designated as
such, or any successor publication, published by the Board of Governors of the
Federal Reserve System, and the most recent H.15 (519) is the H.15 (519)
published prior to the close of business on the fourth Business Day prior to the
applicable Payment Date.

 

47

--------------------------------------------------------------------------------


 

“Trust Agreement” means that certain Trust Agreement, dated the Initial Closing
Date, between the Owner Trustee and Willis, as Depositor.

 

“Trust Collateral” has the meaning given to such term in the Security Trust
Agreement.

 

“Trustee Resolution” means a resolution adopted by a majority of the Controlling
Trustees, evidenced by a certified copy of such resolution signed by a Signatory
Trustee.

 

“UCC” means the Uniform Commercial Code as enacted in the State of New York.

 

“United States Person” and “U.S. Person” have the meanings given to such terms
in Regulation S under the Securities Act.

 

“Unused Commitment” means, as of any date in respect of the Holder of any
Warehouse Notes, the excess of the Maximum Commitment of such Holder in respect
of such Warehouse Notes over the Outstanding Principal Balance of such Warehouse
Notes.

 

“Unrestricted Book-Entry Note” shall have the meaning given to such term in
Section 2.01(e)(iv) hereof, the form of which shall be substantially in the form
of the applicable Note Form for such Note, with the legends required by
Section 2.02 for an Unrestricted Book-Entry Note inscribed thereon and with such
changes therein and such additional information as may be specified in the
Supplement pursuant to which such Note is issued.

 

“U.S. GAAP” means generally accepted accounting principles in the United States,
as in effect from time to time.

 

“U.S. Government Obligations” has the meaning given to such term in
Section 12.02(a) hereof.

 

“UT Finance” means UT Finance Corporation, a Delaware corporation.

 

“Warehouse Loan” means a Loan the proceeds of which are to be deposited in the
Engine Acquisition Account pursuant to Section 3.18 hereof and used to fund the
acquisition of Additional Engines and/or the cost of Discretionary Engine
Modifications.

 

“Warehouse Loan Agreement” means, with respect to any Series of Warehouse Notes,
the note purchase agreement or other agreement pursuant to which the Holders of
such Warehouse Notes agree to make Loans.

 

“Warehouse Note” means any Note issued as part of a Warehouse Series.

 

“Warehouse Note Redemption” has the meaning given to such term in
Section 3.16(d) hereof.

 

“Warehouse Series” means a Series of Notes pursuant to which WEST will, upon
meeting certain requirements, be entitled to request Loans from the Holders of
such Notes up to Maximum Principal Balance during the period commencing on the
Series Issuance Date of such

 

48

--------------------------------------------------------------------------------


 

Series and ending on (but excluding) the date on which a Conversion Event occurs
in respect of such Series.

 

“WEST” has the meaning set forth in the preamble hereof.

 

“WEST Expenses” means, for any Payment Date, any costs directly incurred by WEST
or any other WEST Group Member or incurred by the Servicer or the Administrative
Agent in their performance of their obligations that are, in each case,
reasonable in amount and are fairly attributable to WEST or any other WEST Group
Member and their permitted activities hereunder during the related Collection
Period and that are not Ordinary Course Expenses, Service Provider Fees or
Liquidity Expenses. WEST Expenses include the following: (i) accounting and
audit expenses, and tax preparation, filing and audit expenses; (ii) premiums
for liability, casualty, fidelity, directors and officers and other insurance;
(iii) directors’ and trustees’ fees and expenses, including fees and expenses of
the Independent Controlling Trustee and Owner Trustee but excluding any fees to
the Equity Trustees; (iv) legal fees and expenses not associated with the
Engines and the Leases, including legal fees and expenses incurred in connection
with the proposed issuance of any Additional Notes; (v) other professional fees,
including the cost of obtaining the annual Appraisals of the Engines and the
annual Maintenance Reserve Evaluation as described in Sections 5.04(d) and
5.04(e); (vi) taxes (including personal or other property taxes and all sales,
value added, use and similar taxes) other than taxes assessed with respect to
the ownership, use and/or operation of the Engines or that constitute Ordinary
Course Expenses; (vii) taxes imposed in respect of any and all issuances of
equity interests, stock exchange listing fees, registrar and transfer expenses
and trustee’s fees with respect to any outstanding securities of WEST; and
(viii) surveillance fees assessed by the Rating Agencies.

 

“WEST Funding” means WEST Engine Funding LLC, a Delaware limited liability
company.

 

“WEST Group” means WEST, the Engine Subsidiaries (including WEST Funding), the
Leasing Subsidiaries and the Engine Trusts.

 

“WEST Group Member” means WEST or any WEST Subsidiary.

 

“WEST Subsidiary” means either or both, as the context may require, of (i) each
Subsidiary of WEST existing on the Initial Closing Date and listed on Schedule
1, Schedule 2-1, Schedule 2-2 and Schedule 3 to this Indenture, and (ii) each
other direct or indirect Subsidiary of WEST (including each Engine Trust of
which WEST or a Subsidiary thereof is the holder of a beneficial interest).

 

“Willis” means Willis Lease Finance Corporation, a Delaware corporation.

 

Section 1.02           Rules of Construction.

 

Unless the context otherwise requires:

 


(A)           A TERM HAS THE MEANING ASSIGNED TO IT AND AN ACCOUNTING TERM NOT
OTHERWISE DEFINED HAS THE MEANING ASSIGNED TO IT IN ACCORDANCE WITH U.S. GAAP.

 

49

--------------------------------------------------------------------------------



 


(B)           THE TERMS “HEREIN”, “HEREOF” AND OTHER WORDS OF SIMILAR IMPORT
REFER TO THIS INDENTURE AS A WHOLE AND NOT TO ANY PARTICULAR ARTICLE, SECTION OR
OTHER SUBDIVISION.


 


(C)           UNLESS OTHERWISE INDICATED IN CONTEXT, ALL REFERENCES TO ARTICLES,
SECTIONS, APPENDICES, EXHIBITS OR ANNEXES REFER TO AN ARTICLE OR SECTION OF, OR
AN APPENDIX, EXHIBIT OR ANNEX TO, THIS INDENTURE.


 


(D)           WORDS OF THE MASCULINE, FEMININE OR NEUTER GENDER MEAN AND INCLUDE
THE CORRELATIVE WORDS OF OTHER GENDERS, AND WORDS IN THE SINGULAR SHALL INCLUDE
THE PLURAL, AND VICE VERSA.


 


(E)           THE TERMS “INCLUDE”, “INCLUDING” AND SIMILAR TERMS SHALL BE
CONSTRUED AS IF FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.


 


(F)            REFERENCES IN THIS INDENTURE TO AN AGREEMENT OR OTHER DOCUMENT
(INCLUDING THIS INDENTURE) MEAN THE AGREEMENT OR OTHER DOCUMENT AND ALL
SCHEDULES, EXHIBITS, ANNEXES AND OTHER MATERIALS THAT ARE PART OF SUCH AGREEMENT
AND INCLUDE REFERENCES TO SUCH AGREEMENT OR DOCUMENT AS AMENDED, SUPPLEMENTED,
RESTATED OR OTHERWISE MODIFIED IN ACCORDANCE WITH ITS TERMS AND THE PROVISIONS
OF THIS INDENTURE, AND THE PROVISIONS OF THIS INDENTURE APPLY TO SUCCESSIVE
EVENTS AND TRANSACTIONS.


 


(G)           REFERENCES IN THIS INDENTURE TO ANY STATUTE OR OTHER LEGISLATIVE
PROVISION SHALL INCLUDE ANY STATUTORY OR LEGISLATIVE MODIFICATION OR
RE-ENACTMENT THEREOF, OR ANY SUBSTITUTION THEREFOR.


 


(H)           REFERENCES IN THIS INDENTURE TO THE NOTES OF ANY SERIES INCLUDE
THE CONDITIONS APPLICABLE TO THE NOTES OF SUCH SERIES; AND ANY REFERENCE TO ANY
AMOUNT OF MONEY DUE OR PAYABLE BY REFERENCE TO THE NOTES OF ANY SERIES SHALL
INCLUDE ANY SUM COVENANTED TO BE PAID BY WEST UNDER THIS INDENTURE IN RESPECT OF
THE NOTES OF SUCH SERIES.


 


(I)            REFERENCES IN THIS INDENTURE TO ANY ACTION, REMEDY OR METHOD OF
JUDICIAL PROCEEDING FOR THE ENFORCEMENT OF THE RIGHTS OF CREDITORS OR OF
SECURITY SHALL BE DEEMED TO INCLUDE, IN RESPECT OF ANY JURISDICTION OTHER THAN
THE STATE OF NEW YORK, REFERENCES TO SUCH ACTION, REMEDY OR METHOD OF JUDICIAL
PROCEEDING FOR THE ENFORCEMENT OF THE RIGHTS OF CREDITORS OR OF SECURITY
AVAILABLE OR APPROPRIATE IN SUCH JURISDICTION AS SHALL MOST NEARLY APPROXIMATE
SUCH ACTION, REMEDY OR METHOD OF JUDICIAL PROCEEDING DESCRIBED OR REFERRED TO IN
THIS INDENTURE.


 


(J)            WHERE ANY PAYMENT IS TO BE MADE, FUNDS APPLIED OR ANY CALCULATION
IS TO BE MADE HEREUNDER ON A DAY WHICH IS NOT A BUSINESS DAY, UNLESS ANY RELATED
DOCUMENT OTHERWISE PROVIDES, SUCH PAYMENT SHALL BE MADE, FUNDS APPLIED AND
CALCULATION MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND PAYMENTS SHALL BE
ADJUSTED ACCORDINGLY.


 


(K)           WHERE THE SERVICER OR ANY REPLACEMENT SERVICER IS PERFORMING OR
MAY PERFORM LEASE MANAGEMENT AND/OR REMARKETING SERVICES PURSUANT TO A RELATED
DOCUMENT IN RELATION TO ONE OR MORE ENGINES AT THE SAME TIME, A REFERENCE IN
THIS INDENTURE TO THE “SERVICER” SHALL BE CONSTRUED AS A REFERENCE TO EACH OF
THE SERVICER OR SUCH REPLACEMENT SERVICER AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE CONSTRUED ACCORDINGLY.

 

50

--------------------------------------------------------------------------------



 


(L)            ANY PROVISION IN THIS INDENTURE PROVIDING FOR A TRANSFER TO OR
AMONG, OR A WITHDRAWAL FROM, AN ACCOUNT OR ANY OTHER BANK ACCOUNT BY THE
ADMINISTRATIVE AGENT SHALL BE CONSTRUED TO BE A TRANSFER TO OR AMONG, OR A
WITHDRAWAL FROM, AS THE CASE MAY BE, SUCH ACCOUNT OR OTHER BANK ACCOUNT BY THE
OPERATING BANK OR OTHER ELIGIBLE INSTITUTION AT WHICH THE APPLICABLE ACCOUNT OR
ACCOUNTS ARE LOCATED AT THE WRITTEN, ELECTRONIC OR OTHER AUTOMATED FUNDS
TRANSFER AT THE DIRECTION OF THE ADMINISTRATIVE AGENT.  SUCH DIRECTION MAY BE
MADE BY THE ADMINISTRATIVE AGENT UNLESS AND UNTIL A DEFAULT NOTICE SHALL HAVE
BEEN DELIVERED TO WEST OR THE ADMINISTRATIVE AGENT, OR THE ADMINISTRATIVE AGENT
SHALL HAVE DEFAULTED UNDER THE ADMINISTRATIVE AGENCY AGREEMENT, AND ANY SUCH
DIRECTION (I) SHALL BE IN WRITING, (II) SHALL GIVE FULL DETAILS OF THE AMOUNT TO
BE TRANSFERRED OR WITHDRAWN, THE ACCOUNT OR OTHER BANK ACCOUNT TO BE DEBITED,
THE ACCOUNT OR OTHER BANK ACCOUNT TO BE CREDITED AND THE DATE OF THE RELEVANT
PAYMENT AND (III) SHALL CERTIFY THAT SUCH REQUEST IS MADE PURSUANT TO AND IN
ACCORDANCE WITH THE TERMS OF THIS INDENTURE.  THE OPERATING BANK AND THE
INDENTURE TRUSTEE SHALL BE ENTITLED TO ACT IN ACCORDANCE WITH SUCH A REQUEST,
WITHOUT FURTHER QUESTION OR INQUIRY, AND SHALL HAVE NO OBLIGATION TO GIVE ANY
DIRECTION TO ANY OTHER ELIGIBLE INSTITUTION AT WHICH AN ACCOUNT OR ACCOUNTS ARE
LOCATED UNLESS AND UNTIL IT RECEIVES SUCH A REQUEST FROM THE ADMINISTRATIVE
AGENT; PROVIDED THAT THE ADMINISTRATIVE AGENT SHALL AT ALL TIMES COMPLY WITH THE
RELEVANT PROVISIONS OF THE ADMINISTRATIVE AGENCY AGREEMENT WITH RESPECT TO ANY
SUCH DIRECTION.


 


(M)          FOR PURPOSES OF DETERMINING THE BALANCE OF AMOUNTS CREDITED TO
AND/OR DEPOSITED IN AN ACCOUNT, THE “VALUE” OF PERMITTED INVESTMENTS DEPOSITED
IN AND/OR CREDITED TO AN ACCOUNT SHALL BE THE LOWER OF THE ACQUISITION COST
THEREOF AND THE THEN FAIR MARKET VALUE THEREOF AND THE “VALUE” OF DOLLARS AND
CASH EQUIVALENTS OF DOLLARS (OTHER THAN CASH EQUIVALENTS OF DOLLARS INCLUDED IN
THE DEFINITION OF PERMITTED INVESTMENTS) SHALL BE THE FACE VALUE THEREOF.


 

Section 1.03           Compliance Certificates and Opinions.

 

Upon any application or request by WEST to the Indenture Trustee to take any
action under any provision of this Indenture, WEST shall furnish to the
Indenture Trustee an Officer’s Certificate stating that, in the opinion of the
signers thereof, all conditions precedent, if any, provided for in this
Indenture relating to the proposed action have been complied with, and an
Opinion of Counsel stating that, in the opinion of such counsel, all such
conditions precedent, if any, have been complied with, except that in the case
of any such application or request as to which the furnishing of such documents
is specifically required by any provision of this Indenture relating to such
particular application or request, no additional certificate or opinion need be
furnished.

 

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture or any indenture supplemental hereto
shall include:

 

(a)           a statement that each individual signing such certificate or
opinion has read such covenant or condition and the definitions in this
Indenture relating thereto;

 

(b)           a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

51

--------------------------------------------------------------------------------


 

(c)           a statement that, in the opinion of each such individual, he has
made such examination or investigation as is necessary to enable him to express
an informed opinion as to whether or not such covenant or condition has been
complied with; and

 

(d)           a statement as to whether, in the opinion of each such individual,
such condition or covenant has been complied with.

 

Section 1.04           Acts of Noteholders.

 


(A)           ANY DIRECTION, CONSENT, WAIVER OR OTHER ACTION PROVIDED BY THIS
INDENTURE IN RESPECT OF THE NOTES OF ANY SERIES OR CLASS TO BE GIVEN OR TAKEN BY
NOTEHOLDERS MAY BE EMBODIED IN AND EVIDENCED BY ONE OR MORE INSTRUMENTS OF
SUBSTANTIALLY SIMILAR TENOR SIGNED BY SUCH NOTEHOLDERS IN PERSON OR BY AN AGENT
OR PROXY DULY APPOINTED IN WRITING; AND, EXCEPT AS HEREIN OTHERWISE EXPRESSLY
PROVIDED, SUCH ACTION SHALL BECOME EFFECTIVE WHEN SUCH INSTRUMENT OR INSTRUMENTS
ARE DELIVERED TO THE INDENTURE TRUSTEE, TO EACH RATING AGENCY WHERE IT IS HEREBY
EXPRESSLY REQUIRED PURSUANT TO THIS INDENTURE OR TO WEST.  SUCH INSTRUMENT OR
INSTRUMENTS (AND THE ACTION EMBODIED THEREIN AND EVIDENCED THEREBY) ARE HEREIN
SOMETIMES REFERRED TO AS THE “ACT” OF THE NOTEHOLDERS SIGNING SUCH INSTRUMENT OR
INSTRUMENTS.  PROOF OF EXECUTION OF ANY SUCH INSTRUMENT OR OF A WRITING
APPOINTING ANY SUCH AGENT SHALL BE SUFFICIENT FOR ANY PURPOSE UNDER THIS
INDENTURE AND CONCLUSIVE IN FAVOR OF THE INDENTURE TRUSTEE OR WEST, IF MADE IN
THE MANNER PROVIDED IN THIS SECTION.


 


(B)           THE FACT AND DATE OF THE EXECUTION BY ANY PERSON OF ANY SUCH
INSTRUMENT OR WRITING MAY BE PROVED BY THE CERTIFICATE OF ANY NOTARY PUBLIC OR
OTHER OFFICER OF ANY JURISDICTION AUTHORIZED TO TAKE ACKNOWLEDGMENTS OF DEEDS OR
ADMINISTER OATHS THAT THE PERSON EXECUTING SUCH INSTRUMENT ACKNOWLEDGED TO HIM
THE EXECUTION THEREOF, OR BY AN AFFIDAVIT OF A WITNESS TO SUCH EXECUTION SWORN
TO BEFORE ANY SUCH NOTARY OR SUCH OTHER OFFICER AND WHERE SUCH EXECUTION IS BY
AN OFFICER OF A CORPORATION OR ASSOCIATION, TRUSTEE OF A TRUST OR MEMBER OF A
PARTNERSHIP, ON BEHALF OF SUCH CORPORATION, ASSOCIATION, TRUST OR PARTNERSHIP,
SUCH CERTIFICATE OR AFFIDAVIT SHALL ALSO CONSTITUTE SUFFICIENT PROOF OF HIS
AUTHORITY.  THE FACT AND DATE OF THE EXECUTION OF ANY SUCH INSTRUMENT OR
WRITING, OR THE AUTHORITY OF THE PERSON EXECUTING THE SAME, MAY ALSO BE PROVED
IN ANY OTHER REASONABLE MANNER WHICH THE INDENTURE TRUSTEE DEEMS SUFFICIENT.


 


(C)           IN DETERMINING WHETHER THE HOLDERS OF NOTES HAVE GIVEN ANY
DIRECTION, CONSENT, REQUEST, DEMAND, AUTHORIZATION, NOTICE, WAIVER OR OTHER ACT
(A “DIRECTION”), UNDER THIS INDENTURE, NOTES OWNED BY WEST OR ANY AFFILIATE OF
ANY SUCH PERSON SHALL BE DISREGARDED AND DEEMED NOT TO BE OUTSTANDING FOR
PURPOSES OF ANY SUCH DETERMINATION.  IN DETERMINING WHETHER THE INDENTURE
TRUSTEE SHALL BE PROTECTED IN RELYING UPON ANY SUCH DIRECTION, ONLY NOTES WHICH
A RESPONSIBLE OFFICER OF THE INDENTURE TRUSTEE ACTUALLY KNOWS TO BE SO OWNED
SHALL BE SO DISREGARDED.  NOTWITHSTANDING THE FOREGOING, (I) IF ANY SUCH PERSON
OWNS 100% OF THE NOTES OF ANY SERIES OUTSTANDING, SUCH NOTES SHALL NOT BE SO
DISREGARDED AS AFORESAID, AND (II) IF ANY AMOUNT OF NOTES OF SUCH SERIES SO
OWNED BY ANY SUCH PERSON HAVE BEEN PLEDGED IN GOOD FAITH, SUCH NOTES SHALL NOT
BE DISREGARDED AS AFORESAID IF THE PLEDGEE ESTABLISHES TO THE SATISFACTION OF
THE INDENTURE TRUSTEE THE PLEDGEE’S RIGHT SO TO ACT WITH RESPECT TO SUCH NOTES
AND THAT THE PLEDGEE IS NOT WEST, WILLIS OR ANY AFFILIATE OF ANY SUCH PERSON.

 

52

--------------------------------------------------------------------------------


 


(D)           WEST MAY AT ITS OPTION, BY DELIVERY OF OFFICERS’ CERTIFICATES TO
THE INDENTURE TRUSTEE, SET A RECORD DATE OTHER THAN THE RECORD DATE TO DETERMINE
THE NOTEHOLDERS IN RESPECT OF THE NOTES OF ANY SERIES ENTITLED TO GIVE ANY
DIRECTION IN RESPECT OF SUCH NOTES.  SUCH RECORD DATE SHALL BE THE RECORD DATE
SPECIFIED IN SUCH OFFICER’S CERTIFICATE WHICH SHALL BE A DATE NOT MORE THAN 30
DAYS PRIOR TO THE FIRST SOLICITATION OF NOTEHOLDERS IN CONNECTION THEREWITH.  IF
SUCH A RECORD DATE IS FIXED, SUCH DIRECTION MAY BE GIVEN BEFORE OR AFTER SUCH
RECORD DATE, BUT ONLY THE NOTEHOLDERS OF RECORD OF THE APPLICABLE SERIES AT THE
CLOSE OF BUSINESS ON SUCH RECORD DATE SHALL BE DEEMED TO BE NOTEHOLDERS FOR THE
PURPOSES OF DETERMINING WHETHER NOTEHOLDERS OF THE REQUISITE PROPORTION OF
OUTSTANDING NOTES OF SUCH SERIES HAVE AUTHORIZED OR AGREED OR CONSENTED TO SUCH
DIRECTION, AND FOR THAT PURPOSE THE OUTSTANDING NOTES OF SUCH SERIES SHALL BE
COMPUTED AS OF SUCH RECORD DATE; PROVIDED THAT NO SUCH DIRECTION BY THE
NOTEHOLDERS ON SUCH RECORD DATE SHALL BE DEEMED EFFECTIVE UNLESS IT SHALL BECOME
EFFECTIVE PURSUANT TO THE PROVISIONS OF THIS INDENTURE NOT LATER THAN ONE YEAR
AFTER THE RECORD DATE.


 


(E)           ANY DIRECTION OR OTHER ACTION BY THE HOLDER OF ANY NOTE SHALL BIND
THE HOLDER OF EVERY NOTE ISSUED UPON THE TRANSFER THEREOF OR IN EXCHANGE
THEREFOR OR IN LIEU THEREOF, WHETHER OR NOT NOTATION OF SUCH ACTION IS MADE UPON
SUCH NOTE.


 

ARTICLE II

THE NOTES

 

Section 2.01           Authorization of Notes; Amount of Outstanding Principal
Balance; Terms; Form; Execution and Delivery.

 


(A)           THE NUMBER OF SERIES, OR THE NUMBER OF CLASSES WITHIN A SERIES,
WHICH MAY BE CREATED BY THIS INDENTURE IS NOT LIMITED; PROVIDED, HOWEVER, THAT
(I) THE INITIAL NOTES CONSIST OF FOUR (4) SERIES: THE SERIES 2005-A1 TERM NOTES,
THE SERIES 2005-B1 TERM NOTES, THE SERIES 2005-A2 WAREHOUSE NOTES AND THE
SERIES 2005-B2 WAREHOUSE NOTES; (II) ANY ADDITIONAL SERIES OF NOTES SHALL BE
DESIGNATED AS EITHER SERIES A NOTES OR SERIES B NOTES AND AS EITHER TERM NOTES
OR WAREHOUSE NOTES; AND (III) THE ISSUANCE OF ANY SERIES OF NOTES SHALL
(A) COMPLY WITH THE PROVISIONS OF SECTION 2.10 HEREOF AND (B) NOT RESULT IN, OR
WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR BOTH WOULD RESULT IN, THE
OCCURRENCE OF AN EARLY AMORTIZATION EVENT OR AN EVENT OF DEFAULT.  THE AGGREGATE
PRINCIPAL BALANCE OF NOTES OF EACH SERIES WHICH MAY BE ISSUED, AUTHENTICATED AND
DELIVERED UNDER THIS INDENTURE IS NOT LIMITED EXCEPT AS SHALL BE SET FORTH IN
ANY SUPPLEMENT AND AS RESTRICTED BY THE PROVISIONS OF THIS INDENTURE.


 


(B)           THE NOTES ISSUABLE UNDER THIS INDENTURE SHALL BE ISSUED IN SUCH
SERIES AS MAY FROM TIME TO TIME BE CREATED BY SUPPLEMENTS PURSUANT TO THIS
INDENTURE. EACH SERIES OF SERIES A NOTES AND SERIES B NOTES SHALL BE CREATED BY
A SEPARATE SUPPLEMENT AND, EXCEPT FOR THE INITIAL NOTES, SHALL BE GIVEN A
NUMERIC DESIGNATION CONSISTING OF THE YEAR IN WHICH SUCH SERIES IS ISSUED. EACH
SERIES OF TERM NOTES SHALL BE GIVEN THE DESIGNATION A1 OR B1, AS APPLICABLE, AND
EACH SERIES OF WAREHOUSE NOTES SHALL BE GIVEN THE DESIGNATION OF A2 OR B2, AS
APPLICABLE. IF MULTIPLE SERIES OF TERM NOTES OR WAREHOUSE NOTES ARE ISSUED IN A
SINGLE CALENDAR YEAR, THE SECOND AND EACH ADDITIONAL SERIES OF TERM NOTES OR
WAREHOUSE NOTES ISSUED IN SUCH YEAR SHALL BE GIVEN ADDITIONAL CONSECUTIVE
NUMBERS, BEGINNING WITH THE SECOND SERIES ISSUED IN SUCH YEAR,

 

53

--------------------------------------------------------------------------------



 


WHICH SHALL BE GIVEN THE NUMBER “2,” PROVIDED THAT EACH SUCH ADDITIONAL
CONSECUTIVE NUMBER SHALL NOT BE GIVEN TO MORE THAN ONE SERIES OF SERIES A TERM
NOTES, ONE SERIES OF SERIES B TERM NOTES, ONE SERIES OF SERIES A WAREHOUSE NOTES
AND ONE SERIES OF SERIES B TERM NOTES ISSUED AT THE SAME TIME OR WITHIN ANY
CALENDAR YEAR.


 


(C)           UNLESS OTHERWISE SPECIFIED IN THE APPLICABLE SUPPLEMENT, INTEREST
SHALL ACCRUE ON ANY SERIES OF FLOATING RATE NOTES FROM THE RELEVANT CLOSING DATE
AND SHALL BE COMPUTED FOR EACH INTEREST ACCRUAL PERIOD ON THE BASIS OF A 360-DAY
YEAR AND THE ACTUAL NUMBER OF DAYS ELAPSED IN SUCH INTEREST ACCRUAL PERIOD ON
THE OUTSTANDING PRINCIPAL BALANCE OF SUCH NOTE.  UNLESS OTHERWISE SPECIFIED IN
THE APPLICABLE SUPPLEMENT, INTEREST SHALL ACCRUE ON ANY SERIES OF FIXED RATE
NOTES FROM THE RELEVANT CLOSING DATE AND SHALL BE COMPUTED FOR EACH INTEREST
ACCRUAL PERIOD ON THE BASIS OF A 360-DAY YEAR AND ONE-TWELFTH OF AN ANNUAL
INTEREST PAYMENT ON THE OUTSTANDING PRINCIPAL BALANCE AND, IN THE CASE OF THE
FIRST INTEREST ACCRUAL PERIOD AND ANY INCOMPLETE INTEREST ACCRUAL PERIOD, ON THE
BASIS OF A 360-DAY YEAR CONSISTING OF TWELVE 30-DAY MONTHS AND THE ACTUAL NUMBER
OF DAYS ELAPSED IN SUCH INTEREST ACCRUAL PERIOD.  ANY AMOUNT OF PREMIUM OR
INTEREST ON ANY SERIES NOTES NOT PAID WHEN DUE SHALL, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, BEAR INTEREST (OTHER THAN THE PORTION THEREOF
INCLUDED IN THE AMOUNT OF INTEREST FOR SUCH SERIES OF NOTES) AS SET FORTH IN THE
APPLICABLE SUPPLEMENT FROM THE DATE WHEN DUE UNTIL SUCH AMOUNT IS PAID OR DULY
PROVIDED FOR, PAYABLE ON THE NEXT SUCCEEDING PAYMENT DATE AFTER MAKING PAYMENTS
ENTITLED TO PRIORITY UNDER SECTION 3.14 HEREOF.


 


(D)           UPON SATISFACTION OF AND COMPLIANCE WITH THE REQUIREMENTS AND
CONDITIONS TO CLOSING SET FORTH IN THE RELATED SUPPLEMENT, NOTES OF THE
SERIES TO BE EXECUTED AND DELIVERED ON A PARTICULAR CLOSING DATE PURSUANT TO
SUCH RELATED SUPPLEMENT, MAY BE EXECUTED BY WEST AND DELIVERED TO THE INDENTURE
TRUSTEE FOR AUTHENTICATION FOLLOWING THE EXECUTION AND DELIVERY OF THE RELATED
SUPPLEMENT CREATING SUCH SERIES OR FROM TIME TO TIME THEREAFTER, AND THE
INDENTURE TRUSTEE SHALL AUTHENTICATE AND DELIVER NOTES UPON WEST’S REQUEST SET
FORTH IN AN OFFICER’S CERTIFICATE OF WEST SIGNED BY ONE OF ITS AUTHORIZED
SIGNATORIES, WITHOUT FURTHER ACTION ON THE PART OF WEST.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREUNDER OR IN ANY SUPPLEMENT, ANY SUCH
AUTHENTICATION MAY BE MADE ON SEPARATE COUNTERPARTS AND BY FACSIMILE.


 


(E)           THERE SHALL BE ISSUED AND DELIVERED AND AUTHENTICATED ON THE
RELEVANT CLOSING DATE TO EACH OF THE NOTEHOLDERS, NOTES IN THE PRINCIPAL AMOUNTS
AND MATURITIES AND BEARING THE INTEREST RATES, IN EACH CASE IN REGISTERED FORM
AND SUBSTANTIALLY IN THE FORM SET FORTH IN THE APPLICABLE SUPPLEMENT, WITH SUCH
APPROPRIATE INSERTIONS, OMISSIONS, SUBSTITUTIONS AND OTHER VARIATIONS AS ARE
REQUIRED OR PERMITTED BY THIS INDENTURE, AND MAY HAVE SUCH LETTERS, NUMBERS OR
OTHER MARKS OF IDENTIFICATION AND SUCH LEGENDS OR ENDORSEMENTS PRINTED,
LITHOGRAPHED, TYPEWRITTEN OR ENGRAVED THEREON, AS MAY BE REQUIRED TO COMPLY WITH
THE RULES OF ANY SECURITIES EXCHANGE ON WHICH SUCH NOTES MAY BE LISTED OR TO
CONFORM TO ANY USAGE IN RESPECT THEREOF, OR AS MAY, CONSISTENTLY HEREWITH, BE
PRESCRIBED BY THE INDENTURE TRUSTEE OR BY THE SIGNATORY TRUSTEE EXECUTING SUCH
NOTES, SUCH DETERMINATION BY SAID SIGNATORY TRUSTEE TO BE EVIDENCED BY HIS
EXECUTION OF THE NOTES.  DEFINITIVE NOTES OF EACH SERIES SHALL BE PRINTED,
LITHOGRAPHED, TYPEWRITTEN OR ENGRAVED OR PRODUCED BY ANY COMBINATION OF THESE
METHODS OR MAY BE PRODUCED IN ANY OTHER MANNER PERMITTED BY THE RULES OF ANY
SECURITIES EXCHANGE ON WHICH THE NOTES MAY BE LISTED, ALL AS DETERMINED BY THE
SIGNATORY TRUSTEE EXECUTING SUCH NOTES, AS EVIDENCED BY HIS EXECUTION OF SUCH
NOTES.

 

54

--------------------------------------------------------------------------------


 

(I)            EACH SERIES OF NOTES SOLD IN RELIANCE ON RULE 144A SHALL BE
REPRESENTED BY A SINGLE PERMANENT GLOBAL NOTE IN FULLY REGISTERED FORM, WITHOUT
COUPONS (EACH, A “144A BOOK-ENTRY NOTE”), WHICH WILL BE DEPOSITED WITH DTC OR
ITS CUSTODIAN, THE INDENTURE TRUSTEE OR AN AGENT OF THE INDENTURE TRUSTEE AND
REGISTERED IN THE NAME OF CEDE AS NOMINEE OF DTC.

 

(II)           EACH SERIES OF NOTES OFFERED AND SOLD OUTSIDE OF THE UNITED
STATES IN RELIANCE ON REGULATION S SHALL BE REPRESENTED BY A REGULATION S
TEMPORARY BOOK-ENTRY NOTE, WHICH WILL BE DEPOSITED WITH THE INDENTURE TRUSTEE OR
AN AGENT OF THE INDENTURE TRUSTEE AS CUSTODIAN FOR AND REGISTERED IN THE NAME OF
CEDE, AS NOMINEE OF DTC.  BENEFICIAL INTERESTS IN EACH REGULATION S TEMPORARY
BOOK-ENTRY NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM; PROVIDED,
HOWEVER, THAT SUCH INTERESTS MAY BE EXCHANGED FOR INTERESTS IN A 144A BOOK-ENTRY
NOTE OR A DEFINITIVE NOTE IN ACCORDANCE WITH THE CERTIFICATION REQUIREMENTS
DESCRIBED IN SECTION 2.07 HEREOF.  EACH UNRESTRICTED BOOK-ENTRY NOTE WILL BE
DEPOSITED WITH THE INDENTURE TRUSTEE AND REGISTERED IN THE NAME OF CEDE AS
NOMINEE OF DTC.

 

(III)          A BENEFICIAL OWNER OF AN INTEREST IN A REGULATION S TEMPORARY
BOOK-ENTRY NOTE MAY RECEIVE PAYMENTS IN RESPECT OF ITS NOTES ON REGULATION S
TEMPORARY BOOK-ENTRY NOTES ONLY AFTER DELIVERY TO EUROCLEAR OR CLEARSTREAM, AS
THE CASE MAY BE, OF A WRITTEN CERTIFICATION SUBSTANTIALLY IN THE FORM SET FORTH
IN EXHIBIT C-1 TO THIS INDENTURE, AND UPON DELIVERY BY EUROCLEAR OR CLEARSTREAM,
AS THE CASE MAY BE, TO THE INDENTURE TRUSTEE AND NOTE REGISTRAR OF A
CERTIFICATION OR CERTIFICATIONS SUBSTANTIALLY IN THE FORM SET FORTH IN
EXHIBIT C-2 TO THIS INDENTURE. THE DELIVERY BY A BENEFICIAL OWNER OF THE
CERTIFICATION REFERRED TO ABOVE SHALL CONSTITUTE ITS IRREVOCABLE INSTRUCTION TO
EUROCLEAR OR CLEARSTREAM, AS THE CASE MAY BE, TO ARRANGE FOR THE EXCHANGE OF THE
BENEFICIAL OWNER’S INTEREST IN THE REGULATION S TEMPORARY BOOK-ENTRY NOTE FOR A
BENEFICIAL INTEREST IN THE UNRESTRICTED BOOK-ENTRY NOTE AFTER THE EXCHANGE DATE
IN ACCORDANCE WITH THE PARAGRAPH BELOW.

 

(IV)          NOT EARLIER THAN THE EXCHANGE DATE, INTERESTS IN EACH REGULATION S
TEMPORARY BOOK-ENTRY NOTE WILL BE EXCHANGEABLE FOR INTEREST IN THE RELATED
PERMANENT GLOBAL NOTE (AN “UNRESTRICTED BOOK-ENTRY NOTE”).  AFTER (1) THE
EXCHANGE DATE AND (2) RECEIPT BY THE INDENTURE TRUSTEE AND NOTE REGISTRAR OF
WRITTEN INSTRUCTIONS FROM EUROCLEAR OR CLEARSTREAM, AS THE CASE MAY BE,
DIRECTING THE INDENTURE TRUSTEE AND NOTE REGISTRAR TO CREDIT OR CAUSE TO BE
CREDITED TO EITHER EUROCLEAR’S OR CLEARSTREAM’S, AS THE CASE MAY BE, DEPOSITARY
ACCOUNT A BENEFICIAL INTEREST IN THE UNRESTRICTED BOOK-ENTRY NOTE IN A PRINCIPAL
AMOUNT NOT GREATER THAN THAT OF THE BENEFICIAL INTEREST IN THE REGULATION S
TEMPORARY BOOK-ENTRY NOTE, THE INDENTURE TRUSTEE AND NOTE REGISTRAR SHALL
INSTRUCT DTC TO REDUCE THE PRINCIPAL AMOUNT OF THE REGULATION S TEMPORARY
BOOK-ENTRY NOTE AND INCREASE THE PRINCIPAL AMOUNT OF THE UNRESTRICTED BOOK-ENTRY
NOTE, BY THE PRINCIPAL AMOUNT OF THE BENEFICIAL INTEREST IN THE REGULATION S
TEMPORARY BOOK-ENTRY NOTE TO BE SO TRANSFERRED, AND TO CREDIT OR CAUSE TO BE
CREDITED TO THE ACCOUNT OF A DIRECT PARTICIPANT A BENEFICIAL INTEREST IN THE
UNRESTRICTED BOOK-ENTRY NOTE HAVING A PRINCIPAL AMOUNT EQUAL TO THE REDUCTION IN
THE PRINCIPAL AMOUNT OF THE REGULATION S TEMPORARY BOOK-ENTRY NOTE.

 

55

--------------------------------------------------------------------------------


 

(V)           UPON THE EXCHANGE OF THE ENTIRE PRINCIPAL AMOUNT OF THE REGULATION
S TEMPORARY BOOK-ENTRY NOTE FOR BENEFICIAL INTERESTS IN THE UNRESTRICTED
BOOK-ENTRY NOTE, THE INDENTURE TRUSTEE SHALL CANCEL THE REGULATION S TEMPORARY
BOOK-ENTRY NOTE IN ACCORDANCE WITH THE INDENTURE TRUSTEE’S POLICIES IN EFFECT
FROM TIME TO TIME.

 

(VI)          NO INTEREST IN THE REGULATION S BOOK-ENTRY NOTES MAY BE HELD BY OR
TRANSFERRED TO A UNITED STATES PERSON EXCEPT FOR EXCHANGES FOR A BENEFICIAL
INTEREST IN A 144A BOOK-ENTRY NOTE OR A DEFINITIVE NOTE AS DESCRIBED BELOW.

 


(F)            THE NOTES SHALL BE EXECUTED ON BEHALF OF WEST BY THE MANUAL OR
FACSIMILE SIGNATURE OF A SIGNATORY TRUSTEE OF WEST.


 


(G)           EACH NOTE BEARING THE MANUAL OR FACSIMILE SIGNATURES OF ANY
INDIVIDUAL WHO WAS AT THE TIME SUCH NOTE WAS EXECUTED A SIGNATORY TRUSTEE OF
WEST SHALL BIND WEST, NOTWITHSTANDING THAT ANY SUCH INDIVIDUAL HAS CEASED TO
HOLD SUCH OFFICE PRIOR TO THE AUTHENTICATION AND DELIVERY OF SUCH NOTES OR ANY
PAYMENT THEREON.


 


(H)           AT ANY TIME AND FROM TIME TO TIME AFTER THE EXECUTION OF ANY
NOTES, WEST MAY DELIVER SUCH NOTES TO THE INDENTURE TRUSTEE FOR AUTHENTICATION
AND, SUBJECT TO THE PROVISIONS OF CLAUSE (H) BELOW, THE INDENTURE TRUSTEE SHALL
AUTHENTICATE SUCH NOTES BY MANUAL OR FACSIMILE SIGNATURE UPON RECEIPT BY IT OF
AN OFFICER’S CERTIFICATE OF WEST CERTIFYING THAT ALL CONDITIONS PRECEDENT IN
CONNECTION WITH THE ISSUANCE OF SUCH NOTES HAVE BEEN SATISFIED AND DIRECTING THE
INDENTURE TRUSTEE TO AUTHENTICATE SUCH NOTES.  THE NOTES SHALL BE AUTHENTICATED
ON BEHALF OF THE INDENTURE TRUSTEE BY ANY RESPONSIBLE OFFICER OF THE INDENTURE
TRUSTEE.


 


(I)            NO NOTE SHALL BE ENTITLED TO ANY BENEFIT UNDER THIS INDENTURE OR
BE VALID OR OBLIGATORY FOR ANY PURPOSE, UNLESS IT SHALL HAVE BEEN EXECUTED ON
BEHALF OF WEST AS PROVIDED IN CLAUSE (E) ABOVE AND AUTHENTICATED BY OR ON BEHALF
OF THE INDENTURE TRUSTEE AS PROVIDED IN CLAUSE (G) ABOVE.  SUCH SIGNATURES SHALL
BE CONCLUSIVE EVIDENCE THAT SUCH NOTE HAS BEEN DULY EXECUTED AND AUTHENTICATED
UNDER THIS INDENTURE.  EACH NOTE SHALL BE DATED THE DATE OF ITS AUTHENTICATION.


 

Section 2.02           Restrictive Legends.

 

Except as specified in Section 2.12(f) hereof, each 144A Book-Entry Note, each
Unrestricted Book-Entry Note and each Definitive Note issued in reliance on
Section 4(2) of the Securities Act (and all Notes issued in exchange therefor or
upon registration of transfer or substitution thereof) shall bear the following
legend on the face thereof:

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR WITH ANY SECURITIES REGULATORY AUTHORITY IN
ANY JURISDICTION AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT AS SET
FORTH IN THE FOLLOWING SENTENCE.  BY ITS ACQUISITION HEREOF, THE HOLDER
(1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) OR (B) IT IS AN INSTITUTIONAL “ACCREDITED
INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER
THE SECURITIES ACT) (AN “INSTITUTIONAL ACCREDITED INVESTOR”) OR (C) IT IS NOT

 

56

--------------------------------------------------------------------------------


 

A U.S. PERSON (WITHIN THE MEANING OF REGULATION S) AND IS ACQUIRING THIS NOTE IN
AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (2) AGREES THAT IT WILL NOT BEFORE TWO YEARS AFTER THE LATER OF
THE ORIGINAL ISSUE DATE OF THIS NOTE AND THE LAST DATE THAT WILLIS ENGINE
SECURITIZATION TRUST, A DELAWARE STATUTORY TRUST (“WEST”), OR ANY OF ITS
AFFILIATES OWNED THIS NOTE, RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT (A) TO
WEST OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) TO AN INSTITUTIONAL
ACCREDITED INVESTOR THAT, PRIOR TO SUCH TRANSFER, FURNISHES TO THE INDENTURE
TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS NOTE (THE FORM OF WHICH LETTER
CAN BE OBTAINED FROM THE INDENTURE TRUSTEE) AND AN OPINION OF COUNSEL ACCEPTABLE
TO WEST THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT, (D) IN AN
OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (E) PURSUANT TO AN EXEMPTION FROM REGISTRATION IN ACCORDANCE
WITH RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), OR PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, OR (F) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND, IN EACH OF
CASES (A) THROUGH (F) ABOVE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE IN THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION, AND
(3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE IS TRANSFERRED
A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  IN CONNECTION WITH ANY
TRANSFER OF THIS NOTE WITHIN THE TWO-YEAR PERIOD REFERRED TO ABOVE, THE HOLDER
MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE TRANSFER NOTICE ATTACHED HERETO
AND SUBMIT SUCH TRANSFER NOTICE TO THE INDENTURE TRUSTEE.  IF THE PROPOSED
TRANSFEREE IS AN INSTITUTIONAL ACCREDITED INVESTOR OR IF THE TRANSFER IS
PURSUANT TO AN EXEMPTION FROM REGISTRATION IN ACCORDANCE WITH RULE 144 UNDER THE
SECURITIES ACT, THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
INDENTURE TRUSTEE AND WEST SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER
INFORMATION AS EITHER OF THEM MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH
TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  AS USED
HEREIN, THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE
THE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT.  THE
INDENTURE CONTAINS A PROVISION REQUIRING THE INDENTURE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE FOREGOING RESTRICTIONS.

 

Each Book-Entry Note shall also bear the following legend on the face thereof:

 

57

--------------------------------------------------------------------------------


 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY TO WEST OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR TO SUCH
OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR
TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

 

TRANSFERS OF THIS BOOK-ENTRY NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS BOOK-ENTRY NOTE SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 2.12 OF THE INDENTURE.

 

Each Regulation S Temporary Book-Entry Note shall bear the following legend on
the face thereof:

 

THIS NOTE IS A REGULATION S TEMPORARY BOOK-ENTRY NOTE WITHIN THE MEANING OF THE
INDENTURE REFERRED TO HEREINAFTER AND IS SUBJECT TO RESTRICTIONS ON THE TRANSFER
AND EXCHANGE THEREOF AND ON THE PAYMENT OF INTEREST THEREON AS SPECIFIED IN THE
INDENTURE.

 

Section 2.03           Note Registrar and Paying Agent

 


(A)           WITH RESPECT TO EACH SERIES OF NOTES, THERE SHALL AT ALL TIMES BE
MAINTAINED AN OFFICE OR AGENCY IN THE LOCATION SET FORTH IN SECTION 13.04 HEREOF
WHERE NOTES OF SUCH SERIES MAY BE PRESENTED OR SURRENDERED FOR REGISTRATION OF
TRANSFER OR FOR EXCHANGE (EACH, A “NOTE REGISTRAR”), AND FOR PAYMENT THEREOF
(EACH, A “PAYING AGENT”) AND WHERE NOTICES TO OR DEMANDS  UPON WEST IN RESPECT
OF SUCH NOTES MAY BE SERVED. FOR SO LONG AS ANY SERIES OF NOTES IS LISTED ON ANY
STOCK EXCHANGE, WEST SHALL APPOINT AND MAINTAIN A PAYING AGENT AND A NOTE
REGISTRAR IN THE JURISDICTION IN WHICH SUCH STOCK EXCHANGE IS LOCATED.  WEST
SHALL CAUSE EACH NOTE REGISTRAR TO KEEP A REGISTER OF EACH SUCH SERIES OF NOTES
FOR WHICH IT IS ACTING AS NOTE REGISTRAR AND OF THEIR TRANSFER AND EXCHANGE (THE
“REGISTER”).  WRITTEN NOTICE OF THE LOCATION OF EACH SUCH OTHER OFFICE OR AGENCY
AND OF ANY CHANGE OF LOCATION THEREOF SHALL BE GIVEN BY THE INDENTURE TRUSTEE TO
WEST AND THE HOLDERS OF SUCH SERIES.  IN THE EVENT THAT NO SUCH OFFICE OR AGENCY
SHALL BE MAINTAINED OR NO SUCH NOTICE OF LOCATION OR OF CHANGE OF LOCATION SHALL
BE GIVEN, PRESENTATIONS AND DEMANDS MAY BE MADE AND NOTICES MAY BE SERVED AT THE
CORPORATE TRUST OFFICE OF THE INDENTURE TRUSTEE.


 


(B)           EACH AUTHORIZED AGENT IN THE LOCATION SET FORTH IN SECTION 13.04
SHALL BE A BANK OR TRUST COMPANY, SHALL BE A CORPORATION ORGANIZED AND DOING
BUSINESS UNDER THE LAWS OF THE UNITED STATES OR ANY STATE OR TERRITORY THEREOF
OR OF THE DISTRICT OF COLUMBIA, WITH A COMBINED CAPITAL AND SURPLUS OF AT LEAST
$75,000,000 (OR HAVING A COMBINED CAPITAL AND SURPLUS IN EXCESS OF

 

58

--------------------------------------------------------------------------------



 


$5,000,000 AND THE OBLIGATIONS OF WHICH, WHETHER NOW IN EXISTENCE OR HEREAFTER
INCURRED, ARE FULLY AND UNCONDITIONALLY GUARANTEED BY A CORPORATION ORGANIZED
AND DOING BUSINESS UNDER THE LAWS OF THE UNITED STATES, ANY STATE OR TERRITORY
THEREOF OR OF THE DISTRICT OF COLUMBIA AND HAVING A COMBINED CAPITAL AND SURPLUS
OF AT LEAST $75,000,000) AND SHALL BE AUTHORIZED UNDER THE LAWS OF THE UNITED
STATES OR ANY STATE OR TERRITORY THEREOF TO EXERCISE CORPORATE TRUST POWERS,
SUBJECT TO SUPERVISION BY FEDERAL OR STATE AUTHORITIES (SUCH REQUIREMENTS, THE
“ELIGIBILITY REQUIREMENTS”).  THE INDENTURE TRUSTEE SHALL INITIALLY BE A PAYING
AGENT AND NOTE REGISTRAR HEREUNDER WITH RESPECT TO THE NOTES OF EACH SERIES. 
EACH NOTE REGISTRAR OTHER THAN THE INDENTURE TRUSTEE SHALL FURNISH TO THE
INDENTURE TRUSTEE, AT STATED INTERVALS OF NOT MORE THAN SIX MONTHS, AND AT SUCH
OTHER TIMES AS THE INDENTURE TRUSTEE MAY REQUEST IN WRITING, A COPY OF THE
REGISTER MAINTAINED BY SUCH NOTE REGISTRAR.


 


(C)           ANY CORPORATION INTO WHICH ANY AUTHORIZED AGENT MAY BE MERGED OR
CONVERTED OR WITH WHICH IT MAY BE CONSOLIDATED, OR ANY CORPORATION RESULTING
FROM ANY MERGER, CONSOLIDATION OR CONVERSION TO WHICH ANY AUTHORIZED AGENT SHALL
BE A PARTY, OR ANY CORPORATION SUCCEEDING TO THE CORPORATE TRUST BUSINESS OF ANY
AUTHORIZED AGENT, SHALL BE THE SUCCESSOR OF SUCH AUTHORIZED AGENT HEREUNDER, IF
SUCH SUCCESSOR CORPORATION IS OTHERWISE ELIGIBLE UNDER THIS SECTION, WITHOUT THE
EXECUTION OR FILING OF ANY PAPER OR ANY FURTHER ACT ON THE PART OF THE PARTIES
HERETO OR SUCH AUTHORIZED AGENT OR SUCH SUCCESSOR CORPORATION.


 


(D)           ANY AUTHORIZED AGENT MAY AT ANY TIME RESIGN BY GIVING WRITTEN
NOTICE OF RESIGNATION TO THE INDENTURE TRUSTEE AND WEST.  WEST MAY, AND AT THE
REQUEST OF THE INDENTURE TRUSTEE SHALL, AT ANY TIME TERMINATE THE AGENCY OF ANY
AUTHORIZED AGENT BY GIVING WRITTEN NOTICE OF TERMINATION TO SUCH AUTHORIZED
AGENT AND TO THE INDENTURE TRUSTEE.  UPON THE RESIGNATION OR TERMINATION OF AN
AUTHORIZED AGENT OR IF AT ANY TIME ANY SUCH AUTHORIZED AGENT SHALL CEASE TO BE
ELIGIBLE UNDER THIS SECTION (WHEN, IN EITHER CASE, NO OTHER AUTHORIZED AGENT
PERFORMING THE FUNCTIONS OF SUCH AUTHORIZED AGENT SHALL HAVE BEEN APPOINTED BY
THE INDENTURE TRUSTEE), WEST SHALL PROMPTLY APPOINT ONE OR MORE QUALIFIED
SUCCESSOR AUTHORIZED AGENTS TO PERFORM THE FUNCTIONS OF THE AUTHORIZED AGENT
WHICH HAS RESIGNED OR WHOSE AGENCY HAS BEEN TERMINATED OR WHO SHALL HAVE CEASED
TO BE ELIGIBLE UNDER THIS SECTION.  WEST SHALL GIVE WRITTEN NOTICE OF ANY SUCH
APPOINTMENT MADE BY IT TO THE INDENTURE TRUSTEE; AND IN EACH CASE THE INDENTURE
TRUSTEE SHALL MAIL NOTICE OF SUCH APPOINTMENT TO ALL HOLDERS OF THE RELATED
SERIES AS THEIR NAMES AND ADDRESSES APPEAR ON THE REGISTER FOR SUCH SERIES.


 


(E)           WEST AGREES TO PAY, OR CAUSE TO BE PAID, FROM TIME TO TIME
REASONABLE COMPENSATION TO EACH AUTHORIZED AGENT FOR ITS SERVICES AND TO
REIMBURSE IT FOR ITS REASONABLE EXPENSES TO BE AGREED TO PURSUANT TO SEPARATE
AGREEMENTS WITH EACH SUCH AUTHORIZED AGENT.


 

Section 2.04           Paying Agent to Hold Money in Trust.

 


(A)           THE INDENTURE TRUSTEE SHALL REQUIRE EACH PAYING AGENT OTHER THAN
THE INDENTURE TRUSTEE TO AGREE IN WRITING THAT ALL MONEYS DEPOSITED WITH ANY
PAYING AGENT FOR THE PURPOSE OF ANY PAYMENT ON THE NOTES SHALL BE DEPOSITED AND
HELD IN TRUST FOR THE BENEFIT OF THE HOLDERS ENTITLED TO SUCH PAYMENT, SUBJECT
TO THE PROVISIONS OF THIS SECTION.  MONEYS SO DEPOSITED AND HELD IN TRUST SHALL
CONSTITUTE A SEPARATE TRUST FUND FOR THE BENEFIT OF THE HOLDERS WITH RESPECT TO
WHICH SUCH MONEY WAS DEPOSITED.

 

59

--------------------------------------------------------------------------------



 


(B)           THE INDENTURE TRUSTEE MAY AT ANY TIME, FOR THE PURPOSE OF
OBTAINING THE SATISFACTION AND DISCHARGE OF THIS INDENTURE OR FOR ANY OTHER
PURPOSE, DIRECT ANY PAYING AGENT TO PAY TO THE INDENTURE TRUSTEE ALL SUMS HELD
IN TRUST BY SUCH PAYING AGENT; AND, UPON SUCH PAYMENT BY ANY PAYING AGENT TO THE
INDENTURE TRUSTEE, SUCH PAYING AGENT SHALL BE RELEASED FROM ALL FURTHER
LIABILITY WITH RESPECT TO SUCH MONEYS.


 

Section 2.05           Method of Payment.

 


(A)           ON EACH PAYMENT DATE, THE INDENTURE TRUSTEE SHALL, OR SHALL
INSTRUCT A PAYING AGENT TO, PAY, TO THE EXTENT OF THE COLLECTIONS AVAILABLE
THEREFOR, TO THE NOTEHOLDERS OF EACH SERIES ALL INTEREST, PRINCIPAL AND PREMIUM,
IF ANY, ON THE NOTES OF SUCH SERIES; PROVIDED, THAT IN THE EVENT AND TO THE
EXTENT RECEIPT OF ANY PAYMENT IS NOT CONFIRMED BY THE INDENTURE TRUSTEE OR SUCH
PAYING AGENT BY 1:00 P.M. (NEW YORK CITY TIME) ON SUCH PAYMENT DATE OR ANY
BUSINESS DAY THEREAFTER, DISTRIBUTION THEREOF SHALL BE MADE ON THE BUSINESS DAY
FOLLOWING THE BUSINESS DAY SUCH PAYMENT IS RECEIVED; AND PROVIDED FURTHER, THAT
PAYMENT ON A REGULATION S TEMPORARY BOOK-ENTRY NOTE SHALL BE MADE TO THE HOLDER
THEREOF ONLY IN CONFORMITY WITH SECTION 2.05(C) HEREOF.  EACH SUCH PAYMENT ON
ANY PAYMENT DATE OTHER THAN THE LEGAL FINAL PAYMENT DATE WITH RESPECT TO ANY
SERIES OF NOTES SHALL BE MADE BY THE INDENTURE TRUSTEE OR PAYING AGENT TO THE
NOTEHOLDERS AS OF THE RECORD DATE FOR SUCH PAYMENT DATE.  THE FINAL PAYMENT WITH
RESPECT TO ANY NOTE, HOWEVER, SHALL BE MADE ONLY UPON PRESENTATION AND SURRENDER
OF SUCH NOTE BY THE NOTEHOLDER OR ITS AGENT AT THE CORPORATE TRUST OFFICE OR
AGENCY OF THE INDENTURE TRUSTEE OR PAYING AGENT SPECIFIED IN THE NOTICE GIVEN BY
THE INDENTURE TRUSTEE OR PAYING AGENT WITH RESPECT TO SUCH FINAL PAYMENT.


 


(B)           AT SUCH TIME, IF ANY, AS THE NOTES OF ANY SERIES ARE ISSUED IN THE
FORM OF DEFINITIVE NOTES, PAYMENTS ON A PAYMENT DATE SHALL BE MADE BY CHECK
MAILED TO EACH NOTEHOLDER OF A DEFINITIVE NOTE ON THE APPLICABLE RECORD DATE AT
ITS ADDRESS APPEARING ON THE REGISTER MAINTAINED WITH RESPECT TO SUCH SERIES. 
ALTERNATIVELY, UPON APPLICATION IN WRITING TO THE INDENTURE TRUSTEE, NOT LATER
THAN THE APPLICABLE RECORD DATE, BY A NOTEHOLDER OF ONE OR MORE DEFINITIVE NOTES
OF SUCH SERIES HAVING AN AGGREGATE ORIGINAL PRINCIPAL AMOUNT OF NOT LESS THAN
$1,000,000, ANY SUCH PAYMENTS SHALL BE MADE BY WIRE TRANSFER TO AN ACCOUNT
DESIGNATED BY SUCH NOTEHOLDER AT A FINANCIAL INSTITUTION IN NEW YORK, NEW YORK;
PROVIDED THAT THE FINAL PAYMENT FOR EACH SERIES OF NOTES SHALL BE MADE ONLY UPON
PRESENTATION AND SURRENDER OF THE DEFINITIVE NOTES OF SUCH SERIES BY THE
NOTEHOLDER OR ITS AGENT AT THE CORPORATE TRUST OFFICE OR AGENCY OF THE INDENTURE
TRUSTEE OR PAYING AGENT SPECIFIED IN THE NOTICE OF SUCH FINAL PAYMENT GIVEN BY
THE INDENTURE TRUSTEE OR PAYING AGENT.  THE INDENTURE TRUSTEE OR PAYING AGENT
SHALL MAIL SUCH NOTICE OF THE FINAL PAYMENT OF SUCH SERIES TO EACH OF THE
NOTEHOLDERS OF SUCH SERIES, SPECIFYING THE DATE AND AMOUNT OF SUCH FINAL
PAYMENT.


 


(C)           THE BENEFICIAL OWNER OF A REGULATION S TEMPORARY BOOK-ENTRY NOTE
OF ANY SERIES MAY ARRANGE TO RECEIVE INTEREST INSTALLMENTS THROUGH EUROCLEAR OR
CLEARSTREAM ON SUCH REGULATION S TEMPORARY BOOK-ENTRY NOTE ONLY AFTER DELIVERY
BY SUCH BENEFICIAL OWNER TO EUROCLEAR OR CLEARSTREAM, AS THE CASE MAY BE, OF A
WRITTEN CERTIFICATION SUBSTANTIALLY IN THE FORM OF EXHIBIT C-3 HERETO, AND UPON
DELIVERY OF EUROCLEAR OR CLEARSTREAM, AS THE CASE MAY BE, TO THE PAYING AGENT OF
A CERTIFICATION OR CERTIFICATIONS SUBSTANTIALLY IN THE FORM OF EXHIBIT C-4
HERETO.  NO INTEREST SHALL BE PAID TO ANY BENEFICIAL OWNER AND NO INTEREST SHALL
BE PAID TO EUROCLEAR OR CLEARSTREAM ON SUCH BENEFICIAL OWNER’S INTEREST IN A
REGULATION S TEMPORARY BOOK-ENTRY NOTE

 

60

--------------------------------------------------------------------------------



 


UNLESS EUROCLEAR OR CLEARSTREAM, AS THE CASE MAY BE, HAS PROVIDED SUCH A
CERTIFICATION TO THE PAYING AGENT WITH RESPECT TO SUCH INTEREST.


 

Section 2.06           Minimum Denomination.

 

Unless otherwise set forth in the Supplement for a Series, each Note shall be
issued in minimum denominations of $100,000 and integral multiples of $1,000 in
excess thereof.

 

Section 2.07           Exchange Option.

 

If the holder of a beneficial interest in an Unrestricted Book-Entry Note
deposited with DTC wishes at any time to exchange its interest in the
Unrestricted Book-Entry Note, or to transfer its interest in the Unrestricted
Book-Entry Note to a Person who wishes to take delivery thereof in the form of
an interest in the 144A Book-Entry Note, the holder may, subject to the
rules and procedures of Euroclear or Clearstream and DTC, as the case may be,
give directions for the Indenture Trustee and Note Registrar to exchange or
cause the exchange or transfer or cause the transfer of the interest for an
equivalent beneficial interest in the 144A Book-Entry Note. Upon receipt by the
Indenture Trustee and Note Registrar of instructions from Euroclear or
Clearstream (based on instructions from depositaries for Euroclear and
Clearstream) or from a DTC Participant, as applicable, or DTC, as the case may
be, directing the Indenture Trustee and Note Registrar to credit or cause to be
credited a beneficial interest in the 144A Book-Entry Note equal to the
beneficial interest in the Unrestricted Book-Entry Note to be exchanged or
transferred (such instructions to contain information regarding the DTC
Participant account to be credited with the increase, and, with respect to an
exchange or transfer of an interest in the Unrestricted Book-Entry Note,
information regarding the DTC Participant account to be debited with the
decrease), the Indenture Trustee and Note Registrar shall instruct DTC to reduce
the Unrestricted Book-Entry Note by the aggregate principal amount of the
beneficial interest in the Unrestricted Book-Entry Note to be exchanged or
transferred, and the Indenture Trustee shall instruct DTC, concurrently with the
reduction, to increase the principal amount of the 144A Book-Entry Note by the
aggregate principal amount of the beneficial interest in the Unrestricted
Book-Entry Note to be so exchanged or transferred, and to credit or cause to be
credited to the account of the Person specified in the instructions a beneficial
interest in the 144A Book-Entry Note equal to the reduction in the principal
amount of the Unrestricted Book-Entry Note.

 

If a holder of a beneficial interest in the 144A Book-Entry Note wishes at any
time to exchange its interest in the 144A Book-Entry Note for an interest in a
Regulation S Book-Entry Note, or to transfer its interest in the 144A Book-Entry
Note to a Person who wishes to take delivery thereof in the form of an interest
in the Regulation S Book-Entry Note, the holder may, subject to the rules and
procedures of DTC, give directions for the Indenture Trustee and Note Registrar
to exchange or cause the exchange or transfer or cause the transfer of the
interest for an equivalent beneficial interest in the Regulation S Book-Entry
Note. Upon receipt by the Indenture Trustee and Note Registrar of
(a) instructions given in accordance with DTC’s procedures from a DTC
Participant directing the Indenture Trustee and Note Registrar to credit or
cause to be credited a beneficial interest in the Regulation S Book-Entry Note
in an amount equal to the beneficial interest in the 144A Book-Entry Note to be
exchanged or transferred, (b) a written order given in accordance with DTC’s
procedures containing information regarding the account of the depositaries for
Euroclear or Clearstream or another Clearing Agency Participant,

 

61

--------------------------------------------------------------------------------


 

as the case may be, to be credited with the increase and the name of the account
and (c) certificates in the forms of Exhibits C-5 and C-7 hereto, respectively,
given by the Noteholder and the proposed transferee of the interest, the
Indenture Trustee and Note Registrar shall instruct DTC to reduce the 144A
Book-Entry Note by the aggregate principal amount of the beneficial interest in
the 144A Book-Entry Note to be so exchanged or transferred and the Indenture
Trustee and Note Registrar shall instruct DTC, concurrently with the reduction,
to increase the principal amount of the Regulation S Book-Entry Note by the
aggregate principal amount of the beneficial interest in the 144A Book-Entry
Note to be so exchanged or transferred, and to credit or cause to be credited to
the account of the Person specified in the instructions a beneficial interest in
the Regulation S Book-Entry Note equal to the reduction in the principal amount
of the 144A Book-Entry Note.

 

Notwithstanding anything to the contrary herein, an Initial Purchaser may
exchange beneficial interests in the Regulation S Temporary Book-Entry Note held
by it for interests in the 144A Book-Entry Note only after delivery by the
Initial Purchaser of instructions to DTC for the exchange, substantially in the
form of Exhibit C-6 hereto. Upon receipt of the instructions provided in the
preceding sentence, the Indenture Trustee and Note Registrar shall instruct DTC
to reduce the principal amount of the Regulation S Temporary Book-Entry Note to
be so transferred and shall instruct DTC to increase the principal amount of the
144A Book-Entry Note and credit or cause to be credited to the account of the
placement agent a beneficial interest in the 144A Book-Entry Note having a
principal amount equal to the amount by which the principal amount of the
Regulation S Temporary Book-Entry Note was reduced upon the transfer pursuant to
the instructions provided in the first sentence of this paragraph.

 

If a Book-Entry Note is exchanged for a Definitive Note, the Notes may be
exchanged or transferred for one another only in accordance with such procedures
as are substantially consistent with the provisions of the three immediately
preceding paragraphs (including the certification requirements intended to
ensure that the exchanges or transfers comply with Rule 144 or Regulation S, as
the case may be) and as may be from time to time adopted by the Indenture
Trustee.

 

Section 2.08           Mutilated, Destroyed, Lost or Stolen Notes.

 

If any Note shall become mutilated, destroyed, lost or stolen, WEST shall, upon
the written request of the Holder thereof and presentation of the Note or
satisfactory evidence of destruction, loss or theft thereof to the Indenture
Trustee or Note Registrar, issue, and the Indenture Trustee shall authenticate
and the Indenture Trustee or Note Registrar shall deliver in exchange therefor
or in replacement thereof, a new Note of the same Series, payable to such Holder
in the same principal amount, of the same maturity, with the same payment
schedule, bearing the same interest rate and dated the date of its
authentication.  If the Note being replaced has become mutilated, such Note
shall be surrendered to the Indenture Trustee or a Note Registrar and forwarded
to WEST by the Indenture Trustee or such Note Registrar.  If the Note being
replaced has been destroyed, lost or stolen, the Holder thereof shall furnish to
WEST, the Indenture Trustee or a Note Registrar (i) such security or indemnity
as may be required by them to save WEST, the Indenture Trustee and such Note
Registrar harmless and (ii) evidence satisfactory to WEST, the Indenture Trustee
and such Note Registrar of the destruction, loss or theft of such Note and of
the ownership thereof, provided that the requirements of this sentence

 

62

--------------------------------------------------------------------------------


 

with respect to any Holder that is a QIB shall be satisfied by delivery of an
indemnity of such Holder in form and substance satisfactory to the Indenture
Trustee and an affidavit of such Holder as to the destruction, loss or theft. 
The Noteholders will be required to pay any tax or other governmental charge
imposed in connection with such exchange or replacement and any other expenses
(including the fees and expenses of the Indenture Trustee and any Note
Registrar) connected therewith.

 

Section 2.09           Payments of Transfer Taxes.

 

Upon the transfer of any Note or Notes pursuant to Section 2.07 hereof, WEST or
the Indenture Trustee may require from the party requesting such new Note or
Notes payment of a sum to reimburse WEST or the Indenture Trustee for, or to
provide funds for the payment of, any transfer tax or similar governmental
charge payable in connection therewith.

 

Section 2.10           Additional Notes.

 


(A)           SUBJECT TO PARAGRAPHS (B), (C) AND (D) BELOW AND
SECTION 5.02(C) HEREOF, WEST MAY ISSUE ADDITIONAL NOTES PURSUANT TO A SUPPLEMENT
EXECUTED BY WEST AND THE INDENTURE TRUSTEE THAT WILL SPECIFY THE PRINCIPAL TERMS
OF SUCH SERIES OF NOTES, THE PROCEEDS OF WHICH SHALL BE USED TO (I) FUND THE
ACQUISITION OF ADDITIONAL ENGINES, (II) FUND THE COSTS OF DISCRETIONARY ENGINE
MODIFICATIONS OR (III) FUND A REFINANCING OF A PREVIOUSLY ISSUED SERIES OF NOTES
(EACH SUCH ISSUANCE, AN “ADDITIONAL ISSUANCE”).  EACH SUCH ADDITIONAL ISSUANCE
SHALL BE AUTHORIZED PURSUANT TO ONE OR MORE TRUSTEE RESOLUTIONS, EACH INCLUDING
THE AFFIRMATIVE VOTES OF ALL OF THE EQUITY TRUSTEES, AND SHALL BE EFFECTED ONLY
FOLLOWING A RATING AGENCY CONFIRMATION (OR, IF NO SERIES OF NOTES THEN
OUTSTANDING IS BEING RATED BY ONE OR MORE RATING AGENCIES, THE CONSENT OF A
REQUISITE MAJORITY) AND SUBJECT TO OBTAINING THE PRIOR WRITTEN CONSENT OF THE
SENIOR LIQUIDITY PROVIDER, IN THE CASE OF AN ADDITIONAL SERIES OF SERIES A
NOTES, IF AND TO THE EXTENT PROVIDED IN SECTION 2.10(E); PROVIDED, HOWEVER, THAT
NO EVENT OF DEFAULT OR EARLY AMORTIZATION EVENT IS THEN CONTINUING OR BEING
CREATED AS A RESULT OF THE ISSUANCE OF SUCH ADDITIONAL NOTES.  EACH ADDITIONAL
NOTE SHALL CONSTITUTE A “NOTE” FOR ALL PURPOSES UNDER THIS INDENTURE, AND SHALL
HAVE SUCH SERIES AND SUCH FURTHER DESIGNATIONS ADDED OR INCORPORATED IN SUCH
TITLE AS SPECIFIED IN THE RELATED TRUSTEE RESOLUTIONS, IN THE SUPPLEMENT
RELATING TO SUCH ADDITIONAL NOTE, OR SPECIFIED IN THE FORM OF SUCH NOTE, AS THE
CASE MAY BE. THE TERMS OF SUCH SUPPLEMENT MAY MODIFY OR AMEND THE TERMS OF THIS
INDENTURE SOLELY AS APPLIED TO SUCH SERIES, AND WITH THE CONSENT OF THE CONTROL
PARTY FOR ANY OTHER SERIES, MAY AMEND THIS INDENTURE AS APPLICABLE TO SUCH
SERIES, IN ACCORDANCE WITH THE TERMS OF THIS INDENTURE.


 


(B)           A REFINANCING OF ANY SERIES OF NOTES IN WHOLE MAY OCCUR ON ANY
PAYMENT DATE AS PROVIDED IN THE SUPPLEMENT FOR SUCH SERIES OF NOTES AND SHALL BE
EFFECTED AS AN OPTIONAL REDEMPTION PURSUANT TO SECTION 3.16 HEREOF.  ON THE DATE
OF ANY REFINANCING, WEST SHALL ISSUE AND SELL AN AGGREGATE PRINCIPAL AMOUNT OF
ADDITIONAL NOTES NOT TO EXCEED THE REDEMPTION PRICE OF THE NOTES BEING
REFINANCED THEREBY PLUS THE REFINANCING EXPENSES RELATING THERETO AND, IN THE
CASE OF AN ADDITIONAL SERIES OF SERIES B NOTES, ANY INCREASE IN THE JUNIOR
RESTRICTED CASH AMOUNT.  THE PROCEEDS OF EACH SALE OF ADDITIONAL NOTES SHALL BE
USED TO MAKE THE DEPOSIT REQUIRED BY SECTION 3.17(B) HEREOF AND TO PAY SUCH
REFINANCING EXPENSES.

 

63

--------------------------------------------------------------------------------



 


(C)           EACH ADDITIONAL NOTE SHALL CONTAIN SUCH TERMS AS MAY BE
ESTABLISHED IN OR PURSUANT TO THE SUPPLEMENT HERETO PROVIDING FOR THE ISSUANCE
OF SUCH NOTES OR SPECIFIED IN THE FORM OF SUCH NOTES TO THE EXTENT PERMITTED
BELOW (SUBJECT TO SECTION 2.01 HEREOF), AND SHALL HAVE THE SAME RANKING PURSUANT
TO SECTION 3.15 HEREOF AS THE NOTES OF THE CLASS AND SERIES TO WHICH SUCH
ADDITIONAL NOTES BELONG (AND, WITH RESPECT TO OTHER SERIES HAVING THE SAME
ALPHABETICAL DESIGNATION, AS PROVIDED IN SECTION 3.15 HEREOF).  NOT LESS THAN
TEN (10) BUSINESS DAYS PRIOR TO ANY ADDITIONAL ISSUANCE (UNLESS THE PARTIES
AGREE TO A SHORTER PERIOD), WEST SHALL HAVE GIVEN THE INDENTURE TRUSTEE, THE
SERVICER, EACH RATING AGENCY, THE SENIOR LIQUIDITY PROVIDER AND, IF SUCH
ADDITIONAL SERIES IS TO BE REGISTERED PURSUANT TO THE SECURITIES ACT, ALL RATING
AGENCIES THAT HAVE RATED ANY PRIOR SERIES ENTITLED THERETO PURSUANT TO THE
RELEVANT SUPPLEMENT, WRITTEN NOTICE OF ANY OR ALL OF THE FOLLOWING, AS
APPLICABLE, WITH RESPECT TO THE RELATED ADDITIONAL ISSUANCE, WHICH SHALL BE SET
FORTH IN THE SUPPLEMENT HERETO OR SPECIFIED IN THE FORM OF SUCH NOTES, AS THE
CASE MAY BE (PROVIDED THAT THE NOTICE GIVEN PURSUANT TO SECTION 9.06 OF THE
ORIGINAL INDENTURE WITH RESPECT TO ANY SERIES OF ADDITIONAL NOTES ISSUED ON THE
EFFECTIVE DATE SHALL BE DEEMED TO SATISFY THE REQUIREMENT TO DELIVER THE NOTICES
DESCRIBED IN CLAUSES (C) AND (D)(I) OF THIS SECTION 2.10):


 

(I)            THE SERIES OF SUCH ADDITIONAL NOTES AND, IF SUCH ADDITIONAL NOTES
ARE TO BE ISSUED IN A REFINANCING, THE SERIES OF NOTES TO BE REFINANCED IN SUCH
REFINANCING; AND

 

(II)           WITH RESPECT TO EACH SUCH SERIES OF ADDITIONAL NOTES:

 

(A)              THE AGGREGATE PRINCIPAL AMOUNT OF ANY SUCH ADDITIONAL NOTES
WHICH MAY BE ISSUED;

 

(B)               THE PROPOSED DATE OF SUCH ADDITIONAL ISSUANCE;

 

(C)               THE FINAL MATURITY DATE OF ANY SUCH ADDITIONAL NOTES;

 

(D)              (1) ANY INCREASE IN THE SENIOR LIQUIDITY FACILITY MAXIMUM
COMMITMENT, AND, IF SO, THE AMOUNT THEREOF, WHICH MAY BE EFFECTED BY AN
AMENDMENT OF THE SENIOR LIQUIDITY FACILITY OR BY WEST ENTERING INTO A NEW SENIOR
LIQUIDITY FACILITY, AS PROVIDED IN SECTION 2.10(E), AND/OR (2) ANY INCREASE IN
THE JUNIOR RESTRICTED CASH AMOUNT;

 

(E)               WHETHER THERE WILL BE ANY ENHANCEMENT AGREEMENT IN RESPECT OF
THE ADDITIONAL NOTES;

 

(F)               THE RATE AT WHICH ANY SUCH ADDITIONAL NOTES SHALL BEAR
INTEREST OR THE METHOD BY WHICH SUCH RATE SHALL BE DETERMINED;

 

(G)               IF OTHER THAN DENOMINATIONS OF $100,000 OR HIGHER INTEGRAL
MULTIPLES OF $1,000, THE DENOMINATION OR DENOMINATIONS IN WHICH ANY SUCH
ADDITIONAL NOTES SHALL BE ISSUABLE;

 

(H)              WHETHER ANY SUCH ADDITIONAL NOTES ARE TO BE ISSUABLE INITIALLY
IN TEMPORARY OR PERMANENT GLOBAL FORM AND, IF SO, WHETHER BENEFICIAL OWNERS OF
INTERESTS IN ANY SUCH PERMANENT GLOBAL ADDITIONAL NOTE MAY EXCHANGE

 

64

--------------------------------------------------------------------------------


 

SUCH INTERESTS FOR ADDITIONAL NOTES OF THE SAME CLASS OR SERIES AND OF LIKE
TENOR AND OF ANY AUTHORIZED FORM AND DENOMINATION AND THE CIRCUMSTANCES UNDER
WHICH ANY SUCH EXCHANGES MAY OCCUR, IF OTHER THAN IN THE MANNER PROVIDED IN
SECTION 2.07 HEREOF, AND THE CIRCUMSTANCES UNDER WHICH AND THE PLACE OR PLACES
WHERE ANY SUCH EXCHANGES MAY BE MADE AND THE IDENTITY OF ANY INITIAL DEPOSITORY
THEREFOR;

 

(I)                IN THE CASE OF ADDITIONAL NOTES THAT ARE TO BE FIXED RATE
NOTES, A SCHEDULE OF ASSUMED PRINCIPAL PAYMENTS, IF APPLICABLE;

 

(J)                ANY OTHER TERMS, CONDITIONS, RIGHTS AND PREFERENCES (OR
LIMITATIONS ON SUCH RIGHTS AND PREFERENCES) RELATING TO ANY SUCH ADDITIONAL
NOTES (WHICH TERMS SHALL COMPLY WITH APPLICABLE LAW AND NOT BE INCONSISTENT WITH
THE REQUIREMENTS OR RESTRICTIONS OF THIS INDENTURE, INCLUDING
SECTION 5.02(C) HEREOF); AND

 

(K)              ON AND AFTER THE APPLICABLE EXCHANGE DATE, THE NOTE REGISTRAR
SHALL REGISTER ANY PROPOSED TRANSFER OF A NOTE TO ANY NON-U.S. PERSON IF THE
NOTE TO BE TRANSFERRED IS A DEFINITIVE NOTE OR AN INTEREST IN A 144A BOOK-ENTRY
NOTE, UPON RECEIPT OF A CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT C-7
FROM THE PROPOSED TRANSFEROR.

 


(D)           THE OBLIGATION OF THE INDENTURE TRUSTEE TO AUTHENTICATE AND
DELIVER THE NOTES OF SUCH SERIES AND TO EXECUTE AND DELIVER THE RELATED
SUPPLEMENT IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS:


 

(I)            ON OR BEFORE THE TENTH (10TH) BUSINESS DAY (UNLESS THE PARTIES TO
BE NOTIFIED AGREE TO A SHORTER NOTICE PERIOD) PRECEDING THE DATE ON WHICH THE
NOTES OF SUCH SERIES ARE TO BE ISSUED IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 2.01 AND THIS SECTION 2.10 (THE “SERIES ISSUANCE DATE”), WEST SHALL HAVE
GIVEN THE INDENTURE TRUSTEE, THE SERVICER, EACH RATING AGENCY, THE SENIOR
LIQUIDITY PROVIDER AND, IF SUCH ADDITIONAL SERIES IS TO BE REGISTERED PURSUANT
TO THE SECURITIES ACT, ALL RATING AGENCIES THAT HAVE RATED ANY PRIOR SERIES THE
NOTICE DESCRIBED IN SECTION 2.10(C);

 

(II)           WEST SHALL HAVE DELIVERED TO THE INDENTURE TRUSTEE THE RELATED
SUPPLEMENT, IN FORM SATISFACTORY TO THE INDENTURE TRUSTEE, EXECUTED BY WEST;

 

(III)          WEST SHALL HAVE DELIVERED TO THE INDENTURE TRUSTEE ANY RELATED
ENHANCEMENT AGREEMENT FOR SUCH SERIES OF NOTES EXECUTED BY EACH OF THE PARTIES
THERETO;

 

(IV)          RATING AGENCY CONFIRMATIONS SHALL HAVE BEEN OBTAINED WITH RESPECT
TO EACH SERIES OF NOTES THEN OUTSTANDING OR, IF NO SERIES OF NOTES THEN
OUTSTANDING IS BEING RATED BY ONE OR MORE RATING AGENCIES, A REQUISITE MAJORITY
CONSENTS;

 

(V)           WEST SHALL HAVE DELIVERED TO THE INDENTURE TRUSTEE, EACH RATING
AGENCY, THE SENIOR LIQUIDITY PROVIDER AND, IF REQUIRED, ANY NOTEHOLDER, ANY
OPINIONS OF COUNSEL REQUIRED BY THE RELATED SUPPLEMENT, INCLUDING WITHOUT
LIMITATION WITH RESPECT TO TRUE SALE, ENFORCEABILITY, NON-CONSOLIDATION AND
SECURITY INTEREST PERFECTION ISSUES;

 

65

--------------------------------------------------------------------------------


 

(VI)          WEST SHALL HAVE DELIVERED TO THE INDENTURE TRUSTEE AND EACH RATING
AGENCY AN OFFICER’S CERTIFICATE STATING THAT (A) NO EARLY AMORTIZATION EVENT OR
EVENT OF DEFAULT HAS OCCURRED AND IS THEN CONTINUING (OR WOULD RESULT FROM THE
ISSUANCE OF SUCH ADDITIONAL SERIES), (B) THERE IS NOT A SUBSTANTIAL LIKELIHOOD
THAT THE ISSUANCE OF SUCH ADDITIONAL SERIES WOULD RESULT IN AN EARLY
AMORTIZATION EVENT OR EVENT OF DEFAULT AT ANY TIME IN THE FUTURE, (C) AFTER
GIVING EFFECT TO THE PROPOSED ISSUANCE, NO SENIOR BORROWING BASE DEFICIENCY OR
JUNIOR BORROWING BASE DEFICIENCY EXISTS OR WILL EXIST, AND (D) ALL SCHEDULED
PRINCIPAL PAYMENT AMOUNTS ON THE SERIES 2005-B1 TERM NOTES AND THE
SERIES 2005-B2 WAREHOUSE NOTES SHALL HAVE BEEN MADE AS OF THE DATE OF ISSUANCE
OF THE ADDITIONAL SERIES;

 

(VII)         CONFIRMATION IN WRITING THAT THE AGGREGATE OUTSTANDING PRINCIPAL
BALANCE OF ALL SERIES THEN OUTSTANDING AND THE ADDITIONAL SERIES TO BE ISSUED
DOES NOT EXCEED THE SENIOR BORROWING BASE OR THE JUNIOR BORROWING BASE, AS THE
CASE MAY BE;

 

(VIII)        SUCH OTHER CONDITIONS AS SHALL BE SPECIFIED IN THE RELATED
SUPPLEMENT SHALL HAVE BEEN SATISFIED; AND

 

(IX)           WEST SHALL HAVE DELIVERED TO THE INDENTURE TRUSTEE AN OFFICER’S
CERTIFICATE THAT ALL OF THE CONDITIONS SPECIFIED IN PARAGRAPHS (I) THROUGH
(VIII) ABOVE HAVE BEEN SATISFIED.

 


(E)           IN CONNECTION WITH THE ISSUANCE OF ANY ADDITIONAL SERIES OF
SERIES A NOTES THAT WOULD RESULT IN AN INCREASE OF THE SENIOR LIQUIDITY FACILITY
MAXIMUM COMMITMENT, WEST MAY PROPOSE TO THE SENIOR LIQUIDITY PROVIDER THAT THE
SENIOR LIQUIDITY PROVIDER AMEND THE SENIOR LIQUIDITY FACILITY TO EFFECT SUCH
INCREASE, BUT THE SENIOR LIQUIDITY PROVIDER SHALL HAVE NO OBLIGATION TO AGREE TO
ANY SUCH AMENDMENT.  IF THE SENIOR LIQUIDITY PROVIDER DOES AGREE TO INCREASE THE
SENIOR LIQUIDITY FACILITY MAXIMUM COMMITMENT, WEST SHALL ENTER INTO SUCH AN
AMENDMENT AS A CONDITION OF THE ISSUANCE OF THE ADDITIONAL SERIES OF SERIES A
NOTES, AND SUBJECT TO THE FURTHER CONDITIONS THAT THE SENIOR LIQUIDITY PROVIDER
SHALL DELIVER TO WEST, ON OR PRIOR TO THE DATE OF THE ISSUANCE OF SUCH
ADDITIONAL SERIES, LEGAL OPINIONS AND CORPORATE DOCUMENTS IN RESPECT OF THE
AMENDED SENIOR LIQUIDITY FACILITY SUBSTANTIALLY SIMILAR IN FORM, SCOPE AND
SUBSTANCE TO THE LEGAL OPINIONS AND CORPORATE DOCUMENTS DELIVERED BY THE INITIAL
SENIOR LIQUIDITY PROVIDER ON THE EFFECTIVE DATE AND THAT THE RIGHTS OF
REIMBURSEMENT IN RESPECT OF THE DRAWINGS UNDER THE AMENDED SENIOR LIQUIDITY
FACILITY WILL BE THE SAME AS THE RIGHTS OF REIMBURSEMENT SET FORTH IN
SECTION 3.14.  IF THE SENIOR LIQUIDITY PROVIDER DOES NOT AGREE TO AMEND THE
SENIOR LIQUIDITY FACILITY, A CONDITION OF THE ISSUANCE OF THE ADDITIONAL
SERIES OF SERIES A NOTES SHALL BE THAT WEST SHALL HAVE ENTERED INTO A NEW SENIOR
LIQUIDITY FACILITY IN THE AMOUNT OF THE INCREASED SENIOR LIQUIDITY FACILITY
MAXIMUM AMOUNT.


 

Upon satisfaction of the above conditions, the Indenture Trustee shall execute
the Supplement and authenticate and deliver the Notes of such Series.

 

Section 2.11           Book-Entry Registration.

 


(A)           UPON THE ISSUANCE OF ANY BOOK-ENTRY NOTES, DTC OR ITS CUSTODIAN
WILL CREDIT, ON ITS BOOK-ENTRY REGISTRATION AND TRANSFER SYSTEM, THE RESPECTIVE
PRINCIPAL AMOUNTS OF THE

 

66

--------------------------------------------------------------------------------



 


INDIVIDUAL BENEFICIAL INTERESTS REPRESENTED BY SUCH BOOK-ENTRY NOTES TO THE
ACCOUNTS OF A DIRECT PARTICIPANT. OWNERSHIP OF BENEFICIAL INTERESTS IN A
BOOK-ENTRY NOTE WILL BE LIMITED TO DTC PARTICIPANTS OR PERSONS WHO HOLD
INTERESTS THROUGH DTC PARTICIPANTS. OWNERSHIP OF BENEFICIAL INTERESTS IN THE
BOOK-ENTRY NOTES WILL BE SHOWN ON, AND THE TRANSFER OF THAT OWNERSHIP WILL BE
EFFECTED ONLY THROUGH, RECORDS MAINTAINED BY DTC (WITH RESPECT TO INTERESTS OF
DTC PARTICIPANTS) AND THE RECORDS OF DTC PARTICIPANTS (WITH RESPECT TO INTERESTS
OF PERSONS OTHER THAN DTC PARTICIPANTS).


 


(B)           SO LONG AS DTC, OR ITS NOMINEE, IS THE REGISTERED OWNER OR HOLDER
OF A BOOK-ENTRY NOTE, DTC OR SUCH NOMINEE, AS THE CASE MAY BE, WILL BE
CONSIDERED THE SOLE OWNER OR NOTEHOLDER REPRESENTED BY SUCH BOOK-ENTRY NOTE FOR
ALL PURPOSES UNDER THIS INDENTURE, THE SUPPLEMENTS AND THE BOOK-ENTRY NOTES.
UNLESS (A) DTC NOTIFIES WEST THAT IT IS UNWILLING OR UNABLE TO CONTINUE AS
DEPOSITORY FOR A BOOK-ENTRY NOTE, (B) WEST ELECTS TO TERMINATE THE BOOK-ENTRY
SYSTEM FOR THE BOOK-ENTRY NOTES, OR (C) AN EVENT OF DEFAULT HAS OCCURRED AND THE
CONTROL PARTY OF SUCH SERIES CERTIFIES THAT CONTINUATION OF A BOOK-ENTRY SYSTEM
THROUGH DTC (OR A SUCCESSOR) FOR SUCH SERIES IS NO LONGER IN THE BEST INTERESTS
OF SUCH NOTEHOLDERS OF SUCH SERIES, OWNERS OF BENEFICIAL INTERESTS IN A
BOOK-ENTRY NOTE WILL NOT BE ENTITLED TO HAVE ANY PORTION OF SUCH BOOK-ENTRY NOTE
REGISTERED IN THEIR NAMES, WILL NOT RECEIVE OR BE ENTITLED TO RECEIVE PHYSICAL
DELIVERY OF NOTES IN DEFINITIVE FORM AND WILL NOT BE CONSIDERED TO BE THE OWNERS
OR NOTEHOLDERS UNDER THIS INDENTURE, THE SUPPLEMENTS OR THE BOOK-ENTRY NOTES. 
IN ADDITION, NO BENEFICIAL OWNER OF AN INTEREST IN A BOOK-ENTRY NOTE WILL BE
ABLE TO TRANSFER THAT INTEREST EXCEPT IN ACCORDANCE WITH DTC’S APPLICABLE
PROCEDURES (IN ADDITION TO THOSE UNDER THE SUPPLEMENTS AND, IF APPLICABLE, THOSE
OF CLEARSTREAM AND EUROCLEAR).


 


(C)           INVESTORS MAY HOLD THEIR INTEREST IN A REGULATION S BOOK-ENTRY
NOTE THROUGH CLEARSTREAM OR EUROCLEAR, IF THEY ARE PARTICIPANTS IN SUCH SYSTEMS,
OR INDIRECTLY THROUGH ORGANIZATIONS THAT ARE PARTICIPANTS IN SUCH SYSTEMS. AFTER
THE EXCHANGE DATE, INVESTORS ALSO MAY HOLD SUCH INTERESTS THROUGH ORGANIZATIONS
OTHER THAN CLEARSTREAM AND EUROCLEAR THAT ARE DTC PARTICIPANTS. CLEARSTREAM AND
EUROCLEAR WILL HOLD INTERESTS IN A REGULATION S BOOK-ENTRY NOTE ON BEHALF OF
THEIR PARTICIPANTS THROUGH CUSTOMERS’ SECURITIES ACCOUNTS IN THEIR RESPECTIVE
NAMES ON THE BOOKS OF THEIR RESPECTIVE DEPOSITARIES, WHICH IN TURN WILL HOLD
SUCH INTERESTS IN A REGULATION S BOOK-ENTRY NOTE IN CUSTOMERS’ ACCOUNTS IN THE
DEPOSITARIES’ NAMES ON THE BOOKS OF DTC. CITIBANK, N.A. WILL INITIALLY ACT AS
DEPOSITARY FOR CLEARSTREAM AND MORGAN GUARANTY TRUST COMPANY OF NEW YORK,
BRUSSELS OFFICE, WILL INITIALLY ACT AS DEPOSITARY FOR EUROCLEAR. INVESTORS MAY
HOLD THEIR INTERESTS IN A 144A BOOK-ENTRY NOTE DIRECTLY THROUGH DTC, IF THEY ARE
DTC PARTICIPANTS, OR INDIRECTLY THROUGH ORGANIZATIONS THAT ARE DTC PARTICIPANTS.


 


(D)           ALL PAYMENTS OF PRINCIPAL AND INTEREST WILL BE MADE BY THE PAYING
AGENT ON BEHALF OF WEST IN IMMEDIATELY AVAILABLE FUNDS OR THE EQUIVALENT, SO
LONG AS DTC CONTINUES TO MAKE ITS SAME-DAY FUNDS SETTLEMENT SYSTEM AVAILABLE TO
WEST.


 

None of WEST, the Note Registrar, the Paying Agent or the Indenture Trustee
shall be liable for any delay in delivery of such instructions and may
conclusively rely on, and shall be fully protected in relying on, such
registration instructions.  Upon the issuance of Definitive Notes of such
Series, the Indenture Trustee shall recognize the Persons in whose name the
Definitive Notes are registered in the Register as Noteholders hereunder. 
Neither WEST nor the

 

67

--------------------------------------------------------------------------------


 

Indenture Trustee shall be liable if the Indenture Trustee or WEST is unable to
locate a qualified successor DTC.

 

Definitive Notes of any Series will be freely transferable and exchangeable for
Definitive Notes of the same Series at the office of the Indenture Trustee or
the office of a Note Registrar upon compliance with the requirements set forth
herein.  In the case of a transfer of only part of a holding of Definitive
Notes, a new Definitive Note shall be issued to the transferee in respect of the
part transferred and a new Definitive Note in respect of the balance of the
holding not transferred shall be issued to the transferor and may be obtained at
the office of the applicable Note Registrar.

 


(E)           ANY BENEFICIAL INTEREST IN ONE OF THE BOOK-ENTRY NOTES AS TO ANY
SERIES THAT IS TRANSFERRED TO A PERSON WHO TAKES DELIVERY IN THE FORM OF AN
INTEREST IN ANOTHER BOOK-ENTRY NOTE WILL, UPON TRANSFER, CEASE TO BE AN INTEREST
IN SUCH BOOK-ENTRY NOTE AND BECOME AN INTEREST IN SUCH OTHER BOOK-ENTRY NOTE
AND, ACCORDINGLY, WILL THEREAFTER BE SUBJECT TO ALL TRANSFER RESTRICTIONS, IF
ANY, AND OTHER PROCEDURES APPLICABLE TO BENEFICIAL INTERESTS IN SUCH OTHER
BOOK-ENTRY NOTE FOR AS LONG AS IT REMAINS SUCH AN INTEREST.


 


(F)            ANY DEFINITIVE NOTE DELIVERED IN EXCHANGE FOR AN INTEREST IN A
144A BOOK-ENTRY NOTE PURSUANT TO PARAGRAPH (B) OF THIS SECTION SHALL, EXCEPT AS
OTHERWISE PROVIDED BY PARAGRAPH (F) OF SECTION 2.12, BEAR THE PRIVATE PLACEMENT
LEGEND APPLICABLE TO A 144A BOOK-ENTRY NOTE SET FORTH IN SECTION 2.02 HEREOF.


 


(G)           ANY DEFINITIVE NOTE DELIVERED IN EXCHANGE FOR AN INTEREST IN A
UNRESTRICTED BOOK-ENTRY NOTE PURSUANT TO PARAGRAPH (B) OF THIS SECTION SHALL,
EXCEPT AS OTHERWISE PROVIDED BY PARAGRAPH (F) OF SECTION 2.12, BEAR THE PRIVATE
PLACEMENT LEGEND APPLICABLE TO A UNRESTRICTED BOOK-ENTRY NOTE SET FORTH IN
SECTION 2.02 HEREOF.


 


(H)           ANY HOLDER THAT IS A QIB  OR A GROUP OF HOLDERS THAT ARE QIBS AND
THAT HOLDS ALL OF A SERIES IN THE FORM OF DEFINITIVE NOTES MAY REQUEST WEST TO
EXCHANGE SUCH DEFINITIVE NOTES FOR A 144A BOOK ENTRY NOTE, WHICH WILL BE
DEPOSITED WITH DTC OR ITS CUSTODIAN, THE INDENTURE TRUSTEE OR AN AGENT OF THE
INDENTURE TRUSTEE AND REGISTERED IN THE NAME OF CEDE AS NOMINEE OF DTC AND, IF
SUCH DEFINITIVE NOTES BEAR THE PRIVATE PLACEMENT LEGEND, LEGENDED WITH THE
PRIVATE PLACEMENT LEGEND AS PROVIDED SECTION 2.02 HEREOF; UNLESS OTHERWISE
PROVIDED IN THE SUPPLEMENT FOR AN ADDITIONAL SERIES OF NOTES, SUCH HOLDER OR
HOLDERS (OTHER THAN ANY HOLDER OF THE SERIES 2005-A1 TERM NOTES) SHALL REIMBURSE
WEST FOR ALL COSTS INCURRED IN CONNECTION WITH SUCH EXCHANGE AND REGISTRATION.


 

Section 2.12           Special Transfer Provisions.

 


(A)           TRANSFERS TO NON-QIB INSTITUTIONAL ACCREDITED INVESTORS. THE
FOLLOWING PROVISIONS SHALL APPLY WITH RESPECT TO THE REGISTRATION OF ANY
PROPOSED TRANSFER OF A NOTE (OTHER THAN A REGULATION S TEMPORARY BOOK-ENTRY
NOTE) TO ANY INSTITUTIONAL ACCREDITED INVESTOR WHICH IS NOT A QIB (EXCLUDING
NON-U.S. PERSONS):


 

(I)            THE NOTE REGISTRAR SHALL REGISTER THE TRANSFER OF ANY NOTE,
WHETHER OR NOT SUCH NOTE BEARS THE PRIVATE PLACEMENT LEGEND, IF THE PROPOSED
TRANSFEREE HAS DELIVERED TO THE NOTE REGISTRAR (A) A CERTIFICATE SUBSTANTIALLY
IN THE FORM OF EXHIBIT D

 

68

--------------------------------------------------------------------------------


 

HERETO AND (B) AN OPINION OF COUNSEL ACCEPTABLE TO WEST THAT SUCH TRANSFER IS IN
COMPLIANCE WITH THE SECURITIES ACT.

 

(II)           IF THE PROPOSED TRANSFEROR IS A DIRECT PARTICIPANT HOLDING A
BENEFICIAL INTEREST IN THE 144A BOOK-ENTRY NOTE, UPON RECEIPT BY THE NOTE
REGISTRAR OF (X) THE DOCUMENTS, IF ANY, REQUIRED BY PARAGRAPH (I) AND
(Y) INSTRUCTIONS GIVEN IN ACCORDANCE WITH THE DTC’S AND THE NOTE REGISTRAR’S
PROCEDURES, THE NOTE REGISTRAR SHALL REFLECT ON ITS BOOKS AND RECORDS THE DATE
AND A DECREASE IN THE PRINCIPAL AMOUNT OF THE 144A BOOK-ENTRY NOTE IN AN AMOUNT
EQUAL TO THE PRINCIPAL AMOUNT OF THE BENEFICIAL INTEREST IN THE 144A BOOK-ENTRY
NOTE TO BE TRANSFERRED, AND WEST SHALL EXECUTE, AND THE INDENTURE TRUSTEE SHALL
AUTHENTICATE AND DELIVER, ONE OR MORE DEFINITIVE NOTES OF LIKE TENOR AND AMOUNT.

 


(B)           TRANSFERS TO QIBS. THE FOLLOWING PROVISIONS SHALL APPLY WITH
RESPECT TO THE REGISTRATION OF ANY PROPOSED TRANSFER OF AN INTEREST IN A 144A
BOOK-ENTRY NOTE OR A DEFINITIVE NOTE ISSUED IN EXCHANGE FOR AN INTEREST IN SUCH
144A BOOK-ENTRY NOTE IN ACCORDANCE WITH SECTION 2.07 HEREOF TO A QIB (EXCLUDING
NON-U.S. PERSONS):


 

(I)            IF THE NOTE TO BE TRANSFERRED CONSISTS OF (X) DEFINITIVE NOTES,
THE NOTE REGISTRAR SHALL REGISTER THE TRANSFER IF SUCH TRANSFER IS BEING MADE BY
A PROPOSED TRANSFEROR WHO HAS CHECKED THE BOX PROVIDED FOR ON THE FORM OF NOTE
STATING, OR HAS OTHERWISE ADVISED WEST AND THE NOTE REGISTRAR IN WRITING, THAT
THE SALE HAS BEEN MADE IN COMPLIANCE WITH THE PROVISIONS OF RULE 144A TO A
TRANSFEREE WHO HAS SIGNED THE CERTIFICATION PROVIDED FOR ON THE FORM OF NOTE
STATING, OR HAS OTHERWISE ADVISED WEST AND THE NOTE REGISTRAR IN WRITING, THAT
IT IS PURCHASING THE NOTE FOR ITS OWN ACCOUNT OR AN ACCOUNT WITH RESPECT TO
WHICH IT EXERCISES SOLE INVESTMENT DISCRETION AND THAT IT AND ANY SUCH ACCOUNT
ARE QIBS WITHIN THE MEANING OF RULE 144A, ARE AWARE THAT THE SALE TO IT IS BEING
MADE IN RELIANCE ON RULE 144A AND ACKNOWLEDGE THAT THEY HAVE RECEIVED SUCH
INFORMATION REGARDING WEST AS THEY HAVE REQUESTED PURSUANT TO RULE 144A OR HAVE
DETERMINED NOT TO REQUEST SUCH INFORMATION AND THAT THEY ARE AWARE THAT THE
TRANSFEROR IS RELYING UPON THEIR FOREGOING REPRESENTATIONS IN ORDER TO CLAIM THE
EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144A OR (Y) AN INTEREST IN A 144A
BOOK-ENTRY NOTE, THE TRANSFER OF SUCH INTEREST MAY BE EFFECTED ONLY THROUGH THE
BOOK-ENTRY SYSTEM MAINTAINED BY THE DTC.

 

(II)           IF THE PROPOSED TRANSFEREE IS A DIRECT PARTICIPANT, AND THE NOTE
TO BE TRANSFERRED IS A DEFINITIVE NOTE, UPON RECEIPT BY THE NOTE REGISTRAR OF
THE DOCUMENTS REFERRED TO IN CLAUSE (I) AND INSTRUCTIONS GIVEN IN ACCORDANCE
WITH THE DTC’S AND THE NOTE REGISTRAR’S PROCEDURES, THE NOTE REGISTRAR SHALL
REFLECT ON ITS BOOKS AND RECORDS THE DATE AND AN INCREASE IN THE PRINCIPAL
AMOUNT AT MATURITY OF THE 144A BOOK-ENTRY NOTE IN AN AMOUNT EQUAL TO THE
PRINCIPAL AMOUNT AT MATURITY OF THE DEFINITIVE NOTE TO BE TRANSFERRED, AND THE
INDENTURE TRUSTEE SHALL CANCEL THE DEFINITIVE NOTE SO TRANSFERRED.

 


(C)           TRANSFERS OF INTERESTS IN A REGULATION S TEMPORARY BOOK-ENTRY
NOTE. THE FOLLOWING PROVISIONS SHALL APPLY WITH RESPECT TO REGISTRATION OF ANY
PROPOSED TRANSFER OF INTERESTS IN A REGULATION S TEMPORARY BOOK-ENTRY NOTE:

 

69

--------------------------------------------------------------------------------


 

(I)            THE NOTE REGISTRAR SHALL REGISTER THE TRANSFER OF ANY INTEREST IN
A REGULATION S TEMPORARY BOOK-ENTRY NOTE (X) IF THE PROPOSED TRANSFEREE IS A
NON-U.S. PERSON AND THE PROPOSED TRANSFEROR HAS DELIVERED TO THE NOTE REGISTRAR
A CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT C-7 HERETO OR (Y) IF THE
PROPOSED TRANSFEREE IS A QIB AND THE PROPOSED TRANSFEROR HAS CHECKED THE BOX
PROVIDED FOR ON THE FORM OF NOTE STATING, OR HAS OTHERWISE ADVISED WEST AND THE
NOTE REGISTRAR IN WRITING, THAT THE SALE HAS BEEN MADE IN COMPLIANCE WITH THE
PROVISIONS OF RULE 144A TO A TRANSFEREE WHO HAS SIGNED THE CERTIFICATION
PROVIDED FOR ON THE FORM OF NOTE STATING, OR HAS OTHERWISE ADVISED WEST AND THE
NOTE REGISTRAR IN WRITING, THAT IT IS PURCHASING THE NOTE FOR ITS OWN ACCOUNT OR
AN ACCOUNT WITH RESPECT TO WHICH IT EXERCISES SOLE INVESTMENT DISCRETION AND
THAT IT AND ANY SUCH ACCOUNT ARE QIBS WITHIN THE MEANING OF RULE 144A, ARE AWARE
THAT THE SALE TO THEM IS BEING MADE IN RELIANCE ON RULE 144A AND ACKNOWLEDGE
THAT THEY HAVE RECEIVED SUCH INFORMATION REGARDING WEST AS THEY HAVE REQUESTED
PURSUANT TO RULE 144A OR HAVE DETERMINED NOT TO REQUEST SUCH INFORMATION AND
THAT THEY ARE AWARE THAT THE TRANSFEROR IS RELYING UPON THEIR FOREGOING
REPRESENTATIONS IN ORDER TO CLAIM THE EXEMPTION FROM REGISTRATION PROVIDED BY
RULE 144A.

 

(II)           IF THE PROPOSED TRANSFEREE IS A DIRECT PARTICIPANT THAT PROVIDES
THE DOCUMENTS REFERRED TO IN CLAUSE (I)(Y) ABOVE, UPON RECEIPT BY THE NOTE
REGISTRAR OF SUCH DOCUMENTS AND INSTRUCTIONS GIVEN IN ACCORDANCE WITH THE DTC’S
AND THE NOTE REGISTRAR’S PROCEDURES, THE NOTE REGISTRAR SHALL REFLECT ON ITS
BOOKS AND RECORDS THE DATE AND AN INCREASE IN THE PRINCIPAL AMOUNT OF THE 144A
BOOK-ENTRY NOTE OF THE RELEVANT SERIES, IN AN AMOUNT EQUAL TO THE PRINCIPAL
AMOUNT OF THE REGULATION S TEMPORARY BOOK-ENTRY NOTE OF SUCH SERIES TO BE
TRANSFERRED, AND THE INDENTURE TRUSTEE SHALL DECREASE THE AMOUNT OF THE
REGULATION S TEMPORARY BOOK-ENTRY NOTE OF SUCH SERIES.

 


(D)           TRANSFERS OF INTERESTS IN A UNRESTRICTED BOOK-ENTRY NOTE.  THE
NOTE REGISTRAR SHALL REGISTER ANY TRANSFER OF INTERESTS IN AN UNRESTRICTED
BOOK-ENTRY NOTE OR DEFINITIVE NOTE ISSUED IN EXCHANGE FOR AN INTEREST IN A 144A
BOOK-ENTRY NOTE IN ACCORDANCE WITH SECTION 2.07 HEREOF TO U.S. PERSONS OR TO
NON-U.S. PERSONS WITHOUT REQUIRING ANY ADDITIONAL CERTIFICATION.


 


(E)           TRANSFERS TO NON-U.S. PERSONS AT ANY TIME.  THE FOLLOWING
PROVISIONS SHALL APPLY WITH RESPECT TO ANY TRANSFER OF A NOTE TO A NON-U.S.
PERSON:


 

(I)            PRIOR TO THE APPLICABLE EXCHANGE DATE, THE NOTE REGISTRAR SHALL
REGISTER ANY PROPOSED TRANSFER OF A REGULATION S TEMPORARY BOOK-ENTRY NOTE TO A
NON-U.S. PERSON UPON RECEIPT OF A CERTIFICATE SUBSTANTIALLY IN THE FORM OF
EXHIBIT C-7 HERETO FROM THE PROPOSED TRANSFEROR.

 

(II)           ON AND AFTER THE APPLICABLE EXCHANGE DATE, THE NOTE REGISTRAR
SHALL REGISTER ANY PROPOSED TRANSFER OF A NOTE TO ANY NON-U.S. PERSON IF THE
NOTE TO BE TRANSFERRED IS A DEFINITIVE NOTE OR AN INTEREST IN A 144A BOOK-ENTRY
NOTE, UPON RECEIPT OF A CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT C-7
FROM THE PROPOSED TRANSFEROR.

 

(III)          (A)  IF THE PROPOSED TRANSFEROR IS A DIRECT PARTICIPANT HOLDING A
BENEFICIAL INTEREST IN AN UNRESTRICTED BOOK-ENTRY NOTE, UPON RECEIPT BY THE NOTE
REGISTRAR OF (X) THE DOCUMENTS, IF ANY, REQUIRED BY PARAGRAPH (II) AND
(Y) INSTRUCTIONS IN

 

70

--------------------------------------------------------------------------------


 

ACCORDANCE WITH THE DTC’S AND THE NOTE REGISTRAR’S PROCEDURES, THE NOTE
REGISTRAR SHALL REFLECT ON ITS BOOKS AND RECORDS THE DATE AND A DECREASE IN THE
PRINCIPAL AMOUNT OF A 144A BOOK-ENTRY NOTE IN AN AMOUNT EQUAL TO THE PRINCIPAL
AMOUNT OF THE BENEFICIAL INTEREST IN SUCH 144A BOOK-ENTRY NOTE TO BE
TRANSFERRED, AND (B) IF THE PROPOSED TRANSFEREE IS A DIRECT PARTICIPANT, UPON
RECEIPT BY THE NOTE REGISTRAR OF INSTRUCTIONS GIVEN IN ACCORDANCE WITH THE DTC’S
AND THE NOTE REGISTRAR’S PROCEDURES, THE NOTE REGISTRAR SHALL REFLECT ON ITS
BOOKS AND RECORDS THE DATE AND AN INCREASE IN THE PRINCIPAL AMOUNT OF THE
UNRESTRICTED BOOK-ENTRY NOTE OF THE RELEVANT SERIES IN AN AMOUNT EQUAL TO THE
PRINCIPAL AMOUNT OF THE BENEFICIAL INTEREST IN SUCH 144A BOOK-ENTRY NOTE OR ANY
DEFINITIVE NOTES ISSUED IN EXCHANGE FOR SUCH INTEREST IN SUCH 144A BOOK-ENTRY
NOTE TO BE TRANSFERRED, AND THE INDENTURE TRUSTEE SHALL CANCEL THE DEFINITIVE
NOTE, IF ANY, SO TRANSFERRED OR DECREASE THE AMOUNT OF THE 144A BOOK-ENTRY NOTE.

 


(F)            PRIVATE PLACEMENT LEGEND.  UPON THE TRANSFER, EXCHANGE OR
REPLACEMENT OF NOTES NOT BEARING THE PRIVATE PLACEMENT LEGEND, THE NOTE
REGISTRAR SHALL DELIVER NOTES THAT DO NOT BEAR THE PRIVATE PLACEMENT LEGEND. 
UPON THE TRANSFER, EXCHANGE OR REPLACEMENT OF NOTES BEARING THE PRIVATE
PLACEMENT LEGEND, THE NOTE REGISTRAR SHALL DELIVER ONLY NOTES THAT BEAR THE
PRIVATE PLACEMENT LEGEND UNLESS EITHER (I) THE PRIVATE PLACEMENT LEGEND IS NO
LONGER REQUIRED UNDER SECTION 2.02 HEREOF OR, IN RESPECT OF A DEFINITIVE NOTE,
THE CONDITION SET FORTH IN PARAGRAPH (E)(II) OF THIS SECTION 2.12 EXISTS OR
(II) THERE IS DELIVERED TO THE NOTE REGISTRAR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO WEST AND THE INDENTURE TRUSTEE TO THE EFFECT THAT NEITHER SUCH
LEGEND NOR THE RELATED RESTRICTIONS ON TRANSFER ARE REQUIRED IN ORDER TO
MAINTAIN COMPLIANCE WITH THE PROVISIONS OF THE SECURITIES ACT.


 


(G)           GENERAL.  BY ITS ACCEPTANCE OF ANY NOTE BEARING THE PRIVATE
PLACEMENT LEGEND, EACH HOLDER OF SUCH NOTE ACKNOWLEDGES THE RESTRICTIONS ON
TRANSFER OF SUCH NOTE SET FORTH IN THIS INDENTURE AND IN THE PRIVATE PLACEMENT
LEGEND AND AGREES THAT IT WILL TRANSFER SUCH NOTE ONLY AS PROVIDED IN THIS
INDENTURE.  THE NOTE REGISTRAR SHALL NOT REGISTER A TRANSFER OF ANY NOTE UNLESS
SUCH TRANSFER COMPLIES WITH THE RESTRICTIONS ON TRANSFER OF SUCH NOTE SET FORTH
IN THIS INDENTURE. IN CONNECTION WITH ANY TRANSFER OF NOTES, EACH HOLDER AGREES
BY ITS ACCEPTANCE OF THE NOTES TO FURNISH THE INDENTURE TRUSTEE THE
CERTIFICATIONS AND LEGAL OPINIONS DESCRIBED HEREIN TO CONFIRM THAT SUCH TRANSFER
IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT; PROVIDED THAT THE INDENTURE
TRUSTEE SHALL NOT BE REQUIRED TO DETERMINE (BUT MAY RELY ON A DETERMINATION MADE
BY WEST WITH RESPECT TO) THE SUFFICIENCY OF ANY SUCH LEGAL OPINIONS.


 

Section 2.13           Temporary Definitive Notes.

 


(A)           PENDING THE PREPARATION OF DEFINITIVE NOTES OF ANY SERIES, WEST
MAY EXECUTE AND THE INDENTURE TRUSTEE MAY AUTHENTICATE AND DELIVER TEMPORARY
DEFINITIVE NOTES OF SUCH SERIES WHICH ARE PRINTED, LITHOGRAPHED, TYPEWRITTEN OR
OTHERWISE PRODUCED, IN ANY DENOMINATION, CONTAINING SUBSTANTIALLY THE SAME TERMS
AND PROVISIONS AS ARE SET FORTH IN THE APPLICABLE EXHIBIT HERETO OR IN ANY
INDENTURE SUPPLEMENTAL HERETO, EXCEPT FOR SUCH APPROPRIATE INSERTIONS,
OMISSIONS, SUBSTITUTIONS AND OTHER VARIATIONS RELATING TO THEIR TEMPORARY NATURE
AS THE SIGNATORY TRUSTEE OF WEST EXECUTING SUCH TEMPORARY DEFINITIVE NOTES MAY
DETERMINE, AS EVIDENCED BY HIS EXECUTION OF SUCH TEMPORARY DEFINITIVE NOTES.

 

71

--------------------------------------------------------------------------------



 


(B)           IF TEMPORARY DEFINITIVE NOTES OF ANY SERIES ARE ISSUED, WEST WILL
CAUSE DEFINITIVE NOTES OF SUCH SERIES TO BE PREPARED WITHOUT UNREASONABLE
DELAY.  AFTER THE PREPARATION OF DEFINITIVE NOTES OF SUCH SERIES, THE TEMPORARY
DEFINITIVE NOTES SHALL BE EXCHANGEABLE FOR DEFINITIVE NOTES UPON SURRENDER OF
SUCH TEMPORARY DEFINITIVE NOTES AT THE CORPORATE TRUST OFFICE OF THE INDENTURE
TRUSTEE, WITHOUT CHARGE TO THE HOLDER THEREOF.  UPON SURRENDER FOR CANCELLATION
OF ANY ONE OR MORE TEMPORARY DEFINITIVE NOTES, WEST SHALL EXECUTE AND THE
INDENTURE TRUSTEE SHALL AUTHENTICATE AND DELIVER IN EXCHANGE THEREFOR DEFINITIVE
NOTES OF LIKE SERIES, IN AUTHORIZED DENOMINATIONS AND IN THE SAME AGGREGATE
PRINCIPAL AMOUNTS.  UNTIL SO EXCHANGED, SUCH TEMPORARY DEFINITIVE NOTES SHALL IN
ALL RESPECTS BE ENTITLED TO THE SAME BENEFITS UNDER THIS INDENTURE AS DEFINITIVE
NOTES.


 

Section 2.14           Statements to Noteholders.

 


(A)           ON THE LAST BUSINESS DAY BEFORE EACH PAYMENT DATE, WEST SHALL
CAUSE THE ADMINISTRATIVE AGENT TO DELIVER TO THE INDENTURE TRUSTEE, THE
CONTROLLING TRUSTEES AND THE HOLDERS OF EACH SERIES OF WAREHOUSE NOTES PRIOR TO
THE OCCURRENCE OF A CONVERSION EVENT WITH RESPECT TO SUCH SERIES OF WAREHOUSE
NOTES, AND THE INDENTURE TRUSTEE SHALL (OR SHALL INSTRUCT ANY PAYING AGENT TO)
PROMPTLY THEREAFTER (BUT NOT LATER THAN SUCH PAYMENT DATE) DISTRIBUTE TO THE
RATING AGENCIES, THE BACK-UP SERVICER, THE BACK-UP ADMINISTRATIVE AGENT, EACH
HEDGE COUNTERPARTY, THE SENIOR LIQUIDITY PROVIDER AND TO EACH HOLDER OF RECORD
WITH RESPECT TO SUCH PAYMENT DATE, A REPORT, SUBSTANTIALLY IN THE FORM ATTACHED
AS EXHIBIT G-1 HERETO PREPARED BY THE ADMINISTRATIVE AGENT AND SETTING FORTH THE
INFORMATION DESCRIBED THEREIN (EACH, A “MONTHLY REPORT”).  WEST SHALL CAUSE THE
ADMINISTRATIVE AGENT TO DELIVER A COPY OF THE ANNUAL BUDGET FOR EACH YEAR WITH
THE MONTHLY REPORT FOR JANUARY IN SUCH YEAR, AND THE INDENTURE TRUSTEE SHALL
INCLUDE A COPY OF SUCH ANNUAL BUDGET WITH THE MONTHLY REPORT FOR JANUARY SENT TO
THE PERSONS DESCRIBED IN THE PRECEDING SENTENCE.  WEST SHALL CAUSE THE
ADMINISTRATIVE AGENT TO DELIVER A COPY OF THE MAINTENANCE RESERVE EVALUATION FOR
EACH YEAR WITH THE MONTHLY REPORT FOR THE NEXT MONTH AFTER IT IS RECEIVED IN
SUCH YEAR, AND THE INDENTURE TRUSTEE SHALL INCLUDE A COPY OF SUCH MAINTENANCE
RESERVE EVALUATION WITH THE MONTHLY REPORT FOR SUCH MONTH SENT TO THE PERSONS
DESCRIBED IN THE FIRST SENTENCE OF THIS SECTION 2.14(A). WEST SHALL CAUSE THE
ADMINISTRATIVE AGENT TO DELIVER TO THE INDENTURE TRUSTEE AND THE CONTROLLING
TRUSTEES WITH THE MONTHLY REPORT FOR EACH MAY, AND THE INDENTURE TRUSTEE SHALL
(OR SHALL INSTRUCT ANY PAYING AGENT TO) DISTRIBUTE WITH THE MONTHLY REPORT FOR
EACH MAY TO THE PERSONS DESCRIBED IN THE FIRST SENTENCE IN THIS SECTION 2.14(A),
A REPORT, SUBSTANTIALLY IN THE FORM ATTACHED AS EXHIBIT G-2 HERETO PREPARED BY
THE ADMINISTRATIVE AGENT AND SETTING FORTH THE INFORMATION DESCRIBED THEREIN
(EACH, AN “ANNUAL REPORT”).  THE INDENTURE TRUSTEE SHALL DELIVER, PROMPTLY UPON
WRITTEN REQUEST, A COPY OF EACH MONTHLY REPORT AND ANNUAL REPORT TO ANY HOLDER
OR OTHER SECURED PARTY AND, AT THE WRITTEN REQUEST OF ANY HOLDER, TO ANY
PROSPECTIVE PURCHASER OF ANY NOTES FROM SUCH HOLDER. IF ANY SERIES OF NOTES IS
THEN LISTED ON ANY STOCK EXCHANGE, THE INDENTURE TRUSTEE ALSO SHALL PROVIDED A
COPY OF EACH MONTHLY REPORT AND EACH ANNUAL REPORT TO THE APPLICABLE LISTING
AGENT ON BEHALF OF SUCH STOCK EXCHANGE.


 


(B)           AFTER THE END OF EACH CALENDAR YEAR BUT NOT LATER THAN THE LATEST
DATE PERMITTED BY LAW, THE ADMINISTRATIVE AGENT SHALL DELIVER TO THE INDENTURE
TRUSTEE, AND THE INDENTURE TRUSTEE SHALL (OR SHALL INSTRUCT ANY PAYING AGENT TO)
FURNISH TO EACH PERSON WHO AT ANY TIME DURING SUCH CALENDAR YEAR WAS A
NOTEHOLDER OF RECORD OF ANY SERIES OF NOTES, A STATEMENT (FOR EXAMPLE, A
FORM 1099 OR ANY OTHER MEANS REQUIRED BY LAW) PREPARED BY THE ADMINISTRATIVE

 

72

--------------------------------------------------------------------------------



 


AGENT CONTAINING THE SUM OF THE AMOUNTS DETERMINED PURSUANT TO EXHIBIT G-1
HERETO WITH RESPECT TO THE SERIES OF NOTES FOR SUCH CALENDAR YEAR OR, IN THE
EVENT SUCH PERSON WAS A NOTEHOLDER OF RECORD OF ANY SERIES DURING ONLY A PORTION
OF SUCH CALENDAR YEAR, FOR THE APPLICABLE PORTION OF SUCH CALENDAR YEAR, AND
SUCH OTHER ITEMS AS ARE READILY AVAILABLE TO THE ADMINISTRATIVE AGENT AND WHICH
A NOTEHOLDER SHALL REASONABLY REQUEST AS NECESSARY FOR THE PURPOSE OF SUCH
NOTEHOLDER’S PREPARATION OF ITS U.S. FEDERAL INCOME OR OTHER TAX RETURNS.  SO
LONG AS ANY OF THE NOTES ARE REGISTERED IN THE NAME OF THE INITIAL DTC OR ITS
NOMINEE, SUCH REPORT AND SUCH OTHER ITEMS WILL BE PREPARED ON THE BASIS OF SUCH
INFORMATION SUPPLIED TO THE ADMINISTRATIVE AGENT BY THE INITIAL DTC AND THE
DIRECT PARTICIPANTS, AND WILL BE DELIVERED BY THE INDENTURE TRUSTEE, WHEN
RECEIVED FROM THE ADMINISTRATIVE AGENT, TO THE DTC TO THE APPLICABLE BENEFICIAL
OWNERS IN THE MANNER DESCRIBED ABOVE.  IN THE EVENT THAT ANY SUCH INFORMATION
HAS BEEN PROVIDED BY ANY PAYING AGENT DIRECTLY TO SUCH PERSON THROUGH OTHER
TAX-RELATED REPORTS OR OTHERWISE, THE INDENTURE TRUSTEE IN ITS CAPACITY AS
PAYING AGENT SHALL NOT BE OBLIGATED TO COMPLY WITH SUCH REQUEST FOR INFORMATION.


 


(C)           IF REQUIRED BY THE RELATED SUPPLEMENT FOR ANY SERIES, THE
INDENTURE TRUSTEE SHALL DISTRIBUTE A COPY OF THE PAYMENT DATE SCHEDULE DELIVERED
BY THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 3.13(E) TO THE HOLDERS OF THE
NOTES OF SUCH SERIES PROMPTLY AFTER RECEIVING SUCH PAYMENT DATE SCHEDULE.


 


(D)           AT SUCH TIME, IF ANY, AS THE NOTES OF ANY SERIES ARE ISSUED IN THE
FORM OF DEFINITIVE NOTES, THE INDENTURE TRUSTEE SHALL PREPARE AND DELIVER THE
INFORMATION DESCRIBED IN SECTION 2.14(B) TO EACH HOLDER OF RECORD OF A
DEFINITIVE NOTE OF SUCH SERIES FOR THE RELEVANT PERIOD OF BENEFICIAL OWNERSHIP
OF SUCH DEFINITIVE NOTE AS APPEARS ON THE RECORDS OF THE INDENTURE TRUSTEE.


 


(E)           FOLLOWING EACH PAYMENT DATE AND ANY OTHER DATE SPECIFIED HEREIN
FOR DISTRIBUTION OF ANY PAYMENTS WITH RESPECT TO THE NOTES AND PRIOR TO A
REDEMPTION, THE INDENTURE TRUSTEE SHALL CAUSE NOTICE THEREOF TO BE GIVEN (I) BY
PUBLICATION IN SUCH ENGLISH LANGUAGE NEWSPAPER OR NEWSPAPERS AS THE INDENTURE
TRUSTEE SHALL APPROVE HAVING A GENERAL CIRCULATION IN EUROPE, (II) BY EITHER OF
(A) THE INFORMATION CONTAINED IN SUCH NOTICE APPEARING ON THE RELEVANT PAGE OF
THE REUTERS SCREEN OR SUCH OTHER MEDIUM FOR THE ELECTRONIC DISPLAY OF DATA AS
MAY BE APPROVED BY THE INDENTURE TRUSTEE AND NOTIFIED TO NOTEHOLDERS OR
(B) PUBLICATION IN THE FINANCIAL TIMES AND THE WALL STREET JOURNAL (NATIONAL
EDITION) OR, IF EITHER NEWSPAPER SHALL CEASE TO BE PUBLISHED OR TIMELY
PUBLICATION THEREIN SHALL NOT BE PRACTICABLE, IN SUCH ENGLISH LANGUAGE NEWSPAPER
OR NEWSPAPERS AS THE INDENTURE TRUSTEE SHALL APPROVE HAVING A GENERAL
CIRCULATION IN EUROPE AND THE UNITED STATES AND (III) UNTIL SUCH TIME AS ANY
DEFINITIVE NOTES ARE ISSUED AND, SO LONG AS THE NOTES OF ANY SERIES ARE
REGISTERED WITH THE DTC, EUROCLEAR AND/OR CLEARSTREAM, DELIVERY OF THE RELEVANT
NOTICE TO THE DTC, EUROCLEAR AND/OR CLEARSTREAM FOR COMMUNICATION BY THEM TO
NOTEHOLDERS OF SUCH SERIES. NOTWITHSTANDING THE ABOVE, ANY NOTICE TO THE
NOTEHOLDERS OF ANY SERIES SPECIFYING A FLOATING INTEREST RATE FOR THE NOTES, ANY
PAYMENT DATE, ANY PRINCIPAL PAYMENT OR ANY PAYMENT OF PREMIUM, IF ANY, SHALL BE
VALIDLY GIVEN BY DELIVERY OF THE RELEVANT NOTICE TO THE DTC, EUROCLEAR AND/OR
CLEARSTREAM FOR COMMUNICATION BY THEM TO SUCH NOTEHOLDERS, WITHOUT THE NEED FOR
PUBLICATION IN THE IN AN ENGLISH LANGUAGE NEWSPAPER DESCRIBED IN CLAUSE (I) OF
THE PRECEDING SENTENCE.  IF ANY SERIES OF NOTES IS LISTED ON A STOCK EXCHANGE, 
NOTICE SPECIFYING (A) AN INCREASE IN THE INTEREST RATE OF ANY SUCH SERIES OF
NOTES DUE TO CONVERSION STEP-UP INTEREST OR (B) REDEMPTION OF PRINCIPAL OF ANY
NOTES MUST BE PUBLISHED IN A DAILY NEWSPAPER OF GENERAL CIRCULATION IN THE
JURISDICTION IN WHICH SUCH STOCK EXCHANGE IS LOCATED

 

73

--------------------------------------------------------------------------------



 


FOR SO LONG AS ANY CLASS OF NOTES IS LISTED ON SUCH STOCK EXCHANGE.  ANY SUCH
NOTICE SHALL BE DEEMED TO HAVE BEEN GIVEN ON THE FIRST DAY ON WHICH ANY OF SUCH
CONDITIONS SHALL HAVE BEEN MET.


 


(F)            THE INDENTURE TRUSTEE SHALL BE AT LIBERTY TO SANCTION SOME OTHER
METHOD OF GIVING NOTICE TO THE NOTEHOLDERS OF ANY SERIES IF, IN ITS OPINION,
SUCH OTHER METHOD IS REASONABLE, HAVING REGARD TO THE NUMBER AND IDENTITY OF THE
NOTEHOLDERS OF SUCH SERIES AND/OR TO MARKET PRACTICE THEN PREVAILING, IS IN THE
BEST INTERESTS OF THE NOTEHOLDERS OF SUCH SERIES AND WILL COMPLY WITH THE
RULES OF ANY STOCK EXCHANGE ON WHICH ANY SERIES OF NOTES IS LISTED AS CONFIRMED
BY THE LISTING AGENT FOR SUCH STOCK EXCHANGE OR SUCH OTHER STOCK EXCHANGE (IF
ANY) ON WHICH THE NOTES OF SUCH SERIES ARE THEN LISTED, AND ANY SUCH NOTICE
SHALL BE DEEMED TO HAVE BEEN GIVEN ON SUCH DATE AS THE INDENTURE TRUSTEE MAY
APPROVE; PROVIDED THAT NOTICE OF SUCH METHOD IS GIVEN TO THE NOTEHOLDERS OF SUCH
SERIES IN SUCH MANNER AS THE INDENTURE TRUSTEE SHALL REQUIRE.


 

Section 2.15           CUSIP, CINS AND ISIN Numbers.

 

WEST in issuing the Notes may use “CUSIP”, “CINS”, “ISIN” or other
identification numbers (if then generally in use), and if so, the Indenture
Trustee shall use CUSIP numbers, CINS numbers, ISIN numbers or other
identification numbers, as the case may be, in notices of redemption or exchange
as a convenience to Holders; provided that any such notice shall state that no
representation is made as to the correctness of such numbers either as printed
on the Notes or as contained in any notice of redemption or exchange and that
reliance may be placed only on the other identification numbers printed on the
Notes; provided further, that failure to use “CUSIP”, “CINS”, “ISIN” or other
identification numbers in any notice of redemption or exchange shall not affect
the validity or sufficiency of such notice.

 

Section 2.16           Debt Treatment of Notes.

 

The parties hereto agree, and the holders of the Notes by their purchase thereof
shall be deemed to have agreed, to treat the Notes as debt for U.S. federal
income tax purposes.

 

ARTICLE III

ACCOUNTS; PRIORITY OF PAYMENTS

 

Section 3.01           Establishment of Accounts; Investments.

 


(A)           ACCOUNTS.  THE ADMINISTRATIVE AGENT, ON BEHALF AND AT THE
DIRECTION OF WEST, ESTABLISHED ON OR BEFORE THE INITIAL CLOSING DATE AND HAS
MAINTAINED IN THE NAME OF WEST ALL OF THE FOLLOWING ACCOUNTS: (I) A COLLECTIONS
ACCOUNT (THE “COLLECTIONS ACCOUNT”), (II) AN ENGINE ACQUISITION ACCOUNT (THE
“ENGINE ACQUISITION ACCOUNT”), (III) A SECURITY DEPOSIT ACCOUNT  (THE “SECURITY
DEPOSIT ACCOUNT”), THE NAME OF WHICH IS BEING CHANGED AS PROVIDED IN
SECTION 3.01(G), (IV) AN EXPENSE ACCOUNT (THE “EXPENSE ACCOUNT”), (V) ONE
ACCOUNT FOR EACH SERIES OF NOTES (EACH, A “SERIES ACCOUNT”), (VI) A SENIOR
RESTRICTED CASH ACCOUNT (THE “SENIOR RESTRICTED CASH ACCOUNT”), (VII) A JUNIOR
RESTRICTED CASH ACCOUNT (THE “JUNIOR RESTRICTED CASH ACCOUNT”), (VIII) AN ENGINE
RESERVE ACCOUNT (THE “ENGINE RESERVE ACCOUNT”) AND (IX) AN ENGINE REPLACEMENT
ACCOUNT (THE “ENGINE REPLACEMENT ACCOUNT”). FROM TIME TO TIME AFTER THE INITIAL
CLOSING DATE,

 

74

--------------------------------------------------------------------------------


 


INCLUDING ON ANY CLOSING DATE OR ANY FUNDING DATE, THE ADMINISTRATIVE AGENT, ON
BEHALF AND AT THE DIRECTION OF WEST, WILL ESTABLISH SUCH OTHER ACCOUNTS AS MAY
BE AUTHORIZED OR REQUIRED BY THIS INDENTURE AND THE OTHER RELATED DOCUMENTS.
EACH ACCOUNT ESTABLISHED OR TO BE ESTABLISHED HEREUNDER OR UNDER ANY OTHER
RELATED DOCUMENT SHALL BE (W) ESTABLISHED AND MAINTAINED (1) INITIALLY WITH THE
INITIAL OPERATING BANK, SO LONG AS THE INITIAL OPERATING BANK HAS EITHER (A) A
LONG-TERM UNSECURED DEBT RATING OF NOT LESS THAN “A” (OR THE EQUIVALENT) BY EACH
RATING AGENCY OR (2) A SHORT-TERM UNSECURED DEBT RATING OF NOT LESS THAN “P-1”
BY MOODY’S AND, IF RATED BY FITCH, OF NOT LESS THAN “F1” BY FITCH AND
(2) THEREAFTER, AT AN ELIGIBLE INSTITUTION, (X) AN ELIGIBLE ACCOUNT, (Y) UNDER
THE “CONTROL” OF THE SECURITY TRUSTEE (AS DEFINED IN THE UCC), INCLUDING, INTER
ALIA, THE SOLE POWER TO DIRECT WITHDRAWALS OR TRANSFERS FROM THE ACCOUNTS, AND,
TOGETHER WITH ALL AMOUNTS FROM TIME TO TIME ON DEPOSIT THEREIN OR CREDITED
THERETO, SHALL BE SUBJECT TO A FIRST PRIORITY PERFECTED SECURITY INTEREST IN
FAVOR OF THE SECURITY TRUSTEE, AND (Z) OTHERWISE MAINTAINED IN ACCORDANCE WITH
THE TERMS OF THE SECURITY TRUST AGREEMENT, THIS INDENTURE AND THE OTHER RELATED
DOCUMENTS.


 


(B)           ELIGIBLE ACCOUNTS.  IF, AT ANY TIME, ANY ACCOUNT CEASES TO BE AN
ELIGIBLE ACCOUNT, THE ADMINISTRATIVE AGENT OR AN AGENT THEREOF SHALL, WITHIN TEN
(10) BUSINESS DAYS, ESTABLISH A NEW ACCOUNT MEETING THE CONDITIONS SET FORTH IN
THIS SECTION 3.01 IN RESPECT OF SUCH ACCOUNT AND TRANSFER ANY CASH OR
INVESTMENTS IN THE EXISTING ACCOUNT TO SUCH NEW ACCOUNT; AND FROM THE DATE SUCH
NEW ACCOUNT IS ESTABLISHED, IT SHALL HAVE THE SAME DESIGNATION AS THE EXISTING
ACCOUNT.  IF AN OPERATING BANK SHOULD CHANGE AT ANY TIME (INCLUDING, WITHOUT
LIMITATION, ANY REPLACEMENT OF AN OPERATING BANK FOR FAILING TO BE AN ELIGIBLE
INSTITUTION), THEN THE ADMINISTRATIVE AGENT, ACTING ON BEHALF OF THE SECURITY
TRUSTEE, SHALL THEREUPON PROMPTLY ESTABLISH REPLACEMENT ACCOUNTS AS NECESSARY AT
THE SUCCESSOR OPERATING BANK AND TRANSFER THE BALANCE OF FUNDS IN EACH ACCOUNT
THEN MAINTAINED AT THE FORMER OPERATING BANK PURSUANT TO THE TERMS OF THE
ADMINISTRATIVE AGENCY AGREEMENT TO SUCH SUCCESSOR OPERATING BANK.


 


(C)           WITHDRAWALS AND TRANSFERS.  THE SECURITY TRUSTEE SHALL HAVE SOLE
DOMINION AND CONTROL OVER THE ACCOUNTS (INCLUDING, INTER ALIA, THE SOLE POWER TO
DIRECT WITHDRAWALS OR TRANSFERS FROM THE ACCOUNTS), PROVIDED THAT PRIOR TO THE
DELIVERY OF A NOTICE OF SOLE CONTROL, THE ADMINISTRATIVE AGENT SHALL BE
PERMITTED TO DIRECT WITHDRAWALS AND TRANSFERS IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THE RELATED DOCUMENTS. THE ADMINISTRATIVE AGENT SHALL MAKE
WITHDRAWALS AND TRANSFERS FROM THE ACCOUNTS IN ACCORDANCE WITH THE TERMS OF THE
RELATED DOCUMENTS BASED ON THE MONTHLY REPORT.


 


(D)           INVESTMENTS.  FOR SO LONG AS ANY NOTES REMAIN OUTSTANDING, THE
INDENTURE TRUSTEE, AT THE WRITTEN DIRECTION OF THE ADMINISTRATIVE AGENT, SHALL,
OR SHALL DIRECT THE OPERATING BANK HOLDING EACH ACCOUNT IN WRITING, TO INVEST
AND REINVEST THE FUNDS ON DEPOSIT IN THE ACCOUNTS IN PERMITTED INVESTMENTS;
PROVIDED THAT, IF THE SENIOR CASH COLLATERAL ACCOUNT HAS BEEN FUNDED, THE SENIOR
LIQUIDITY PROVIDER SHALL HAVE THE RIGHT TO DIRECT THE INVESTMENT AND
REINVESTMENT OF THE FUNDS ON DEPOSIT IN THE SENIOR CASH COLLATERAL ACCOUNT,
UNTIL THE OCCURRENCE OF A LIQUIDITY EVENT OF DEFAULT;  PROVIDED, FURTHER, THAT
IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE INDENTURE TRUSTEE
SHALL INVEST SUCH AMOUNT IN PERMITTED INVESTMENTS DESCRIBED IN CLAUSE (D) OF THE
DEFINITION THEREOF FROM THE TIME OF RECEIPT THEREOF UNTIL SUCH TIME AS SUCH
AMOUNTS ARE REQUIRED TO BE DISTRIBUTED PURSUANT TO THE TERMS OF THIS INDENTURE. 
IN THE ABSENCE OF WRITTEN DIRECTION DELIVERED TO THE INDENTURE TRUSTEE FROM THE
ADMINISTRATIVE AGENT, THE INDENTURE TRUSTEE SHALL INVEST ANY FUNDS IN PERMITTED
INVESTMENTS DESCRIBED IN CLAUSE (D) OF THE DEFINITION

 

75

--------------------------------------------------------------------------------



 


THEREOF.  THE INDENTURE TRUSTEE SHALL MAKE SUCH INVESTMENTS AND REINVESTMENTS IN
ACCORDANCE WITH THE TERMS OF THE FOLLOWING PROVISIONS:


 

(I)      THE PERMITTED INVESTMENTS SHALL HAVE MATURITIES AND OTHER TERMS SUCH
THAT SUFFICIENT FUNDS SHALL BE AVAILABLE TO MAKE REQUIRED PAYMENTS PURSUANT TO
THIS  INDENTURE ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE FIRST PAYMENT DATE
AFTER WHICH SUCH INVESTMENT IS MADE, IN THE CASE OF INVESTMENTS OF FUNDS ON
DEPOSIT IN THE COLLECTIONS ACCOUNT; AND

 

(II)     IF ANY FUNDS TO BE INVESTED ARE NOT RECEIVED IN THE ACCOUNTS BY
1:00 P.M., NEW YORK CITY TIME, ON ANY BUSINESS DAY, SUCH FUNDS SHALL, IF
POSSIBLE, BE INVESTED IN OVERNIGHT PERMITTED INVESTMENTS.

 


(E)           TRANSFERS.  ON EACH PAYMENT DATE, PRIOR TO THE DISTRIBUTIONS
PURSUANT TO SECTION 3.14, THE ADMINISTRATIVE AGENT SHALL INSTRUCT EACH OPERATING
BANK TO TRANSFER TO THE COLLECTIONS ACCOUNT THE AMOUNT OF THE INVESTMENT
EARNINGS IN THE ACCOUNT OR ACCOUNTS WITH SUCH OPERATING BANK FOR THE COLLECTION
PERIOD ENDING ON THE RELATED DETERMINATION DATE (EXCEPT AS MAY BE OTHERWISE
REQUIRED IN THE CASE OF SEGREGATED FUNDS).


 


(F)            NEW ACCOUNT.  THE ADMINISTRATIVE AGENT, ON BEHALF AND AT THE
DIRECTION OF WEST, WILL ESTABLISH ON OR BEFORE THE EFFECTIVE DATE AND MAINTAIN
IN THE NAME OF WEST AN ACCOUNT (THE “SENIOR CASH COLLATERAL ACCOUNT”), TO BE
FUNDED AS PROVIDED IN SECTION 3.20(F).


 


(G)           CHANGE OF ACCOUNT NAME.  UNDER THE ORIGINAL INDENTURE, THE
SECURITY DEPOSIT ACCOUNT WAS ESTABLISHED BY THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 3.01(A) OF THE ORIGINAL INDENTURE. THE NAME OF THE SECURITY DEPOSIT
ACCOUNT IS HEREBY CHANGED, EFFECTIVE AS OF THE EFFECTIVE DATE, TO THE “SECURITY
DEPOSIT/LESSEE FUNDED ACCOUNT,” TO BE FUNDED AND MAINTAINED AS PROVIDED IN
SECTION 3.07.


 

Section 3.02           Collections Account.

 


(A)           THE SERVICER WILL DIRECT ALL LESSEES TO REMIT DIRECTLY TO THE
COLLECTIONS ACCOUNT ALL LEASE PAYMENTS OWING, FROM TIME TO TIME, PURSUANT TO THE
TERMS OF EACH LEASE.  ADDITIONAL FUNDS MAY BE DEPOSITED INTO THE COLLECTIONS
ACCOUNT FROM THE SENIOR RESTRICTED CASH ACCOUNT, THE JUNIOR RESTRICTED CASH
ACCOUNT, THE ENGINE RESERVE ACCOUNT, THE SECURITY DEPOSIT/LESSEE-FUNDED ACCOUNT
OR THE ENGINE REPLACEMENT ACCOUNT (OR QUALIFIED ESCROW ACCOUNTS HELD WITH
QUALIFIED INTERMEDIARIES), IN EACH CASE IN ACCORDANCE WITH SECTIONS 3.04, 3.05,
3.06, 3.07 OR 3.11, RESPECTIVELY. WEST ALSO MAY DIRECT THE INDENTURE TRUSTEE TO
DEPOSIT IN THE COLLECTIONS ACCOUNT THE PROCEEDS OF ANY COLLECTIONS LOAN PURSUANT
TO SECTION 3.18.


 


(B)           AMOUNTS RECEIVED IN THE COLLECTIONS ACCOUNT CONSISTING OF
MAINTENANCE RESERVE PAYMENTS WILL BE TRANSFERRED, ON EACH PAYMENT DATE, DIRECTLY
INTO THE ENGINE RESERVE ACCOUNT, AS PROVIDED IN THE PAYMENT DATE SCHEDULE.
AMOUNTS RECEIVED IN THE COLLECTIONS ACCOUNT CONSISTING OF SECURITY DEPOSITS WILL
BE TRANSFERRED, ON EACH PAYMENT DATE, DIRECTLY INTO THE SECURITY
DEPOSIT/LESSEE-FUNDED ACCOUNT, AS PROVIDED IN THE PAYMENT DATE SCHEDULE.  A
PORTION OF ANY NET SALE PROCEEDS FROM A PERMITTED ENGINE DISPOSITION RECEIVED IN
THE COLLECTIONS ACCOUNT UP TO THE MODIFIED NET SALE PROCEEDS FOR SUCH ENGINE
DISPOSITION MAY BE TRANSFERRED TO THE ENGINE REPLACEMENT ACCOUNT, TO THE EXTENT
THAT WEST ELECTS TO REINVEST ALL OR

 

76

--------------------------------------------------------------------------------



 


A PORTION OF SUCH MODIFIED NET SALE PROCEEDS IN A REPLACEMENT EXCHANGE IN
ACCORDANCE WITH SECTION 3.11 HEREOF.  ALL OF THE TRANSFERS OF FUNDS DESCRIBED IN
THIS SECTION 3.02(B) WILL BE MADE PRIOR TO THE DISTRIBUTION OF THE AVAILABLE
COLLECTIONS AMOUNT PURSUANT TO SECTION 3.14.


 


(C)           IF  WEST DETERMINES THAT IT IS NECESSARY OR APPROPRIATE FOR TAX OR
REGULATORY REASONS FOR A LESSEE OF AN ENGINE TO MAKE LEASE PAYMENTS TO AN
ACCOUNT OWNED BY THE LESSOR OF SUCH ENGINE, THE ADMINISTRATIVE AGENT SHALL
ESTABLISH AN ACCOUNT (A “LESSOR ACCOUNT”) IN THE NAME OF SUCH LESSOR IN
ACCORDANCE WITH SECTION 3.01 AND WEST SHALL CAUSE SUCH LESSOR (I) TO DIRECT SUCH
LESSEE TO MAKE ALL LEASE PAYMENTS TO SUCH ACCOUNT AND (II) TO TAKE SUCH ACTIONS
AS SHALL BE NECESSARY TO PLEDGE SUCH ACCOUNT TO THE SECURITY TRUSTEE PURSUANT TO
THE SECURITY TRUST AGREEMENT. THEREAFTER, THE ADMINISTRATIVE AGENT SHALL DIRECT
THE OPERATING BANK  AT WHICH SUCH LESSOR ACCOUNT IS MAINTAINED TO TRANSFER ALL
FUNDS DEPOSITED IN SUCH LESSOR ACCOUNT TO THE COLLECTIONS ACCOUNT PROMPTLY AND
IN ANY EVENT NOT LATER THAN THE NEXT SUCCEEDING DETERMINATION DATE AFTER SUCH
FUNDS ARE DEPOSITED.


 

Section 3.03           Engine Acquisition Account.

 


(A)           IN ORDER TO PROVIDE THE FUNDS NECESSARY TO COMPLETE THE
ACQUISITION OF ANY REMAINING ENGINES (OTHER THAN THE THIRD REMAINING ENGINE)
DURING THE DELIVERY PERIOD BEGINNING ON A CLOSING DATE, THE INDENTURE TRUSTEE,
AT THE WRITTEN DIRECTION OF THE ADMINISTRATIVE AGENT, WILL DEPOSIT INTO THE
ENGINE ACQUISITION ACCOUNT, FROM THE NET PROCEEDS OF THE TERM SERIES ISSUED ON
SUCH CLOSING DATE, FUNDS IN AN AMOUNT EQUAL TO THE SUM OF THE ALLOCATED AMOUNTS
FOR SUCH REMAINING ENGINES, AS SUCH ALLOCATED AMOUNTS MAY BE ADJUSTED FOR
CAPITAL IMPROVEMENTS AND/OR CASUALTIES PURSUANT TO THE RELATED SUPPLEMENT
BETWEEN THE CLOSING DATE AND THE APPLICABLE DELIVERY DATE.  PROCEEDS OF
BORROWINGS UNDER THE WAREHOUSE NOTES THAT ARE TO BE USED TO FUND THE ACQUISITION
OF ANY ADDITIONAL ENGINES OR THE COST OF ANY DISCRETIONARY ENGINE MODIFICATION
SHALL BE TRANSFERRED FROM THE COLLECTIONS ACCOUNT AND DEPOSITED IN THE ENGINE
ACQUISITION ACCOUNT ON THE APPLICABLE FUNDING DATE, FOR DISBURSEMENT ON SUCH
FUNDING DATE OR DURING THE DELIVERY PERIOD BEGINNING ON SUCH FUNDING DATE, IN
EACH CASE IN ACCORDANCE WITH CLAUSES (C) AND (D) OF THIS SECTION 3.03. ENGINE
RESERVE EXCESS AMOUNTS THAT ARE TO BE USED TO FUND THE ACQUISITION OF ANY
ADDITIONAL ENGINES OR THE COST OF ANY DISCRETIONARY ENGINE MODIFICATION SHALL BE
TRANSFERRED FROM THE ENGINE RESERVE ACCOUNT AND DEPOSITED IN THE ENGINE
ACQUISITION ACCOUNT ON THE APPLICABLE PAYMENT DATE PURSUANT TO SECTION 3.06(C),
FOR DISBURSEMENT ON AND AFTER SUCH PAYMENT DATE.  ANY RESERVE PROCEEDS
TRANSFERRED FROM THE ENGINE REPLACEMENT ACCOUNT TO THE ENGINE ACQUISITION
ACCOUNT PURSUANT TO SECTION 3.11(A) OR (D) SHALL BE DEEMED TO BE ENGINE RESERVE
EXCESS AMOUNTS FOR PURPOSES OF THIS SECTION 3.03 AND ACCOUNTED FOR AS SUCH IN
THE ENGINE ACQUISITION ACCOUNT.  TO THE EXTENT THAT THE ACQUISITION OF ANY
REMAINING ENGINE OR ANY SUCH ADDITIONAL ENGINE IS TO BE FUNDED WITH ADDITIONAL
EQUITY CONTRIBUTIONS FROM THE HOLDERS OF THE BENEFICIAL INTEREST CERTIFICATES,
SUCH EQUITY CONTRIBUTIONS ALSO SHALL BE DEPOSITED IN THE ENGINE ACQUISITION
ACCOUNT.  THE INDENTURE TRUSTEE SHALL MAINTAIN RECORDS OF THE FUNDS ALLOCABLE TO
THE REMAINING ENGINES TO BE ACQUIRED IN EACH DELIVERY PERIOD AND THE NET
PROCEEDS OR WAREHOUSE LOANS ALLOCABLE TO ANY SUCH ADDITIONAL ENGINES OR
DISCRETIONARY ENGINE MODIFICATIONS.


 


(B)           WEST SHALL CAUSE THE ADMINISTRATIVE AGENT TO MAINTAIN A RECORD OF
THE AMOUNTS ON DEPOSIT IN THE ENGINE ACQUISITION ACCOUNT THAT CONSIST OF NET
PROCEEDS DEPOSITED IN THE ENGINE ACQUISITION ACCOUNT PURSUANT TO
SECTION 3.03(A), WAREHOUSE LOANS DEPOSITED IN THE

 

77

--------------------------------------------------------------------------------



 


ENGINE ACQUISITION ACCOUNT PURSUANT TO SECTION 3.18 AND ENGINE RESERVE EXCESS
AMOUNTS DEPOSITED IN THE ENGINE ACQUISITION ACCOUNT PURSUANT TO
SECTION 3.06(C) OR TRANSFERRED AS RESERVE PROCEEDS FROM THE ENGINE REPLACEMENT
ACCOUNT PURSUANT TO SECTION 3.11(A) OR (D).  NET PROCEEDS OF TERM NOTES SHALL BE
APPLIED ONLY TO THE ACQUISITION OF ADDITIONAL ENGINES, INCLUDING REMAINING
ENGINES, TO BE FUNDED OUT OF THE PROCEEDS OF SUCH TERM NOTES.  OTHERWISE, ON
EACH FUNDING DATE, DELIVERY DATE OR OTHER BUSINESS DAY ON WHICH THE INDENTURE
TRUSTEE TRANSFERS FUNDS OUT OF THE ENGINE ACQUISITION ACCOUNT PURSUANT TO
SECTION 3.03(C) OR (D) OTHER THAN NET PROCEEDS, THE FUNDS SO TRANSFERRED SHALL
BE DEEMED TO CONSIST OF WAREHOUSE LOANS UNTIL THE AMOUNT THEREOF HAS BEEN
REDUCED TO ZERO AND THEN ENGINE RESERVE EXCESS AMOUNTS UNTIL THE ENGINE RESERVE
EXCESS BALANCE HAS BEEN REDUCED TO ZERO.  NOTWITHSTANDING THE PRECEDING
SENTENCE, ON ANY BUSINESS DAY, WEST MAY DIRECT THE ADMINISTRATIVE AGENT TO
INSTRUCT THE INDENTURE TRUSTEE IN WRITING TO TRANSFER FUNDS FROM THE ENGINE
ACQUISITION ACCOUNT TO THE ENGINE RESERVE ACCOUNT IN AN AGGREGATE AMOUNT UP TO
THE ENGINE RESERVE EXCESS BALANCE, WHICH SHALL BE REDUCED BY THE AMOUNT OF THE
FUNDS SO TRANSFERRED.


 


(C)           ON EACH DELIVERY DATE ON WHICH WEST OR A WEST SUBSIDIARY ACQUIRES
A REMAINING ENGINE OR AN ADDITIONAL ENGINE (OR AN ENGINE INTEREST WITH RESPECT
TO A REMAINING ENGINE OR AN ADDITIONAL ENGINE), THE INDENTURE TRUSTEE, AT THE
WRITTEN DIRECTION OF THE ADMINISTRATIVE AGENT ACCOMPANIED BY A WRITTEN STATEMENT
OF THE ADMINISTRATIVE AGENT THAT (I) ALL OF THE CONDITIONS FOR THE WITHDRAWAL OF
FUNDS FROM THE ENGINE ACQUISITION ACCOUNT, AS SPECIFIED IN SCHEDULE 5 HERETO,
HAVE BEEN SATISFIED AND (II) ALL OF THE CONDITIONS FOR PAYMENT OF THE PURCHASE
PRICE FOR SUCH REMAINING ENGINE OR ADDITIONAL ENGINE (OR SUCH AN ENGINE
INTEREST) SPECIFIED IN THE APPLICABLE ACQUISITION AGREEMENT HAVE BEEN SATISFIED
OR WAIVED BY WEST, SUBJECT TO THE APPROVAL OF A SPECIAL MAJORITY OF THE
CONTROLLING TRUSTEES, WILL TRANSFER FUNDS IN THE AMOUNT SPECIFIED IN SUCH
ACQUISITION AGREEMENT FROM THE ENGINE ACQUISITION ACCOUNT TO THE APPLICABLE
SELLER.


 


(D)           ON EACH FUNDING DATE OR OTHER BUSINESS DAY ON WHICH WEST IS TO PAY
THE PURCHASE PRICE OF A DISCRETIONARY ENGINE MODIFICATION, IN WHOLE OR IN PART,
THE INDENTURE TRUSTEE, AT THE WRITTEN DIRECTION OF THE ADMINISTRATIVE AGENT
ACCOMPANIED BY A WRITTEN STATEMENT OF THE ADMINISTRATIVE AGENT THAT (I) ALL OF
THE CONDITIONS FOR THE WITHDRAWAL OF FUNDS FROM THE ENGINE ACQUISITION ACCOUNT,
AS SPECIFIED IN SCHEDULE 6 HERETO, HAVE BEEN SATISFIED AND (II) ALL OF THE
CONDITIONS FOR PAYMENT OF ALL OR SUCH PORTION OF THE PURCHASE PRICE OF SUCH
DISCRETIONARY ENGINE MODIFICATION SPECIFIED IN THE APPLICABLE MODIFICATION
AGREEMENT HAVE BEEN SATISFIED, WILL TRANSFER FUNDS IN THE AMOUNT SPECIFIED IN
SUCH MODIFICATION AGREEMENT FROM THE ENGINE ACQUISITION ACCOUNT TO THE
APPLICABLE SUPPLIER.


 


(E)           UPON THE EXPIRATION OR EARLIER TERMINATION OF ANY DELIVERY PERIOD
FOR ANY REMAINING ENGINES OR ADDITIONAL ENGINES, THE INDENTURE TRUSTEE SHALL
DIRECT THE OPERATING BANK HOLDING THE ENGINE ACQUISITION ACCOUNT TO ALLOCATE ALL
AMOUNTS THEN REMAINING ON DEPOSIT IN THE ENGINE ACQUISITION ACCOUNT IN RESPECT
OF SUCH REMAINING ENGINES OR ADDITIONAL ENGINES, WHETHER OR NOT DELIVERED DURING
SUCH DELIVERY PERIOD AMONG (I) THE HOLDERS OF THE BENEFICIAL INTEREST
CERTIFICATES THAT MADE EQUITY CONTRIBUTIONS, IF ANY, IN RESPECT OF SUCH
REMAINING ENGINES AND ADDITIONAL ENGINES AND (II) THE OUTSTANDING SERIES OF
NOTES IN RESPECT OF WHICH PROCEEDS WERE DEPOSITED IN THE ENGINE ACQUISITION
ACCOUNT IN RESPECT OF SUCH REMAINING ENGINES AND ADDITIONAL ENGINES, IN
PROPORTION TO SUCH EQUITY CONTRIBUTIONS AND DEPOSITS AND (X) TO REMIT TO THE
HOLDERS OF THE BENEFICIAL INTEREST CERTIFICATES THE PORTION OF SUCH AMOUNTS
ALLOCABLE TO THEM

 

78

--------------------------------------------------------------------------------



 


AND (Y) TO TRANSFER TO A REDEMPTION/DEFEASANCE ACCOUNT FOR EACH SERIES OF NOTES,
THE PORTION OF SUCH AMOUNTS ALLOCABLE TO SUCH SERIES OF NOTES, TO BE APPLIED TO
THE REDEMPTION OF EACH SUCH SERIES OF NOTES AS PROVIDED IN
SECTION 3.16(B) HEREOF.


 

Section 3.04           Senior Restricted Cash Account.

 


(A)           ON THE INITIAL CLOSING DATE, WEST DEPOSITED CASH IN THE SENIOR
RESTRICTED CASH ACCOUNT IN AN AMOUNT EQUAL TO THE SENIOR RESTRICTED CASH AMOUNT
AS OF THE INITIAL CLOSING DATE, OUT OF THE NET PROCEEDS OF THE SERIES 2005-A1
TERM NOTES RECEIVED ON THE INITIAL CLOSING DATE AND OUT OF THE LOANS MADE UNDER
THE SERIES 2005-A2 WAREHOUSE NOTES ON THE INITIAL CLOSING DATE.  ON EACH FUNDING
DATE AFTER THE INITIAL CLOSING DATE AND PRIOR TO THE EFFECTIVE DATE, WEST HAS
DEPOSITED IN THE SENIOR RESTRICTED CASH ACCOUNT CASH, IN AN AMOUNT EQUAL TO FOUR
PERCENT (4%) OF THE AMOUNT OF LOANS BORROWED UNDER SERIES A WAREHOUSE NOTES ON
EACH SUCH FUNDING DATE OUT OF THE NET PROCEEDS OF SUCH LOANS.  ON THE EFFECTIVE
DATE, THE ADMINISTRATIVE AGENT SHALL INSTRUCT THE INDENTURE TRUSTEE TO TRANSFER
OR APPLY FUNDS FROM THE SENIOR RESTRICTED CASH ACCOUNT IN AN AGGREGATE AMOUNT
EQUAL TO THE EXCESS OF THE BALANCE IN THE SENIOR RESTRICTED CASH ACCOUNT AS OF
THE DETERMINATION DATE PRECEDING THE EFFECTIVE DATE OVER THE SENIOR RESTRICTED
CASH AMOUNT AS OF THE EFFECTIVE DATE, ALLOCATED AS FOLLOWS: (I) TO SUCH PERSONS
IN SUCH AMOUNTS AS ARE SPECIFIED BY THE ADMINISTRATIVE AGENT IN WRITING, FOR
PAYMENT OF THE ISSUANCE EXPENSES OF ADDITIONAL NOTES ISSUED ON THE EFFECTIVE
DATE AND EXPENSES INCURRED IN CONNECTION WITH THE AMENDMENT AND RESTATEMENT OF
THE ORIGINAL INDENTURE, AND (II) THE BALANCE, AS SPECIFIED BY THE ADMINISTRATIVE
AGENT IN WRITING, TO THE SERIES ACCOUNT FOR THE SERIES 2005-A2 NOTES, FOR
APPLICATION IN THE WAREHOUSE NOTE REDEMPTION PURSUANT TO SECTION 3.16(D). AFTER
THE EFFECTIVE DATE, AMOUNTS SHALL BE DEPOSITED IN AND WITHDRAWN FROM THE SENIOR
RESTRICTED CASH ACCOUNT AS PROVIDED IN THIS SECTION 3.04.


 


(B)           ON EACH PAYMENT DATE AFTER THE EFFECTIVE DATE ON WHICH THE
AVAILABLE COLLECTIONS AMOUNT IS TO BE DISTRIBUTED PURSUANT TO SECTION 3.14(A) OR
(B), IF THE BALANCE IN THE SENIOR RESTRICTED CASH ACCOUNT IS LESS THAN THE
SENIOR RESTRICTED CASH AMOUNT AS OF SUCH PAYMENT DATE, THE ADMINISTRATIVE AGENT
SHALL DIRECT THE INDENTURE TRUSTEE IN WRITING TO, AND THE INDENTURE TRUSTEE
SHALL, PURSUANT TO AND IN ACCORDANCE WITH THE PAYMENT DATE SCHEDULE DELIVERED
PURSUANT TO SECTION 3.13(E) HEREOF, DEPOSIT FUNDS INTO THE SENIOR RESTRICTED
CASH ACCOUNT IN ORDER TO RESTORE THE BALANCE THEREIN TO THE SENIOR RESTRICTED
CASH AMOUNT AS OF SUCH PAYMENT DATE, TO THE EXTENT OF THE AVAILABLE COLLECTIONS
AMOUNT AS PROVIDED IN SECTION 3.14.


 


(C)           ON EACH PAYMENT DATE ON WHICH THERE EXISTS A SERIES 2005-A1
SHORTFALL, THE INDENTURE TRUSTEE SHALL, IN ACCORDANCE WITH THE PAYMENT DATE
SCHEDULE DELIVERED PURSUANT TO SECTION 3.13(E) HEREOF, WITHDRAW FROM THE SENIOR
RESTRICTED CASH ACCOUNT AND DEPOSIT IN THE SERIES ACCOUNT FOR THE SERIES 2005-A1
TERM NOTES AND THE HEDGE PAYMENT ACCOUNT, RESPECTIVELY, (X) THE STATED INTEREST
SHORTFALL FOR THE SERIES 2005-A1 TERM NOTES AND (Y) THE SERIES 2005-A1 PORTION
OF THE HEDGE PAYMENT SHORTFALLS FOR ALL HEDGE COUNTERPARTIES, PROVIDED THAT IF
THE BALANCE IN THE SENIOR RESTRICTED CASH ACCOUNT ON A DETERMINATION DATE IS
LESS THAN THE SUM OF THE AMOUNTS DESCRIBED IN CLAUSES (X) AND (Y) FOR THE
RELATED PAYMENT DATE, THEN THE BALANCE IN THE SENIOR RESTRICTED CASH ACCOUNT
WILL BE ALLOCATED BETWEEN SERIES ACCOUNT FOR THE SERIES 2005-A1 TERM NOTES AND
THE HEDGE PAYMENT ACCOUNT IN PROPORTION TO THE STATED INTEREST SHORTFALL FOR THE
SERIES 2005-A1 TERM NOTES AND THE SERIES 2005-A1 PORTION OF THE HEDGE PAYMENT
SHORTFALLS.

 

79

--------------------------------------------------------------------------------



 


(D)           ON EACH PAYMENT DATE ON WHICH THE AVAILABLE COLLECTIONS AMOUNT IS
TO BE DISTRIBUTED PURSUANT TO SECTION 3.14(A) OR (B), BEFORE MAKING ANY
DISTRIBUTIONS PURSUANT TO SECTION 3.14, THE INDENTURE TRUSTEE, IN ACCORDANCE
WITH THE PAYMENT DATE SCHEDULE DELIVERED PURSUANT TO SECTION 3.13(E) HEREOF,
SHALL DEPOSIT IN THE COLLECTIONS ACCOUNT THE EXCESS, IF ANY, OF (A) THE BALANCE
IN THE SENIOR RESTRICTED CASH ACCOUNT (AFTER GIVING EFFECT TO ANY WITHDRAWALS
THEREFROM TO BE MADE ON SUCH PAYMENT DATE PURSUANT TO SECTION 3.04(C)) OVER
(B) THE SENIOR RESTRICTED CASH AMOUNT (DETERMINED AFTER GIVING EFFECT TO ANY
PAYMENTS OF PRINCIPAL ON THE SERIES 2005-A1 TERM NOTES TO BE MADE ON SUCH
PAYMENT DATE).


 


(E)           IF A COLLATERAL LIQUIDATION NOTICE SHALL HAVE BEEN DELIVERED TO
THE INDENTURE TRUSTEE, OR ON THE FINAL MATURITY DATE FOR THE SERIES 2005-A1 TERM
NOTES, THE BALANCE IN THE SENIOR RESTRICTED CASH ACCOUNT (AFTER GIVING EFFECT TO
ANY WITHDRAWALS THEREFROM ON SUCH DATE PURSUANT TO SECTION 3.04(C)) SHALL BE
DEPOSITED INTO THE SERIES ACCOUNT FOR THE SERIES 2005-A1 TERM NOTES AND APPLIED
IN REPAYMENT OF THE OUTSTANDING PRINCIPAL BALANCE OF THE SERIES 2005-A1 TERM
NOTES.


 


(F)            THE AMOUNT OF THE SENIOR RESTRICTED CASH AMOUNT MAY BE DECREASED
BY THE CONTROLLING TRUSTEES FROM TIME TO TIME SUBJECT TO OBTAINING A RATING
AGENCY CONFIRMATION.


 

Section 3.05           Junior Restricted Cash Account.

 


(A)           ON THE INITIAL CLOSING DATE, WEST DEPOSITED CASH IN THE JUNIOR
RESTRICTED CASH ACCOUNT IN AN AMOUNT EQUAL TO THE JUNIOR RESTRICTED CASH AMOUNT
AS OF THE INITIAL CLOSING DATE, OUT OF THE NET PROCEEDS OF THE SERIES 2005-B1
TERM NOTES RECEIVED ON THE INITIAL CLOSING DATE AND OUT OF THE LOANS MADE UNDER
THE SERIES 2005-B2 WAREHOUSE NOTES ON THE INITIAL CLOSING DATE.  ON EACH FUNDING
DATE AFTER THE INITIAL CLOSING DATE AND PRIOR TO THE EFFECTIVE DATE, WEST HAS
DEPOSITED IN THE JUNIOR RESTRICTED CASH ACCOUNT CASH, IN AN AMOUNT EQUAL TO
THREE PERCENT (3%) OF THE AMOUNT OF LOANS BORROWED UNDER SERIES A WAREHOUSE
NOTES ON EACH SUCH FUNDING DATE OUT OF THE NET PROCEEDS OF SUCH LOANS. AMOUNTS
SHALL CONTINUE TO BE DEPOSITED IN AND WITHDRAWN FROM THE JUNIOR RESTRICTED CASH
ACCOUNT AS PROVIDED IN THIS SECTION 3.05.


 


(B)           ON EACH PAYMENT DATE AFTER THE EFFECTIVE DATE ON WHICH THE
AVAILABLE COLLECTIONS AMOUNT IS TO BE DISTRIBUTED PURSUANT TO SECTION 3.14(A) OR
(B), IF THE BALANCE IN THE JUNIOR RESTRICTED CASH ACCOUNT IS LESS THAN THE
JUNIOR RESTRICTED CASH AMOUNT AS OF SUCH PAYMENT DATE, THE INDENTURE TRUSTEE
SHALL, IN ACCORDANCE WITH THE PAYMENT DATE SCHEDULE DELIVERED PURSUANT TO
SECTION 3.13(E) HEREOF, DEPOSIT FUNDS INTO THE JUNIOR RESTRICTED CASH ACCOUNT IN
ORDER TO RESTORE THE BALANCE THEREIN TO THE JUNIOR RESTRICTED CASH AMOUNT AS OF
SUCH PAYMENT DATE, TO THE EXTENT OF THE AVAILABLE COLLECTIONS AMOUNT AS PROVIDED
IN SECTION 3.14.


 


(C)           ON EACH PAYMENT DATE ON WHICH THERE EXISTS A JUNIOR SHORTFALL, THE
INDENTURE TRUSTEE SHALL, IN ACCORDANCE WITH THE PAYMENT DATE SCHEDULE DELIVERED
PURSUANT TO SECTION 3.13(E) HEREOF, WITHDRAW FROM THE JUNIOR RESTRICTED CASH
ACCOUNT AND DEPOSIT IN THE SERIES ACCOUNTS FOR THE SERIES B NOTES THE BASE
INTEREST SHORTFALL FOR EACH SERIES OF SERIES B NOTES, PROVIDED THAT IF THE
BALANCE IN THE JUNIOR RESTRICTED CASH ACCOUNT ON A DETERMINATION DATE IS LESS
THAN THE JUNIOR SHORTFALL FOR THE RELATED PAYMENT DATE, THEN THE BALANCE IN THE
JUNIOR

 

80

--------------------------------------------------------------------------------



 


RESTRICTED CASH ACCOUNT WILL BE ALLOCATED AMONG THE SERIES ACCOUNTS FOR THE
SERIES B NOTES IN PROPORTION TO THE BASE INTEREST SHORTFALLS FOR THE SERIES B
NOTES.


 


(D)           ON EACH PAYMENT DATE ON WHICH THE AVAILABLE COLLECTIONS AMOUNT IS
TO BE DISTRIBUTED PURSUANT TO SECTION 3.14(A) OR (B), BEFORE MAKING ANY
DISTRIBUTIONS PURSUANT TO SECTION 3.14, THE INDENTURE TRUSTEE, IN ACCORDANCE
WITH THE PAYMENT DATE SCHEDULE DELIVERED PURSUANT TO SECTION 3.13(E) HEREOF,
SHALL DEPOSIT IN THE COLLECTIONS ACCOUNT THE EXCESS, IF ANY, OF (A) THE BALANCE
IN THE JUNIOR RESTRICTED CASH ACCOUNT (AFTER GIVING EFFECT TO ANY WITHDRAWALS
THEREFROM TO BE MADE ON SUCH PAYMENT DATE PURSUANT TO SECTION 3.05(C)) OVER
(B) THE JUNIOR RESTRICTED CASH AMOUNT (DETERMINED AFTER GIVING EFFECT TO ANY
PAYMENTS OF PRINCIPAL ON THE SERIES B NOTES TO BE MADE ON SUCH PAYMENT DATE).


 


(E)           IF A COLLATERAL LIQUIDATION NOTICE SHALL HAVE BEEN DELIVERED TO
THE INDENTURE TRUSTEE, OR ON THE LAST FINAL MATURITY DATE FOR THE SERIES B
NOTES, THE BALANCE IN THE JUNIOR RESTRICTED CASH ACCOUNT (AFTER GIVING EFFECT TO
ANY WITHDRAWALS THEREFROM ON SUCH DATE PURSUANT TO SECTION 3.05(C)) SHALL BE
DEPOSITED INTO THE SERIES ACCOUNTS FOR THE SERIES B NOTES IN PROPORTION TO THEIR
OUTSTANDING PRINCIPAL BALANCES AND APPLIED IN REPAYMENT OF SUCH OUTSTANDING
PRINCIPAL BALANCES.


 


(F)            THE AMOUNT OF THE JUNIOR RESTRICTED CASH AMOUNT MAY BE DECREASED
BY THE CONTROLLING TRUSTEES FROM TIME TO TIME SUBJECT TO OBTAINING A RATING
AGENCY CONFIRMATION AND THE CONSENT OF THE CONTROL PARTY FOR EACH SERIES OF
SERIES B NOTES.


 

Section 3.06           Engine Reserve Account.

 


(A)           THE ADMINISTRATIVE AGENT MAY DIRECT THE INDENTURE TRUSTEE IN
WRITING ON EACH PAYMENT DATE AND FROM TIME TO TIME BETWEEN PAYMENT DATES TO
WITHDRAW FUNDS FROM THE ENGINE RESERVE ACCOUNT FOR ANY OR ALL OF THE FOLLOWING
PURPOSES:  (I) TO MAKE REIMBURSEMENTS TO A LESSEE FOR MAINTENANCE COSTS TO THE
EXTENT REQUIRED OR PERMITTED UNDER THE TERMS OF THE RELEVANT LEASE WITH SUCH
LESSEE, (II) TO MAKE REIMBURSEMENTS TO A LESSEE FOR COSTS OF COMPLIANCE WITH
REGULATORY REQUIREMENTS AND/OR PAYMENTS RELATING TO THE CONDITION OF AN ENGINE
UPON THE EXPIRATION OF A LEASE, IN EACH CASE TO THE EXTENT REQUIRED UNDER THE
TERMS OF THE RELEVANT LEASE WITH SUCH LESSEE, AND (III) SUBJECT TO THE RECEIPT
OF THE TRUSTEE RESOLUTIONS REQUIRED BY SECTION 5.03(C) HEREOF, TO PAY FOR THE
COST OF PERFORMING MANDATORY ENGINE MODIFICATIONS TO THE EXTENT PERMITTED BY
SECTION 5.03(C) HEREOF.


 


(B)           IF AN ENGINE RESERVE DEPOSIT IS TO BE DEPOSITED ON ANY PAYMENT
DATE IN ACCORDANCE WITH SECTION 3.14 HEREOF, THE INDENTURE TRUSTEE SHALL DEPOSIT
SUCH ENGINE RESERVE DEPOSIT IN THE ENGINE RESERVE ACCOUNT.


 


(C)           ON OR PROMPTLY AFTER THE EFFECTIVE DATE, THE ADMINISTRATIVE AGENT
SHALL DIRECT THE INDENTURE TRUSTEE IN WRITING TO TRANSFER THE ENGINE RESERVE
EXCESS AMOUNT AS OF THE EFFECTIVE DATE FROM THE ENGINE RESERVE ACCOUNT TO THE
ENGINE ACQUISITION ACCOUNT.  IF THERE IS AN ENGINE RESERVE EXCESS AMOUNT IN THE
ENGINE RESERVE ACCOUNT AS OF ANY PAYMENT DATE, THE ADMINISTRATIVE AGENT SHALL
DIRECT THE INDENTURE TRUSTEE IN WRITING TO TRANSFER SUCH ENGINE RESERVE EXCESS
AMOUNT FROM THE ENGINE RESERVE ACCOUNT TO THE ENGINE ACQUISITION ACCOUNT,
SUBJECT TO THE AVAILABLE COLLECTIONS AMOUNT FOR SUCH PAYMENT DATE BEING IN AN
AMOUNT

 

81

--------------------------------------------------------------------------------



 


SUFFICIENT TO PAY THE SCHEDULED PRINCIPAL PAYMENT AMOUNTS FOR THE SERIES A NOTES
IN FULL ON SUCH PAYMENT DATE. IF THE CONDITION DESCRIBED IN THE PRECEDING
SENTENCE IS NOT SATISFIED ON ANY PAYMENT DATE ON WHICH THERE IS AN ENGINE
RESERVE EXCESS AMOUNT, SUCH ENGINE RESERVE EXCESS AMOUNT SHALL BE RETAINED IN
THE ENGINE RESERVE ACCOUNT AND MAY BE INCLUDED IN AN ENGINE RESERVE EXCESS
AMOUNT ON THE NEXT SUCCEEDING PAYMENT DATE AND BE TRANSFERRED TO THE ENGINE
ACQUISITION ACCOUNT, SUBJECT TO SUCH CONDITION BEING SATISFIED ON SUCH
SUCCEEDING PAYMENT DATE.


 


(D)           IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND A COLLATERAL
LIQUIDATION NOTICE SHALL HAVE BEEN DELIVERED TO THE INDENTURE TRUSTEE, THE
CONTROL PARTIES REPRESENTING A MAJORITY OF THE OUTSTANDING PRINCIPAL BALANCE OF
THE SENIOR SERIES MAY DIRECT THE INDENTURE TRUSTEE TO TRANSFER TO THE
COLLECTIONS ACCOUNT THE BALANCE IN THE ENGINE RESERVE ACCOUNT.


 

Section 3.07           Security Deposit/Lessee-Funded Account.

 


(A)           ON EACH CLOSING DATE AND ON EACH DELIVERY DATE FOR A REMAINING
ENGINE OR AN ADDITIONAL ENGINE, WEST SHALL DEPOSIT (OR CAUSE TO BE DEPOSITED)
INTO THE SECURITY DEPOSIT/LESSEE-FUNDED ACCOUNT ALL SECURITY DEPOSITS, IF ANY,
HELD BY WILLIS OR ANY OTHER PERSON PURSUANT TO THE TERMS OF THE ASSET TRANSFER
AGREEMENT OR THE APPLICABLE ACQUISITION AGREEMENT OR HELD BY WEST FUNDING OR ANY
ENGINE TRUST WITH RESPECT TO THE ENGINES DELIVERED ON SUCH CLOSING DATE OR
DELIVERY DATE, DIRECTLY OR INDIRECTLY BY THE TRANSFER OF WEST FUNDING OR ANY
OTHER ENGINE SUBSIDIARY OR ANY ENGINE TRUST.  ON EACH PAYMENT DATE, PRIOR TO THE
DISTRIBUTION OF AMOUNTS ON DEPOSIT IN THE COLLECTIONS ACCOUNT PURSUANT TO
SECTION 3.14 HEREOF, AND FROM TIME TO TIME BETWEEN PAYMENT DATES, THE
ADMINISTRATIVE AGENT, SUBJECT TO CLAUSES (C) AND (D) OF THIS SECTION 3.07, SHALL
DIRECT THE OPERATING BANK TO TRANSFER FROM THE COLLECTIONS ACCOUNT TO THE
SECURITY DEPOSIT/LESSEE-FUNDED ACCOUNT THE AMOUNT OF ANY SECURITY DEPOSITS THEN
ON DEPOSIT IN THE COLLECTIONS ACCOUNT.


 


(B)           THE INDENTURE TRUSTEE WILL MAINTAIN A LEASE SUB-ACCOUNT ALLOCATING
THE BALANCE IN THE SECURITY DEPOSIT/LESSEE-FUNDED ACCOUNT TO EACH LEASE IN
RESPECT OF WHICH SECURITY DEPOSITS WERE TRANSFERRED OR RECEIVED, PROVIDED THAT,
IF ANY SECURITY DEPOSITS ARE REQUIRED, PURSUANT TO THE TERMS OF THE APPLICABLE
LEASES, TO BE MAINTAINED AS SEGREGATED FUNDS, THE LEASE SUB-ACCOUNTS FOR SUCH
LEASES SHALL IDENTIFY THE SECURITY DEPOSITS AS SEGREGATED FUNDS ALLOCABLE TO
EACH SUCH LEASE AND, IF APPLICABLE, THE AMOUNT OF THE INVESTMENT EARNINGS ON
SUCH SECURITY DEPOSITS.


 


(C)           THE ADMINISTRATIVE AGENT MAY DIRECT THE INDENTURE TRUSTEE IN
WRITING TO WITHDRAW FUNDS ALLOCABLE TO ANY LEASE SUB-ACCOUNT IN THE SECURITY
DEPOSIT/LESSEE-FUNDED ACCOUNT AND (I) TRANSFER SUCH FUNDS TO THE COLLECTIONS
ACCOUNT IN SATISFACTION OF THE OBLIGATIONS OF THE LESSEE UNDER SUCH LEASE, BUT
ONLY TO THE EXTENT OF THE SECURITY DEPOSIT ALLOCABLE TO SUCH LEASE OR (II) REMIT
SUCH FUNDS TO THE APPLICABLE LESSEE AS MAY BE REQUIRED OR PERMITTED UNDER THE
TERMS OF THE RELEVANT LEASE.


 


(D)           IF A LESSEE DOES NOT HAVE ANY RIGHT TO RECEIVE A REFUND OR
REIMBURSEMENT OF ITS SECURITY DEPOSIT, OR A LESSEE RELINQUISHES ITS RIGHT TO
RECEIVE A REFUND OR REIMBURSEMENT OF ITS SECURITY DEPOSIT UPON THE EXPIRATION OR
EARLIER TERMINATION OF A LEASE (INCLUDING A TERMINATION AS THE RESULT OF THE
OCCURRENCE OF AN EVENT OF DEFAULT UNDER SUCH LEASE), THE ADMINISTRATIVE AGENT

 

82

--------------------------------------------------------------------------------



 


SHALL DIRECT THE INDENTURE TRUSTEE, IN WRITING, TO TRANSFER SUCH SECURITY
DEPOSIT TO THE COLLECTIONS ACCOUNT UPON SUCH EXPIRATION OR EARLIER TERMINATION.


 


(E)           ON EACH PAYMENT DATE, PRIOR TO THE DISTRIBUTION OF AMOUNTS ON
DEPOSIT IN THE COLLECTIONS ACCOUNT PURSUANT TO SECTION 3.14 HEREOF, AND FROM
TIME TO TIME BETWEEN PAYMENT DATES, THE ADMINISTRATIVE AGENT, SUBJECT TO THIS
CLAUSES (E) AND CLAUSE (F) OF THIS SECTION 3.07, SHALL DIRECT THE OPERATING BANK
TO TRANSFER FROM THE COLLECTIONS ACCOUNT TO THE SECURITY DEPOSIT/LESSEE-FUNDED
ACCOUNT THE AMOUNT OF ANY MAINTENANCE RESERVE PAYMENTS THAT ARE TO BE TREATED AS
SEGREGATED FUNDS UNDER THE APPLICABLE LEASE AND THAT ARE THEN ON DEPOSIT IN THE
COLLECTIONS ACCOUNT.  WEST SHALL CAUSE THE ADMINISTRATIVE AGENT TO MAINTAIN A
LEASE SUB-ACCOUNT ALLOCATING THE BALANCE IN THE SECURITY DEPOSIT/LESSEE-FUNDED
ACCOUNT TO EACH SUCH LEASE IN RESPECT OF WHICH SUCH MAINTENANCE RESERVE PAYMENTS
WERE DEPOSITED THEREIN AND, IF APPLICABLE, THE AMOUNT OF THE INVESTMENT EARNINGS
ALLOCABLE SUCH SEGREGATED FUNDS IN EACH LEASE SUB-ACCOUNT.  THE ADMINISTRATIVE
AGENT SHALL NOT MAKE ANY WITHDRAWAL FROM, OR TRANSFER FROM OR TO, THE SEGREGATED
FUNDS ALLOCABLE TO ANY LEASE SUB-ACCOUNT THAT IS CONTRARY TO THE REQUIREMENTS OF
THE APPLICABLE LEASE AS TO SUCH SEGREGATED FUNDS OR THE REQUIREMENTS OF THE
SECURITY TRUST AGREEMENT (INCLUDING THE AGREEMENT OF THE SECURITY TRUSTEE THAT
IT DESIGNATE ON ITS ACCOUNT RECORDS THAT IT HOLDS ITS INTEREST IN THE FUNDS
ALLOCATED TO EACH LEASE SUB-ACCOUNT FOR THE BENEFIT OF THE RESPECTIVE LESSEE IN
RESPECT OF WHOM SUCH SEGREGATED FUNDS ARE HELD).


 


(F)            ANY SEGREGATED FUNDS RELATING TO AN EXPIRED LEASE THAT REMAIN IN
THE  SECURITY DEPOSIT/LESSEE-FUNDED ACCOUNT AFTER EXPIRATION OR TERMINATION OF
SUCH LEASE AND THAT ARE NOT DUE AND OWING TO THE RELEVANT LESSEE UNDER SUCH
EXPIRED OR TERMINATED LEASE SHALL, IF SO REQUIRED UNDER THE TERMS OF A
SUBSEQUENT LEASE, IF ANY, RELATING TO SUCH ENGINE, BE CREDITED BY THE
ADMINISTRATIVE AGENT TO A LEASE SUB-ACCOUNT FOR THE BENEFIT OF THE NEXT LESSEE
OF THE RELEVANT ENGINE TO THE EXTENT REQUIRED UNDER THE TERMS OF SUCH SUBSEQUENT
LEASE AND, TO THE EXTENT NOT SO REQUIRED, THE ADMINISTRATIVE AGENT SHALL DIRECT
THE INDENTURE TRUSTEE, IN WRITING, TO TRANSFER SUCH SEGREGATED FUNDS TO THE
ENGINE RESERVE ACCOUNT UPON SUCH EXPIRATION OR EARLIER TERMINATION.  IF ANY
SEGREGATED FUNDS RELATING TO A LEASE OF AN ENGINE THAT IS THE SUBJECT OF AN
ENGINE DISPOSITION REMAIN IN THE SECURITY DEPOSIT/LESSEE-FUNDED ACCOUNT AFTER
SUCH ENGINE DISPOSITION AND ARE NOT REFUNDABLE TO THE APPLICABLE LESSEE, THE
ADMINISTRATIVE AGENT SHALL DIRECT THE INDENTURE TRUSTEE, IN WRITING, TO TRANSFER
SUCH SEGREGATED FUNDS TO THE ENGINE RESERVE ACCOUNT AFTER SUCH ENGINE
DISPOSITION.


 

Section 3.08           Expense Account.

 


(A)           ON EACH CLOSING DATE AND FUNDING DATE, THE ADMINISTRATIVE AGENT
SHALL DIRECT THE OPERATING BANK IN WRITING TO (I) PAY TO SUCH PERSONS AS SHALL
BE SPECIFIED BY THE ADMINISTRATIVE AGENT SUCH ISSUANCE EXPENSES AS SHALL BE DUE
AND PAYABLE IN CONNECTION WITH THE ISSUANCE AND SALE OF THE INITIAL NOTES ON THE
INITIAL CLOSING DATE AND THE ADDITIONAL NOTES ON ANY OTHER CLOSING DATE AND IN
CONNECTION WITH THE BORROWINGS ON ANY SUCH FUNDING DATE, AND (II) TRANSFER TO
THE EXPENSE ACCOUNT THE REQUIRED EXPENSE DEPOSIT, IN EACH CASE OUT OF THE NET
PROCEEDS OF THE NOTES ISSUED ON SUCH CLOSING DATE OR THE LOANS MADE ON SUCH
CLOSING DATE OR FUNDING DATE OR A COMBINATION OF BOTH.


 


(B)           ON EACH PAYMENT DATE, THE ADMINISTRATIVE AGENT WILL, IN ACCORDANCE
WITH THE PRIORITY OF PAYMENTS SET FORTH IN SECTION 3.14 HEREOF, DIRECT THE
INDENTURE TRUSTEE, IN WRITING,

 

83

--------------------------------------------------------------------------------



 


TO PAY ANY OPERATING EXPENSES THAT ARE DUE AND PAYABLE ON SUCH PAYMENT DATE AND
TO TRANSFER TO THE EXPENSE ACCOUNT FUNDS IN AN AMOUNT EQUAL TO THE REQUIRED
EXPENSE DEPOSIT.


 


(C)           ON ANY BUSINESS DAY BETWEEN PAYMENT DATES, THE ADMINISTRATIVE
AGENT MAY DIRECT THE INDENTURE TRUSTEE, IN WRITING, TO WITHDRAW FUNDS FROM THE
EXPENSE ACCOUNT IN ORDER TO PAY ANY OPERATING EXPENSES THEN DUE AND PAYABLE.


 


(D)           ON THE LAST FINAL MATURITY DATE FOR ALL SERIES OF NOTES, AFTER
PAYMENT OF ALL OPERATING EXPENSES DUE ON SUCH FINAL MATURITY DATE, THE
ADMINISTRATIVE AGENT SHALL DIRECT THE INDENTURE TRUSTEE TO, AND THE INDENTURE
TRUSTEE SHALL, TRANSFER THE BALANCE IN THE EXPENSE ACCOUNT TO THE COLLECTIONS
ACCOUNT FOR DISTRIBUTION IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS SET FORTH
IN SECTION 3.14 HEREOF.


 

Section 3.09           Series Accounts.

 


(A)           UPON THE ISSUANCE OF NOTES OF ANY SERIES FOR WHICH A
SERIES ACCOUNT WAS NOT PREVIOUSLY ESTABLISHED, THE ADMINISTRATIVE AGENT SHALL
CAUSE TO BE ESTABLISHED AND MAINTAINED A SERIES ACCOUNT FOR SUCH SERIES OF
NOTES.


 


(B)           ON EACH PAYMENT DATE, AMOUNTS WILL BE DEPOSITED INTO EACH
SERIES ACCOUNT IN ACCORDANCE WITH SECTIONS 3.14 AND 3.20 HEREOF.


 


(C)           ALL AMOUNTS TRANSFERRED TO A SERIES ACCOUNT FOR ANY SERIES OF
NOTES IN ACCORDANCE WITH SECTIONS 3.14 AND 3.20 HEREOF SHALL BE APPLIED TO THE
PAYMENT OF SUCH SERIES OF NOTES IN ACCORDANCE WITH THE TERMS OF THIS INDENTURE
AND THE RELATED SUPPLEMENT.


 

Section 3.10           Redemption/Defeasance Account.

 


(A)           UPON THE SENDING OF A REDEMPTION NOTICE IN RESPECT OF ANY
SERIES OF NOTES OR AN ELECTION BY WEST TO EFFECT A LEGAL DEFEASANCE OR COVENANT
DEFEASANCE OF ANY SERIES OF NOTES PURSUANT TO ARTICLE XII HEREOF, THE INDENTURE
TRUSTEE WILL ESTABLISH A REDEMPTION/DEFEASANCE ACCOUNT TO RETAIN THE PROCEEDS TO
BE USED IN ORDER TO REDEEM OR DEFEASE SUCH SERIES.


 


(B)           AMOUNTS SHALL BE DEPOSITED INTO ANY REDEMPTION/DEFEASANCE ACCOUNT
IN ACCORDANCE WITH SECTIONS 3.16, 3.17 AND ARTICLE XII HEREOF.


 


(C)           ON EACH REDEMPTION DATE, THE ADMINISTRATIVE AGENT, ON BEHALF OF
THE INDENTURE TRUSTEE, SHALL TRANSFER A PORTION OF THE PROCEEDS OF ANY
REDEMPTION OF ANY SERIES OF NOTES EQUAL TO THE REDEMPTION PRICE OF SUCH
SERIES OF NOTES FROM THE REDEMPTION/DEFEASANCE ACCOUNT ESTABLISHED IN RESPECT OF
SUCH REDEMPTION TO THE SERIES ACCOUNT FOR SUCH SERIES OF NOTES, IN EACH CASE IN
ACCORDANCE WITH SECTIONS 3.16 AND 3.17 HEREOF AND TRANSFER THE BALANCE OF SUCH
PROCEEDS TO THE EXPENSE ACCOUNT.


 


(D)           ON EACH PAYMENT DATE, IN RESPECT OF ANY SERIES OF NOTES THAT IS
THE SUBJECT OF A LEGAL DEFEASANCE OR COVENANT DEFEASANCE, THE ADMINISTRATIVE
AGENT, ON BEHALF OF THE INDENTURE TRUSTEE, SHALL TRANSFER FROM THE
REDEMPTION/DEFEASANCE ACCOUNT TO THE HOLDERS OF

 

84

--------------------------------------------------------------------------------



 


SUCH NOTES THE PAYMENTS OF PRINCIPAL AND INTEREST DUE ON SUCH NOTES IN
ACCORDANCE WITH THE TERMS OF SUCH DEFEASANCE.


 

Section 3.11           Engine Replacement Account.

 


(A)           WEST MAY ELECT, BY NOTICE TO THE INDENTURE TRUSTEE IN WRITING, NOT
LATER THAN THE LAST BUSINESS DAY PRECEDING THE LATER OF THE DATE OF ANY
PERMITTED ENGINE DISPOSITION AND THE DATE ON WHICH THE NET SALE PROCEEDS OF SUCH
PERMITTED ENGINE DISPOSITION ARE RECEIVED, TO DEPOSIT ALL OR A PORTION OF THE
MODIFIED NET SALE PROCEEDS REALIZED FROM SUCH PERMITTED ENGINE DISPOSITION,
WHETHER OR NOT INITIALLY DEPOSITED IN THE COLLECTIONS ACCOUNT, IN (X) THE ENGINE
REPLACEMENT ACCOUNT OR (Y) A QUALIFIED ESCROW ACCOUNT MAINTAINED BY A QUALIFIED
INTERMEDIARY, PROVIDED THAT SUCH WRITTEN DIRECTION SHALL BE ACCOMPANIED BY A
TRUSTEE RESOLUTION THAT SUCH ELECTION HAS BEEN MADE AND THAT THE REQUIREMENTS OF
SECTIONS 5.03(A) IN RESPECT OF SUCH PERMITTED ENGINE DISPOSITION HAVE BEEN
SATISFIED. THE INDENTURE TRUSTEE SHALL RETAIN IN THE COLLECTIONS ACCOUNT ALL OR
ANY PORTION OF THE MODIFIED NET SALE PROCEEDS REALIZED FROM ANY PERMITTED ENGINE
DISPOSITION AS TO WHICH THE DIRECTION DESCRIBED IN THE PRECEDING SENTENCE IS NOT
RECEIVED BY THE END OF THE LAST BUSINESS DAY PRECEDING THE LATER OF THE DATE OF
ANY ENGINE DISPOSITION AND THE DATE ON WHICH SUCH MODIFIED NET SALE PROCEEDS ARE
RECEIVED AND SHALL TRANSFER THE MODIFIED NET SALE PROCEEDS SO RETAINED ONLY UPON
THE RECEIPT OF WRITTEN DIRECTION OF THE ADMINISTRATIVE AGENT AS TO THE PORTION
THEREOF, IF ANY, IN EXCESS OF RESERVE PROCEEDS FROM THE ENGINE DISPOSITION THAT
GENERATED SUCH MODIFIED NET SALE PROCEEDS.  UPON RECEIPT OF SUCH WRITTEN
DIRECTION FROM THE ADMINISTRATIVE AGENT, THE INDENTURE TRUSTEE SHALL TRANSFER
THE RESERVE PROCEEDS TO THE ENGINE ACQUISITION ACCOUNT AND SHALL TRANSFER TO THE
COLLECTIONS ACCOUNT THE PORTION OF THE FUNDS SO RETAINED IN EXCESS OF THE
RESERVE PROCEEDS, FOR DISTRIBUTION ON THE PAYMENT DATE FOLLOWING THE NEXT
DETERMINATION DATE.


 


(B)           WEST MAY ELECT TO APPLY THE MODIFIED NET SALE PROCEEDS FROM A
PERMITTED ENGINE DISPOSITION DEPOSITED IN THE ENGINE REPLACEMENT ACCOUNT OR A
QUALIFIED ESCROW ACCOUNT PURSUANT TO SECTION 3.11(A) IN A PERMITTED ENGINE
ACQUISITION OR TO FUND THE PURCHASE PRICE OF A QUALIFIED ENGINE MODIFICATION AT
ANY TIME DURING THE REPLACEMENT PERIOD BEGINNING ON THE DATE OF SUCH PERMITTED
ENGINE DISPOSITION.


 


(C)           ON EACH DELIVERY DATE OR FUNDING DATE DURING THE REPLACEMENT
PERIOD IN RESPECT OF A PERMITTED ENGINE DISPOSITION AND ON WHICH WEST ACQUIRES
AN ADDITIONAL ENGINE (OR AN ENGINE INTEREST WITH RESPECT TO AN ADDITIONAL
ENGINE) FROM A SELLER IN A PERMITTED ENGINE ACQUISITION OR DISBURSES ALL OR A
PORTION OF THE PURCHASE PRICE OF A QUALIFIED ENGINE MODIFICATION TO A SUPPLIER,
THE INDENTURE TRUSTEE, AT THE WRITTEN DIRECTION OF THE ADMINISTRATIVE AGENT
ACCOMPANIED BY A WRITTEN STATEMENT OF THE ADMINISTRATIVE AGENT THAT (A) ALL OF
THE CONDITIONS FOR RELEASE OF THE FUNDS IN THE ENGINE REPLACEMENT ACCOUNT OR THE
QUALIFIED ESCROW ACCOUNT, IF APPLICABLE, AS SPECIFIED IN SCHEDULE 5 HERETO, HAVE
BEEN SATISFIED OR WAIVED BY WEST, SUBJECT TO THE APPROVAL OF A SPECIAL MAJORITY
OF THE CONTROLLING TRUSTEES, IN THE CASE OF A PERMITTED ENGINE ACQUISITION, AND
(B) ALL OF THE CONDITIONS FOR PAYMENT OF THE PURCHASE PRICE FOR SUCH ADDITIONAL
ENGINE SPECIFIED IN THE APPLICABLE ACQUISITION AGREEMENT OR FOR SUCH QUALIFIED
ENGINE MODIFICATIONS IN THE APPLICABLE MODIFICATION AGREEMENT HAVE BEEN
SATISFIED, SHALL (X) TRANSFER FUNDS IN AN AMOUNT EQUAL TO THE PURCHASE PRICE FOR
SUCH ADDITIONAL ENGINE OR QUALIFIED ENGINE MODIFICATIONS FROM THE ENGINE
REPLACEMENT ACCOUNT TO THE APPLICABLE SELLER OR SUPPLIER OR (Y) 

 

85

--------------------------------------------------------------------------------



 


DIRECT THE QUALIFIED INTERMEDIARY TO ACQUIRE SUCH ADDITIONAL ENGINE AND TRANSFER
SUCH ADDITIONAL ENGINE TO THE APPLICABLE WEST SUBSIDIARY.


 


(D)           THE QUALIFIED INTERMEDIARY SHALL TRANSFER ANY MODIFIED NET SALE
PROCEEDS FROM AN ENGINE DISPOSITION REMAINING IN A QUALIFIED ESCROW ACCOUNT TO
THE COLLECTIONS ACCOUNT AT THE END OF THE APPLICABLE REPLACEMENT PERIOD, AND THE
INDENTURE TRUSTEE, WITHOUT FURTHER DIRECTION FROM THE SERVICER OR THE
ADMINISTRATIVE AGENT, SHALL TRANSFER ANY MODIFIED NET SALE PROCEEDS FROM AN
ENGINE DISPOSITION REMAINING IN THE ENGINE REPLACEMENT ACCOUNT AT THE END OF THE
REPLACEMENT PERIOD APPLICABLE TO SUCH ENGINE DISPOSITION TO THE COLLECTIONS
ACCOUNT ON THE NEXT BUSINESS DAY AFTER THE END OF SUCH REPLACEMENT PERIOD. THE
INDENTURE TRUSTEE, UPON RECEIPT OF THE WRITTEN DIRECTION OF THE ADMINISTRATIVE
AGENT, SHALL TRANSFER TO THE ENGINE ACQUISITION ACCOUNT THE LESSER OF (I) THE
AMOUNT OF SUCH MODIFIED NET SALE PROCEEDS AND (II) THE RESERVE PROCEEDS, IN EACH
CASE FROM THE ENGINE DISPOSITION THAT GENERATED SUCH MODIFIED NET SALE PROCEEDS.
ALL MODIFIED NET SALE PROCEEDS SO TRANSFERRED TO THE COLLECTIONS ACCOUNT MAY NOT
BE WITHDRAWN THEREFROM, EXCEPT FOR DISTRIBUTION IN ACCORDANCE WITH SECTION 3.14.


 

Section 3.12           Hedge Payment Account.

 


(A)           THE ADMINISTRATIVE AGENT, ON BEHALF AND AT THE DIRECTION OF WEST,
SHALL ESTABLISH ON OR BEFORE THE EFFECTIVE DATE AND MAINTAIN IN THE NAME OF WEST
A HEDGE PAYMENT ACCOUNT (THE “HEDGE PAYMENT ACCOUNT”). THE AMOUNT OF ANY
SHORTFALL ADVANCE OR SHORTFALL DRAWING MADE IN RESPECT OF A HEDGE PAYMENT
SHORTFALL SHALL BE DEPOSITED IN THE HEDGE PAYMENT ACCOUNT, AND THE INDENTURE
TRUSTEE SHALL DISBURSE FUNDS OUT OF THE HEDGE PAYMENT ACCOUNT IN ACCORDANCE WITH
THE WRITTEN INSTRUCTIONS OF THE ADMINISTRATIVE AGENT.


 


(B)           ON THE LAST FINAL MATURITY DATE FOR ALL SERIES OF NOTES, THE
INDENTURE TRUSTEE SHALL TRANSFER THE BALANCE IN THE HEDGE PAYMENT ACCOUNT TO THE
COLLECTIONS ACCOUNT FOR DISTRIBUTION IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS
SET FORTH IN SECTION 3.14 HEREOF.


 


(C)           IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND A DEFAULT NOTICE
SHALL HAVE BEEN DELIVERED TO THE INDENTURE TRUSTEE OR AN ACCELERATION DEFAULT
SHALL HAVE OCCURRED, THEN THE CONTROLLING PARTY FOR THE SENIOR SERIES MAY DIRECT
THE INDENTURE TRUSTEE, IN WRITING, TO TRANSFER TO THE COLLECTIONS ACCOUNT ALL OR
ANY PORTION OF THE BALANCE IN THE HEDGE PAYMENT ACCOUNT.


 

Section 3.13           Calculations.

 

                (a)           As soon as reasonably practicable after each
Determination Date, but in no event later than 12:00 noon (New York City time)
on the third Business Day prior to the immediately succeeding Payment Date, WEST
shall cause the Administrative Agent, based on information known to it or
Relevant Information provided to it, determine the amount of Collections
received during the Collection Period ending on such Determination Date
(including the amount of any Investment Earnings on the Balances in the
Collections Account, if any, as of such Determination Date) and shall calculate
the following amounts:

 

(I)      (A) THE BALANCES IN THE COLLECTIONS ACCOUNT, THE EXPENSE ACCOUNT, THE
ENGINE RESERVE ACCOUNT, THE SENIOR RESTRICTED CASH ACCOUNT, THE SENIOR CASH
COLLATERAL ACCOUNT, THE JUNIOR RESTRICTED CASH ACCOUNT, THE SECURITY
DEPOSIT/LESSEE-FUNDED ACCOUNT, THE ENGINE ACQUISITION ACCOUNT, THE ENGINE
REPLACEMENT ACCOUNT, THE

 

86

--------------------------------------------------------------------------------


 

SERIES ACCOUNT(S) AND THE HEDGE PAYMENT ACCOUNT ON SUCH DETERMINATION DATE, AND
(B) THE AMOUNT OF INVESTMENT EARNINGS (NET OF LOSSES AND INVESTMENT EXPENSES),
IF ANY, ON INVESTMENTS OF FUNDS ON DEPOSIT THEREIN DURING SUCH COLLECTION
PERIOD;

 

(II)     (A) THE REQUIRED EXPENSE AMOUNT FOR SUCH PAYMENT DATE AND (B) THE
EXCESS, IF ANY, OF THE REQUIRED EXPENSE RESERVE FOR SUCH PAYMENT DATE OVER THE
BALANCE IN THE EXPENSE ACCOUNT AFTER PAYMENT OF ALL OPERATING EXPENSES ON SUCH
PAYMENT DATE (THE “REQUIRED EXPENSE DEPOSIT”);

 

(III)    THE AVAILABLE COLLECTIONS AMOUNT FOR SUCH PAYMENT DATE, NET OF THE
AMOUNTS DESCRIBED IN SECTION 4.02(C)(I) IF AN EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING ON SUCH PAYMENT DATE;

 

(IV)    THE SENIOR BORROWING BASE AND THE JUNIOR BORROWING BASE AS OF SUCH
PAYMENT DATE;

 

(V)     THE AMOUNT OF THE MAINTENANCE RESERVE PAYMENTS IN THE COLLECTIONS
ACCOUNT TO BE TRANSFERRED TO THE ENGINE RESERVE ACCOUNT AND, TAKING INTO ACCOUNT
SUCH TRANSFER, THE ENGINE RESERVE EXCESS AMOUNT, IF ANY, AS OF SUCH PAYMENT
DATE;

 

(VI)    THE SENIOR LIQUIDITY FACILITY MAXIMUM COMMITMENT, THE SENIOR LIQUIDITY
FACILITY AVAILABLE AMOUNT AND THE SENIOR LIQUIDITY FACILITY REQUIRED AMOUNT;

 

(VII)   ALL OTHER AMOUNTS REQUIRED TO BE REPORTED IN THE MONTHLY REPORT AND NOT
INCLUDED ON THE PAYMENT DATE SCHEDULE TO BE PROVIDED PURSUANT TO
SECTION 3.13(E); AND

 

(VIII)  ANY OTHER INFORMATION, DETERMINATIONS AND CALCULATIONS REASONABLY
REQUIRED IN ORDER TO GIVE EFFECT TO THE TERMS OF THIS INDENTURE AND THE RELATED
DOCUMENTS, INCLUDING THE PREPARATION OF THE MONTHLY REPORT AND ANNUAL REPORT.

 

provided that, if the Administrative Agent has not received all of the Relevant
Information for such Payment Date, the Administrative Agent shall make
reasonable assumptions for purposes of the calculations contemplated by this
Section 3.13.

 


(B)           CALCULATION OF INTEREST AMOUNTS.  NOT LATER THAN 12:00 NOON
(NEW YORK CITY TIME) ON THE THIRD BUSINESS DAY PRIOR TO EACH PAYMENT DATE, WEST
SHALL CAUSE THE ADMINISTRATIVE AGENT TO MAKE THE FOLLOWING CALCULATIONS OR
DETERMINATIONS WITH RESPECT TO INTEREST AMOUNTS DUE ON SUCH PAYMENT DATE:


 

(I)      THE STATED INTEREST AMOUNT FOR EACH SERIES OF SERIES A NOTES;

 

(II)     THE BASE INTEREST AMOUNT FOR EACH SERIES OF SERIES B NOTES;

 

(III)    THE SUPPLEMENTAL INTEREST AMOUNT, IF ANY, FOR EACH SERIES OF SERIES B
NOTES;

 

(IV)    THE ADDITIONAL INTEREST AMOUNT, IF ANY, FOR EACH SERIES OF NOTES;

 

87

--------------------------------------------------------------------------------


 

(V)              THE CONVERSION STEP-UP INTEREST AMOUNT, IF ANY, FOR EACH
SERIES OF NOTES; AND

 

(VI)           THE COMMITMENT FEE AMOUNT, IF ANY, FOR EACH SERIES OF WAREHOUSE
NOTES.

 


(C)                                  CALCULATION OF PRINCIPAL PAYMENTS AND
DISTRIBUTIONS TO WEST.  NOT LATER THAN 12:00 NOON (NEW YORK CITY TIME) ON THE
THIRD BUSINESS DAY PRIOR TO EACH PAYMENT DATE, WEST SHALL CAUSE THE
ADMINISTRATIVE AGENT TO CALCULATE OR DETERMINE THE FOLLOWING WITH RESPECT TO
PRINCIPAL PAYMENTS DUE ON SUCH PAYMENT DATE AND THE AMOUNTS DISTRIBUTABLE TO
WEST ON SUCH PAYMENT DATE:

 

(I)                  THE OUTSTANDING PRINCIPAL BALANCE OF EACH SERIES OF NOTES
ON SUCH PAYMENT DATE IMMEDIATELY PRIOR TO ANY PRINCIPAL PAYMENT ON SUCH DATE;

 

(II)               THE AMOUNT, IF ANY, OF ANY SENIOR BORROWING BASE DEFICIENCY,
JUNIOR BORROWING BASE DEFICIENCY OR MAXIMUM BORROWING BASE DEFICIENCY AS OF SUCH
PAYMENT DATE;

 

(III)            THE AMOUNTS OF THE PRINCIPAL PAYMENTS, IF ANY, TO BE MADE IN
RESPECT OF EACH SERIES OF NOTES ON SUCH PAYMENT DATE, INCLUDING:

 

(A)                                          THE MINIMUM PRINCIPAL PAYMENT
AMOUNTS FOR THE SERIES A NOTES FOR SUCH PAYMENT DATE AND THE AMOUNTS OF ANY
UNPAID MINIMUM PRINCIPAL PAYMENT AMOUNTS FOR THE SERIES A NOTES FOR PRIOR
PAYMENT DATES;

 

(B)                                            THE SCHEDULED PRINCIPAL PAYMENT
AMOUNTS FOR THE SERIES A NOTES AND THE AMOUNTS OF ANY UNPAID SCHEDULED PRINCIPAL
PAYMENT AMOUNTS FOR THE SERIES A NOTES FOR PRIOR PAYMENT DATES;

 

(C)                                            THE SCHEDULED PRINCIPAL PAYMENT
AMOUNTS FOR THE SERIES B NOTES AND THE AMOUNTS OF ANY UNPAID SCHEDULED PRINCIPAL
PAYMENT AMOUNTS FOR THE SERIES B NOTES FOR PRIOR PAYMENT DATES;

 

(D)                                           THE SERIES A SUPPLEMENTAL
PRINCIPAL PAYMENT AMOUNT, IF ANY;

 

(E)                                             THE SERIES B SUPPLEMENTAL
PRINCIPAL PAYMENT AMOUNT, IF ANY;

 

(F)                                             IF THE AVAILABLE COLLECTIONS
AMOUNT IS NOT SUFFICIENT TO MAKE PAYMENTS IN FULL OF THE FOREGOING PRINCIPAL
PAYMENTS, THE PRINCIPAL PAYMENTS TO BE MADE ON EACH SERIES OF NOTES IN
ACCORDANCE WITH THE SERIES ALLOCATION RULES AND THE SUPPLEMENTAL PAYMENT
ALLOCATION RULES; AND

 

(IV)                              THE AMOUNTS, IF ANY, DISTRIBUTABLE TO WEST ON
SUCH PAYMENT DATE.

 

88

--------------------------------------------------------------------------------


 


(D)                                  CALCULATION OF PAYMENT DATE SHORTFALLS. 
NOT LATER THAN 12:00 NOON (NEW YORK CITY TIME) ON THE THIRD BUSINESS DAY PRIOR
TO EACH PAYMENT DATE, WEST SHALL CAUSE THE ADMINISTRATIVE AGENT TO PERFORM THE
CALCULATIONS NECESSARY TO DETERMINE THE FOLLOWING:


 

(I)                  THE AMOUNT, IF ANY, BY WHICH THE AGGREGATE OF THE STATED
INTEREST AMOUNTS DUE IN RESPECT OF THE SERIES A NOTES AND PERIODIC HEDGE
PAYMENTS DUE TO HEDGE COUNTERPARTIES ON SUCH PAYMENT DATE EXCEEDS THE AVAILABLE
COLLECTIONS AMOUNT FOR SUCH PAYMENT DATE REMAINING AFTER PAYMENT IN FULL OF ALL
AMOUNTS SENIOR THERETO IN SECTION 3.14, ALLOCATED PRO RATA BETWEEN (X) SUCH
STATED INTEREST AMOUNTS (THE AMOUNT ALLOCATED PRO RATA TO EACH SERIES OF
SERIES A NOTES, A “STATED INTEREST SHORTFALL” IN RESPECT OF SUCH SERIES) AND
(Y) SUCH PERIODIC HEDGE PAYMENTS (AS TO EACH HEDGE COUNTERPARTY, A “HEDGE
PAYMENT SHORTFALL,” AND, TOGETHER WITH ALL STATED INTEREST SHORTFALLS, A “SENIOR
SHORTFALL”);

 

(II)               IF THERE ARE ONE OR MORE HEDGE PAYMENT SHORTFALLS, THE
SERIES 2005-A1 PORTION OF SUCH HEDGE PAYMENT SHORTFALLS, AND THE SUM (THE
“SERIES 2005-A1 SHORTFALL”) OF (A) THE STATED INTEREST SHORTFALL FOR THE
SERIES 2005-A1 TERM NOTES AND (B) THE SERIES 2005-A1 PORTION OF THE HEDGE
PAYMENT SHORTFALLS ON SUCH PAYMENT DATE;

 

(III)            THE SUM (THE “NET SENIOR SHORTFALL”) OF (A) THE STATED INTEREST
SHORTFALLS FOR ALL SERIES A NOTES OTHER THAN THE SERIES 2005-A1 TERM NOTES AND
(B) THE EXCESS OF THE HEDGE PAYMENT SHORTFALLS OVER THE SERIES 2005-A1 PORTION
OF THE HEDGE PAYMENT SHORTFALLS;

 

(IV)           THE AMOUNT, IF ANY, BY WHICH THE AGGREGATE OF THE BASE INTEREST
AMOUNTS DUE IN RESPECT OF THE SERIES B NOTES EXCEEDS THE AVAILABLE COLLECTIONS
AMOUNT FOR SUCH PAYMENT DATE REMAINING AFTER PAYMENT IN FULL OF ALL AMOUNTS
SENIOR THERETO IN SECTION 3.14 (THE PORTION OF SUCH REMAINDER ALLOCATED PRO RATA
TO EACH SERIES OF SERIES B NOTES, A “BASE INTEREST SHORTFALL,” AND THE AGGREGATE
OF ALL BASE INTEREST SHORTFALLS, A “JUNIOR SHORTFALL”);

 

(V)              THE AMOUNT, IF ANY, OF THE MINIMUM PRINCIPAL PAYMENT AMOUNT
PAYABLE ON EACH SERIES OF THE SERIES A NOTES THAT IS NOT PAID ON SUCH PAYMENT
DATE OUT OF THE AVAILABLE COLLECTIONS AMOUNT FOR SUCH PAYMENT DATE;

 

(VI)           THE AMOUNT, IF ANY, OF THE SCHEDULED PRINCIPAL PAYMENT AMOUNT
PAYABLE ON EACH SERIES OF THE SERIES A NOTES THAT IS NOT PAID ON SUCH PAYMENT
DATE OUT OF THE AVAILABLE COLLECTIONS AMOUNT FOR SUCH PAYMENT DATE;

 

(VII)        THE AMOUNT, IF ANY, OF THE SCHEDULED PRINCIPAL PAYMENT AMOUNT
PAYABLE ON EACH SERIES OF THE SERIES B NOTES THAT IS NOT PAID ON SUCH PAYMENT
DATE OUT OF THE AVAILABLE COLLECTIONS AMOUNT FOR SUCH PAYMENT DATE; AND

 

(VIII)     IF SUCH PAYMENT DATE IS THE FINAL MATURITY DATE FOR ANY SERIES OF
NOTES, THE AMOUNT, IF ANY, BY WHICH THE OUTSTANDING PRINCIPAL BALANCE OF SUCH
SERIES OF NOTES EXCEEDS THE AVAILABLE COLLECTIONS AMOUNT AFTER PAYMENT IN FULL
OF AMOUNTS SENIOR THERETO IN SECTION 3.14.

 

89

--------------------------------------------------------------------------------


 


(E)                                  PAYMENT DATE SCHEDULE. NOT LATER THAN
1:00 P.M., NEW YORK CITY TIME, THREE BUSINESS DAYS PRIOR TO EACH PAYMENT DATE,
WEST WILL CAUSE THE ADMINISTRATIVE AGENT, TO PREPARE AND DELIVER TO THE
INDENTURE TRUSTEE THE PAYMENT DATE SCHEDULE (THE “PAYMENT DATE SCHEDULE”)
SETTING FORTH (I) THE PAYMENTS, TRANSFERS, DEPOSITS AND DISTRIBUTIONS TO BE MADE
PURSUANT TO SECTION 3.14(A), (B) OR (C), AS APPLICABLE, SETTING FORTH
SEPARATELY, IN THE CASE OF PAYMENTS IN RESPECT OF EACH SERIES OF NOTES, THE
AMOUNT TO BE APPLIED ON SUCH PAYMENT DATE TO PAY ALL INTEREST, PRINCIPAL AND
PREMIUM, IF ANY, ON SUCH SERIES OF NOTES, ALL IN ACCORDANCE WITH SECTION 3.14
AND (II), IF APPLICABLE, THE APPLICATION OF ANY SHORTFALL DRAWINGS OR SHORTFALL
ADVANCES PURSUANT TO SECTION 3.20(B).  ON EACH PAYMENT DATE, THE INDENTURE
TRUSTEE, BASED ON THE PAYMENT DATE SCHEDULE PROVIDED BY THE ADMINISTRATIVE AGENT
FOR SUCH PAYMENT DATE, (I) WILL MAKE PAYMENTS, TRANSFERS, DEPOSITS AND
DISTRIBUTIONS IN AN AGGREGATE AMOUNT EQUAL TO THE AVAILABLE COLLECTIONS AMOUNT
IN ACCORDANCE WITH THE ORDER OF PRIORITY SET FORTH IN SECTION 3.14(A), (B) OR
(C), AS APPLICABLE, AND (II) WILL APPLY THE SHORTFALL ADVANCE OR SHORTFALL
DRAWING IN ACCORDANCE WITH SECTION 3.20(B).  IF THE INDENTURE TRUSTEE SHALL NOT
HAVE RECEIVED SUCH PAYMENT DATE SCHEDULE BY THE LAST BUSINESS DAY PRECEDING ANY
PAYMENT DATE, SUCH PAYMENT DATE SHALL BE DEFERRED UNTIL THE NEXT BUSINESS DAY
AFTER SUCH PAYMENT DATE SCHEDULE IS RECEIVED BY THE INDENTURE TRUSTEE.


 


(F)                                    RELEVANT INFORMATION.  WEST SHALL CAUSE
EACH SERVICE PROVIDER HAVING RELEVANT INFORMATION IN ITS POSSESSION TO MAKE SUCH
RELEVANT INFORMATION AVAILABLE TO THE ADMINISTRATIVE AGENT NOT LATER THAN
1:00 P.M., NEW YORK CITY TIME, FIVE (5) BUSINESS DAYS PRIOR TO EACH PAYMENT
DATE.


 


(G)                                 FLOATING RATE NOTES.  ON THE REFERENCE DATE
FOR EACH INTEREST ACCRUAL PERIOD, THE INDENTURE TRUSTEE (I) SHALL DETERMINE
LIBOR FOR THE RELEVANT SPECIFIED PERIOD FOR EACH SERIES OF FLOATING RATE NOTES
FOR THE INTEREST ACCRUAL PERIOD BEGINNING ON THE RELATED PAYMENT DATE,
(II) SHALL DETERMINE THE STATED RATE, BASE RATE AND SUPPLEMENTAL RATE, AS
APPLICABLE, ON EACH SUCH SERIES OF FLOATING RATE NOTES (IN EACH CASE, AS DEFINED
IN THE RELATED SUPPLEMENT FOR SUCH SERIES), AND (III) PROVIDE SUCH INFORMATION
TO THE ADMINISTRATIVE AGENT, WEST AND EACH NOTEHOLDER (AND, IF A SERIES OF NOTES
IS LISTED ON ANY STOCK EXCHANGE, TO THE RELEVANT LISTING AGENT AND PAYING AGENT)
WITH THE MONTHLY REPORT DELIVERED PURSUANT TO SECTION 2.14(A), PROVIDED THAT, IF
REQUIRED BY THE RELATED SUPPLEMENT FOR ANY SUCH SERIES OF FLOATING RATE NOTES,
THE INDENTURE TRUSTEE SHALL DELIVER SUCH INFORMATION TO THE HOLDERS OF SUCH
SERIES OF FLOATING RATE NOTES ON THE REFERENCE DATE IN THE MANNER PRESCRIBED BY
SUCH RELATED SUPPLEMENT.


 

Section 3.14                                Payment Date Distributions from the
Collections Account.

 


(A)                                  REGULAR DISTRIBUTIONS.  ON EACH PAYMENT
DATE, SO LONG AS NO EVENT OF DEFAULT OR EARLY AMORTIZATION EVENT HAS OCCURRED
AND IS CONTINUING, AFTER THE WITHDRAWALS AND TRANSFERS PROVIDED FOR IN
SECTION 3.02 HAVE BEEN MADE, THE AVAILABLE COLLECTIONS AMOUNT WILL BE APPLIED IN
THE FOLLOWING ORDER OF PRIORITY, IN EACH CASE IN ACCORDANCE WITH THE PAYMENT
DATE SCHEDULE AND ONLY TO THE EXTENT THAT ALL AMOUNTS THEN REQUIRED TO BE PAID
(OR OTHERWISE APPLIED, AS APPLICABLE) RANKING PRIOR THERETO (“PRIOR RANKING
AMOUNTS”) HAVE BEEN PAID IN FULL:

 

(1)                                  TO THE SERVICE PROVIDERS, PAYEES OF ANY
OPERATING EXPENSES (OTHER THAN THE SENIOR LIQUIDITY PROVIDER) PAYABLE ON SUCH
PAYMENT DATE, THE SENIOR LIQUIDITY PROVIDER, AND THE EXPENSE ACCOUNT, THE

 

90

--------------------------------------------------------------------------------


 

FOLLOWING AMOUNTS, RESPECTIVELY, PRO RATA: (I) THE SERVICE PROVIDER FEES,
(II) THE AMOUNT OF OPERATING EXPENSES (OTHER THAN THE LIQUIDITY EXPENSES),
(III) THE LIQUIDITY EXPENSES AND THE LIQUIDITY FEE, AND (IV) THE REQUIRED
EXPENSE DEPOSIT;

 

(2)                                  TO THE SERIES ACCOUNTS FOR THE SERIES A
NOTES AND HEDGE COUNTERPARTIES, AS APPLICABLE, THE FOLLOWING AMOUNTS, PRO RATA:
(I) THE STATED INTEREST AMOUNTS ON THE SERIES A NOTES AND THE COMMITMENT FEE
AMOUNTS, IF ANY, FOR THE SERIES A NOTES THAT ARE WAREHOUSE NOTES, AND (II) ANY
PERIODIC HEDGE PAYMENTS, RESPECTIVELY;

 

(3)                                  TO THE SENIOR LIQUIDITY PROVIDER AND THE
SENIOR RESTRICTED CASH ACCOUNT, RESPECTIVELY, PRO RATA, (I) AN AMOUNT TO PAY OR
REIMBURSE THE SENIOR LIQUIDITY PROVIDER IN FULL FOR ALL LIQUIDITY OBLIGATIONS
OTHER THAN THE LIQUIDITY FEE AND LIQUIDITY EXPENSES PAID PURSUANT TO CLAUSE
(1) ABOVE (APPLIED FIRST TO THE PAYMENT OF ACCRUED INTEREST ON ANY OUTSTANDING
DRAWINGS AND SECOND, TO PAYMENT OF THE PRINCIPAL AMOUNT OF SUCH DRAWINGS) OR, IF
THE PROCEEDS OF A PROVIDER ADVANCE HAVE BEEN DEPOSITED IN THE SENIOR CASH
COLLATERAL ACCOUNT, FIRST, TO PAY TO THE SENIOR LIQUIDITY PROVIDER INTEREST ON
THE OUTSTANDING AMOUNT OF ALL APPLIED PROVIDER ADVANCES AS PROVIDED IN THE
SENIOR LIQUIDITY FACILITY, SECOND, TO THE SENIOR CASH COLLATERAL ACCOUNT, SUCH
AMOUNT SO THAT THE AMOUNT ON DEPOSIT IN THE SENIOR CASH COLLATERAL ACCOUNT IS
EQUAL TO THE SENIOR LIQUIDITY FACILITY REQUIRED AMOUNT, AND THIRD, TO PAY ALL
OTHER LIQUIDITY OBLIGATIONS OWING TO THE SENIOR LIQUIDITY PROVIDER, AND (II) AN
AMOUNT TO REPLENISH THE SENIOR RESTRICTED CASH ACCOUNT UP TO THE SENIOR
RESTRICTED CASH AMOUNT;

 

(4)                                  TO THE SERIES ACCOUNTS FOR THE SERIES B
NOTES, PRO RATA, THE BASE INTEREST AMOUNTS ON THE SERIES B NOTES AND THE
COMMITMENT FEE AMOUNTS, IF ANY, FOR THE SERIES B NOTES THAT ARE WAREHOUSE NOTES;

 

(5)                                  TO THE JUNIOR RESTRICTED CASH ACCOUNT, AN
AMOUNT TO REPLENISH THE JUNIOR RESTRICTED CASH ACCOUNT UP TO THE JUNIOR
RESTRICTED CASH AMOUNT;

 

(6)                                  TO THE SERIES ACCOUNTS FOR THE SERIES A
NOTES, THE MINIMUM PRINCIPAL PAYMENT AMOUNTS, ALLOCATED AMONG THE SERIES A NOTES
IN ACCORDANCE WITH THE SERIES ALLOCATION RULES;

 

(7)                                  TO THE ENGINE RESERVE ACCOUNT, THE ENGINE
RESERVE DEPOSIT, IF ANY, AND ANY UNPAID ENGINE RESERVE DEPOSITS IN RESPECT OF
PRIOR PAYMENT DATES;

 

91

--------------------------------------------------------------------------------


 

(8)                                  TO THE SERIES ACCOUNTS FOR THE SERIES A
NOTES, THE SCHEDULED PRINCIPAL PAYMENT AMOUNTS, ALLOCATED AMONG THE SERIES A
NOTES IN ACCORDANCE WITH THE SERIES ALLOCATION RULES;

 

(9)                                  TO THE SERIES ACCOUNTS FOR THE SERIES A
NOTES, THE SERIES A SUPPLEMENTAL PRINCIPAL PAYMENT AMOUNT (IF ANY) FOR SUCH
PAYMENT DATE, ALLOCATED AMONG THE SERIES A NOTES IN ACCORDANCE WITH THE
SUPPLEMENTAL PAYMENT ALLOCATION RULES;

 

(10)                            TO THE SERIES ACCOUNTS FOR THE SERIES A NOTES,
THE FOLLOWING AMOUNTS, IF ANY, PRO RATA: THE ADDITIONAL INTEREST AMOUNTS AND THE
CONVERSION STEP-UP INTEREST AMOUNTS FOR THE SERIES A NOTES;

 

(11)                            TO THE SERIES ACCOUNTS FOR THE SERIES B NOTES,
THE SCHEDULED PRINCIPAL PAYMENT AMOUNTS, ALLOCATED AMONG THE SERIES B NOTES IN
ACCORDANCE WITH THE SERIES ALLOCATION RULES;

 

(12)                            TO THE SERIES ACCOUNTS FOR THE SERIES B NOTES,
THE SERIES B SUPPLEMENTAL PRINCIPAL PAYMENT AMOUNT (IF ANY) FOR SUCH PAYMENT
DATE, ALLOCATED AMONG THE SERIES B NOTES IN ACCORDANCE WITH THE SUPPLEMENTAL
PAYMENT ALLOCATION RULES;

 

(13)                            TO THE SERIES ACCOUNTS FOR THE SERIES B NOTES,
THE FOLLOWING AMOUNTS, IF ANY, PRO RATA: THE SUPPLEMENTAL INTEREST AMOUNTS, THE
ADDITIONAL INTEREST AMOUNTS, AND THE CONVERSION STEP-UP INTEREST AMOUNTS FOR THE
SERIES B NOTES;

 

(14)                            TO THE HEDGE COUNTERPARTIES, PRO RATA, ANY HEDGE
TERMINATION PAYMENTS;

 

(15)                            TO THE SERIES ACCOUNTS, PRO RATA, ALL NOTEHOLDER
INDEMNIFIED AMOUNTS;

 

(16)                            TO WEST, TO PAY ANY DISCRETIONARY ENGINE
MODIFICATIONS (TO THE EXTENT NOT FUNDED THROUGH BORROWINGS UNDER THE WAREHOUSE
NOTES OR THE ISSUANCE OF ADDITIONAL NOTES OR ADDITIONAL CERTIFICATES); AND

 

(17)                            TO WEST, ALL REMAINING AMOUNTS, WHICH MAY BE
DISTRIBUTED TO THE BENEFICIAL OWNER.

 


(B)                                 EARLY AMORTIZATION EVENT OR EVENT OF DEFAULT
(PRIOR TO A COLLATERAL LIQUIDATION NOTICE) DISTRIBUTIONS.  ON EACH PAYMENT DATE,
IF AN EARLY AMORTIZATION EVENT OR AN EVENT OF DEFAULT (OR A COMBINATION OF BOTH)
HAS OCCURRED AND IS THEN CONTINUING, SO LONG AS THE INDENTURE TRUSTEE HAS NOT
RECEIVED A COLLATERAL LIQUIDATION NOTICE, THE AVAILABLE COLLECTIONS AMOUNT WILL
BE APPLIED IN THE FOLLOWING ORDER OR PRIORITY, AFTER PAYMENT OF THE AMOUNTS
DESCRIBED IN SECTION 4.02(C)(I), IN EACH CASE IN ACCORDANCE WITH THE PAYMENT
DATE SCHEDULE AND ONLY TO THE EXTENT THAT ALL PRIOR RANKING AMOUNTS HAVE BEEN
PAID IN FULL:

 

92

--------------------------------------------------------------------------------


 

(1)                                  TO THE SERVICE PROVIDERS, PAYEES OF ANY
OPERATING EXPENSES (OTHER THAN THE SENIOR LIQUIDITY PROVIDER) PAYABLE ON SUCH
PAYMENT DATE, THE SENIOR LIQUIDITY PROVIDER, AND THE EXPENSE ACCOUNT, THE
FOLLOWING AMOUNTS, RESPECTIVELY, PRO RATA: (I) THE SERVICE PROVIDER FEES,
(II) THE AMOUNT OF OPERATING EXPENSES (OTHER THAN THE LIQUIDITY EXPENSES),
(III) THE LIQUIDITY EXPENSES AND THE LIQUIDITY FEE, AND (IV) THE REQUIRED
EXPENSE DEPOSIT;

 

(2)                                  TO THE SERIES ACCOUNTS FOR THE SERIES A
NOTES AND HEDGE COUNTERPARTIES, AS APPLICABLE, THE FOLLOWING AMOUNTS, PRO RATA:
(I) THE STATED INTEREST AMOUNTS ON THE SERIES A NOTES AND THE COMMITMENT FEE
AMOUNTS, IF ANY, FOR THE SERIES A NOTES THAT ARE WAREHOUSE NOTES, AND
(II) PERIODIC HEDGE PAYMENTS, RESPECTIVELY;

 

(3)                                  TO THE SENIOR LIQUIDITY PROVIDER AND THE
SENIOR RESTRICTED CASH ACCOUNT, RESPECTIVELY, PRO RATA, (I) AN AMOUNT TO PAY OR
REIMBURSE THE SENIOR LIQUIDITY PROVIDER IN FULL FOR ALL LIQUIDITY OBLIGATIONS
(APPLIED FIRST TO THE PAYMENT OF ACCRUED INTEREST ON ANY OUTSTANDING DRAWINGS
AND SECOND, TO PAYMENT OF THE PRINCIPAL AMOUNT OF SUCH DRAWINGS) OTHER THAN THE
LIQUIDITY FEE AND LIQUIDITY EXPENSES PAID PURSUANT TO CLAUSE (1) ABOVE OR, IF
THE PROCEEDS OF A PROVIDER ADVANCE HAVE BEEN DEPOSITED IN THE SENIOR CASH
COLLATERAL ACCOUNT, FIRST, TO PAY TO THE SENIOR LIQUIDITY PROVIDER INTEREST ON
THE OUTSTANDING AMOUNT OF ALL APPLIED PROVIDER ADVANCES AS PROVIDED IN THE
SENIOR LIQUIDITY FACILITY, SECOND TO THE SENIOR CASH COLLATERAL ACCOUNT, SUCH
AMOUNT SO THAT THE AMOUNT ON DEPOSIT IN THE SENIOR CASH COLLATERAL ACCOUNT IS
EQUAL TO THE SENIOR LIQUIDITY FACILITY REQUIRED AMOUNT, AND, THIRD, TO PAY ALL
OTHER LIQUIDITY OBLIGATIONS OWING TO THE SENIOR LIQUIDITY PROVIDER, AND (II) AN
AMOUNT TO REPLENISH THE SENIOR RESTRICTED CASH ACCOUNT UP TO THE SENIOR
RESTRICTED CASH AMOUNT;

 

(4)                                  TO THE SERIES ACCOUNTS FOR THE SERIES B
NOTES, PRO RATA, THE BASE INTEREST AMOUNTS ON THE SERIES B NOTES AND THE
COMMITMENT FEE AMOUNTS, IF ANY, FOR THE SERIES B NOTES THAT ARE WAREHOUSE NOTES;

 

(5)                                  TO THE JUNIOR RESTRICTED CASH ACCOUNT, AN
AMOUNT TO REPLENISH THE JUNIOR RESTRICTED CASH ACCOUNT UP TO THE JUNIOR
RESTRICTED CASH AMOUNT;

 

(6)                                  TO THE SERIES ACCOUNTS FOR THE SERIES A
NOTES AND, IF A HEDGE DEFAULT HAS OCCURRED AND IS CONTINUING, TO THE HEDGE
COUNTERPARTIES, THE FOLLOWING AMOUNTS, RESPECTIVELY, PRO RATA: (I) THE MINIMUM
PRINCIPAL PAYMENT AMOUNTS, ALLOCATED AMONG THE SERIES A NOTES IN ACCORDANCE WITH
THE SERIES ALLOCATION RULES, AND (II) HEDGE TERMINATION PAYMENTS, IF ANY;

 

93

--------------------------------------------------------------------------------


 

(7)                                  TO THE ENGINE RESERVE ACCOUNT, THE ENGINE
RESERVE DEPOSIT, IF ANY, AND ANY UNPAID ENGINE RESERVE DEPOSITS IN RESPECT OF
PRIOR PAYMENT DATES;

 

(8)                                  TO THE SERIES ACCOUNTS FOR THE SERIES A
NOTES, THE SCHEDULED PRINCIPAL PAYMENT AMOUNTS, ALLOCATED AMONG THE SERIES A
NOTES IN ACCORDANCE WITH THE SERIES ALLOCATION RULES;

 

(9)                                  TO THE SERIES ACCOUNTS FOR THE SERIES A
NOTES, THE PAYMENT OF THE PRINCIPAL OF ALL SERIES A NOTES, PRO RATA IN
ACCORDANCE WITH THEIR OUTSTANDING PRINCIPAL BALANCES;

 

(10)                            TO THE SERIES ACCOUNTS FOR THE SERIES A NOTES,
THE FOLLOWING AMOUNTS, IF ANY, PRO RATA: THE ADDITIONAL INTEREST AMOUNTS AND THE
CONVERSION STEP-UP INTEREST AMOUNTS FOR THE SERIES A NOTES;

 

(11)                            TO THE SERIES ACCOUNTS FOR THE SERIES B NOTES
THE SCHEDULED PRINCIPAL PAYMENT AMOUNTS, ALLOCATED AMONG THE SERIES B NOTES IN
ACCORDANCE WITH THE SERIES ALLOCATION RULES;

 

(12)                            TO THE SERIES ACCOUNTS FOR THE SERIES B NOTES,
THE FOLLOWING AMOUNTS, IF ANY, PRO RATA: THE SUPPLEMENTAL INTEREST AMOUNTS, THE
ADDITIONAL INTEREST AMOUNTS, AND THE CONVERSION STEP-UP INTEREST AMOUNTS FOR THE
SERIES B NOTES;

 

(13)                            TO THE SERIES ACCOUNTS FOR THE SERIES B NOTES,
THE PAYMENT OF THE PRINCIPAL OF ALL SERIES B NOTES, PRO RATA IN ACCORDANCE WITH
THEIR OUTSTANDING PRINCIPAL BALANCES;

 

(14)                            IF A HEDGE DEFAULT HAS NOT OCCURRED OR IS NOT
THEN CONTINUING, TO THE HEDGE COUNTERPARTIES, PRO RATA, ANY HEDGE TERMINATION
PAYMENTS;

 

(15)                            TO THE SERIES ACCOUNTS, PRO RATA, ALL NOTEHOLDER
INDEMNIFIED AMOUNTS; AND

 

(16)                            TO WEST, ALL REMAINING AMOUNTS, WHICH MAY BE
DISTRIBUTED TO THE BENEFICIAL OWNER.

 


(C)                                  EVENT OF DEFAULT (AFTER A COLLATERAL
LIQUIDATION NOTICE) DISTRIBUTIONS.  ON EACH PAYMENT DATE, IF AN EVENT OF DEFAULT
HAS OCCURRED AND IS THEN CONTINUING, AND THE INDENTURE TRUSTEE HAS RECEIVED A
COLLATERAL LIQUIDATION NOTICE, THE AVAILABLE COLLECTIONS AMOUNT WILL BE APPLIED
IN THE FOLLOWING ORDER OR PRIORITY, AFTER PAYMENT OF THE AMOUNTS DESCRIBED IN
SECTION 4.02(C)(I), IN EACH CASE IN ACCORDANCE WITH THE PAYMENT DATE SCHEDULE
AND ONLY TO THE EXTENT THAT ALL PRIOR RANKING AMOUNTS HAVE BEEN PAID IN FULL:


 

(1)                                  TO THE SERVICE PROVIDERS, PAYEES OF ANY
OPERATING EXPENSES (OTHER THAN THE SENIOR LIQUIDITY PROVIDER) PAYABLE ON SUCH
PAYMENT DATE,

 

94

--------------------------------------------------------------------------------


 

THE SENIOR LIQUIDITY PROVIDER, AND THE EXPENSE ACCOUNT, THE FOLLOWING AMOUNTS,
RESPECTIVELY, PRO RATA: (I) THE SERVICE PROVIDER FEES, (II) THE AMOUNT OF
OPERATING EXPENSES (OTHER THAN THE LIQUIDITY EXPENSES), (III) THE LIQUIDITY
EXPENSES AND THE LIQUIDITY FEE, AND (IV) THE REQUIRED EXPENSE DEPOSIT;

 

(2)                                  TO THE SERIES ACCOUNT FOR THE
SERIES 2005-A1 TERM NOTES AND THE SENIOR LIQUIDITY PROVIDER, RESPECTIVELY, PRO
RATA, (I) ACCRUED AND UNPAID INTEREST AT THE STATED RATE FOR THE SERIES 2005-A1
TERM NOTES ON THE SERIES 2005-A1 PRIORITY PRINCIPAL AMOUNT, AND (II) ACCRUED AND
UNPAID INTEREST ON ANY OUTSTANDING DRAWINGS ON THE SENIOR LIQUIDITY FACILITY;

 

(3)                                  TO THE SERIES ACCOUNT FOR THE
SERIES 2005-A1 TERM NOTES AND THE SENIOR LIQUIDITY PROVIDER, RESPECTIVELY, PRO
RATA, (I) PAYMENTS OF THE PRINCIPAL AMOUNT OF THE SERIES 2005-A1 TERM NOTES UP
TO THE SERIES 2005-A1 PRIORITY PRINCIPAL AMOUNT, AND (II) THE PRINCIPAL AMOUNT
OF ANY OUTSTANDING DRAWINGS ON THE SENIOR LIQUIDITY FACILITY;

 

(4)                                  TO THE SERIES ACCOUNTS FOR THE SERIES A
NOTES AND THE HEDGE COUNTERPARTIES, THE FOLLOWING AMOUNTS, PRO RATA: (I) THE
STATED INTEREST AMOUNTS ON THE SERIES A NOTES AND THE COMMITMENT FEE AMOUNTS (IF
ANY), FOR THE SERIES A NOTES THAT ARE WAREHOUSE NOTES, AND (II) PERIODIC HEDGE
PAYMENTS, RESPECTIVELY;

 

(5)                                  TO THE SERIES ACCOUNTS FOR THE SERIES B
NOTES, THE FOLLOWING AMOUNTS, PRO RATA: THE BASE INTEREST AMOUNTS ON THE
SERIES B NOTES AND THE COMMITMENT FEE AMOUNTS, IF ANY, FOR THE SERIES B NOTES
THAT ARE WAREHOUSE NOTES;

 

(6)                                  TO THE SERIES ACCOUNTS FOR THE SERIES A
NOTES AND, IF A HEDGE DEFAULT HAS OCCURRED AND IS CONTINUING, TO THE HEDGE
COUNTERPARTIES, THE FOLLOWING AMOUNTS, RESPECTIVELY: (I) THE AGGREGATE
OUTSTANDING PRINCIPAL BALANCES OF ALL SERIES A NOTES (IN THE CASE OF THE
SERIES 2005-A1 TERM NOTES, DETERMINED WITHOUT TAKING INTO ACCOUNT THE PAYMENTS
OF PRINCIPAL THEREON WITH THE BALANCE IN THE SENIOR RESTRICTED CASH ACCOUNT OR
THE PAYMENTS OF PRINCIPAL THEREON PURSUANT TO CLAUSE 3 OF THIS
SECTION 3.14(C) UNTIL THE OUTSTANDING PRINCIPAL BALANCE OF THE SERIES 2005-A1
TERM NOTES DETERMINED ON SUCH BASIS IS EQUAL TO THE SENIOR RESTRICTED CASH
AMOUNT AS OF THE DATE ON WHICH THE COLLATERAL LIQUIDATION NOTICE WAS DELIVERED),
ALLOCATED AMONG THE INDIVIDUAL SERIES OF SERIES A NOTES IN PROPORTION TO THEIR
THEN OUTSTANDING PRINCIPAL BALANCES (IN THE CASE OF THE SERIES 2005-A1 TERM
NOTES, WITHOUT TAKING INTO ACCOUNT THE PAYMENTS OF PRINCIPAL WITH THE BALANCE IN
THE SENIOR RESTRICTED CASH ACCOUNT OR THE PAYMENTS OF PRINCIPAL

 

95

--------------------------------------------------------------------------------


 

PURSUANT TO CLAUSE 3 OF THIS SECTION 3.14(C) UNTIL THE OUTSTANDING PRINCIPAL
BALANCE OF THE SERIES 2005-A1 TERM NOTES DETERMINED ON SUCH BASIS IS EQUAL TO
THE SENIOR RESTRICTED CASH AMOUNT AS OF THE DATE ON WHICH THE COLLATERAL
LIQUIDATION NOTICE WAS DELIVERED); AND (II) ANY HEDGE TERMINATION PAYMENTS,
RESPECTIVELY;

 

(7)                                  TO THE SERIES ACCOUNTS FOR THE SERIES A
NOTES, THE FOLLOWING AMOUNTS, IF ANY, PRO RATA: THE ADDITIONAL INTEREST AMOUNTS
AND THE CONVERSION STEP-UP INTEREST AMOUNTS FOR THE SERIES A NOTES;

 

(8)                                  TO THE SERIES ACCOUNTS FOR THE SERIES B
NOTES, THE FOLLOWING AMOUNTS, PRO RATA: THE SUPPLEMENTAL INTEREST AMOUNTS, THE
ADDITIONAL INTEREST AMOUNTS, AND THE CONVERSION STEP-UP INTEREST AMOUNTS FOR THE
SERIES B NOTES;

 

(9)                                  TO THE SERIES ACCOUNTS FOR THE SERIES B
NOTES, THE PAYMENT OF THE PRINCIPAL OF ALL SERIES B NOTES, PRO RATA IN
ACCORDANCE WITH THEIR OUTSTANDING PRINCIPAL BALANCES;

 

(10)                            IF A HEDGE DEFAULT HAS NOT OCCURRED OR IS NOT
THEN CONTINUING, TO THE HEDGE COUNTERPARTIES, PRO RATA, ANY HEDGE TERMINATION
PAYMENTS;

 

(11)                            TO THE SERIES ACCOUNTS, PRO RATA, ALL NOTEHOLDER
INDEMNIFIED AMOUNTS; AND

 

(12)                            TO WEST, ALL REMAINING AMOUNTS, WHICH MAY BE
DISTRIBUTED TO THE BENEFICIAL OWNER.

 


(D)                                 REDEMPTION.  ON ANY PAYMENT DATE ON WHICH
ANY SERIES OF NOTES IS TO BE THE SUBJECT OF A REDEMPTION, THE ADMINISTRATIVE
AGENT, ON BEHALF OF THE SECURITY TRUSTEE, SHALL DISTRIBUTE THE AMOUNTS IN THE
APPLICABLE REDEMPTION/DEFEASANCE ACCOUNT TO THE HOLDERS OF SUCH SERIES OF NOTES
AS PROVIDED IN THE RELEVANT REDEMPTION NOTICE.


 


(E)                                  PAYMENTS BY WIRE TRANSFER.  ALL PAYMENTS TO
BE MADE PURSUANT TO THIS SECTION 3.14 TO PERSONS OTHER THAN NOTEHOLDERS SHALL BE
MADE THROUGH A DIRECT TRANSFER OF FUNDS TO THE APPLICABLE PERSON OR ACCOUNT. 
ALL PAYMENTS TO NOTEHOLDERS SHALL BE GOVERNED BY SECTION 2.05.


 

Section 3.15                                Allocation Rules.

 


(A)                                  MINIMUM AND SCHEDULED PRINCIPAL PAYMENTS.


 

(I)                                     IF ON ANY PAYMENT DATE ON WHICH THE
AVAILABLE COLLECTIONS AMOUNT IS TO BE DISTRIBUTED PURSUANT TO SECTION 3.14(A) OR
(B), THE AVAILABLE COLLECTIONS AMOUNT IS NOT SUFFICIENT TO PAY IN FULL THE
MINIMUM PRINCIPAL PAYMENT AMOUNTS PAYABLE IN RESPECT OF ALL SERIES A NOTES FOR
SUCH PAYMENT DATE, THE AVAILABLE COLLECTIONS AMOUNT WILL BE APPLIED TO PAY THE
MINIMUM PRINCIPAL PAYMENT AMOUNTS TO THE VARIOUS

 

96

--------------------------------------------------------------------------------


 

SERIES OF SERIES A NOTES IN CHRONOLOGICAL ORDER OF PRIORITY (AFTER PAYMENT IN
FULL OF ALL MINIMUM PRINCIPAL PAYMENT AMOUNTS CALCULATED FOR ALL PRIOR PAYMENT
DATES, AS DESCRIBED IN CLAUSE (IV) BELOW) BASED ON THE RESPECTIVE ISSUANCE DATES
OF SUCH SERIES OF SERIES A NOTES.  IF TWO OR MORE SERIES OF THE SERIES A NOTES
HAVE THE SAME ISSUANCE DATE, THEN THE MINIMUM PRINCIPAL PAYMENT AMOUNTS FOR SUCH
SERIES WILL BE ALLOCATED AMONG SUCH SERIES ON A PRO RATA BASIS, BASED ON SUCH
MINIMUM PRINCIPAL PAYMENT AMOUNTS.

 

(II)                                  IF ON ANY PAYMENT DATE ON WHICH THE
AVAILABLE COLLECTIONS AMOUNT IS TO BE DISTRIBUTED PURSUANT TO SECTION 3.14(A) OR
(B), THE AVAILABLE COLLECTIONS AMOUNT IS NOT SUFFICIENT TO PAY IN FULL THE
SCHEDULED PRINCIPAL PAYMENT AMOUNTS PAYABLE IN RESPECT OF ALL SERIES A NOTES FOR
SUCH PAYMENT DATE, THE AVAILABLE COLLECTIONS AMOUNT WILL BE APPLIED TO PAY THE
SCHEDULED PRINCIPAL PAYMENT AMOUNTS TO THE VARIOUS SERIES OF SERIES A NOTES IN
CHRONOLOGICAL ORDER OF PRIORITY (AFTER PAYMENT IN FULL OF ALL SCHEDULED
PRINCIPAL PAYMENT AMOUNTS CALCULATED FOR ALL PRIOR PAYMENT DATES, AS DESCRIBED
IN CLAUSE (V) OF THIS SECTION 3.15(A)) BASED ON THE RESPECTIVE ISSUANCE DATES OF
SUCH SERIES OF SERIES A NOTES.  IF TWO OR MORE SERIES OF THE SERIES A NOTES HAVE
THE SAME ISSUANCE DATE, THEN THE SCHEDULED PRINCIPAL PAYMENT AMOUNTS FOR SUCH
SERIES WILL BE ALLOCATED AMONG SUCH SERIES ON A PRO RATA BASIS, BASED ON SUCH
SCHEDULED PRINCIPAL PAYMENT AMOUNTS.

 

(III)                               IF ON ANY PAYMENT DATE ON WHICH THE
AVAILABLE COLLECTIONS AMOUNT IS TO BE DISTRIBUTED PURSUANT TO SECTION 3.14(A) OR
(B), THE AVAILABLE COLLECTIONS AMOUNT IS NOT SUFFICIENT TO PAY IN FULL THE
SCHEDULED PRINCIPAL PAYMENT AMOUNTS PAYABLE IN RESPECT OF ALL SERIES B NOTES FOR
SUCH PAYMENT DATE, THE AVAILABLE COLLECTIONS AMOUNT WILL BE APPLIED TO PAY THE
SCHEDULED PRINCIPAL PAYMENT AMOUNTS TO THE VARIOUS SERIES OF SERIES B NOTES IN
CHRONOLOGICAL ORDER OF PRIORITY (AFTER PAYMENT IN FULL OF ALL SCHEDULED
PRINCIPAL PAYMENT AMOUNTS CALCULATED FOR ALL PRIOR PAYMENT DATES, AS DESCRIBED
IN CLAUSE (V) OF THIS SECTION 3.15(A)) BASED ON THE RESPECTIVE ISSUANCE DATES OF
SUCH SERIES OF SERIES B NOTES.  IF TWO OR MORE SERIES OF THE SERIES B NOTES HAVE
THE SAME ISSUANCE DATE, THEN THE SCHEDULED PRINCIPAL PAYMENT AMOUNTS FOR SUCH
SERIES WILL BE ALLOCATED AMONG SUCH SERIES ON A PRO RATA BASIS, BASED ON SUCH
SCHEDULED PRINCIPAL PAYMENT AMOUNTS.

 

(IV)                              ON EACH PAYMENT DATE ON WHICH THE AVAILABLE
COLLECTIONS AMOUNT IS TO BE DISTRIBUTED PURSUANT TO SECTION 3.14(A) OR (B), IF
THERE ARE ANY MINIMUM PRINCIPAL PAYMENT AMOUNTS THAT WERE PAYABLE IN RESPECT OF
ANY SERIES A NOTES ON PRIOR PAYMENT DATES BUT THAT WERE NOT PAID IN FULL ON SUCH
PAYMENT DATES, THE AVAILABLE COLLECTIONS AMOUNT TO BE APPLIED TO PAY MINIMUM
PRINCIPAL PAYMENT AMOUNTS ON SUCH PAYMENT DATE IN ACCORDANCE WITH SECTION 3.14
HEREOF WILL BE APPLIED FIRST TO PAY ALL MINIMUM PRINCIPAL PAYMENT AMOUNTS FOR
ALL SERIES A NOTES PAYABLE ON EACH SUCH PRIOR PAYMENT DATE IN CHRONOLOGICAL
ORDER BEFORE BEING APPLIED TO PAY THE MINIMUM PRINCIPAL PAYMENT AMOUNTS ON THE
SERIES A NOTES PAYABLE ON SUCH PAYMENT DATE.  THE MINIMUM PRINCIPAL PAYMENTS
THAT WERE PAYABLE ON THE SERIES A NOTES ON EACH PRIOR PAYMENT DATE MUST BE PAID
IN FULL BEFORE THE AVAILABLE COLLECTIONS AMOUNT WILL BE APPLIED TO THE PAYMENT
OF ANY MINIMUM PRINCIPAL PAYMENT AMOUNTS ON THE SERIES A NOTES ON ANY SUBSEQUENT
PAYMENT DATE.  THE PORTION OF THE AVAILABLE COLLECTIONS AMOUNT APPLIED TO THE
MINIMUM PRINCIPAL PAYMENT AMOUNTS ON THE SERIES A NOTES FOR EACH INDIVIDUAL

 

97

--------------------------------------------------------------------------------


 

PAYMENT DATE WILL BE ALLOCATED AMONG SUCH MINIMUM PRINCIPAL PAYMENT AMOUNTS IN
ACCORDANCE WITH THE SERIES ALLOCATION RULES.

 

(V)                                 ON EACH PAYMENT DATE ON WHICH THE AVAILABLE
COLLECTIONS AMOUNT IS TO BE DISTRIBUTED PURSUANT TO SECTION 3.14(A) OR (B), IF
THERE ARE ANY SCHEDULED PRINCIPAL PAYMENT AMOUNTS THAT WERE PAYABLE IN RESPECT
OF ANY SERIES A NOTES OR SERIES B NOTES ON PRIOR PAYMENT DATES BUT THAT WERE NOT
PAID IN FULL ON SUCH PAYMENT DATES, THE AVAILABLE COLLECTIONS AMOUNT TO BE
APPLIED TO PAY SCHEDULED PRINCIPAL PAYMENT AMOUNTS ON SUCH PAYMENT DATE IN
ACCORDANCE WITH SECTION 3.14 HEREOF WILL BE APPLIED FIRST TO PAY ALL SCHEDULED
PRINCIPAL PAYMENT AMOUNTS FOR ALL SERIES A NOTES OR SERIES B NOTES, AS
APPLICABLE, PAYABLE ON EACH SUCH PRIOR PAYMENT DATE IN CHRONOLOGICAL ORDER
BEFORE BEING APPLIED TO PAY THE SCHEDULED PRINCIPAL PAYMENT AMOUNTS ON THE
SERIES A NOTES OR SERIES B NOTES, RESPECTIVELY, PAYABLE ON SUCH PAYMENT DATE. 
THE SCHEDULED PRINCIPAL PAYMENTS THAT WERE PAYABLE ON THE SERIES A NOTES AND
SERIES B NOTES, AS APPLICABLE, ON EACH PRIOR PAYMENT DATE MUST BE PAID IN FULL
BEFORE THE AVAILABLE COLLECTIONS AMOUNT WILL BE APPLIED TO THE PAYMENT OF ANY
SCHEDULED PRINCIPAL PAYMENT AMOUNTS ON THE SERIES A NOTES AND SERIES B NOTES,
RESPECTIVELY, ON ANY SUBSEQUENT PAYMENT DATE.  THE PORTION OF THE AVAILABLE
COLLECTIONS AMOUNT APPLIED TO THE SCHEDULED PRINCIPAL PAYMENT AMOUNTS ON THE
SERIES A NOTES AND SERIES B NOTES, AS APPLICABLE, FOR EACH INDIVIDUAL PAYMENT
DATE WILL BE ALLOCATED AMONG SUCH SCHEDULED PRINCIPAL PAYMENT AMOUNTS IN
ACCORDANCE WITH THE SERIES ALLOCATION RULES.

 


(B)                                 SUPPLEMENTAL PRINCIPAL PAYMENTS.


 

(I)                                     ON EACH PAYMENT DATE ON WHICH THE
AVAILABLE COLLECTIONS AMOUNT IS TO BE DISTRIBUTED PURSUANT TO SECTION 3.14(A) OR
(B), IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS SET FORTH IN SECTION 3.14, WEST
SHALL MAKE A PAYMENT OF THE SERIES A SUPPLEMENTAL PRINCIPAL PAYMENT AMOUNT THEN
DUE AND OWING, FIRST TO EACH SERIES OF SERIES A WAREHOUSE NOTES THEN OUTSTANDING
ON A PRO RATA BASIS, IN PROPORTION TO THE THEN OUTSTANDING PRINCIPAL BALANCE OF
EACH SUCH SERIES A WAREHOUSE NOTES, UNTIL THE SERIES A SUPPLEMENTAL PRINCIPAL
PAYMENT AMOUNT HAS BEEN FULLY ALLOCATED OR THE OUTSTANDING PRINCIPAL BALANCE OF
ALL SERIES A WAREHOUSE NOTES HAVE BEEN PAID IN FULL, AND, SECOND TO ALL OTHER
SERIES A NOTES THEN OUTSTANDING ON A PRO RATA BASIS, IN PROPORTION TO THE THEN
OUTSTANDING PRINCIPAL BALANCE OF SUCH SERIES A NOTES.

 

(II)                                  ON EACH PAYMENT DATE ON WHICH THE
AVAILABLE COLLECTIONS AMOUNT IS TO BE DISTRIBUTED PURSUANT TO SECTION 3.14(A) OR
(B), IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS SET FORTH IN SECTION 3.14, WEST
SHALL MAKE A PAYMENT OF THE SERIES B SUPPLEMENTAL PRINCIPAL PAYMENT AMOUNT THEN
DUE AND OWING, IF ANY, FIRST TO EACH SERIES OF SERIES B WAREHOUSE NOTES THEN
OUTSTANDING ON A PRO RATA BASIS, IN PROPORTION TO THE THEN OUTSTANDING PRINCIPAL
BALANCE OF EACH SUCH SERIES B WAREHOUSE NOTES, UNTIL THE SERIES B SUPPLEMENTAL
PRINCIPAL PAYMENT AMOUNT HAS BEEN PAID IN FULL OR THE OUTSTANDING PRINCIPAL
BALANCE OF ALL JUNIOR WAREHOUSE NOTES HAVE BEEN PAID IN FULL, AND SECOND TO ALL
OTHER SERIES B NOTES THEN OUTSTANDING ON A PRO RATA BASIS, IN PROPORTION TO THE
THEN OUTSTANDING PRINCIPAL BALANCE OF SUCH SERIES B NOTES.

 

98

--------------------------------------------------------------------------------


 


(C)                                  THE RULES FOR ALLOCATION OF MINIMUM
PRINCIPAL PAYMENT AMOUNTS AND SCHEDULED PRINCIPAL PAYMENT AMOUNTS AMONG
SERIES HAVING THE SAME ALPHABETICAL DESIGNATION SET FORTH IN SECTION 3.15(A) ARE
REFERRED TO HEREIN AS THE “SERIES ALLOCATION RULES”.  THE RULES SET FORTH IN
SECTION 3.15(B) FOR ALLOCATING THE SERIES A SUPPLEMENTAL PRINCIPAL AMOUNTS AND
THE SERIES B SUPPLEMENTAL PRINCIPAL AMOUNTS ARE REFERRED TO HEREIN AS THE
“SUPPLEMENTAL PAYMENT ALLOCATION RULES.”


 

Section 3.16                                Certain Redemptions.

 


(A)                                  VOLUNTARY REDEMPTIONS.  IF SPECIFIED IN THE
RELATED SUPPLEMENT AND IF NO DEFAULT OR EVENT OF DEFAULT EXISTS, WEST WILL HAVE
THE OPTION TO PREPAY, IN WHOLE OR IN PART, THE OUTSTANDING PRINCIPAL BALANCE OF
SUCH SERIES OF NOTES IN AN OPTIONAL REDEMPTION, PROVIDED THAT (I) ANY OPTIONAL
REDEMPTION IN WHOLE OR IN PART OF SERIES A WAREHOUSE NOTES SHALL BE SUBJECT TO
THERE ALSO BEING AN OPTIONAL REDEMPTION IN WHOLE OR IN PART OF A PROPORTIONATE
OUTSTANDING PRINCIPAL BALANCE OF ALL SERIES B WAREHOUSE NOTES, (II) ANY OPTIONAL
REDEMPTION IN WHOLE OR IN PART OF THE SERIES A TERM NOTES SHALL BE SUBJECT TO
THERE ALSO BEING AN OPTIONAL REDEMPTION IN WHOLE OR IN PART OF A PROPORTIONATE
OUTSTANDING PRINCIPAL BALANCE OF THE SERIES B WAREHOUSE NOTES, (III) ANY
OPTIONAL REDEMPTION IN WHOLE OR IN PART OF THE SERIES B TERM NOTES SHALL BE
SUBJECT TO THERE ALSO BEING AN OPTIONAL REDEMPTION IN WHOLE OR IN PART OF A
PROPORTIONATE OUTSTANDING PRINCIPAL BALANCE OF THE SERIES B WAREHOUSE NOTES,
(IV) IF AN EARLY AMORTIZATION EVENT IS THEN CONTINUING, ANY OPTIONAL REDEMPTION
IN PART SHALL BE AN OPTIONAL REDEMPTION OF ALL SERIES OF NOTES IN THE SAME
PROPORTIONATE PART AND (V) SUCH OPTIONAL REDEMPTION SHALL NOT RESULT IN A
DEFAULT OR EVENT OF DEFAULT.


 


(B)                                 ACQUISITION BALANCE REDEMPTIONS.  ANY
BALANCE IN THE ENGINE ACQUISITION ACCOUNT REMAINING AT THE END OF A DELIVERY
PERIOD WILL BE APPLIED TO THE REDEMPTION OF THE NOTES, ALLOCATED AMONG THE
SERIES OF NOTES, THE PROCEEDS OF WHICH WERE ORIGINALLY DEPOSITED IN THE ENGINE
ACQUISITION ACCOUNT AT THE BEGINNING OF SUCH DELIVERY PERIOD (EACH SUCH
REDEMPTION, AN “ACQUISITION BALANCE REDEMPTION”).  SUCH BALANCE WILL BE
ALLOCATED AMONG SUCH SERIES OF NOTES IN PROPORTION TO THE AMOUNTS OF THE
PROCEEDS OF EACH SUCH SERIES OF NOTES THAT WERE ORIGINALLY DEPOSITED IN THE
ENGINE ACQUISITION ACCOUNT.  THE PRINCIPAL AMOUNT OF THE REDEMPTION OF EACH SUCH
SERIES OF NOTES WILL BE EQUAL TO THE AMOUNT SO ALLOCATED TO EACH SUCH SERIES OF
NOTES, WHICH WILL BE APPLIED TO THE REDEMPTION OF THE SERIES A NOTES AND
SERIES B NOTES IN THE MANNER PROVIDED BELOW ON THE NEXT PAYMENT DATE AFTER THE
END OF THE DELIVERY PERIOD.


 


(C)                                  REDEMPTION FOR TAXATION PURPOSES.  SUBJECT
TO THE PROVISIONS OF SECTION 3.17 HEREOF, IF, AT ANY TIME,


 

(I)                                     WEST IS, OR ON THE NEXT PAYMENT DATE
WILL BE, REQUIRED TO MAKE ANY WITHHOLDING OR DEDUCTION UNDER THE LAWS OR
REGULATIONS OF ANY APPLICABLE TAX AUTHORITY WITH RESPECT TO ANY PAYMENT ON ANY
SERIES OF NOTES; OR

 

(II)                                  WEST IS, OR WILL BE, SUBJECT TO ANY
CIRCUMSTANCE (WHETHER BY REASON OF ANY LAW, REGULATION, REGULATORY REQUIREMENT
OR DOUBLE-TAXATION CONVENTION, OR THE INTERPRETATION OR APPLICATION THEREOF, OR
OTHERWISE) THAT HAS RESULTED OR WILL RESULT IN THE IMPOSITION OF A TAX (WHETHER
BY DIRECT ASSESSMENT OR BY WITHHOLDING AT SOURCE) OR

 

99

--------------------------------------------------------------------------------


 

OTHER SIMILAR IMPOSITION BY ANY JURISDICTION WHICH WOULD (A) MATERIALLY INCREASE
THE COST TO WEST OF MAKING PAYMENTS IN RESPECT OF ANY SERIES OF NOTES OR OF
COMPLYING WITH ITS OBLIGATIONS UNDER OR IN CONNECTION WITH ANY SERIES OF NOTES;
(B) MATERIALLY INCREASE THE OPERATING OR ADMINISTRATIVE EXPENSES OF WEST; OR
(C) OTHERWISE OBLIGATE ANY WEST GROUP MEMBER TO MAKE ANY MATERIAL PAYMENT ON, OR
CALCULATED BY REFERENCE TO, THE AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY
WEST;

 

then WEST shall inform the Indenture Trustee in writing at such time of any such
requirement or imposition and shall use its best efforts to avoid the effect of
the same; subject to WEST obtaining the consent of the Control Party for each
affected Series of Notes and the Senior Liquidity Provider, in the case of the
Series A Notes (other than the Series 2005-A1 Term Notes) and a Rating Agency
Confirmation with respect to any proposed action.  If, after using its best
efforts to avoid the adverse effect described above, WEST or any of its
Subsidiaries has not avoided such effects, WEST may, at its election, redeem the
Notes to which such withholding or deduction applies on any Payment Date in
whole at the Outstanding Principal Balance thereof plus accrued and unpaid
interest but without premium on any Payment Date (a “Tax Redemption”).  However,
any Tax Redemption may not occur more than thirty (30) days prior to such time
as the requirement or imposition described in (i) or (ii) above is to become
effective.  In the event of any Tax Redemption of part of a Series of Notes,
such Tax Redemption shall be deemed an Optional Redemption for purposes of
calculating the adjustments in the Targeted Principal Balances on the Redemption
Date and on subsequent Payment Dates in accordance with Section 3.19 hereof.

 


(D)                                 WAREHOUSE NOTE REDEMPTION.  ON THE EFFECTIVE
DATE, WEST SHALL DIRECT THE ADMINISTRATIVE AGENT TO INSTRUCT THE INDENTURE
TRUSTEE IN WRITING TO APPLY THE AMOUNT TRANSFERRED FROM THE SENIOR RESTRICTED
CASH ACCOUNT TO THE SERIES ACCOUNT FOR THE SERIES 2005-A2 NOTES PURSUANT TO
SECTION 3.04(A) TO THE PAYMENT OF THE PRINCIPAL AMOUNT OF THE SERIES 2005-A2
WAREHOUSE NOTES (SUCH PAYMENT, THE “WAREHOUSE NOTE REDEMPTION”). WEST SHALL
INSTRUCT THE ADMINISTRATIVE AGENT TO CALCULATE THE STATED INTEREST AMOUNT FOR
THE SERIES 2005-A2 WAREHOUSE NOTES DUE ON THE NEXT SUCCEEDING PAYMENT DATE (OR,
IF EARLIER, THE REDEMPTION DATE ON WHICH THE SERIES  2005-A2 WAREHOUSE NOTES ARE
THE SUBJECT OF A REFINANCING) ON THE BASIS OF THE OUTSTANDING PRINCIPAL BALANCE
OF SUCH NOTES BEFORE AND AFTER THE EFFECTIVE DATE.


 

Section 3.17                                Procedure for Redemptions.

 


(A)                                  METHOD OF REDEMPTION.  IN THE CASE OF ANY
REDEMPTION IN WHOLE (OTHER THAN A TAX REDEMPTION), WEST WILL DEPOSIT, OR WILL
CAUSE TO BE DEPOSITED, IN THE REDEMPTION/DEFEASANCE ACCOUNT AN AMOUNT EQUAL TO
THE REDEMPTION PRICE.  ONCE A REDEMPTION NOTICE IN RESPECT OF A REDEMPTION IN
WHOLE IS PUBLISHED, EACH SERIES OF NOTES TO WHICH SUCH REDEMPTION NOTICE APPLIES
WILL BECOME DUE AND PAYABLE ON THE REDEMPTION DATE STATED IN SUCH REDEMPTION
NOTICE AT ITS REDEMPTION PRICE.  ALL NOTES WHICH ARE REDEEMED WILL BE
SURRENDERED TO THE INDENTURE TRUSTEE FOR CANCELLATION AND ACCORDINGLY MAY NOT BE
REISSUED OR RESOLD.


 


(B)                                 DEPOSIT OF REDEMPTION AMOUNT.  ON OR BEFORE
ANY REDEMPTION DATE IN RESPECT OF A REDEMPTION UNDER SECTION 3.16, WEST SHALL,
TO THE EXTENT AN AMOUNT EQUAL TO THE REDEMPTION PRICE OF THE NOTES TO BE
REDEEMED AND ANY TRANSACTION EXPENSES AS OF THE

 

100

--------------------------------------------------------------------------------


 


REDEMPTION DATE IS NOT THEN HELD BY WEST OR ON DEPOSIT IN THE
REDEMPTION/DEFEASANCE ACCOUNT, DEPOSIT OR CAUSE TO BE DEPOSITED SUCH AMOUNT IN
THE REDEMPTION/DEFEASANCE ACCOUNT.


 


(C)                                  NOTES PAYABLE ON REDEMPTION DATE.  AFTER
NOTICE HAS BEEN GIVEN UNDER SECTION 3.17(D) HEREOF AS TO THE REDEMPTION DATE IN
RESPECT OF ANY REDEMPTION, THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTES TO BE
REDEEMED ON SUCH REDEMPTION DATE SHALL BECOME DUE AND PAYABLE AT THE CORPORATE
TRUST OFFICE OF THE INDENTURE TRUSTEE, AND FROM AND AFTER SUCH REDEMPTION DATE
(UNLESS THERE SHALL BE A DEFAULT IN THE PAYMENT OF THE APPLICABLE AMOUNT TO BE
REDEEMED) SUCH PRINCIPAL AMOUNT SHALL CEASE TO BEAR INTEREST.  UPON SURRENDER OF
ANY NOTE FOR REDEMPTION IN ACCORDANCE WITH SUCH NOTICE, THE REDEMPTION PRICE OF
SUCH NOTE SHALL BE PAID AS PROVIDED FOR IN SECTION 3.14(D).  IF ANY NOTE TO BE
REDEEMED SHALL NOT BE SO PAID UPON SURRENDER THEREOF FOR REDEMPTION, THE
OUTSTANDING PRINCIPAL BALANCE THEREOF SHALL CONTINUE TO BEAR INTEREST FROM THE
REDEMPTION DATE UNTIL PAID AT THE INTEREST RATE APPLICABLE TO SUCH NOTE.


 


(D)                                 REDEMPTION NOTICE.  WEST SHALL NOTIFY THE
INDENTURE TRUSTEE IN WRITING OF ANY REDEMPTION (OTHER THAN AN ACQUISITION
BALANCE REDEMPTION OR THE WAREHOUSE NOTE REDEMPTION) NOT LESS THAN FIVE
(5) BUSINESS DAYS (OR SUCH SHORTER PERIOD AS IS AGREED BY THE INDENTURE TRUSTEE)
PRIOR TO THE LATEST DATE ON WHICH A REDEMPTION NOTICE IS REQUIRED TO BE GIVEN;
SUCH WRITTEN NOTICE SHALL CONTAIN THE INFORMATION REQUIRED TO BE INCLUDED IN
SUCH REDEMPTION NOTICE. IN THE CASE OF AN ACQUISITION BALANCE REDEMPTION, THE
PAYMENT DATE SCHEDULE FOR THE PAYMENT DATE ON WHICH AN ACQUISITION BALANCE
REDEMPTION IS TO TAKE PLACE SHALL CONSTITUTE NOTICE TO THE INDENTURE TRUSTEE OF
SUCH ACQUISITION BALANCE REDEMPTION.  THE CONSUMMATION OF THE WAREHOUSE NOTE
REDEMPTION ON THE EFFECTIVE DATE SHALL BE SUBJECT TO THE INDENTURE TRUSTEE
HAVING RECEIVED SUCH NOTICE OF THE WAREHOUSE NOTE REDEMPTION NOT LESS THAN THREE
(3) BUSINESS DAYS (OR SO SUCH SHORTER PERIOD AS IS AGREED BY THE INDENTURE
TRUSTEE) PRIOR TO THE EFFECTIVE DATE. IN RESPECT OF ANY REDEMPTION OF ANY
SERIES OF NOTES TO BE MADE OUT OF AMOUNTS AVAILABLE FOR SUCH PURPOSES, THE
INDENTURE TRUSTEE WILL GIVE A REDEMPTION NOTICE TO EACH HOLDER OF THE NOTES TO
BE REDEEMED PROVIDED THAT THE INDENTURE TRUSTEE SHALL HAVE DETERMINED IN ADVANCE
OF GIVING ANY SUCH REDEMPTION NOTICE THAT FUNDS ARE OR WILL, ON THE REDEMPTION
DATE, BE AVAILABLE THEREFOR.  SUCH REDEMPTION NOTICE WILL BE GIVEN AT LEAST
TWENTY (20) DAYS BUT NOT MORE THAN SIXTY (60) DAYS BEFORE SUCH REDEMPTION DATE,
OTHER THAN IN THE CASE OF (I) A REFINANCING, AS TO WHICH SUCH REDEMPTION NOTICE
SHALL BE GIVEN AT LEAST FIVE (5) DAYS BUT NOT MORE THAN THIRTY (30) DAYS BEFORE
THE REDEMPTION DATE, (II) AN ACQUISITION BALANCE REDEMPTION, AS TO WHICH SUCH
REDEMPTION NOTICE SHALL BE INCLUDED IN THE MONTHLY REPORT DELIVERED FOR THE
APPLICABLE PAYMENT DATE, AND (III) THE WAREHOUSE NOTE REDEMPTION, AS TO WHICH NO
NOTICE SHALL BE GIVEN. EACH REDEMPTION NOTICE WILL STATE (I) THE APPLICABLE
REDEMPTION DATE, (II) THE INDENTURE TRUSTEE’S ARRANGEMENTS FOR MAKING PAYMENTS
DUE ON THE REDEMPTION DATE, (III) THE REDEMPTION PRICE OF THE NOTES TO BE
REDEEMED, (IV) FOR AN OPTIONAL REDEMPTION IN WHOLE OF ANY SERIES, THAT NOTES TO
BE REDEEMED MUST BE SURRENDERED (WHICH ACTION MAY BE TAKEN BY ANY HOLDER OF THE
NOTES OR ITS AUTHORIZED AGENT) TO THE INDENTURE TRUSTEE TO COLLECT THE
REDEMPTION PRICE ON SUCH NOTES AND (V) THAT, UNLESS WEST DEFAULTS IN THE PAYMENT
OF THE REDEMPTION PRICE, IF ANY, INTEREST ON NOTES CALLED FOR REDEMPTION WILL
CEASE TO ACCRUE ON AND AFTER THE REDEMPTION DATE.


 

Section 3.18                                Collections Loans; Warehouse Loan.

 

The Supplements for the Warehouse Notes shall provide that all Loans under the
Warehouse Notes shall be deposited in the Collections Account.  If permitted
under the related

 

101

--------------------------------------------------------------------------------


 

Supplement for any Series A Warehouse Notes or Series B Warehouse Notes, the
Administrative Agent may direct the Indenture Trustee, in writing, to apply the
proceeds of the Loan made on any Funding Date that is a Payment Date in respect
of such Warehouse Notes as a Collections Loan and to retain any such Collections
Loan in the Collections Account for inclusion in the Available Collections
Amount on such Payment Date on which such Loan is made, subject to satisfaction
of the conditions under each such Supplement for such a Collections Loan. Except
to the extent that any Loans made in respect of Warehouse Notes constitute
Collections Loans in accordance with the preceding sentence, such Loans shall
constitute Warehouse Loans, and the Indenture Trustee, as directed in writing by
the Administrative Agent, shall deposit any such Warehouse Loan in the Engine
Acquisition Account to be held in and disbursed from the Engine Acquisition
Account in accordance with Section 3.03 hereof.

 

Section 3.19                                Adjustments in Targeted Principal
Balances.

 


(A)                                  ENGINE DISPOSITIONS.


 

(I)                                     IF AVAILABLE SALE PROCEEDS HAVE BEEN
INCLUDED IN THE AVAILABLE COLLECTIONS AMOUNT ON ANY PAYMENT DATE AND THE
OUTSTANDING PRINCIPAL BALANCE OF ALL WAREHOUSE NOTES AS OF SUCH PAYMENT DATE
(TAKING INTO ACCOUNT ALL COLLECTIONS LOANS MADE ON SUCH PAYMENT DATE) IS ZERO,
THEN THE MINIMUM TARGETED PRINCIPAL BALANCES OF EACH SERIES OF THE SERIES A
NOTES FOR SUCH PAYMENT DATE AND FOR ALL SUBSEQUENT PAYMENT DATES WILL BE EQUAL
TO THE PRODUCT OF (A) THE RELATED SERIES A MINIMUM ADJUSTMENT FRACTION FOR SUCH
SERIES OF SERIES A NOTES AS OF EACH SUCH PAYMENT DATE AND (B) THE ORIGINAL
MINIMUM TARGETED PRINCIPAL BALANCES OF SUCH SERIES OF SERIES A NOTES FOR EACH
SUCH PAYMENT DATE.

 

(II)                                  IF AVAILABLE SALE PROCEEDS HAVE BEEN
INCLUDED IN THE AVAILABLE COLLECTIONS AMOUNT ON ANY PAYMENT DATE AND THE
OUTSTANDING PRINCIPAL BALANCE OF ALL WAREHOUSE NOTES AS OF SUCH PAYMENT DATE
(TAKING INTO ACCOUNT ALL COLLECTIONS LOANS MADE ON SUCH PAYMENT DATE) IS ZERO,
THEN THE SCHEDULED TARGETED PRINCIPAL BALANCES OF EACH SERIES OF THE SERIES A
NOTES FOR SUCH PAYMENT DATE AND FOR ALL SUBSEQUENT PAYMENT DATES WILL BE EQUAL
TO THE PRODUCT OF (A) THE RELATED SERIES A SCHEDULED ADJUSTMENT FRACTION FOR
SUCH SERIES OF SERIES A NOTES AS OF EACH SUCH PAYMENT DATE AND (B) THE ORIGINAL
SCHEDULED TARGETED PRINCIPAL BALANCES OF SUCH SERIES OF SERIES A NOTES FOR EACH
SUCH PAYMENT DATE.

 

(III)                               IF AVAILABLE SALE PROCEEDS HAVE BEEN
INCLUDED IN THE AVAILABLE COLLECTIONS AMOUNT ON ANY PAYMENT DATE AND THE
OUTSTANDING PRINCIPAL BALANCE OF ALL WAREHOUSE NOTES AS OF SUCH PAYMENT DATE
(TAKING INTO ACCOUNT ALL COLLECTIONS LOANS MADE ON SUCH PAYMENT DATE) IS ZERO,
THEN THE SCHEDULED TARGETED PRINCIPAL BALANCES OF EACH SERIES OF THE SERIES B
NOTES FOR SUCH PAYMENT DATE AND FOR ALL SUBSEQUENT PAYMENT DATES WILL BE EQUAL
TO THE PRODUCT OF (A) THE RELATED SERIES B SCHEDULED ADJUSTMENT FRACTION FOR
SUCH SERIES OF SERIES B NOTES AS OF EACH SUCH PAYMENT DATE AND (B) THE ORIGINAL
SCHEDULED TARGETED PRINCIPAL BALANCES OF SUCH SERIES OF SERIES B NOTES FOR EACH
SUCH PAYMENT DATE.

 

102

--------------------------------------------------------------------------------


 


(B)                                 OPTIONAL REDEMPTION.  IN CONNECTION WITH ANY
OPTIONAL REDEMPTION IN PART AND ANY ACQUISITION BALANCE REDEMPTION, IN EACH CASE
WITH RESPECT TO (I) ANY SERIES OF TERM NOTES OR (II) ANY SERIES OF WAREHOUSE
NOTES IN RESPECT OF WHICH A CONVERSION EVENT HAS OCCURRED, THE MINIMUM TARGETED
PRINCIPAL BALANCE ON THE REDEMPTION DATE WILL BE REDUCED BY THE ALLOCABLE
MINIMUM PRINCIPAL AMOUNT FOR EACH SERIES ON SUCH REDEMPTION DATE, AND THE
MINIMUM TARGETED PRINCIPAL BALANCES ON ALL SUCCEEDING PAYMENT DATES SHALL BE
REDUCED BY THE AMOUNT OF SUCH OPTIONAL REDEMPTION OR ACQUISITION BALANCE
REDEMPTION MINUS THE ALLOCABLE MINIMUM PRINCIPAL PAYMENT AMOUNT, ALLOCATED PRO
RATA AMONG SUCH PAYMENT DATES.  IN ADDITION, THE SCHEDULED TARGETED PRINCIPAL
BALANCE ON THE REDEMPTION DATE WILL BE REDUCED BY THE ALLOCABLE SCHEDULED
PRINCIPAL AMOUNT FOR EACH SERIES ON SUCH PAYMENT DATE, AND THE SCHEDULED
TARGETED PRINCIPAL BALANCES ON ALL SUCCEEDING PAYMENT DATES SHALL BE REDUCED BY
THE AMOUNT OF SUCH OPTIONAL REDEMPTION OR ACQUISITION BALANCE REDEMPTION MINUS
THE ALLOCABLE SCHEDULED PRINCIPAL PAYMENT AMOUNT, ALLOCATED PRO RATA AMONG SUCH
PAYMENT DATES.


 

Section 3.20                                Senior Liquidity Facility.

 

The Indenture Trustee shall make drawings on the Senior Liquidity Facility as
provided in this Section 3.20.

 


(A)                                  SHORTFALL ADVANCES.  IF THE ADMINISTRATIVE
AGENT DETERMINES IN ACCORDANCE WITH SECTION 3.13(D) HEREOF THAT THERE IS A NET
SENIOR SHORTFALL ON ANY PAYMENT DATE, WEST SHALL CAUSE THE ADMINISTRATIVE AGENT
(I) TO SO NOTIFY THE INDENTURE TRUSTEE IN WRITING AND (II) NOT LATER THAN
1:00 P.M. (NEW YORK CITY TIME) ON THE THIRD BUSINESS DAY PRIOR TO SUCH PAYMENT
DATE, TO REQUEST A DRAWING (EACH SUCH DRAWING, A “SHORTFALL ADVANCE”) UNDER THE
SENIOR LIQUIDITY FACILITY TO BE MADE ON OR PRIOR TO SUCH PAYMENT DATE, IN AN
AMOUNT EQUAL TO THE LESSER OF (X) THE NET SENIOR SHORTFALL AND (Y) THE SENIOR
LIQUIDITY FACILITY AVAILABLE AMOUNT.


 


(B)                                 APPLICATION OF SHORTFALL ADVANCES.  THE
PROCEEDS OF ANY SHORTFALL ADVANCE IN RESPECT OF A NET SENIOR SHORTFALL SHALL BE
APPLIED BY THE INDENTURE TRUSTEE IN ACCORDANCE WITH THE PAYMENT DATE SCHEDULE
DELIVERED TO THE INDENTURE TRUSTEE PURSUANT TO SECTION 3.13(E), WHICH SHALL
PROVIDE THAT SUCH SHORTFALL ADVANCE BE APPLIED PRO RATA, (I) TO THE
SERIES ACCOUNTS FOR THE SERIES A NOTES (OTHER THAN THE SERIES 2005-A1 TERM
NOTES), FOR PAYMENT OF THE STATED INTEREST SHORTFALLS ON EACH SERIES OF THE
SERIES A NOTES (OTHER THAN THE SERIES 2005-A1 TERM NOTES) WITH RESPECT TO THE
APPLICABLE PAYMENT DATE IN NO ORDER OF PRIORITY INTER SE, BUT PRO RATA IN
ACCORDANCE WITH THE AMOUNTS OF SUCH STATED INTEREST SHORTFALLS; AND (II) TO THE
HEDGE PAYMENT ACCOUNT, FOR PAYMENT TO EACH HEDGE COUNTERPARTY, AN AMOUNT EQUAL
TO THE HEDGE PAYMENT SHORTFALLS (NET OF THE SERIES 2005-A1 PORTION OF SUCH HEDGE
PAYMENT SHORTFALLS) DUE FROM ANY WEST GROUP MEMBER PURSUANT TO ANY HEDGING
AGREEMENT IN NO ORDER OF PRIORITY INTER SE, BUT PRO RATA IN ACCORDANCE WITH THE
AMOUNTS OF SUCH HEDGE PAYMENT SHORTFALLS.


 


(C)                                  DOWNGRADE ADVANCES.  IF THE SENIOR
LIQUIDITY PROVIDER SHALL HAVE NOTIFIED WEST AND THE ADMINISTRATIVE AGENT OF THE
OCCURRENCE OF A DOWNGRADE EVENT WITH RESPECT TO THE SENIOR LIQUIDITY PROVIDER
AND UNLESS, WITHIN TEN (10) DAYS AFTER NOTICE OF SUCH EVENT (BUT NOT LATER THAN
THE STATED EXPIRATION DATE OF THE SENIOR LIQUIDITY FACILITY (A “DOWNGRADED
FACILITY”)), THE DOWNGRADED FACILITY SHALL HAVE BEEN REPLACED IN ACCORDANCE WITH
SECTION 3.20(E)(II) HEREOF OR THE SENIOR LIQUIDITY PROVIDER SHALL HAVE RECEIVED
A RATING AGENCY CONFIRMATION FOR THE SERIES A NOTES WITH RESPECT TO THE
DOWNGRADE EVENT, THEN ON SUCH 10TH DAY (OR IF SUCH 10TH DAY IS NOT A

 

103

--------------------------------------------------------------------------------


 


BUSINESS DAY, ON THE NEXT SUCCEEDING BUSINESS DAY) (OR, IF EARLIER, THE STATED
EXPIRATION DATE OF THE DOWNGRADED FACILITY), WEST SHALL CAUSE THE ADMINISTRATIVE
AGENT TO REQUEST A DRAWING IN ACCORDANCE WITH AND TO THE EXTENT PERMITTED BY THE
DOWNGRADED FACILITY (SUCH DRAWING, A “DOWNGRADE ADVANCE”) OF THE SENIOR
LIQUIDITY FACILITY MAXIMUM COMMITMENT MINUS THE AMOUNT OF ALL LIQUIDITY ADVANCES
OUTSTANDING UNDER THE DOWNGRADED FACILITY. AMOUNTS DRAWN PURSUANT TO A DOWNGRADE
ADVANCE SHALL BE DEPOSITED INTO THE SENIOR CASH COLLATERAL ACCOUNT.


 


(D)                                 NON-EXTENSION ADVANCES.  UNDER THE INITIAL
SENIOR LIQUIDITY FACILITY, UNLESS WEST HAS RECEIVED A NON-EXTENSION NOTICE FROM
THE SENIOR LIQUIDITY PROVIDER BY THE STATED DEADLINE IN THE SENIOR LIQUIDITY
FACILITY, THE STATED EXPIRATION DATE IN THE SENIOR LIQUIDITY FACILITY IS TO BE
EXTENDED AUTOMATICALLY TO THE EARLIER OF (X) THE DATE THAT IS FIFTEEN (15) DAYS
AFTER THE FINAL MATURITY DATE AND (Y) THE DATE THAT IS 364 DAYS FROM THE THEN
EFFECTIVE STATED EXPIRATION DATE FOR THE SENIOR LIQUIDITY FACILITY (UNLESS THE
OBLIGATIONS OF THE SENIOR LIQUIDITY PROVIDER UNDER THE SENIOR LIQUIDITY FACILITY
HAVE BEEN EARLIER TERMINATED IN ACCORDANCE THEREWITH). IF, UNDER THE INITIAL
SENIOR LIQUIDITY FACILITY, WEST HAS RECEIVED A NON-EXTENSION NOTICE FROM THE
SENIOR LIQUIDITY PROVIDER BY THE STATED DEADLINE IN THE SENIOR LIQUIDITY
FACILITY WITH RESPECT TO SUCH SENIOR LIQUIDITY FACILITY, OR IF, UNDER ANY
REPLACEMENT LIQUIDITY FACILITY THAT HAS BECOME THE SENIOR LIQUIDITY FACILITY,
ITS STATED EXPIRATION DATE IS NOT EXTENDED IN ACCORDANCE WITH ITS TERMS, AND IF,
IN EACH CASE ON OR BEFORE THE DATE WHICH IS TEN (10) DAYS PRIOR TO THE STATED
EXPIRATION DATE FOR SUCH SENIOR LIQUIDITY FACILITY (A “NON-EXTENDED FACILITY”),
SUCH NON-EXTENDED FACILITY SHALL NOT HAVE BEEN REPLACED IN ACCORDANCE WITH
SECTION 3.20(E)(I) HEREOF, WEST SHALL CAUSE THE ADMINISTRATIVE AGENT TO
IMMEDIATELY, IN ACCORDANCE WITH THE TERMS OF SUCH NON-EXTENDED FACILITY, REQUEST
A DRAWING IN ACCORDANCE WITH AND TO THE EXTENT PERMITTED BY THE NON-EXTENDED
FACILITY (SUCH DRAWING, A “NON-EXTENSION ADVANCE”) OF THE SENIOR LIQUIDITY
FACILITY MAXIMUM COMMITMENT MINUS THE AMOUNT OF ALL LIQUIDITY ADVANCES
OUTSTANDING UNDER THE NON-EXTENDED FACILITY.  AMOUNTS DRAWN PURSUANT TO A
NON-EXTENSION ADVANCE SHALL BE DEPOSITED INTO THE SENIOR CASH COLLATERAL
ACCOUNT.


 


(E)                                  ISSUANCE OF REPLACEMENT LIQUIDITY FACILITY.


 

(I)                                     IF THE SENIOR LIQUIDITY PROVIDER SHALL
NOT EXTEND ITS LIQUIDITY FACILITY IN ACCORDANCE WITH SECTION 3.20(D) HEREOF,
THEN EITHER WEST OR THE SENIOR LIQUIDITY PROVIDER MAY, AT THEIR RESPECTIVE
OPTIONS, ARRANGE FOR A REPLACEMENT LIQUIDITY FACILITY TO REPLACE THE
NON-EXTENDED FACILITY DURING THE PERIOD NOT EARLIER THAN THIRTY-FIVE (35) DAYS
AND NOT LATER THAN TEN (10) DAYS PRIOR TO THE THEN EFFECTIVE STATED EXPIRATION
DATE OF THE NON-EXTENDED FACILITY.

 

(II)                                  IF THE SENIOR LIQUIDITY FACILITY SHALL
HAVE BECOME A DOWNGRADED FACILITY, THEN EITHER THE SENIOR LIQUIDITY PROVIDER OR
WEST MAY, AT THEIR RESPECTIVE OPTIONS, ARRANGE FOR A REPLACEMENT LIQUIDITY
FACILITY TO REPLACE THE DOWNGRADED FACILITY WITHIN TEN (10) DAYS AFTER THE
RECEIPT BY WEST AND THE ADMINISTRATIVE AGENT OF THE NOTICE OF THE RELEVANT
DOWNGRADE EVENT (BUT NOT LATER THAN THE STATED EXPIRATION DATE OF THE DOWNGRADED
FACILITY); PROVIDED, HOWEVER, THAT THE SENIOR LIQUIDITY PROVIDER FOR THE
DOWNGRADED FACILITY MAY, AT ITS OPTION, ARRANGE FOR A REPLACEMENT LIQUIDITY
FACILITY AT ANY TIME FOLLOWING A DOWNGRADE ADVANCE SO LONG AS WEST HAS NOT
ALREADY ARRANGED FOR A REPLACEMENT LIQUIDITY FACILITY.

 

104

--------------------------------------------------------------------------------


 

(A)                                          AT ANY TIME AFTER THE THEN STATED
EXPIRATION DATE OF THE SENIOR LIQUIDITY FACILITY WHICH HAS BEEN EXTENDED FOR A
PERIOD IN EXCESS OF A 364-DAY PERIOD, THE SENIOR LIQUIDITY PROVIDER MAY, AT ITS
OPTION, ARRANGE FOR A REPLACEMENT LIQUIDITY FACILITY TO REPLACE THE SENIOR
LIQUIDITY FACILITY.

 

(B)                                            NO REPLACEMENT LIQUIDITY FACILITY
ARRANGED BY THE SENIOR LIQUIDITY PROVIDER OR WEST IN ACCORDANCE WITH
CLAUSES (E)(I), (E)(II) AND (E)(III)(A) ABOVE SHALL BECOME EFFECTIVE AND NO SUCH
REPLACEMENT LIQUIDITY FACILITY SHALL BE DEEMED A SENIOR LIQUIDITY FACILITY UNDER
THIS INDENTURE, UNLESS AND UNTIL (X) EACH OF THE CONDITIONS REFERRED TO IN
SUBCLAUSE (C) BELOW SHALL HAVE BEEN SATISFIED, AND (Y) IN THE CASE OF A
REPLACEMENT LIQUIDITY FACILITY ARRANGED BY THE SENIOR LIQUIDITY PROVIDER, SUCH
REPLACEMENT LIQUIDITY FACILITY IS ACCEPTABLE TO WEST.

 

(C)                                            IN CONNECTION WITH THE ISSUANCE
OF A REPLACEMENT LIQUIDITY FACILITY, (X) WEST, PRIOR TO THE ISSUANCE OF SUCH
REPLACEMENT LIQUIDITY FACILITY, SHALL HAVE RECEIVED A RATING AGENCY CONFIRMATION
WITH RESPECT TO THE SERIES A NOTES (WITHOUT REGARD TO ANY DOWNGRADING OF ANY
RATING OF THE SENIOR LIQUIDITY PROVIDER BEING REPLACED PURSUANT TO
SECTION 3.20(C) HEREOF), (Y) WEST SHALL CAUSE THE ADMINISTRATIVE AGENT TO DIRECT
THE OPERATING BANK PURSUANT TO A WRITTEN NOTICE SETTING FORTH THE AMOUNT OF
LIQUIDITY OBLIGATIONS THEN OWING TO THE REPLACED SENIOR LIQUIDITY PROVIDER, TO
PAY TO THE REPLACED SENIOR LIQUIDITY PROVIDER ALL LIQUIDITY OBLIGATIONS THEN
OWING TO THE REPLACED SENIOR LIQUIDITY PROVIDER, AND, UPON RECEIPT OF SUCH
WRITTEN NOTICE, THE OPERATING BANK SHALL PAY, IN ACCORDANCE WITH SUCH WRITTEN
NOTICE, SUCH AMOUNT TO THE REPLACED SENIOR LIQUIDITY PROVIDER (WHICH PAYMENT
SHALL BE MADE FIRST FROM AVAILABLE FUNDS IN THE SENIOR CASH COLLATERAL ACCOUNT
AND THEREAFTER FROM ANY OTHER AVAILABLE SOURCE, INCLUDING, WITHOUT LIMITATION, A
DRAWING UNDER THE APPLICABLE REPLACEMENT LIQUIDITY FACILITY), AND (Z) THE ISSUER
OF THE REPLACEMENT LIQUIDITY FACILITY SHALL DELIVER THE REPLACEMENT LIQUIDITY
FACILITY TO THE ADMINISTRATIVE AGENT, TOGETHER WITH A LEGAL OPINION TO THE
EFFECT THAT SUCH REPLACEMENT LIQUIDITY FACILITY HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY, AND IS AN ENFORCEABLE OBLIGATION OF, THE REPLACEMENT
SENIOR LIQUIDITY PROVIDER.

 

(D)                                           UPON SATISFACTION OF THE
CONDITIONS SET FORTH IN CLAUSES (B) AND (C) OF THIS SECTION 3.20(E)(II) WITH
RESPECT TO A REPLACEMENT LIQUIDITY FACILITY, (W) THE REPLACED SENIOR LIQUIDITY
FACILITY SHALL TERMINATE, (X) WEST SHALL CAUSE THE ADMINISTRATIVE AGENT, IF AND
TO THE EXTENT SO REQUESTED BY THE SENIOR LIQUIDITY PROVIDER BEING REPLACED, TO
EXECUTE AND DELIVER ANY CERTIFICATE OR OTHER INSTRUMENT REQUIRED IN ORDER TO
TERMINATE THE REPLACED SENIOR LIQUIDITY FACILITY, SHALL SURRENDER THE REPLACED
SENIOR LIQUIDITY FACILITY TO THE SENIOR LIQUIDITY PROVIDER BEING REPLACED AND TO
EXECUTE AND DELIVER THE REPLACEMENT LIQUIDITY FACILITY, (Y) EACH OF THE PARTIES
HERETO SHALL ENTER INTO ANY AMENDMENTS TO THIS INDENTURE AND ANY OTHER RELATED
DOCUMENTS NECESSARY TO GIVE EFFECT TO (1) THE REPLACEMENT OF THE SENIOR
LIQUIDITY PROVIDER WITH THE APPLICABLE REPLACEMENT SENIOR LIQUIDITY PROVIDER AND
(2) THE REPLACEMENT OF THE SENIOR LIQUIDITY FACILITY WITH THE APPLICABLE
REPLACEMENT LIQUIDITY FACILITY AND (Z) SUCH REPLACEMENT SENIOR LIQUIDITY
PROVIDER SHALL BE DEEMED TO BE THE SENIOR LIQUIDITY PROVIDER WITH THE RIGHTS AND
OBLIGATIONS

 

105

--------------------------------------------------------------------------------


 

OF THE SENIOR LIQUIDITY PROVIDER HEREUNDER AND UNDER THE OTHER RELATED
DOCUMENTS, AND SUCH REPLACEMENT LIQUIDITY FACILITY SHALL BE DEEMED TO BE THE
SENIOR LIQUIDITY FACILITY HEREUNDER AND UNDER THE OTHER RELATED DOCUMENTS.

 


(F)                                    SENIOR CASH COLLATERAL ACCOUNT;.  ALL
AMOUNTS DRAWN UNDER THE SENIOR LIQUIDITY FACILITY BY THE ADMINISTRATIVE AGENT
PURSUANT TO SECTION 3.20(C), 3.20(D) OR 3.20(I) HEREOF SHALL BE DEPOSITED BY THE
ADMINISTRATIVE AGENT INTO THE SENIOR CASH COLLATERAL ACCOUNT.  ALL AMOUNTS ON
DEPOSIT IN THE SENIOR CASH COLLATERAL ACCOUNT SHALL BE INVESTED AND REINVESTED
IN ACCORDANCE WITH SECTION 3.01(D) HEREOF.  UPON A REQUEST BY THE SENIOR
LIQUIDITY PROVIDER, WEST SHALL CAUSE THE ADMINISTRATIVE AGENT TO PROVIDE THE
SENIOR LIQUIDITY PROVIDER WITH THE AMOUNT OF INVESTMENT EARNINGS HELD IN THE
SENIOR CASH COLLATERAL ACCOUNT AS OF THE APPLICABLE DATE OF DETERMINATION.  ON
EACH PAYMENT DATE, WEST SHALL CAUSE THE ADMINISTRATIVE AGENT TO DIRECT THE
OPERATING BANK, IN WRITING, TO PAY TO THE SENIOR LIQUIDITY PROVIDER AN AMOUNT
EQUAL TO ALL INVESTMENT EARNINGS ON AMOUNTS ON DEPOSIT IN THE SENIOR CASH
COLLATERAL ACCOUNT DURING THE COLLECTION PERIOD ENDING ON THE RELATED
DETERMINATION DATE. IN ADDITION, FROM AND AFTER THE DATE FUNDS ARE DEPOSITED IN
THE SENIOR CASH COLLATERAL ACCOUNT, AMOUNTS ON DEPOSIT IN THE SENIOR CASH
COLLATERAL ACCOUNT SHALL BE WITHDRAWN BY THE OPERATING BANK AT THE WRITTEN
DIRECTION OF THE ADMINISTRATIVE AGENT UNDER THE FOLLOWING CIRCUMSTANCES:


 

(I)                                     IF THE ADMINISTRATIVE AGENT DETERMINES
IN ACCORDANCE WITH SECTION 3.13(D) HEREOF THAT THERE WILL BE A NET SENIOR
SHORTFALL ON A PAYMENT DATE, WEST SHALL CAUSE THE ADMINISTRATIVE AGENT TO SO
NOTIFY THE INDENTURE TRUSTEE IN WRITING AND TO, NOT LATER THAN 1:00 P.M. (NEW
YORK CITY TIME) ON THE SECOND BUSINESS DAY PRIOR TO SUCH PAYMENT DATE, DIRECT
THE OPERATING BANK TO MAKE A WITHDRAWAL (EACH SUCH WITHDRAWAL, A “SHORTFALL
DRAWING”) FROM THE SENIOR CASH COLLATERAL ACCOUNT, IN AN AMOUNT EQUAL TO THE
LESSER OF (A) THE NET SENIOR SHORTFALL AND (B) THE BALANCE IN THE SENIOR CASH
COLLATERAL ACCOUNT, PROVIDED, THAT THE AGGREGATE AMOUNT OF ALL OUTSTANDING
SHORTFALL DRAWINGS AT ANY TIME SHALL NOT EXCEED THE SENIOR LIQUIDITY FACILITY
REQUIRED AMOUNT AT SUCH TIME, AND SUCH SHORTFALL DRAWING SHALL BE APPLIED, BY
THE INDENTURE TRUSTEE UPON RECEIPT OF WRITTEN DIRECTION FROM THE ADMINISTRATIVE
AGENT, IN THE SAME MANNER AS SHORTFALL ADVANCES ARE APPLIED PURSUANT TO
SECTION 3.20(B);

 

(II)                                  ON ANY PAYMENT DATE, IF THE AMOUNT IN THE
SENIOR CASH COLLATERAL ACCOUNT EXCEEDS THE SENIOR LIQUIDITY FACILITY MAXIMUM
COMMITMENT, THEN WEST SHALL CAUSE THE ADMINISTRATIVE AGENT TO DIRECT THE
OPERATING BANK, IN WRITING, TO WITHDRAW, UPON RECEIPT OF SUCH WRITTEN NOTICE
FROM THE ADMINISTRATIVE AGENT, FROM THE SENIOR CASH COLLATERAL ACCOUNT SUCH
EXCESS AND PAY SUCH AMOUNT TO THE SENIOR LIQUIDITY PROVIDER;

 

(III)                               IF A REPLACEMENT LIQUIDITY FACILITY IS
ESTABLISHED FOLLOWING THE DATE ON WHICH FUNDS HAVE BEEN DEPOSITED INTO THE
SENIOR CASH COLLATERAL ACCOUNT, WEST SHALL CAUSE THE ADMINISTRATIVE AGENT TO
DIRECT THE OPERATING BANK, IN WRITING, TO WITHDRAW, UPON RECEIPT OF SUCH WRITTEN
NOTICE FROM THE ADMINISTRATIVE AGENT, ALL AMOUNTS ON DEPOSIT IN THE SENIOR CASH
COLLATERAL ACCOUNT AND SHALL PAY SUCH AMOUNTS TO THE REPLACED SENIOR LIQUIDITY
PROVIDER UNTIL ALL LIQUIDITY OBLIGATIONS OWED TO SUCH REPLACED SENIOR LIQUIDITY
PROVIDER SHALL HAVE BEEN PAID IN FULL, AND SHALL DEPOSIT ANY REMAINING AMOUNT IN
THE COLLECTIONS ACCOUNT;

 

106

--------------------------------------------------------------------------------


 

(IV)                              UPON THE PAYMENT IN FULL OF THE OUTSTANDING
PRINCIPAL BALANCE OF, AND ACCRUED AND UNPAID INTEREST ON, THE SERIES A NOTES,
WEST SHALL CAUSE THE ADMINISTRATIVE AGENT TO DIRECT THE OPERATING BANK, IN
WRITING, TO WITHDRAW, UPON RECEIPT OF SUCH WRITTEN NOTICE FROM THE
ADMINISTRATIVE AGENT, ALL AMOUNTS FROM THE SENIOR CASH COLLATERAL ACCOUNT AND
PAY SUCH AMOUNTS TO THE SENIOR LIQUIDITY PROVIDER UNTIL ALL LIQUIDITY
OBLIGATIONS OWED TO THE SENIOR LIQUIDITY PROVIDER HAVE BEEN PAID IN FULL, AND
SHALL DEPOSIT ANY REMAINING AMOUNT IN THE COLLECTIONS ACCOUNT; AND

 

(V)                                 FIFTEEN (15) DAYS AFTER THE FINAL MATURITY
DATE WITH RESPECT TO THE SERIES A NOTES, WEST SHALL CAUSE THE ADMINISTRATIVE
AGENT TO DIRECT THE OPERATING BANK, IN WRITING, TO WITHDRAW, UPON RECEIPT OF
SUCH WRITTEN NOTICE FROM THE ADMINISTRATIVE AGENT, ALL AMOUNTS ON DEPOSIT IN THE
SENIOR CASH COLLATERAL ACCOUNT AND PAY SUCH AMOUNTS TO THE SENIOR LIQUIDITY
PROVIDER UNTIL ALL LIQUIDITY OBLIGATIONS OWED TO SUCH PERSON SHALL HAVE BEEN
PAID IN FULL, AND SHALL DEPOSIT ANY REMAINING AMOUNT IN THE COLLECTIONS ACCOUNT.

 


(G)                                 REINSTATEMENT.  WITH RESPECT TO ANY
SHORTFALL ADVANCE UNDER THE SENIOR LIQUIDITY FACILITY, UPON THE REIMBURSEMENT TO
THE SENIOR LIQUIDITY PROVIDER IN FULL OR IN PART OF THE AMOUNT OF SUCH SHORTFALL
ADVANCE, TOGETHER WITH ANY ACCRUED INTEREST THEREON, THE SENIOR LIQUIDITY
FACILITY AVAILABLE AMOUNT SHALL BE REINSTATED BY AN AMOUNT EQUAL TO THE AMOUNT
OF SUCH SHORTFALL ADVANCE SO REIMBURSED TO THE SENIOR LIQUIDITY PROVIDER BUT NOT
TO EXCEED THE SENIOR LIQUIDITY FACILITY MAXIMUM COMMITMENT; PROVIDED, HOWEVER,
THAT THE SENIOR LIQUIDITY FACILITY SHALL NOT BE SO REINSTATED IN PART OR IN FULL
AT ANY TIME IF (I) A PROVIDER ADVANCE SHALL HAVE OCCURRED UNDER THE SENIOR
LIQUIDITY FACILITY OR (II) A LIQUIDITY EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING.


 


(H)                                 REIMBURSEMENT.  THE AMOUNT OF EACH SHORTFALL
ADVANCE UNDER THE SENIOR LIQUIDITY FACILITY AND ANY AMOUNTS WITHDRAWN FROM THE
SENIOR CASH COLLATERAL ACCOUNT FOLLOWING A PROVIDER ADVANCE SHALL BE DUE AND
PAYABLE, TOGETHER WITH INTEREST THEREON, ON THE DATES AND AT THE RATES, AS
APPLICABLE, PROVIDED IN THE SENIOR LIQUIDITY FACILITY BUT ONLY TO THE EXTENT
THAT AVAILABLE COLLECTIONS ARE SUFFICIENT TO PAY SUCH AMOUNTS IN THE ORDER OF
PRIORITY SET FORTH IN SECTION 3.14 HEREOF.


 


(I)                                     SENIOR LIQUIDITY PROVIDER CONSENT.  TO
THE EXTENT THAT THE SENIOR LIQUIDITY PROVIDER’S CONSENT OR APPROVAL (INCLUDING
WITH RESPECT TO ANY AMENDMENT) IS REQUIRED UNDER THIS INDENTURE OR ANY OTHER
RELATED DOCUMENT, SUCH CONSENT IS NOT REQUIRED IN THE EVENT THAT (X) NO SERIES A
NOTES ARE OUTSTANDING, (Y) NO LIQUIDITY OBLIGATIONS ARE DUE AND OWING TO THE
SENIOR LIQUIDITY PROVIDER, AND (Z) THE SENIOR LIQUIDITY FACILITY HAS BEEN
TERMINATED.

 

107

--------------------------------------------------------------------------------


 

ARTICLE IV

DEFAULT AND REMEDIES

 

Section 4.01                                Events of Default.

 

Each of the following events shall constitute an “Event of Default” hereunder,
and each such Event of Default shall be deemed to exist and continue so long as,
but only so long as, it shall not have been remedied:

 


(A)                                  FAILURE TO PAY INTEREST ON ANY SERIES OF
NOTES (OTHER THAN CONVERSION STEP-UP INTEREST, ADDITIONAL INTEREST OR
SUPPLEMENTAL INTEREST), IN EACH CASE WHEN SUCH AMOUNT BECOMES DUE AND PAYABLE,
AND SUCH DEFAULT CONTINUES FOR A PERIOD OF THREE (3) OR MORE BUSINESS DAYS;


 


(B)                                 FAILURE TO PAY PRINCIPAL WHEN DUE ON ANY
SERIES OF NOTES EITHER ON OR PRIOR TO THE APPLICABLE FINAL MATURITY DATE;


 


(C)                                  FAILURE TO PAY ANY AMOUNT (OTHER THAN A
PAYMENT DEFAULT FOR WHICH PROVISION IS MADE IN CLAUSE (A) OR (B) OF THIS
SECTION 4.01) WHEN DUE AND PAYABLE IN CONNECTION WITH ANY SERIES OF NOTES, TO
THE EXTENT THAT THERE ARE, ON ANY PAYMENT DATE, AMOUNTS AVAILABLE IN THE
COLLECTIONS ACCOUNT, THE SENIOR RESTRICTED CASH ACCOUNT (IN RESPECT OF THE
SERIES 2005-A1 TERM NOTES), THE JUNIOR RESTRICTED CASH ACCOUNT (IN RESPECT OF
THE SERIES B NOTES) OR THE SENIOR CASH COLLATERAL ACCOUNT (IN RESPECT OF THE
SERIES A NOTES OTHER THAN THE SERIES 2005-A1 TERM NOTES) THEREFOR, AND SUCH
DEFAULT CONTINUES FOR A PERIOD OF THREE (3) OR MORE BUSINESS DAYS;


 


(D)                                 (I) FAILURE BY WEST OR ANY OTHER WEST GROUP
MEMBER TO COMPLY WITH THE INSURANCE COVENANT SET FORTH IN SECTION 5.04(H) HEREOF
WHICH FAILURE CONTINUES UNREMEDIED FOR A PERIOD OF THIRTY (30) DAYS OR MORE OR
(II) FAILURE BY WEST OR ANY OTHER WEST GROUP MEMBER TO COMPLY WITH ANY OF THE
OTHER COVENANTS, OBLIGATIONS, CONDITIONS OR PROVISIONS BINDING ON IT UNDER THIS
INDENTURE, THE SECURITY TRUST AGREEMENT, ANY OF THE NOTES OR ANY OTHER RELATED
DOCUMENT (OTHER THAN A FAILURE TO COMPLY DESCRIBED IN CLAUSE (I) OR A PAYMENT
DEFAULT FOR WHICH PROVISION IS MADE IN CLAUSE (A), (B) OR (C) OF THIS
SECTION 4.01), IF ANY SUCH FAILURE DESCRIBED IN THIS CLAUSE (II) MATERIALLY
ADVERSELY AFFECTS THE HOLDERS OF A SERIES OF NOTES AND CONTINUES FOR A PERIOD OF
THIRTY (30) DAYS OR MORE AFTER WRITTEN NOTICE THEREOF HAS BEEN GIVEN TO WEST
(OR, IF SUCH FAILURE IS CAPABLE OF REMEDY AND THE ADMINISTRATIVE AGENT HAS
PROMPTLY PROVIDED THE INDENTURE TRUSTEE WITH A CERTIFICATE STATING THAT WEST OR
ANY OTHER WEST GROUP MEMBER HAS COMMENCED, OR WILL PROMPTLY COMMENCE, AND
DILIGENTLY PURSUE ALL REASONABLE EFFORTS TO REMEDY SUCH FAILURE OR BREACH, SO
LONG AS SUCH PERSON IS DILIGENTLY PURSUING SUCH REMEDY BUT IN ANY EVENT NO
LONGER THAN SIXTY (60) DAYS);


 


(E)                                  ANY REPRESENTATION OR WARRANTY MADE BY WEST
OR ANY OTHER WEST GROUP MEMBER UNDER THIS INDENTURE, THE SECURITY TRUST
AGREEMENT OR ANY RELATED DOCUMENT OR CERTIFICATE SHALL PROVE TO BE UNTRUE OR
INCORRECT IN ANY MATERIAL RESPECT WHEN MADE, AND SUCH UNTRUTH OR INCORRECTNESS
SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THIRTY (30) DAYS OR MORE AFTER WRITTEN
NOTICE THEREOF HAS BEEN GIVEN TO WEST (OR, IF SUCH UNTRUTH OR INCORRECTNESS IS
CAPABLE OF REMEDY AND THE ADMINISTRATIVE AGENT HAS PROMPTLY PROVIDED THE
INDENTURE TRUSTEE WITH A

 

108

--------------------------------------------------------------------------------


 


CERTIFICATE STATING THAT WEST OR ANY OTHER WEST GROUP MEMBER HAS COMMENCED, OR
WILL PROMPTLY COMMENCE, AND DILIGENTLY PURSUE ALL REASONABLE EFFORTS TO REMEDY
SUCH UNTRUTH OR INCORRECTNESS, SO LONG AS SUCH PERSON IS DILIGENTLY PURSUING
SUCH REMEDY BUT IN ANY EVENT NO LONGER THAN SIXTY (60) DAYS);


 


(F)                                    A COURT HAVING JURISDICTION IN THE
PREMISES ENTERS A DECREE OR ORDER FOR (I) RELIEF IN RESPECT OF WEST OR ANY
ENGINE SUBSIDIARY UNDER ANY APPLICABLE LAW RELATING TO BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP, WINDING-UP, LIQUIDATION, REORGANIZATION, EXAMINATION, RELIEF OF
DEBTORS OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT; (II) APPOINTMENT OF A
RECEIVER, LIQUIDATOR, EXAMINER, ASSIGNEE, CUSTODIAN, TRUSTEE, SEQUESTRATOR OR
SIMILAR OFFICIAL OF WEST OR ANY ENGINE SUBSIDIARY; OR (III) THE WINDING UP OR
LIQUIDATION OF THE AFFAIRS OF WEST OR ANY ENGINE SUBSIDIARY AND, IN EACH CASE,
SUCH DECREE OR ORDER SHALL REMAIN UNSTAYED OR SUCH WRIT OR OTHER PROCESS SHALL
NOT HAVE BEEN STAYED OR DISMISSED WITHIN SIXTY (60) DAYS FROM ENTRY THEREOF;


 


(G)                                 WEST OR ANY ENGINE SUBSIDIARY (I) COMMENCES
A VOLUNTARY CASE UNDER ANY APPLICABLE LAW RELATING TO BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP, WINDING-UP, LIQUIDATION, REORGANIZATION, EXAMINATION, RELIEF OF
DEBTORS OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT, OR CONSENTS TO THE
ENTRY OF AN ORDER FOR RELIEF IN ANY INVOLUNTARY CASE UNDER ANY SUCH LAW;
(II) CONSENTS TO THE APPOINTMENT OF OR TAKING POSSESSION BY A RECEIVER,
LIQUIDATOR, EXAMINER, ASSIGNEE, CUSTODIAN, TRUSTEE, SEQUESTRATOR OR SIMILAR
OFFICIAL OF WEST OR ANY ENGINE SUBSIDIARY OR FOR ALL OR SUBSTANTIALLY ALL OF THE
PROPERTY AND ASSETS OF WEST OR ANY ENGINE SUBSIDIARY; OR (III) EFFECTS ANY
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, ADMITS IN WRITING ITS INABILITY
TO PAY ITS DEBTS GENERALLY AS THEY COME DUE, VOLUNTARILY SUSPENDS PAYMENT OF ITS
OBLIGATIONS OR BECOMES INSOLVENT;


 


(H)                                 A JUDGMENT OR ORDER FOR THE PAYMENT OF MONEY
IN EXCESS OF 5% OF THE MAXIMUM BORROWING BASE SHALL BE RENDERED AGAINST WEST OR
ANY OTHER WEST GROUP MEMBER AND EITHER (I) ENFORCEMENT PROCEEDINGS SHALL HAVE
BEEN COMMENCED BY ANY CREDITOR UPON SUCH JUDGMENT OR ORDER OR (II) THERE SHALL
BE ANY PERIOD OF TEN (10) CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF
SUCH JUDGMENT OR ORDER, BY REASON OF A PENDING APPEAL OR OTHERWISE, SHALL NOT BE
IN EFFECT; PROVIDED, HOWEVER, THAT ANY SUCH JUDGMENT OR ORDER SHALL NOT BE AN
EVENT OF DEFAULT UNDER THIS SECTION 4.01(H) IF AND FOR SO LONG AS (X) THE AMOUNT
OF SUCH JUDGMENT OR ORDER IS COVERED BY A VALID AND BINDING POLICY OF INSURANCE
BETWEEN THE DEFENDANT AND THE INSURER COVERING PAYMENT THEREOF AND (Y) SUCH
INSURER, WHICH SHALL BE RATED AT LEAST “A” BY A.M. BEST COMPANY OR ANY SIMILAR
SUCCESSOR ENTITY, HAS BEEN NOTIFIED OF, AND HAS NOT DISPUTED THE CLAIM MADE FOR
PAYMENT OF, THE AMOUNT OF SUCH JUDGMENT OR ORDER;


 


(I)                                     ON ANY PAYMENT DATE, THE THEN AGGREGATE
NOTE PRINCIPAL BALANCE (DETERMINED AFTER GIVING EFFECT TO ALL PRINCIPAL PAYMENTS
MADE ON SUCH DATE) EXCEEDS AN AMOUNT EQUAL TO THE PRODUCT OF (I) ONE HUNDRED
TWENTY PERCENT (120%) AND (II) THE MAXIMUM BORROWING BASE ON SUCH PAYMENT DATE;


 


(J)                                     WEST OR ANY OTHER WEST GROUP MEMBER
SHALL HAVE ASSERTED THAT THE INDENTURE, THE SECURITY TRUST AGREEMENT OR ANY OF
THE RELATED DOCUMENTS TO WHICH IT IS A PARTY IS NOT VALID AND BINDING ON THE
PARTIES THERETO OR ANY COURT, GOVERNMENTAL AUTHORITY OR AGENCY HAVING
JURISDICTION OVER ANY OF THE PARTIES TO SUCH AGREEMENTS SHALL FIND OR RULE THAT
ANY MATERIAL PROVISION OF ANY OF SUCH AGREEMENTS IS NOT VALID OR BINDING ON THE
PARTIES THERETO; OR

 

109

--------------------------------------------------------------------------------


 


(K)                                  A REQUISITE MAJORITY SHALL HAVE ELECTED TO
REMOVE THE SERVICER AS A RESULT OF A SERVICER TERMINATION EVENT, AND A
REPLACEMENT SERVICER SHALL NOT HAVE ASSUMED THE DUTIES OF THE SERVICER WITHIN
NINETY (90) DAYS AFTER THE DATE OF SUCH ELECTION BY SUCH REQUISITE MAJORITY.

 

Section 4.02                                Remedies Upon Event of Default.

 


(A)                                  UPON THE OCCURRENCE OF AN ACCELERATION
DEFAULT, THE OUTSTANDING PRINCIPAL BALANCE OF, AND ACCRUED INTEREST ON, ALL
SERIES OF NOTES, TOGETHER WITH ALL OTHER AMOUNTS THEN DUE AND OWING TO THE
NOTEHOLDERS, SHALL BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT FURTHER ACTION BY
ANY PERSON.  IF ANY OTHER EVENT OF DEFAULT WITH RESPECT TO THE SENIOR
SERIES OCCURS AND IS CONTINUING, THEN THE INDENTURE TRUSTEE, ACTING AT THE
DIRECTION OF THE CONTROL PARTIES REPRESENTING A MAJORITY OF THE OUTSTANDING
PRINCIPAL BALANCE OF ALL SENIOR SERIES MAY DECLARE THE PRINCIPAL OF AND ACCRUED
INTEREST ON ALL NOTES OF ALL SERIES THEN OUTSTANDING TO BE DUE AND PAYABLE
IMMEDIATELY, BY WRITTEN NOTICE TO WEST AND THE ADMINISTRATIVE AGENT (A “DEFAULT
NOTICE”), AND UPON ANY SUCH DECLARATION SUCH PRINCIPAL AND ACCRUED INTEREST
SHALL BECOME IMMEDIATELY DUE AND PAYABLE.  AT ANY TIME AFTER THE INDENTURE
TRUSTEE HAS DECLARED THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTES TO BE DUE
AND PAYABLE AND PRIOR TO THE EXERCISE OF ANY OTHER REMEDIES PURSUANT TO THE
INDENTURE, THE CONTROL PARTIES REPRESENTING A MAJORITY OF THE OUTSTANDING
PRINCIPAL BALANCE OF ALL SENIOR SERIES, BY WRITTEN NOTICE TO WEST, THE
ADMINISTRATIVE AGENT AND THE INDENTURE TRUSTEE MAY, EXCEPT IN THE CASE OF (I) A
DEFAULT IN THE DEPOSIT OR DISTRIBUTION OF ANY PAYMENT REQUIRED TO BE MADE ON THE
NOTES OF SUCH SERIES, (II) A PAYMENT DEFAULT ON SUCH SERIES OF NOTES OR (III) A
DEFAULT IN RESPECT TO ANY COVENANT OR PROVISION OF THE INDENTURE THAT CANNOT BY
THE TERMS THEREOF BE MODIFIED OR AMENDED WITHOUT THE CONSENT OF EACH NOTEHOLDER
AFFECTED THEREBY, RESCIND AND ANNUL SUCH DECLARATION AND THEREBY ANNUL ITS
CONSEQUENCES IF, (1) THERE HAS BEEN PAID TO OR DEPOSITED WITH THE SECURITY
TRUSTEE AN AMOUNT SUFFICIENT TO PAY ALL OVERDUE INSTALLMENTS OF INTEREST ON THE
NOTES, AND THE PRINCIPAL OF AND PREMIUM, IF ANY, ON THE NOTES THAT WOULD HAVE
BECOME DUE OTHERWISE THAN BY SUCH DECLARATION OF ACCELERATION, (2) THE
RESCISSION WOULD NOT CONFLICT WITH ANY JUDGMENT OR DECREE, AND (3) ALL OTHER
DEFAULTS AND EVENTS OF DEFAULT, OTHER THAN NONPAYMENT OF INTEREST AND PRINCIPAL
ON THE NOTES THAT HAVE BECOME DUE SOLELY BECAUSE OF SUCH ACCELERATION, HAVE BEEN
CURED OR WAIVED.


 


(B)                                 IF AN EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, THE INDENTURE TRUSTEE SHALL, IF INSTRUCTED, IN WRITING, BY THE
CONTROL PARTIES REPRESENTING A MAJORITY OF THE OUTSTANDING PRINCIPAL BALANCE OF
ALL SENIOR SERIES, DO ANY OF THE FOLLOWING, PROVIDED THAT THE INDENTURE TRUSTEE
SHALL DISPOSE OF THE ENGINES OR THE STOCK OF THE WEST SUBSIDIARIES ONLY IF IT
HAS RECEIVED A COLLATERAL LIQUIDATION NOTICE, AND SUBJECT TO SUCH CONTROL
PARTIES GIVING SUCH DIRECTIONS IN A COMMERCIALLY REASONABLE MANNER:


 

(I)                                     INSTITUTE ANY PROCEEDINGS, IN ITS OWN
NAME AND AS TRUSTEE OF AN EXPRESS TRUST, FOR THE COLLECTION OF ALL AMOUNTS THEN
DUE AND PAYABLE ON THE NOTES OF ALL SERIES OR UNDER THIS INDENTURE OR THE
RELATED SUPPLEMENT WITH RESPECT THERETO, WHETHER BY DECLARATION OR OTHERWISE,
ENFORCE ANY JUDGMENT OBTAINED, AND COLLECT FROM THE COLLATERAL AND ANY OTHER
ASSETS OF WEST ANY MONEYS ADJUDGED DUE;

 

(II)                                  SUBJECT TO THE QUIET ENJOYMENT RIGHTS OF
ANY LESSEE OF AN ENGINE, DIRECT THE SECURITY TRUSTEE TO SELL, HOLD OR LEASE THE
COLLATERAL OR ANY PORTION THEREOF OR RIGHTS OR INTEREST THEREIN, AT ONE OR MORE
PUBLIC OR PRIVATE TRANSACTIONS CONDUCTED IN ANY

 

110

--------------------------------------------------------------------------------


 

MANNER PERMITTED BY LAW; PROVIDED THAT, THE INDENTURE TRUSTEE SHALL INCUR NO
LIABILITY AS A RESULT OF THE SALE OF THE COLLATERAL OR ANY PART THEREOF AT ANY
SALE PURSUANT TO THIS SECTION 4.02 AND THE SECURITY TRUST AGREEMENT CONDUCTED IN
A COMMERCIALLY REASONABLE MANNER, AND EACH OF WEST AND THE OTHER WEST GROUP
MEMBERS HEREBY WAIVES ANY CLAIMS AGAINST THE INDENTURE TRUSTEE OR THE SECURITY
TRUSTEE ARISING BY REASON OF THE FACT THAT THE PRICE AT WHICH THE COLLATERAL MAY
HAVE BEEN SOLD AT SUCH SALE WAS LESS THAN THE PRICE THAT MIGHT HAVE BEEN
OBTAINED, EVEN IF THE INDENTURE TRUSTEE DIRECTS THE SECURITY TRUSTEE TO ACCEPT
THE FIRST OFFER RECEIVED AND DOES NOT REQUIRE THE SECURITY TRUSTEE TO OFFER THE
COLLATERAL TO MORE THAN ONE OFFEREE;

 

(III)                               DIRECT THE SECURITY TRUSTEE TO INSTITUTE ANY
PROCEEDINGS FROM TIME TO TIME FOR THE COMPLETE OR PARTIAL FORECLOSURE OF THE
ENCUMBRANCE CREATED BY THIS INDENTURE, THE SECURITY TRUST AGREEMENT AND THE
ENGINE MORTGAGES WITH RESPECT TO THE COLLATERAL;

 

(IV)                              INSTITUTE SUCH OTHER APPROPRIATE PROCEEDINGS
TO PROTECT AND ENFORCE ANY OTHER RIGHTS, WHETHER FOR THE SPECIFIC ENFORCEMENT OF
ANY COVENANT OR AGREEMENT IN THE INDENTURE OR IN AID OF THE EXERCISE OF ANY
POWER GRANTED HEREIN, OR TO ENFORCE ANY OTHER PROPER REMEDY;

 

(V)                                 DIRECT THE SECURITY TRUSTEE TO EXERCISE ANY
REMEDIES OF A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE OR ANY APPLICABLE
LAW AND TAKE ANY OTHER APPROPRIATE ACTION TO PROTECT AND ENFORCE THE RIGHTS AND
REMEDIES OF THE INDENTURE TRUSTEE OR THE NOTEHOLDERS UNDER THE INDENTURE AND THE
SECURITY TRUST AGREEMENT; AND

 

(VI)                              APPOINT A RECEIVER OR A MANAGER OVER WEST OR
ITS ASSETS.

 


(C)                                  IF THE NOTES OF ALL SERIES HAVE BEEN
DECLARED DUE AND PAYABLE FOLLOWING AN EVENT OF DEFAULT, ANY MONEY COLLECTED BY
THE INDENTURE TRUSTEE PURSUANT TO THIS INDENTURE OR OTHERWISE, AND ANY MONEYS
THAT MAY THEN BE HELD OR THEREAFTER RECEIVED BY THE INDENTURE TRUSTEE, SHALL BE
APPLIED TO THE EXTENT PERMITTED BY LAW IN THE FOLLOWING ORDER, AT THE DATE OR
DATES FIXED BY THE INDENTURE TRUSTEE;


 

(I)                                     FIRST, TO THE PAYMENT OF ALL COSTS AND
EXPENSES OF COLLECTION INCURRED BY THE INDENTURE TRUSTEE AND THE SECURITY
TRUSTEE (INCLUDING THE REASONABLE FEES AND EXPENSES OF ANY COUNSEL TO THE
INDENTURE TRUSTEE AND THE SECURITY TRUSTEE), AND ALL OTHER AMOUNTS DUE THE
INDENTURE TRUSTEE AND THE SECURITY TRUSTEE UNDER THIS INDENTURE; AND

 

(II)                                  SECOND, AS SET FORTH IN
SECTION 3.14(C) HEREOF.

 


(D)                                 NOTWITHSTANDING SECTIONS 4.01, 4.02 AND 4.11
HEREOF, AFTER THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT,
NO HOLDERS OF ANY SERIES B NOTES SHALL BE PERMITTED TO GIVE OR DIRECT THE GIVING
OF A DEFAULT NOTICE, OR TO EXERCISE ANY REMEDY IN RESPECT OF SUCH EVENT OF
DEFAULT UNTIL ALL INTEREST AND PRINCIPAL AND PREMIUM, IF ANY, ON THE SERIES A
NOTES SHALL HAVE BEEN PAID IN FULL.

 

111

--------------------------------------------------------------------------------


 


(E)                                  THE INDENTURE TRUSTEE SHALL PROVIDE EACH
RATING AGENCY WITH A COPY OF ANY DEFAULT NOTICE IT RECEIVES PURSUANT TO THIS
INDENTURE.  WITHIN THIRTY (30) DAYS AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT
IN RESPECT OF ANY SERIES OF NOTES, THE INDENTURE TRUSTEE SHALL GIVE NOTICE TO
THE NOTEHOLDERS OF SUCH SERIES OF NOTES, TRANSMITTED BY MAIL, OF ALL UNCURED OR
UNWAIVED DEFAULTS ACTUALLY KNOWN TO A RESPONSIBLE OFFICER OF THE INDENTURE
TRUSTEE ON SUCH DATE; PROVIDED THAT THE INDENTURE TRUSTEE MAY WITHHOLD SUCH
NOTICE WITH RESPECT TO A DEFAULT (OTHER THAN A PAYMENT DEFAULT WITH RESPECT TO
INTEREST, PRINCIPAL OR PREMIUM, IF ANY) IF IT DETERMINES IN GOOD FAITH THAT
WITHHOLDING SUCH NOTICE IS IN THE INTEREST OF THE AFFECTED NOTEHOLDERS.


 

Section 4.03                                Limitation on Suits.

 

Without limiting the provisions of Section 4.11, no Holder shall have any right
to institute any proceeding, judicial or otherwise, with respect to this
Indenture, the Security Trust Agreement or the Notes, or for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless:

 


(A)                                  SUCH HOLDER HOLDS SERIES A NOTES AND HAS
PREVIOUSLY GIVEN WRITTEN NOTICE TO THE INDENTURE TRUSTEE OF A CONTINUING EVENT
OF DEFAULT;


 


(B)                                 THE HOLDERS (NOT AFFILIATED WITH ANY WEST
GROUP MEMBER) OF AT LEAST 25% OF THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF
THE SERIES A NOTES MAKE A WRITTEN REQUEST TO THE INDENTURE TRUSTEE TO PURSUE A
REMEDY HEREUNDER;


 


(C)                                  SUCH HOLDER OR HOLDERS OFFER TO THE
INDENTURE TRUSTEE AN INDEMNITY REASONABLY SATISFACTORY TO THE INDENTURE TRUSTEE
AGAINST ANY COSTS, EXPENSES AND LIABILITIES TO BE INCURRED IN COMPLYING WITH
SUCH REQUEST;


 


(D)                                 THE INDENTURE TRUSTEE DOES NOT COMPLY WITH
SUCH REQUEST WITHIN SIXTY (60) DAYS AFTER RECEIPT OF THE REQUEST AND THE OFFER
OF INDEMNITY; AND


 


(E)                                  DURING SUCH SIXTY (60)-DAY PERIOD, CONTROL
PARTIES REPRESENTING A MAJORITY OF THE OUTSTANDING PRINCIPAL BALANCE OF ALL
SENIOR SERIES DO NOT GIVE THE INDENTURE TRUSTEE A DIRECTION INCONSISTENT WITH
SUCH REQUEST.


 

No one or more Noteholders may use this Indenture to affect, disturb or
prejudice the rights of another Noteholder or to obtain or seek to obtain any
preference or priority not otherwise created by this Indenture and the terms of
the Notes over any other Holder or to enforce any right under this Indenture,
except in the manner herein provided.

 

Section 4.04                                Waiver of Existing Defaults.

 


(A)                                  THE INDENTURE TRUSTEE ACTING AT THE
DIRECTION OF THE CONTROL PARTIES REPRESENTING A MAJORITY OF THE OUTSTANDING
PRINCIPAL BALANCE OF ALL SENIOR SERIES MAY WAIVE ANY EXISTING DEFAULT HEREUNDER
AND ITS CONSEQUENCES, EXCEPT A DEFAULT: (I) IN THE DEPOSIT OR DISTRIBUTION OF
ANY PAYMENT REQUIRED TO BE MADE ON ANY NOTES, (II) IN THE PAYMENT OF THE
INTEREST, PRINCIPAL, AND PREMIUM, IF ANY, ON ANY NOTE OR (III) IN RESPECT OF A
COVENANT OR PROVISION HEREOF WHICH UNDER ARTICLE X HEREOF CANNOT BE MODIFIED OR
AMENDED WITHOUT THE CONSENT OF THE HOLDER

 

112

--------------------------------------------------------------------------------


 


OF EACH NOTE AFFECTED THEREBY.  UPON ANY SUCH WAIVER, SUCH DEFAULT SHALL CEASE
TO EXIST, AND ANY EVENT OF DEFAULT ARISING THEREFROM SHALL BE DEEMED TO HAVE
BEEN CURED FOR EVERY PURPOSE OF THIS INDENTURE, BUT NO SUCH WAIVER SHALL EXTEND
TO ANY SUBSEQUENT OR OTHER DEFAULT OR IMPAIR ANY RIGHT CONSEQUENT THEREON. EACH
SUCH NOTICE OF WAIVER SHALL ALSO BE NOTIFIED TO EACH RATING AGENCY.


 


(B)                                 ANY WRITTEN WAIVER OF A DEFAULT OR AN EVENT
OF DEFAULT GIVEN BY HOLDERS OF THE NOTES TO THE INDENTURE TRUSTEE AND WEST IN
ACCORDANCE WITH THE TERMS OF THIS INDENTURE SHALL BE BINDING UPON THE INDENTURE
TRUSTEE AND THE OTHER PARTIES HERETO.  UNLESS SUCH WRITING EXPRESSLY PROVIDES TO
THE CONTRARY, ANY WAIVER SO GRANTED SHALL EXTEND ONLY TO THE SPECIFIC EVENT OR
OCCURRENCE WHICH GAVE RISE TO THE DEFAULT OR EVENT OF DEFAULT SO WAIVED AND NOT
TO ANY OTHER SIMILAR EVENT OR OCCURRENCE WHICH OCCURS SUBSEQUENT TO THE DATE OF
SUCH WAIVER.


 

Section 4.05                                Restoration of Rights and Remedies.

 

If the Indenture Trustee or any Holder of Series A Notes has instituted any
proceeding to enforce any right or remedy under this Indenture, and such
proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to the Indenture Trustee or such Holder, then in every such
case WEST, the Indenture Trustee and the Noteholders shall, subject to any
determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Indenture Trustee and the Noteholders shall continue as though no such
proceeding has been instituted.

 

Section 4.06                                Remedies Cumulative.

 

Each and every right, power and remedy herein given to the Indenture Trustee (or
the Control Parties or the Requisite Majority) specifically or otherwise in this
Indenture shall be cumulative and shall be in addition to every other right,
power and remedy herein specifically given or now or hereafter existing at law,
in equity or by statute, and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time and as often and in such order as may be deemed expedient by the Indenture
Trustee (or the Control Parties or the Requisite Majority), and the exercise or
the beginning of the exercise of any power or remedy shall not be construed to
be a waiver of the right to exercise at the same time or thereafter any other
right, power or remedy.  No delay or omission by the Indenture Trustee (or the
Control Parties or the Requisite Majority) in the exercise of any right, remedy
or power or in the pursuance of any remedy shall impair any such right, power or
remedy or be construed to be a waiver of any Default on the part of WEST or to
be an acquiescence.

 

Section 4.07                                Authority of Courts Not Required.

 

The parties hereto agree that, to the greatest extent permitted by law, the
Indenture Trustee shall not be obliged or required to seek or obtain the
authority of, or any judgment or order of, the courts of any jurisdiction in
order to exercise any of its rights, powers and remedies under this Indenture,
and the parties hereby waive any such requirement to the greatest extent
permitted by law.

 

113

--------------------------------------------------------------------------------


 

Section 4.08                                Rights of Noteholders to Receive
Payment.

 

Notwithstanding any other provision of this Indenture, the right of any
Noteholder to receive payment of interest on, principal of, or premium, if any,
on its Note on or after the respective due dates therefor expressed in such
Note, or to bring suit for the enforcement of any such payment on or after such
respective dates, shall not be impaired or affected without the consent of such
Noteholder.

 

Section 4.09                                Indenture Trustee May File Proofs of
Claim.

 

The Indenture Trustee may file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Indenture Trustee and of any Noteholder allowed in any judicial proceedings
relating to any obligor on the Notes, its creditors or its property.

 

Section 4.10                                Undertaking for Costs.

 

All parties to this Indenture agree, and each Noteholder by its acceptance
thereof shall be deemed to have agreed, that in any suit for the enforcement of
any right or remedy under this Indenture or in any suit against the Indenture
Trustee for any action taken or omitted by it as the Indenture Trustee, a court
in its discretion may require the filing by any party litigant in such suit of
an undertaking to pay the costs of such suit, and the court in its discretion
may assess reasonable costs, including reasonable attorneys’ fees, against any
party litigant in such suit, having due regard to the merits and good faith of
the claims or defense made by the party litigant.  This Section 4.10 does not
apply to a suit instituted by the Indenture Trustee, a suit instituted by any
Noteholder for the enforcement of the payment of interest, principal, or
premium, if any, on his Note on or after the respective due dates expressed in
such Note, or a suit by a Noteholder or Noteholders of more than 10% of the
Outstanding Principal Balance of any Series of the Notes.

 

Section 4.11                                Control by Noteholders.

 

Subject to Sections 4.01 and 4.03 hereof and to the rights of the Control Party
hereunder, the Noteholders holding Notes of any Series of not less than 25% of
the Outstanding Principal Balance of Notes of such Series shall have the right
to direct the time, method and place of conducting any proceeding for any remedy
available to the Indenture Trustee, or exercising any trust or power conferred
on the Indenture Trustee under this Indenture; provided that, for such Series:

 


(A)                                  SUCH DIRECTION SHALL NOT BE IN CONFLICT
WITH ANY RULE OF LAW OR WITH THIS INDENTURE AND WOULD NOT INVOLVE THE INDENTURE
TRUSTEE IN PERSONAL LIABILITY OR EXPENSE;


 


(B)                                 THE INDENTURE TRUSTEE SHALL NOT DETERMINE
THAT THE ACTION SO DIRECTED WOULD BE UNJUSTLY PREJUDICIAL TO THE NOTEHOLDERS OF
SUCH SERIES NOT TAKING PART IN SUCH DIRECTION; AND


 


(C)                                  THE INDENTURE TRUSTEE MAY TAKE ANY OTHER
ACTION DEEMED PROPER BY THE INDENTURE TRUSTEE WHICH IS NOT INCONSISTENT WITH
SUCH DIRECTION.

 

114

--------------------------------------------------------------------------------


 

Section 4.12                                Purchase Rights of the Series B
Noteholders.

 

Upon the occurrence of an Event of Default, whether or not the Control Parties
for the Senior Series have delivered a Collateral Liquidation Notice, one or
more of the Holders of the Series B Notes (each, a “Series A Note Purchaser”)
may elect to purchase all, but not less than all, of the Series A Notes, for a
purchase price equal to the Outstanding Principal Balance of the Series A Notes
and all accrued and unpaid interest and premium thereon, if any.  Such right
shall be exercised by giving the Indenture Trustee written notice of the intent
to purchase the Series A Notes (a “Purchase Option Notice”) and the date on
which such purchase is to be consummated (the “Series A Note Purchase Date”),
which shall be not less than ten (10) Business Days nor more than twenty (20)
Business Days after the date of the Purchase Option Notice.  If there is more
than one Series A Note Purchaser, the Series A Notes shall be allocated between
or among the Series A Note Purchasers in proportion to the Outstanding Principal
Balance of their Series B Notes or on such other basis as such Holders of
Series B Notes may agree, and the Series A Note Purchase Date shall be the date
specified in the related Purchase Option Notice delivered by such Series A Note
Purchasers.  The Indenture Trustee shall promptly deliver a copy of each
Purchase Option Notice to the Holders of the Series A Notes, WEST, the Servicer
and the Administrative Agent.  On the date specified in the Purchase Option
Notice, the Series A Noteholders shall transfer the Series A Notes to the
Series A Note Purchasers upon the tender to them of the purchase price described
in this Section 4.12. If any Series A Note Purchaser fails to consummate the
purchase of the Series A Notes, such Holder shall be deemed to have irrevocably
waived its rights to purchase the Series A Notes, and, if there are multiple
Series A Note Purchasers, the remaining Series A Note Purchasers must tender the
purchase price allocable to the portion of the Series A Notes allocable to such
defaulting Series A Note Purchaser, in such manner as they shall agree, or all
such Series A Notes Purchasers shall be deemed to have cancelled the purchase of
the Series A Notes pursuant to such Purchase Option Notice.  The non-defaulting
Series A Note Purchasers may elect to defer the Series A Note Purchase Date by
not more than three (3) Business Days for purposes of arranging such tender.

 

ARTICLE V

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 5.01                                Representations and Warranties.

 

WEST represents and warrants to the Indenture Trustee as of the Initial Closing
Date and each other Closing Date thereafter as follows:

 


(A)                                  DUE ORGANIZATION.  WEST IS A STATUTORY
TRUST CREATED UNDER THE LAWS OF DELAWARE, AND EACH WEST GROUP MEMBER IS A
STATUTORY TRUST DULY CREATED, A CORPORATION DULY INCORPORATED OR A LIMITED
LIABILITY COMPANY DULY FORMED, IN ITS RESPECTIVE JURISDICTION OF CREATION,
INCORPORATION OR FORMATION, AS THE CASE MAY BE, IN EACH CASE WITH FULL POWER AND
AUTHORITY TO CONDUCT ITS BUSINESS; AND NONE OF WEST OR ANY OTHER WEST GROUP
MEMBER IS IN LIQUIDATION, BANKRUPTCY OR SUSPENSION OF PAYMENTS.

 


(B)                                 SPECIAL PURPOSE STATUS.  WEST HAS NOT
ENGAGED IN ANY ACTIVITIES SINCE ITS ORGANIZATION (OTHER THAN THOSE INCIDENTAL TO
ITS ORGANIZATION AND OTHER APPROPRIATE TRUST STEPS AND

 

115

--------------------------------------------------------------------------------


 


ARRANGEMENTS FOR THE PAYMENT OF FEES TO, AND DIRECTOR’S AND OFFICER’S INSURANCE
FOR, THE CONTROLLING TRUSTEES, THE EXECUTION OF THE RELATED DOCUMENTS TO WHICH
IT IS A PARTY AND THE ACTIVITIES REFERRED TO IN OR CONTEMPLATED BY SUCH
AGREEMENTS).


 


(C)                                  NON-CONTRAVENTION.  THE TRANSFER BY WILLIS
OF ITS OWNERSHIP INTEREST IN WEST FUNDING TO WEST PURSUANT TO THE ASSET TRANSFER
AGREEMENT, THE OTHER TRANSACTIONS CONTEMPLATED BY THE ASSET TRANSFER AGREEMENT,
THE CREATION OF THE INITIAL NOTES AND THE ISSUANCE, EXECUTION AND DELIVERY OF,
AND THE COMPLIANCE BY WEST AND EACH WEST GROUP MEMBER WITH THE TERMS OF EACH OF
THE RELATED DOCUMENTS AND THE INITIAL NOTES:


 

(I)                                     DO NOT AT THE CLOSING DATE CONFLICT
WITH, OR RESULT IN A BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR CONSTITUTE
A DEFAULT UNDER, THE CONSTITUTIONAL DOCUMENTS OF WEST OR THE CONSTITUTIONAL
DOCUMENTS OF ANY WEST GROUP MEMBER OR WITH ANY EXISTING LAW, RULE OR REGULATION
APPLYING TO OR AFFECTING WEST OR ANY WEST GROUP MEMBER OR ANY JUDGMENT, ORDER OR
DECREE OF ANY GOVERNMENT, GOVERNMENTAL BODY OR COURT HAVING JURISDICTION OVER
WEST OR ANY WEST GROUP MEMBER; AND

 

(II)                                  DO NOT AT THE CLOSING DATE INFRINGE THE
TERMS OF, OR CONSTITUTE A DEFAULT UNDER, ANY DEED, INDENTURE, AGREEMENT OR OTHER
INSTRUMENT OR OBLIGATION TO WHICH WEST OR ANY WEST GROUP MEMBER IS A PARTY OR BY
WHICH ANY OF THEM OR ANY PART OF THEIR UNDERTAKING, ASSETS, PROPERTY OR REVENUES
ARE BOUND.

 


(D)                                 DUE AUTHORIZATION.  THE TRANSFER BY WILLIS
OF ITS OWNERSHIP INTEREST IN WEST FUNDING TO WEST PURSUANT TO THE ASSET TRANSFER
AGREEMENT, THE OTHER TRANSACTIONS CONTEMPLATED BY THE ASSET TRANSFER AGREEMENT,
THE CREATION, EXECUTION AND ISSUANCE OF THE INITIAL NOTES, THE EXECUTION AND
ISSUE OR DELIVERY BY WEST AND EACH WEST GROUP MEMBER OF THE RELATED DOCUMENTS
EXECUTED BY IT AND THE PERFORMANCE BY EACH OF THEM OF THEIR OBLIGATIONS TO BE
ASSUMED HEREUNDER AND THEREUNDER AND THE ARRANGEMENTS CONTEMPLATED HEREBY AND
THEREBY TO BE PERFORMED BY EACH OF THEM HAVE BEEN DULY AUTHORIZED BY EACH OF
THEM.


 


(E)                                  VALIDITY AND ENFORCEABILITY.  THIS
INDENTURE CONSTITUTES, AND THE RELATED DOCUMENTS, WHEN EXECUTED AND DELIVERED
AND, IN THE CASE OF THE INITIAL NOTES, WHEN ISSUED AND AUTHENTICATED, WILL
CONSTITUTE VALID, LEGALLY BINDING AND (SUBJECT TO GENERAL EQUITABLE PRINCIPLES,
INSOLVENCY, LIQUIDATION, REORGANIZATION AND OTHER LAWS OF GENERAL APPLICATION
RELATING TO CREDITORS’ RIGHTS OR CLAIMS OR TO LAWS OF PRESCRIPTION OR THE
CONCEPTS OF MATERIALITY, REASONABLENESS, GOOD FAITH AND FAIR DEALING)
ENFORCEABLE OBLIGATIONS OF WEST AND EACH WEST GROUP MEMBER EXECUTING THE SAME.


 


(F)                                    NO EVENT OF DEFAULT OR EARLY AMORTIZATION
EVENT.  NO EVENT OF DEFAULT OR EARLY AMORTIZATION EVENT HAS OCCURRED AND IS
CONTINUING AND NO EVENT HAS OCCURRED THAT WITH THE PASSAGE OF TIME OR NOTICE OR
BOTH WOULD BECOME AN EVENT OF DEFAULT OR EARLY AMORTIZATION EVENT.


 


(G)                                 NO ENCUMBRANCES.  SUBJECT TO THE SECURITY
INTERESTS CREATED IN FAVOR OF THE SECURITY TRUSTEE AND EXCEPT FOR PERMITTED
ENCUMBRANCES, THERE EXISTS NO ENCUMBRANCE OVER THE ASSETS OR UNDERTAKING OF WEST
OR ANY WEST GROUP MEMBER WHICH RANKS PRIOR TO OR PARI PASSU WITH THE OBLIGATION
TO MAKE PAYMENTS ON THE INITIAL NOTES.

 

116

--------------------------------------------------------------------------------


 


(H)                                 NO CONSENTS.  ALL CONSENTS, APPROVALS,
AUTHORIZATIONS OR OTHER ORDERS OF ALL REGULATORY AUTHORITIES REQUIRED (EXCLUDING
ANY REQUIRED BY THE OTHER PARTIES TO THE RELATED DOCUMENTS) FOR OR IN CONNECTION
WITH THE EXECUTION AND PERFORMANCE OF THE RELATED DOCUMENTS BY WEST AND EACH
WEST GROUP MEMBER AND THE ISSUANCE AND PERFORMANCE OF THE INITIAL NOTES AND THE
OFFERING OF THE INITIAL NOTES BY WEST (OTHER THAN ANY SUCH CONSENTS, APPROVALS,
AUTHORIZATIONS OR OTHER ORDERS THAT MAY BE REQUIRED IN ACQUIRING ANY REMAINING
ENGINES, INCLUDING CONSENTS AND ASSIGNMENTS) HAVE BEEN OBTAINED AND ARE IN FULL
FORCE AND EFFECT AND NOT CONTINGENT UPON FULFILLMENT OF ANY CONDITION.


 


(I)                                     NO LITIGATION.  THERE IS NO CLAIM,
ACTION, SUIT, INVESTIGATION OR PROCEEDING PENDING AGAINST, OR TO THE KNOWLEDGE
OF WEST, THREATENED AGAINST OR AFFECTING, WEST OR ANY WEST GROUP MEMBER BEFORE
ANY COURT OR ARBITRATOR OR ANY GOVERNMENTAL BODY, AGENCY OR OFFICIAL WHICH IN
ANY MANNER CHALLENGES OR SEEKS TO PREVENT, ENJOIN, ALTER OR MATERIALLY DELAY THE
TRANSACTIONS CONTEMPLATED BY THIS INDENTURE (INCLUDING THE EXHIBITS AND
SCHEDULES ATTACHED HERETO) AND/OR THE RELATED DOCUMENTS.


 


(J)                                     EMPLOYEES, SUBSIDIARIES.  WEST AND EACH
WEST GROUP MEMBER HAS NO EMPLOYEES.  THE LISTS SET FORTH IN SCHEDULE 1, SCHEDULE
2-1, SCHEDULE 2-2 AND SCHEDULE 3 HERETO CONSTITUTE A TRUE AND COMPLETE LIST, AS
OF THE DATE HEREOF, OF ALL WEST SUBSIDIARIES, TOGETHER WITH THEIR JURISDICTIONS
OF ORGANIZATION.


 


(K)                                  OWNERSHIP.  WEST OR A WEST SUBSIDIARY IS
THE BENEFICIAL OWNER OF THE COLLATERAL FREE FROM ALL ENCUMBRANCES AND CLAIMS
WHATSOEVER OTHER THAN PERMITTED ENCUMBRANCES.


 


(L)                                     NO FILINGS.  UNDER THE LAWS OF DELAWARE
AND NEW YORK (INCLUDING U.S. FEDERAL LAW) IN FORCE AT THE DATE HEREOF, IT IS NOT
NECESSARY OR DESIRABLE THAT THIS INDENTURE OR ANY RELATED DOCUMENT TO WHICH A
WEST GROUP MEMBER IS A PARTY (OTHER THAN EVIDENCES OF THE SECURITY INTERESTS) BE
FILED, RECORDED OR ENROLLED (OTHER THAN THE FILING OF THE TRUST AGREEMENT IN
DELAWARE AND OF THE ENGINE MORTGAGES WITH THE FAA) WITH ANY COURT OR OTHER
AUTHORITY IN ANY SUCH JURISDICTIONS OR THAT ANY STAMP, REGISTRATION OR SIMILAR
TAX BE PAID ON OR IN RELATION TO THIS INDENTURE OR ANY OF THE OTHER RELATED
DOCUMENTS IN ALL MATERIAL RESPECTS (OTHER THAN FILINGS OF UCC FINANCING
STATEMENTS AND THE VARIOUS CONSENTS AND AGREEMENTS PURSUANT TO THE SECURITY
TRUST AGREEMENT).


 


(M)                               OTHER REPRESENTATIONS.


 

The representations and warranties made by WEST and each WEST Group Member in
any of the other Related Documents are true and accurate as of the date made.

 


(N)                                 OTHER REGULATIONS.  WEST IS NOT AN
“INVESTMENT COMPANY,” OR AN “AFFILIATED PERSON” OF, OR A “PROMOTER” OR
“PRINCIPAL UNDERWRITER” FOR, AN “INVESTMENT COMPANY,” AS SUCH TERMS ARE DEFINED
IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 

Section 5.02                                General Covenants.

 

WEST covenants with the Indenture Trustee as follows:

 

117

--------------------------------------------------------------------------------


 


(A)                                  NO RELEASE OF OBLIGATIONS.  WEST WILL NOT
TAKE, OR KNOWINGLY PERMIT ANY WEST GROUP MEMBER TO TAKE, ANY ACTION WHICH WOULD
AMEND, TERMINATE (OTHER THAN ANY TERMINATION IN CONNECTION WITH THE REPLACEMENT
OF SUCH AGREEMENT ON TERMS SUBSTANTIALLY NO LESS FAVORABLE TO WEST THAN THE
AGREEMENT BEING TERMINATED) OR DISCHARGE OR PREJUDICE THE VALIDITY OR
EFFECTIVENESS OF THIS INDENTURE (OTHER THAN AS PERMITTED HEREIN) OR ANY OTHER
RELATED DOCUMENT OR PERMIT ANY PARTY TO ANY SUCH DOCUMENT TO BE RELEASED FROM
SUCH OBLIGATIONS, EXCEPT THAT; IN EACH CASE, AS PERMITTED OR CONTEMPLATED BY THE
TERMS OF SUCH DOCUMENTS, AND PROVIDED THAT SUCH ACTIONS MAY BE TAKEN OR
PERMITTED SUCH RELEASE MAY BE PERMITTED IF WEST WILL HAVE FIRST OBTAINED A
TRUSTEE RESOLUTION DETERMINING THAT SUCH ACTION, PERMITTED ACTION OR RELEASE
DOES NOT MATERIALLY AFFECT THE INTERESTS OF THE NOTEHOLDERS AND PRIOR NOTICE HAS
BEEN PROVIDED TO THE RATING AGENCIES; AND PROVIDED FURTHER THAT, IN ANY CASE,
(I) WEST WILL NOT TAKE ANY ACTION WHICH WOULD RESULT IN ANY AMENDMENT OR
MODIFICATION TO ANY CONFLICTS STANDARD OR DUTY OF CARE IN SUCH AGREEMENTS AND
(II) THERE MUST BE AT ALL TIMES AN ADMINISTRATIVE AGENT AND A SERVICER WITH
RESPECT TO ALL ENGINES.


 


(B)                                 ENCUMBRANCES.  WEST WILL NOT, AND WILL NOT
PERMIT ANY WEST GROUP MEMBER TO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
ENCUMBRANCE OTHER THAN: (I) ANY PERMITTED ENCUMBRANCE,  AND (II) ANY OTHER
ENCUMBRANCE THE VALIDITY OR APPLICABILITY OF WHICH IS BEING CONTESTED IN GOOD
FAITH IN APPROPRIATE PROCEEDINGS BY ANY WEST GROUP MEMBER (AND THE PROCEEDINGS
RELATED TO SUCH ENCUMBRANCE OR THE CONTINUED EXISTENCE OF SUCH ENCUMBRANCE DOES
NOT GIVE RISE TO ANY REASONABLE LIKELIHOOD OF THE SALE, FORFEITURE OR LOSS OF
THE ASSET AFFECTED BY SUCH ENCUMBRANCE)  AND FOR WHICH SUCH WEST GROUP MEMBER
MAINTAINS ADEQUATE CASH RESERVES TO PAY SUCH ENCUMBRANCE.


 


(C)                                  INDEBTEDNESS.  WEST WILL NOT, AND WILL NOT
PERMIT ANY WEST GROUP MEMBER TO, INCUR, CREATE, ISSUE, ASSUME, GUARANTEE OR
OTHERWISE BECOME LIABLE FOR OR WITH RESPECT TO, OR BECOME RESPONSIBLE FOR THE
PAYMENT OF, CONTINGENTLY OR OTHERWISE, WHETHER PRESENT OR FUTURE, INDEBTEDNESS,
OTHER THAN:


 

(I)     INDEBTEDNESS IN RESPECT OF THE INITIAL NOTES;

 

(II)                                  INDEBTEDNESS IN RESPECT OF ANY ADDITIONAL
SERIES OF WAREHOUSE NOTES; PROVIDED THAT (A) A RATING AGENCY CONFIRMATION WITH
RESPECT TO ALL SERIES OF NOTES OUTSTANDING AT SUCH TIME IS OBTAINED PRIOR TO THE
ISSUANCE OF SUCH ADDITIONAL SERIES OF WAREHOUSE NOTES, (B) THE NET PROCEEDS OF
SUCH WAREHOUSE NOTES SHALL BE APPLIED ONLY AS COLLECTIONS LOANS OR WAREHOUSE
LOANS, SUBJECT TO THE LIMITATIONS OF THE APPLICABLE SUPPLEMENT AND THIS
INDENTURE, (C) SUCH ADDITIONAL SERIES OF WAREHOUSE NOTES WILL BE
CROSS-COLLATERALIZED WITH ALL SECURED OBLIGATIONS BY THE COLLATERAL UNDER THE
SECURITY TRUST AGREEMENT, THE ENGINE MORTGAGES AND THE LEASE SECURITY
ASSIGNMENTS, (D) NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT
THE TIME SUCH ADDITIONAL SERIES OF WAREHOUSE NOTES IS ISSUED, AND (E) THE
CONDITIONS SET FORTH IN THE LAST PARAGRAPH OF THIS SECTION 5.02(C) ARE
SATISFIED;

 

(III)                               INDEBTEDNESS IN RESPECT OF ANY ADDITIONAL
SERIES OF TERM NOTES THE PROCEEDS OF WHICH ARE TO BE USED IN A REFINANCING OR
ANY OTHER INDEBTEDNESS TO BE USED FOR THE REPURCHASE OF NOTES AS DESCRIBED IN
THE FIRST PROVISO TO SECTION 5.02(D)(III) HEREOF; PROVIDED THAT (A) SUCH
ADDITIONAL SERIES OF TERM NOTES OR OTHER INDEBTEDNESS RECEIVE

 

118

--------------------------------------------------------------------------------


 

RATINGS FROM THE RATING AGENCIES AT THE CLOSE OF SUCH REFINANCING OR REPURCHASE
EQUAL TO OR HIGHER THAN THOSE OF THE SERIES THAT IS THE SUBJECT OF SUCH
REFINANCING OR REPURCHASE (DETERMINED AT THE DATE SUCH ADDITIONAL SERIES OF TERM
NOTES ARE ISSUED OR SUCH INDEBTEDNESS IS INCURRED), (B) TAKING INTO ACCOUNT SUCH
REFINANCING OR REPURCHASE, A RATING AGENCY CONFIRMATION IS OBTAINED PRIOR TO
SUCH REFINANCING OR REPURCHASE WITH RESPECT TO EACH SERIES OF NOTES OUTSTANDING
AT SUCH TIME, (C) THE NET PROCEEDS OF ANY SUCH ADDITIONAL SERIES OF TERM NOTES
OR OTHER INDEBTEDNESS SHALL BE APPLIED ONLY TO REPAY THE REDEMPTION PRICE OF THE
SERIES OF NOTES THAT IS THE SUBJECT OF SUCH REFINANCING OR REPURCHASE PLUS THE
REFINANCING EXPENSES RELATING THERETO, AND (D) THE CONDITIONS SET FORTH IN THE
LAST PARAGRAPH OF THIS SECTION 5.02(C) ARE SATISFIED;

 

(IV)                              INDEBTEDNESS IN RESPECT OF ANY ADDITIONAL
SERIES OF TERM NOTES THE NET PROCEEDS OF WHICH ARE APPLIED TO FINANCE PERMITTED
ADDITIONAL ENGINE ACQUISITIONS AND/OR DISCRETIONARY ENGINE MODIFICATIONS AND TO
FUND EXPENSES RELATED THERETO; PROVIDED THAT (A) A RATING AGENCY CONFIRMATION
WITH RESPECT TO ALL SERIES OF NOTES OUTSTANDING AT SUCH TIME IS OBTAINED PRIOR
TO THE ISSUANCE OF SUCH ADDITIONAL SERIES OF TERM NOTES, (B) THE NET PROCEEDS OF
SUCH ADDITIONAL SERIES OF TERM NOTES SHALL BE APPLIED ONLY FOR THE PURPOSES
SPECIFIED ABOVE IN THIS CLAUSE (IV), (C) SUCH ADDITIONAL SERIES OF TERM NOTES
WILL BE CROSS-COLLATERALIZED WITH ALL SECURED OBLIGATIONS BY THE COLLATERAL
UNDER THE SECURITY TRUST AGREEMENT, THE ENGINE MORTGAGES AND THE LEASE SECURITY
ASSIGNMENTS, AND (D) NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
AND (E) THE CONDITIONS SET FORTH IN THE LAST PARAGRAPH OF THIS
SECTION 5.02(C) ARE SATISFIED;

 

(V)                              INDEBTEDNESS IN RESPECT OF GUARANTEES BY ANY
WEST GROUP MEMBER OF ANY OTHER WEST GROUP MEMBER, PROVIDED THAT NO SUCH
INDEBTEDNESS SHALL BE INCURRED IF IT WOULD MATERIALLY ADVERSELY AFFECT THE
HOLDERS;

 

(VI)                              UNSECURED INDEBTEDNESS TO EACH SELLER OF
ENGINES UNDER ANY ACQUISITION AGREEMENT AND ANY RELATED LEASE ASSIGNMENT AND
ASSUMPTION AGREEMENT AND THE DOCUMENTS RELATED THERETO;

 

(VII)                           INDEBTEDNESS UNDER CURRENCY AND INTEREST RATE
EXCHANGE TRANSACTIONS DESCRIBED IN SECTION 5.02(F)(IV), UPON SUCH TERMS AND
CONDITIONS AS THE CONTROLLING TRUSTEES SEE FIT AND WITHIN LIMITS AND WITH
PROVIDERS MEETING THE REQUIREMENTS OF THIS INDENTURE;

 

(VIII)                        INDEBTEDNESS UNDER INTERCOMPANY LOANS OR ANY
AGREEMENT BETWEEN WEST OR ANY OF THE WEST GROUP MEMBERS (EACH, AN “INTERCOMPANY
LOAN”); PROVIDED THAT (A) THE INDENTURE TRUSTEE SHALL HAVE RECEIVED A
SUBORDINATION AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE INDENTURE
TRUSTEE, INCLUDING PURSUANT TO THE SECURITY TRUST AGREEMENT, AND (B) PRIOR
WRITTEN NOTICE OF SUCH INTERCOMPANY LOAN SHALL HAVE BEEN PROVIDED TO THE SENIOR
LIQUIDITY PROVIDER;

 

(IX)                                INDEBTEDNESS OF WEST UNDER THE SENIOR
LIQUIDITY FACILITY AND ANY REPLACEMENT LIQUIDITY FACILITY ENTERED INTO IN
ACCORDANCE WITH SECTION 3.20(F).

 

119

--------------------------------------------------------------------------------


 

Each Additional Series of Notes issued pursuant to clause (ii), clause (iii) or
clause (iv) above shall also satisfy the following conditions:

 

(x)                                   Such Additional Series of Notes (1) shall
be amortized on a level basis over a period of not less than thirteen (13) years
for Scheduled Principal Payment Amounts on any Series A Notes, fifteen (15)
years for Scheduled Principal Payment Amounts on any Series B Notes and twenty
(20) years for Minimum Principal Payment Amounts, or (2) if not amortized on a
level basis, (i) shall have a weighted average life that is less than the
Remaining Weighted Average Life of any Series of Notes then Outstanding and
(ii) shall provide for Minimum Principal Payment Amounts and Scheduled Principal
Payment Amounts during the period of such Remaining Weighted Average Life that
are more than the Minimum Principal Payment Amounts and Scheduled Principal
Payment Amounts, respectively, that would be payable under the level
amortization described in clause (1), provided that (A) the foregoing
requirements shall not apply to any Series of Additional Notes that are
Warehouse Notes prior to the occurrence of a Conversion Event with respect to
such Additional Notes and (B) satisfaction of the foregoing requirements with
respect to any Series of Additional Notes that are Warehouse Notes shall be
determined as of the date of a Conversion Event with respect to such Warehouse
Notes; and

 

(y)                                 as of the Series Issuance Date for such
Additional Series, the percentage of Off-Production Engines in the Portfolio
(measured by Adjusted Borrowing Value) shall not exceed *** during the period
beginning on the Initial Closing Date and ending on the fourth (4th) anniversary
of the Initial Closing Date, *** during the period beginning on (but excluding)
the fourth (4th) anniversary of the Initial Closing Date and ending on the tenth
(10th) anniversary of the Initial Closing Date, and *** thereafter.

 


(D)                                 RESTRICTED PAYMENTS.  WEST WILL NOT, AND
WILL NOT PERMIT ANY OTHER WEST GROUP MEMBER TO, (I) DECLARE OR PAY ANY DIVIDEND
OR MAKE ANY DISTRIBUTION ON ITS STOCK HELD BY PERSONS OTHER THAN ANY WEST GROUP
MEMBER; PROVIDED THAT, SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING AND TO THE EXTENT THERE ARE AVAILABLE FUNDS THEREFOR IN THE
COLLECTIONS ACCOUNT ON THE APPLICABLE PAYMENT DATE, WEST MAY MAKE PAYMENTS ON
THE BENEFICIAL INTEREST CERTIFICATES TO THE EXTENT OF THE AGGREGATE AMOUNT OF
DISTRIBUTIONS MADE TO WEST PURSUANT TO SECTION 3.14 HEREOF OR ANY SUPPLEMENT
RELATING TO A SERIES OF NOTES; (II) PURCHASE, REDEEM, RETIRE OR OTHERWISE
ACQUIRE FOR VALUE ANY BENEFICIAL INTEREST IN WEST OR ANY SHARES OF STOCK IN ANY
WEST GROUP MEMBER HELD BY OR ON BEHALF OF PERSONS OTHER THAN ANY WEST GROUP
MEMBER OR ANY PERMITTED HOLDER; (III) MAKE ANY INTEREST, PRINCIPAL OR PREMIUM,
IF ANY, PAYMENT ON THE NOTES OR MAKE ANY VOLUNTARY OR OPTIONAL REPURCHASE,
DEFEASANCE OR OTHER ACQUISITION OR RETIREMENT FOR VALUE OF INDEBTEDNESS OF WEST
OR ANY OTHER WEST GROUP MEMBER THAT IS NOT OWED TO A PERSON OTHER THAN ANY WEST
GROUP MEMBER OTHER THAN IN ACCORDANCE WITH THE NOTES AND THIS INDENTURE OR THE
RELATED DOCUMENTS; PROVIDED THAT WEST MAY REPURCHASE, DEFEASE OR OTHERWISE
ACQUIRE OR RETIRE ANY OF THE NOTES FROM A SOURCE OTHER THAN FROM COLLECTIONS
(OTHER THAN THAT PORTION OF COLLECTIONS THAT WOULD OTHERWISE BE DISTRIBUTABLE TO
WEST IN ACCORDANCE WITH SECTION 3.14 HEREOF) SO LONG AS ANY ADDITIONAL SERIES OF
NOTES OF WEST ISSUED IN CONNECTION WITH SUCH TRANSACTIONS HAVE BEEN ISSUED IN
ACCORDANCE WITH THE TERMS OF THIS

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

120

--------------------------------------------------------------------------------


 


INDENTURE, AND PROVIDED, FURTHER, THAT WEST MAY PAY A CONSENT FEE WITH THE
APPROVAL OF A SPECIAL MAJORITY OF THE CONTROLLING TRUSTEES, PROVIDED THAT SUCH
CONSENT FEE IS NOT MATERIALLY ADVERSE TO THE NOTEHOLDERS; OR (IV) MAKE ANY
INVESTMENTS, OTHER THAN PERMITTED INVESTMENTS AND INVESTMENTS PERMITTED UNDER
SECTION 5.02(F) HEREOF.


 

The term “investment” for purposes of the above restriction means any loan or
advance to a Person, any purchase or other acquisition of any Stock or
Indebtedness of such Person, any capital contribution to such Person or any
other investment in such Person.

 


(E)                                  LIMITATION ON DIVIDENDS AND OTHER
PAYMENTS.  WEST WILL NOT, AND WILL NOT PERMIT ANY WEST GROUP MEMBER TO, CREATE
OR OTHERWISE SUFFER TO EXIST ANY CONSENSUAL LIMITATION OR RESTRICTION OF ANY
KIND ON THE ABILITY OF WEST OR ANY WEST GROUP MEMBER TO (I) DECLARE OR PAY
DIVIDENDS OR MAKE ANY OTHER DISTRIBUTIONS PERMITTED BY APPLICABLE LAW, OR
PURCHASE, REDEEM OR OTHERWISE ACQUIRE FOR VALUE, ANY BENEFICIAL INTEREST IN WEST
OR THE STOCK OF ANY SUCH WEST GROUP MEMBER, AS THE CASE MAY BE; (II) PAY ANY
INDEBTEDNESS OWED TO WEST OR SUCH WEST GROUP MEMBER; (III) MAKE LOANS OR
ADVANCES TO WEST OR SUCH WEST GROUP MEMBER; OR (IV) TRANSFER ANY OF ITS PROPERTY
OR ASSETS TO WEST OR ANY OTHER WEST GROUP MEMBER.


 


(F)                                    BUSINESS ACTIVITIES.  WEST WILL NOT, AND
WILL NOT PERMIT ANY WEST GROUP MEMBER TO, ENGAGE IN ANY BUSINESS OR ACTIVITY
OTHER THAN:


 

(I)                                     PURCHASING OR OTHERWISE ACQUIRING
(SUBJECT TO THE LIMITATIONS ON ACQUISITIONS OF ENGINES DESCRIBED BELOW), OWNING,
HOLDING, CONVERTING, MAINTAINING, MODIFYING, MANAGING, OPERATING, LEASING,
RE-LEASING AND (SUBJECT TO THE LIMITATIONS ON SALES OF ENGINES DESCRIBED BELOW)
SELLING OR OTHERWISE DISPOSING OF THE ENGINES (OR RELATED ENGINE INTERESTS) AND
ENTERING INTO ALL CONTRACTS AND ENGAGING IN ALL RELATED ACTIVITIES INCIDENTAL
THERETO, INCLUDING FROM TIME TO TIME ACCEPTING, EXCHANGING, HOLDING OR
PERMITTING ANY WEST SUBSIDIARY TO ACCEPT, EXCHANGE OR HOLD PROMISSORY NOTES,
CONTINGENT PAYMENT OBLIGATIONS OR EQUITY INTERESTS OF LESSEES OR THEIR
AFFILIATES ISSUED IN CONNECTION WITH THE BANKRUPTCY, REORGANIZATION OR OTHER
SIMILAR PROCESS, OR IN SETTLEMENT OF DELINQUENT OBLIGATIONS OR OBLIGATIONS
ANTICIPATED TO BE DELINQUENT OF SUCH LESSEES OR THEIR RESPECTIVE AFFILIATES IN
THE ORDINARY COURSE OF BUSINESS (AN “ALLOWED RESTRUCTURING”);

 

(II)                                  PROVIDING LOANS TO, AND GUARANTEEING OR
OTHERWISE SUPPORTING THE OBLIGATIONS AND LIABILITIES OF ANY WEST GROUP MEMBER;
PROVIDED, THAT WRITTEN NOTIFICATION SHALL HAVE BEEN GIVEN TO EACH RATING AGENCY
AND THE SENIOR LIQUIDITY PROVIDER OF SUCH LOAN, GUARANTEE OR OTHER SUPPORT;
PROVIDED, FURTHER, THAT NO SUCH NOTICE SHALL BE REQUIRED FOR ANY GUARANTEE
PROVIDED BY A WEST GROUP MEMBER WITH RESPECT TO ANY OBLIGATIONS OF ANOTHER WEST
GROUP MEMBER IN RESPECT OF THE LEASE, PURCHASE, MAINTENANCE, MODIFICATION,
REFURBISHMENT, REPAIR OR SALE OF ANY ENGINE OR OTHERWISE IN THE ORDINARY COURSE
OF THE AIRCRAFT ENGINE OPERATING LEASE BUSINESS;

 

(III)                               FINANCING OR REFINANCING THE BUSINESS
ACTIVITIES DESCRIBED IN CLAUSE (I) OF THIS SECTION 5.02(F) THROUGH THE OFFER,
SALE AND ISSUANCE OF ONE OR MORE SERIES OF NOTES (SUBJECT TO THE LIMITATIONS OF
THIS INDENTURE) AND ANY OTHER SECURITIES OF WEST, UPON SUCH TERMS AND CONDITIONS
AS THE CONTROLLING TRUSTEES SEE FIT, FOR CASH OR IN PAYMENT

 

121

--------------------------------------------------------------------------------


 

OR IN PARTIAL PAYMENT FOR ANY PROPERTY PURCHASED OR OTHERWISE ACQUIRED BY ANY
WEST GROUP MEMBER;

 

(IV)                              ENGAGING IN CURRENCY AND INTEREST RATE
EXCHANGE TRANSACTIONS FOR THE PURPOSES OF AVOIDING, REDUCING, MINIMIZING,
HEDGING AGAINST OR OTHERWISE MANAGING THE RISK OF ANY LOSS, COST, EXPENSE OR
LIABILITY ARISING, OR WHICH MAY ARISE, DIRECTLY OR INDIRECTLY, FROM ANY CHANGE
OR CHANGES IN ANY INTEREST RATE OR CURRENCY EXCHANGE RATE OR IN THE PRICE OR
VALUE OF THE PROPERTY OR ASSETS OF WEST OR ANY WEST GROUP MEMBER, UPON SUCH
TERMS AND CONDITIONS AS THE CONTROLLING TRUSTEES SEE FIT AND WITHIN LIMITS AND
WITH PROVIDERS SPECIFIED IN THIS INDENTURE, INCLUDING BUT NOT LIMITED TO
DEALINGS, WHETHER INVOLVING PURCHASES, SALES OR OTHERWISE, IN FOREIGN CURRENCY,
SPOT AND FORWARD INTEREST RATE EXCHANGE CONTRACTS, FORWARD INTEREST RATE
AGREEMENTS, CAPS, FLOORS AND COLLARS, FUTURES, OPTIONS, SWAPS AND ANY OTHER
CURRENCY, INTEREST RATE AND OTHER SIMILAR HEDGING ARRANGEMENTS AND SUCH OTHER
INSTRUMENTS AS ARE SIMILAR TO, OR DERIVATIVES OF, ANY OF THE FOREGOING, BUT IN
ANY EVENT NOT FOR SPECULATIVE PURPOSES;

 

(V)                                 (A) SUBJECT TO THE OTHER LIMITATIONS OF THIS
INDENTURE, ESTABLISHING, PROMOTING AND AIDING IN PROMOTING, CONSTITUTING,
FORMING OR ORGANIZING COMPANIES, TRUSTS, SYNDICATES, PARTNERSHIPS OR OTHER
ENTITIES OF ALL KINDS IN ANY PART OF THE WORLD FOR THE PURPOSES SET FORTH IN
CLAUSE (I) OF THIS SECTION 5.02(F), (B) ACQUIRING, HOLDING AND DISPOSING OF
SHARES, SECURITIES AND OTHER INTERESTS IN ANY SUCH TRUST, COMPANY, SYNDICATE,
PARTNERSHIP OR OTHER ENTITY AND (C) DISPOSING OF SHARES, SECURITIES AND OTHER
INTERESTS IN, OR CAUSING THE DISSOLUTION OF, ANY WEST GROUP MEMBER; PROVIDED
THAT ANY SUCH DISPOSITION WHICH RESULTS IN THE DISPOSITION OF AN ENGINE MEETS
THE REQUIREMENTS FOR A PERMITTED ENGINE DISPOSITION, PROVIDED, FURTHER, THAT
WRITTEN NOTICE SHALL HAVE BEEN GIVEN TO THE SENIOR LIQUIDITY PROVIDER THAT SUCH
COMPANY, TRUST, SYNDICATE, PARTNERSHIP OR OTHER ENTITY (OTHER THAN AN ENGINE
TRUST) HAS BEEN ESTABLISHED IN COMPLIANCE WITH THE INDENTURE;

 

(VI)                              PURCHASING, ACQUIRING, SURRENDERING AND
ASSIGNING POLICIES OF INSURANCE AND ASSURANCES WITH ANY INSURANCE COMPANY OR
COMPANIES WHICH WEST OR ANY WEST GROUP MEMBER DETERMINES TO BE NECESSARY OR
APPROPRIATE TO COMPLY WITH THIS INDENTURE AND TO PAY THE PREMIUMS THEREON; AND

 

(VII)                           TAKING ANY ACTION THAT IS INCIDENTAL TO, OR
NECESSARY TO EFFECT, ANY OF THE ACTIONS OR ACTIVITIES SET FORTH ABOVE.

 


(G)                                 LIMITATION ON CONSOLIDATION, MERGER AND
TRANSFER OF ASSETS.  WEST WILL NOT CONSOLIDATE WITH, MERGE WITH OR INTO, OR
SELL, CONVEY, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ITS PROPERTY AND ASSETS
(AS AN ENTIRETY OR SUBSTANTIALLY AN ENTIRETY IN ONE TRANSACTION OR IN A SERIES
OF RELATED TRANSACTIONS) TO, ANY OTHER PERSON, OR PERMIT ANY OTHER PERSON TO
MERGE WITH OR INTO WEST (ANY SUCH CONSOLIDATION, MERGE SALE OR DISPOSITION, A
“MERGER TRANSACTION”), UNLESS:


 

(I)                                     THE RESULTING ENTITY IS A SPECIAL
PURPOSE ENTITY, THE CHARTER OF WHICH IS SUBSTANTIALLY SIMILAR TO THE TRUST
AGREEMENT, AND, AFTER SUCH MERGER TRANSACTION, PAYMENTS FROM SUCH RESULTING
ENTITY TO THE NOTEHOLDERS DO NOT GIVE RISE TO ANY WITHHOLDING TAX PAYMENTS LESS
FAVORABLE TO THE NOTEHOLDERS THAN THE AMOUNT OF ANY WITHHOLDING TAX PAYMENTS
WHICH WOULD HAVE BEEN REQUIRED HAD SUCH MERGER TRANSACTION

 

122

--------------------------------------------------------------------------------


 

NOT OCCURRED AND SUCH ENTITY IS NOT SUBJECT TO TAXATION AS A CORPORATION OR AN
ASSOCIATION OR A PUBLICLY TRADED PARTNERSHIP TAXABLE AS A CORPORATION;

 

(II)                                  (A) SUCH MERGER TRANSACTION HAS BEEN
UNANIMOUSLY APPROVED BY THE CONTROLLING TRUSTEES AND (B) THE SURVIVING SUCCESSOR
OR TRANSFEREE ENTITY SHALL EXPRESSLY ASSUME ALL OF THE OBLIGATIONS OF WEST UNDER
THIS INDENTURE, THE NOTES AND EACH OTHER RELATED DOCUMENT TO WHICH WEST IS THEN
A PARTY (WITH, IN THE CASE OF A TRANSFER ONLY, WEST THEREUPON BEING RELEASED);

 

(III)                               BOTH BEFORE, AND IMMEDIATELY AFTER GIVING
EFFECT TO SUCH MERGER TRANSACTION, NO CONCENTRATION VIOLATION, SENIOR BORROWING
BASE DEFICIENCY, JUNIOR ASSET BASE DEFICIENCY, MAXIMUM BORROWING BASE
DEFICIENCY, EVENT OF DEFAULT OR EARLY AMORTIZATION EVENT SHALL HAVE OCCURRED AND
BE CONTINUING;

 

(IV)                              EACH OF (A) A RATING AGENCY CONFIRMATION,
(B) THE CONSENT OF THE CONTROL PARTY FOR EACH SERIES OF SERIES B NOTES, AND
(C) THE PRIOR WRITTEN CONSENT OF THE SENIOR LIQUIDITY PROVIDER HAS BEEN OBTAINED
WITH RESPECT TO SUCH MERGER TRANSACTION;

 

(V)                                 FOR U.S. FEDERAL INCOME TAX PURPOSES, SUCH
MERGER TRANSACTION DOES NOT RESULT IN THE RECOGNITION OF GAIN OR LOSS BY ANY
NOTEHOLDER; AND

 

(VI)                              WEST DELIVERS TO THE INDENTURE TRUSTEE AN
OFFICER’S CERTIFICATE AND AN OPINION OF COUNSEL, IN EACH CASE STATING THAT SUCH
MERGER TRANSACTION COMPLIES WITH THE ABOVE CRITERIA AND, IF APPLICABLE,
SECTION 5.03(A) HEREOF AND THAT ALL CONDITIONS PRECEDENT PROVIDED FOR HEREIN
RELATING TO SUCH TRANSACTION HAVE BEEN COMPLIED WITH.

 


(H)                                 LIMITATION ON TRANSACTIONS WITH AFFILIATES. 
WEST WILL NOT, AND WILL NOT PERMIT ANY WEST GROUP MEMBER TO, DIRECTLY OR
INDIRECTLY, ENTER INTO, RENEW OR EXTEND ANY TRANSACTION (INCLUDING, WITHOUT
LIMITATION, THE PURCHASE, SALE, LEASE OR EXCHANGE OF PROPERTY OR ASSETS, OR THE
RENDERING OF ANY SERVICE) WITH ANY AFFILIATE OF WEST OR ANY WEST GROUP MEMBER,
EXCEPT UPON FAIR AND REASONABLE TERMS NO LESS FAVORABLE TO WEST OR SUCH WEST
GROUP MEMBER THAN COULD BE OBTAINED, AT THE TIME OF SUCH TRANSACTION OR AT THE
TIME OF THE EXECUTION OF THE AGREEMENT PROVIDING THEREFOR, IN A COMPARABLE
ARM’S-LENGTH TRANSACTION WITH A PERSON THAT IS NOT SUCH AN AFFILIATE, PROVIDED,
THAT THE FOREGOING RESTRICTION DOES NOT LIMIT OR APPLY TO THE FOLLOWING:


 

(I)                                     ANY TRANSACTION IN CONNECTION WITH THE
ESTABLISHMENT OF WEST, ITS ACQUISITION OF WEST FUNDING AND THE INITIAL ENGINES
(OR RELATED ENGINE TRUSTS) OR PURSUANT TO THE TERMS OF THE RELATED DOCUMENTS;

 

(II)                                  ANY TRANSACTION WITHIN AND AMONG WEST OR
ANY WEST GROUP MEMBER; PROVIDED THAT NO SUCH TRANSACTION, OTHER THAN AMONG WEST
AND ANY WEST GROUP MEMBER, SHALL BE CONSUMMATED IF SUCH TRANSACTION WOULD
MATERIALLY ADVERSELY AFFECT THE NOTEHOLDERS;

 

(III)                               THE PAYMENT OF REASONABLE AND CUSTOMARY
REGULAR FEES TO, AND THE PROVISION OF REASONABLE AND CUSTOMARY LIABILITY
INSURANCE IN RESPECT OF, THE CONTROLLING TRUSTEES;

 

123

--------------------------------------------------------------------------------


 

(IV)                              ANY PAYMENTS ON OR WITH RESPECT TO THE NOTES
OR THE BENEFICIAL INTEREST CERTIFICATES IN ACCORDANCE WITH SECTION 3.14 OF THIS
INDENTURE AND THE TRUST AGREEMENT;

 

(V)                                 ANY ACQUISITION OF ADDITIONAL ENGINES OR ANY
PERMITTED ENGINE ACQUISITION COMPLYING WITH SECTION 5.03(B) HEREOF;

 

(VI)                              ANY TRANSACTION INVOLVING THE POOLING OF
ENGINES, PROVIDED THAT (A) SUCH TRANSACTION SHALL BE ON AN ARM’S LENGTH BASIS
AND SHALL HAVE BEEN APPROVED BY A UNANIMOUS VOTE OF THE CONTROLLING TRUSTEES AND
(B) THE LIEN OF THE SECURITY TRUSTEE IN THE ENGINE SUBJECT TO SUCH POOLING
ARRANGEMENT SHALL NOT BE ADVERSELY AFFECTED;

 

(VII)                           ANY PAYMENTS OF THE TYPES REFERRED TO IN CLAUSE
(I) OR (II) OF SECTION 5.02(D) HEREOF AND NOT PROHIBITED THEREUNDER; OR

 

(VIII)                        SALE OF ENGINES OR ANY WEST SUBSIDIARY AS PART OF
A SINGLE TRANSACTION PROVIDING FOR THE REDEMPTION OR DEFEASANCE OF THE NOTES IN
ACCORDANCE WITH THE TERMS OF THIS INDENTURE.

 


(I)                                     LIMITATION ON THE ISSUANCE, DELIVERY AND
SALE OF EQUITY INTERESTS.  EXCEPT AS EXPRESSLY PERMITTED BY THE TRUST AGREEMENT,
WEST WILL NOT (I) ISSUE, DELIVER OR SELL ANY STOCK OR (II) SELL, OR PERMIT ANY
WEST GROUP MEMBER, DIRECTLY OR INDIRECTLY, TO ISSUE, DELIVER OR SELL, ANY STOCK
(IN EACH CASE, HOWEVER DESIGNATED, WHETHER VOTING OR NON-VOTING, OTHER THAN THE
BENEFICIAL INTERESTS IN WEST EXISTING ON THE CLOSING DATE), EXCEPT FOR THE
FOLLOWING:


 

(I)                                     THE ISSUANCES, SALE, DELIVERY, TRANSFER
OR PLEDGE OF STOCK OF ANY WEST GROUP MEMBER TO OR FOR THE BENEFIT OF ANY WEST
GROUP MEMBER;

 

(II)                                  ISSUANCES OR SALES OF ANY ADDITIONAL
CERTIFICATES THE PROCEEDS OF WHICH ARE APPLIED TO FINANCE PERMITTED ENGINE
ACQUISITIONS OR TO FUND DISCRETIONARY ENGINE MODIFICATIONS, AS THE CASE MAY BE;

 

(III)                               ISSUANCES OR SALES OF SHARES OF STOCK OF ANY
FOREIGN WEST GROUP MEMBER TO NATIONALS IN THE JURISDICTION OF INCORPORATION OR
ORGANIZATION OF SUCH WEST SUBSIDIARY, AS THE CASE MAY BE, TO THE EXTENT REQUIRED
BY APPLICABLE LAW OR NECESSARY IN THE DETERMINATION OF THE CONTROLLING TRUSTEES
TO AVOID ADVERSE TAX CONSEQUENCES OR TO FACILITATE THE REGISTRATION OR LEASING
OF ENGINES (ANY SUCH HOLDER, A “PERMITTED HOLDER”);

 

(IV)                              THE PLEDGE OF THE STOCK IN WEST GROUP MEMBERS
PURSUANT TO THE SECURITY TRUST AGREEMENT;

 

(V)                                 THE SALE OF ANY STOCK OF ANY WEST GROUP
MEMBER IN ORDER TO EFFECT THE SALE OF ALL ENGINES OWNED BY SUCH WEST GROUP
MEMBER IN A PERMITTED ENGINE DISPOSITION;

 

(VI)                              THE ISSUANCE OF ADDITIONAL CERTIFICATES TO THE
HOLDERS OF THE BENEFICIAL INTEREST CERTIFICATES (OR THEIR NOMINEES) TO THE
EXTENT SUCH HOLDERS OF THE BENEFICIAL INTEREST CERTIFICATES PROVIDE FUNDS TO
WEST WITH WHICH TO EFFECT A REDEMPTION

 

124

--------------------------------------------------------------------------------


 

OR DISCHARGE OF THE NOTES UPON ANY ACCELERATION OF THE NOTES, PROVIDED THAT WEST
MAY ACCEPT ADDITIONAL EQUITY CONTRIBUTIONS FROM THE HOLDERS OF THE BENEFICIAL
INTEREST CERTIFICATES IN PROPORTION TO THEIR INTERESTS TO BE USED FOR THE
FOREGOING PURPOSES WITHOUT ISSUING ADDITIONAL CERTIFICATES; AND

 

(VII)                           NOTWITHSTANDING THE FOREGOING, NO ISSUANCE,
DELIVERY, SALE, TRANSFER OR OTHER DISPOSITION OF ANY EQUITY INTEREST IN WEST OR
ANY WEST GROUP MEMBER WILL BE EFFECTIVE, AND ANY SUCH ISSUANCE, DELIVERY, SALE
TRANSFER OR OTHER DISPOSITION WILL BE VOID AB INITIO, IF IT WOULD RESULT IN WEST
OR SUCH WEST GROUP MEMBER BEING CLASSIFIED AS AN ASSOCIATION (OR A PUBLICLY
TRADED PARTNERSHIP) TAXABLE AS A CORPORATION FOR U.S. FEDERAL INCOME TAX
PURPOSES.

 


(J)                                     BANKRUPTCY AND INSOLVENCY.  WEST WILL
PROMPTLY PROVIDE THE INDENTURE TRUSTEE, THE SENIOR LIQUIDITY PROVIDER AND THE
RATING AGENCIES WITH WRITTEN NOTICE OF THE INSTITUTION OF ANY PROCEEDING BY OR
AGAINST WEST OR ANY OTHER WEST GROUP MEMBER, AS THE CASE MAY BE, SEEKING TO
ADJUDICATE ANY OF THEM A BANKRUPT OR INSOLVENT, OR SEEKING LIQUIDATION, WINDING
UP, REORGANIZATION, ARRANGEMENT, ADJUSTMENT, PROTECTION, RELIEF OR COMPOSITION
OF THEIR DEBTS UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY OR
REORGANIZATION OR RELIEF OF DEBTORS, OR SEEKING THE ENTRY OF AN ORDER FOR RELIEF
OR THE APPOINTMENT OF A RECEIVER, TRUSTEE OR OTHER SIMILAR OFFICIAL FOR EITHER
OR FOR ANY SUBSTANTIAL PART OF THEIR PROPERTY.  WEST WILL NOT TAKE ANY ACTION TO
WAIVE, REPEAL, AMEND, VARY, SUPPLEMENT OR OTHERWISE MODIFY ITS CHARTER DOCUMENTS
OR ANY PROVISION OF THE TRUST AGREEMENT OR PERMIT ANY WEST GROUP MEMBER TO DO SO
TO ANY OF ITS CHARTER DOCUMENTS THAT WOULD ADVERSELY AFFECT THE RIGHTS,
PRIVILEGES OR PREFERENCES OF ANY NOTEHOLDER, AS EVIDENCED BY A UNANIMOUS WRITTEN
RESOLUTION OF THE CONTROLLING TRUSTEES AND THE INDEPENDENT CONTROLLING TRUSTEE
AND A RATING AGENCY CONFIRMATION.  WEST WILL NOT, WITHOUT AN AFFIRMATIVE
UNANIMOUS WRITTEN RESOLUTION OF THE CONTROLLING TRUSTEES AND THE INDEPENDENT
CONTROLLING TRUSTEE AND A RATING AGENCY CONFIRMATION, TAKE ANY ACTION TO WAIVE,
REPEAL, AMEND, VARY, SUPPLEMENT OR OTHERWISE MODIFY THE PROVISION OF THE TRUST
AGREEMENT WHICH REQUIRES A UNANIMOUS RESOLUTION OF THE CONTROLLING TRUSTEES AND
THE INDEPENDENT CONTROLLING TRUSTEE, OR LIMITS THE ACTIONS OF BENEFICIAL
INTEREST HOLDERS, WITH RESPECT TO VOLUNTARY INSOLVENCY PROCEEDINGS OR CONSENTS
TO INVOLUNTARY INSOLVENCY PROCEEDINGS.


 


(K)                                  PAYMENT OF PRINCIPAL, PREMIUM, IF ANY, AND
INTEREST.  WEST WILL DULY AND PUNCTUALLY PAY THE PRINCIPAL, PREMIUM, IF ANY, AND
INTEREST ON THE NOTES IN ACCORDANCE WITH THE TERMS OF THIS INDENTURE AND THE
APPLICABLE SUPPLEMENT AND NOTES.


 


(L)                                     LIMITATION ON EMPLOYEES.  WEST WILL NOT,
AND WILL NOT PERMIT ANY WEST GROUP MEMBER TO, EMPLOY OR MAINTAIN ANY EMPLOYEES
OTHER THAN AS REQUIRED BY ANY PROVISIONS OF LOCAL LAW.  TRUSTEES AND DIRECTORS
SHALL NOT BE DEEMED TO BE EMPLOYEES FOR PURPOSES OF THIS SECTION 5.02(L).


 


(M)                               HEDGING AGREEMENT.


 

(I)                                     WEST WILL MAINTAIN, DIRECTLY OR THROUGH
ONE OR MORE WEST GROUP MEMBERS, ONE OR MORE INTEREST RATE HEDGE AGREEMENTS AND
WILL USE COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN SUCH INTEREST RATE HEDGE
AGREEMENTS IN AN AGGREGATE NOTIONAL BALANCE THAT IS NOT LESS THAN THE MINIMUM
REQUIRED HEDGE AMOUNT

 

125

--------------------------------------------------------------------------------


 

NOR MORE THAN THE MAXIMUM REQUIRED HEDGE AMOUNT, AND THAT WILL OBLIGATE WEST OR
THE APPLICABLE ELIGIBLE HEDGE COUNTERPARTY TO MAKE A PERIODIC HEDGE PAYMENT ON
EACH PAYMENT DATE.  ANY HEDGE PAYMENTS FROM AN ELIGIBLE HEDGE COUNTERPARTY
(INCLUDING HEDGE TERMINATION PAYMENTS) SHALL BE DEPOSITED BY WEST DIRECTLY INTO
THE COLLECTIONS ACCOUNT, AND ANY HEDGE PAYMENT DUE FROM WEST (INCLUDING HEDGE
TERMINATION PAYMENTS) WILL BE MADE TO THE EXTENT OF THE AVAILABLE COLLECTIONS
AMOUNT AS PROVIDED IN SECTION 3.14.

 

(II)                                  WEST WILL MAINTAIN, DIRECTLY OR THROUGH
ONE OR MORE WEST GROUP MEMBERS, CURRENCY HEDGE AGREEMENTS IN THE EVENT THAT THE
AGGREGATE ADJUSTED BORROWING VALUE OF ENGINES SUBJECT TO LEASES UNDER WHICH
LEASE PAYMENTS ARE DENOMINATED IN A CURRENCY OTHER THAN DOLLARS EXCEEDS FIVE
PERCENT (5%) OF THE AGGREGATE ADJUSTED BORROWING VALUE.

 

(III)                               NOTHING CONTAINED IN THIS SECTION SHALL
OTHERWISE LIMIT THE ABILITY OF WEST TO ENTER INTO INTEREST RATE CAPS OR COLLARS
WITH RESPECT TO ENGINES THAT ARE THEN SUBJECT TO HEDGED LEASES.

 


(N)                                 DELIVERY OF RULE 144A INFORMATION.  TO
PERMIT COMPLIANCE WITH RULE 144A IN CONNECTION WITH OFFERS AND SALES OF NOTES,
WEST WILL PROMPTLY FURNISH UPON REQUEST OF A HOLDER OF A NOTE TO SUCH HOLDER AND
A PROSPECTIVE PURCHASER DESIGNATED BY SUCH HOLDER, THE INFORMATION REQUIRED TO
BE DELIVERED UNDER RULE 144A(D)(4) IF AT THE TIME OF SUCH REQUEST WEST IS NOT A
REPORTING COMPANY UNDER SECTION 13 OR SECTION 15(D) OF THE EXCHANGE ACT.


 


(O)                                 ADMINISTRATIVE AGENT.  IF AT ANY TIME, THERE
IS NOT A PERSON ACTING AS ADMINISTRATIVE AGENT, WEST SHALL PROMPTLY APPOINT A
QUALIFIED PERSON TO PERFORM ANY DUTIES UNDER THIS INDENTURE THAT THE
ADMINISTRATIVE AGENT IS OBLIGATED TO PERFORM UNTIL A REPLACEMENT ADMINISTRATIVE
AGENT ASSUMES THE DUTIES OF THE ADMINISTRATIVE AGENT.


 

Section 5.03                                Portfolio Covenants.

 

WEST covenants with the Indenture Trustee as follows:

 


(A)                                  ENGINE DISPOSITIONS.  WEST WILL NOT, AND
WILL NOT PERMIT ANY OTHER WEST GROUP MEMBER TO, SELL, TRANSFER OR OTHERWISE
DISPOSE OF ANY ENGINE OR ANY INTEREST THEREIN, INCLUDING ANY INTEREST IN AN
ENGINE SUBSIDIARY OR AN ENGINE TRUST, EXCEPT THAT WEST AND EACH OTHER WEST GROUP
MEMBER MAY SELL, TRANSFER OR OTHERWISE DISPOSE OF OR PART WITH POSSESSION OF
(I) ANY PARTS, OR (II) ONE OR MORE ENGINES, AN ENGINE INTEREST OR AN ENGINE
SUBSIDIARY, AS FOLLOWS (ANY SUCH SALE, TRANSFER OR DISPOSITION DESCRIBED IN
CLAUSE (I), (II) OR (III) OF THIS SECTION 5.03(A), A “PERMITTED ENGINE
DISPOSITION”):


 

(I)                                     AN ENGINE DISPOSITION PURSUANT TO A
PURCHASE OPTION OR OTHER AGREEMENTS OF A SIMILAR CHARACTER (I) EXISTING ON THE
CLOSING DATE IN THE CASE OF THE INITIAL ENGINES AND, WITH RESPECT TO ANY
ADDITIONAL ENGINE ON THE DATE ACQUIRED BY WEST OR ANY WEST SUBSIDIARY AND
(II) GRANTED TO ANY LESSEE UNDER OR IN CONNECTION WITH A LEASE OF AN ENGINE,
PROVIDED THAT THE PURCHASE PRICE UNDER SUCH PURCHASE OPTION WITH RESPECT TO SUCH
ENGINE IS NOT LESS THAN THE PROJECTED ADJUSTED BORROWING VALUE OF SUCH ENGINE AS
OF THE DATE SUCH PURCHASE OPTION IS EXERCISABLE;

 

126

--------------------------------------------------------------------------------


 

(II)                                  AN ENGINE DISPOSITION WITHIN OR AMONG WEST
AND THE WEST SUBSIDIARIES WITHOUT LIMITATION, AND AMONG WEST AND/OR ANY WEST
SUBSIDIARY AND ANY OTHER WEST GROUP MEMBER; PROVIDED THAT SUCH SALE, TRANSFER OR
DISPOSITION MAY BE MADE ONLY TO WEST OR ANY WEST SUBSIDIARY IF SUCH SALE,
TRANSFER OR OTHER DISPOSITION, IN THE DETERMINATION BY A SPECIAL MAJORITY OF THE
CONTROLLING TRUSTEES, WOULD NOT MATERIALLY ADVERSELY AFFECT THE HOLDERS; AND, 
PROVIDED, FURTHER, THAT WRITTEN NOTIFICATION SHALL HAVE BEEN GIVEN TO EACH
RATING AGENCY OF SUCH SALE, TRANSFER OR DISPOSITION;

 

(III)                               AN ENGINE DISPOSITION PURSUANT TO RECEIPT OF
INSURANCE PROCEEDS IN CONNECTION WITH THE TOTAL LOSS OF AN ENGINE; OR

 

(IV)                              AN ENGINE DISPOSITION IN THE ORDINARY COURSE
OF BUSINESS (OTHER THAN AN ENGINE DISPOSITION AS A RESULT OF A TOTAL LOSS) SO
LONG AS (A) SUCH SALE, TRANSFER OR DISPOSITION DOES NOT RESULT IN A
CONCENTRATION VIOLATION (TAKING INTO ACCOUNT THE CONCENTRATION VARIANCE LIMITS),
A SENIOR BORROWING BASE DEFICIENCY, A JUNIOR BORROWING BASE DEFICIENCY OR A
MAXIMUM BORROWING BASE DEFICIENCY, (B) THE NET SALE PROCEEDS TO BE RECEIVED BY
WEST AND ITS SUBSIDIARIES FROM SUCH ENGINE DISPOSITION ARE DEPOSITED, AT THE
ELECTION OF THE CONTROLLING TRUSTEES, INTO (X) A QUALIFIED ESCROW ACCOUNT
MAINTAINED BY A QUALIFIED INTERMEDIARY, OR (Y) THE ENGINE REPLACEMENT ACCOUNT,
OR (Z) THE COLLECTIONS ACCOUNT, (C) THE SUM OF THE ADJUSTED BORROWING VALUES OF
ALL ENGINES SOLD BY WEST AND WEST SUBSIDIARIES, INCLUDING SALES OF ENGINES IN
CONNECTION WITH A REPLACEMENT EXCHANGE BUT EXCLUDING ANY ENGINE DISPOSITION
(WHETHER OR NOT IN CONNECTION WITH A REPLACEMENT EXCHANGE) RESULTING FROM A
TOTAL LOSS OR ANY ENGINE DISPOSITION WITH RESPECT TO A JT8D-200 ENGINE, IN ANY
TWELVE (12) MONTH PERIOD DOES NOT EXCEED *** OF THE AVERAGE AGGREGATE ADJUSTED
BORROWING VALUE DURING THE TWELVE (12) MONTH PERIOD ENDING ON THE DATE OF SUCH
ENGINE DISPOSITION, AND (D) SUCH SALE, TRANSFER OR DISPOSITION HAS BEEN APPROVED
BY A SPECIAL MAJORITY OF THE CONTROLLING TRUSTEES.

 


(B)                                 ENGINE ACQUISITIONS.  WEST WILL NOT, AND
WILL CAUSE EACH WEST GROUP MEMBER NOT TO, PURCHASE OR OTHERWISE ACQUIRE AN
ENGINE (OR AN INTEREST THEREIN) OTHER THAN THE INITIAL ENGINES OR ANY INTEREST
THEREIN, EXCEPT THAT, SUBJECT TO THE APPROVAL OF A SPECIAL MAJORITY OF THE
CONTROLLING TRUSTEES, WEST AND ANY WEST GROUP MEMBER WILL BE PERMITTED TO: 
(I) PURCHASE OR OTHERWISE ACQUIRE, DIRECTLY OR INDIRECTLY, ADDITIONAL ENGINES IN
CONNECTION WITH ANY REPLACEMENT EXCHANGE, (II) ACQUIRE ONE OR MORE ADDITIONAL
ENGINES PURSUANT TO A CAPITAL CONTRIBUTION FROM THE BENEFICIAL OWNER PERMITTED
BY SECTION 5.02(I)(II), (III)  PURCHASE OR OTHERWISE ACQUIRE, DIRECTLY OR
INDIRECTLY, ADDITIONAL ENGINES WITH THE PROCEEDS OF THE ISSUANCE OF ADDITIONAL
NOTES, ADDITIONAL CERTIFICATES, OR ADVANCES MADE UNDER THE WAREHOUSE SERIES FROM
TIME TO TIME, (IV) PURCHASE OR OTHERWISE ACQUIRE ADDITIONAL ENGINES WITH ENGINE
RESERVE EXCESS AMOUNTS DEPOSITED IN THE ENGINE ACQUISITION ACCOUNT OR (V) ANY
COMBINATION OF THE TRANSACTIONS DESCRIBED IN CLAUSES (II), (III) AND (IV), SO
LONG AS THE FOLLOWING REQUIREMENTS ARE SATISFIED:


 

(I)                                     NO EVENT OF DEFAULT, EARLY AMORTIZATION
EVENT, SENIOR BORROWING BASE DEFICIENCY, JUNIOR BORROWING BASE DEFICIENCY OR
MAXIMUM BORROWING BASE DEFICIENCY SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD
RESULT THEREFROM;

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

127

--------------------------------------------------------------------------------


 

(II)                                  THE ACQUISITION DOES NOT RESULT IN A
CONCENTRATION VIOLATION (WITHOUT REGARD TO THE CONCENTRATION VARIANCE LIMITS)
AND SHALL NOT CAUSE THE PERCENTAGE OF ENGINES NOT ON LEASE (MEASURED BY ADJUSTED
BORROWING VALUE) TO EXCEED ***;

 

(III)                               THE PURCHASE PRICE FOR SUCH ENGINE DOES NOT
EXCEED AN AMOUNT EQUAL TO THE EXCESS OF (X) ITS THEN APPRAISED VALUE, MINUS
(Y) ANY MAINTENANCE RESERVE PAYMENTS TRANSFERRED TO WEST OR SUCH WEST GROUP
MEMBER IN CONNECTION WITH SUCH SALE;

 

(IV)                              THE ADDITIONAL ENGINE ACQUIRED MUST HAVE AN
APPRAISED VALUE, DETERMINED NOT MORE THAN SIX (6) MONTHS PRIOR TO ITS
ACQUISITION BY WEST OR ANY WEST GROUP MEMBER;

 

(V)                                 THE PURCHASE OR OTHER ACQUISITION OF SUCH
ADDITIONAL ENGINE HAS BEEN APPROVED BY A SPECIAL MAJORITY OF THE CONTROLLING
TRUSTEES;

 

(VI)                              SUCH PURCHASE OR ACQUISITION SHALL NOT CAUSE
THE PERCENTAGE OF OFF-PRODUCTION ENGINES IN THE PORTFOLIO (MEASURED BY ADJUSTED
BORROWING VALUE) TO EXCEED *** DURING THE PERIOD BEGINNING ON THE INITIAL
CLOSING DATE AND ENDING ON THE FOURTH (4TH) ANNIVERSARY OF THE INITIAL CLOSING
DATE AND *** THEREAFTER; AND

 

(VII)                           IF TWO OR MORE ENGINES ARE BEING ACQUIRED IN ONE
OR MORE RELATED TRANSACTIONS, THE FOREGOING REQUIREMENTS SHALL BE DETERMINED ON
AN AGGREGATE BASIS (ANY SUCH PURCHASE OR ACQUISITION SATISFYING ALL OF THE
FOREGOING CONDITIONS (I) THROUGH (VII), A “PERMITTED ENGINE ACQUISITION”).

 


(C)                                  MODIFICATION PAYMENTS AND CAPITAL
EXPENDITURES.  WEST WILL NOT, AND WILL NOT PERMIT ANY WEST SUBSIDIARY TO, MAKE
ANY CAPITAL EXPENDITURES FOR THE PURPOSE OF EFFECTING ANY OPTIONAL IMPROVEMENT
OR MODIFICATION OF ANY ENGINE, EXCEPT THAT ANY WEST OR ANY WEST SUBSIDIARY MAY
MAKE MANDATORY ENGINE MODIFICATIONS AND DISCRETIONARY ENGINE MODIFICATIONS, IN
EACH CASE UPON OBTAINING A TRUSTEE RESOLUTION AUTHORIZING SUCH MANDATORY ENGINE
MODIFICATIONS OR DISCRETIONARY ENGINE MODIFICATIONS AND SUBJECT TO THE FOLLOWING
LIMITATIONS ON THE MANNER IN WHICH SUCH MANDATORY ENGINE MODIFICATIONS AND
DISCRETIONARY ENGINE MODIFICATIONS MAY BE FUNDED:


 

(I)                                     MANDATORY ENGINE MODIFICATIONS MAY BE
FUNDED OUT OF (A) THAT PORTION OF THE BALANCE IN THE ENGINE RESERVE ACCOUNT THAT
DOES NOT CONSIST OF SEGREGATED FUNDS, AND (B) TO THE EXTENT THAT THE AMOUNTS SET
FORTH IN (A) ARE NOT SUFFICIENT TO PAY SUCH AMOUNTS IN FULL, OUT OF THE
AVAILABLE COLLECTIONS AMOUNT TO THE EXTENT PROVIDED IN SECTION 3.14; AND

 

(II)                                  DISCRETIONARY ENGINE MODIFICATIONS MAY BE
FUNDED FROM (A) ADVANCES UNDER ANY SERIES OF WAREHOUSE NOTES THEN OUTSTANDING
(SUBJECT TO THE TERMS OF THE RELATED SUPPLEMENT), (B) IN A REPLACEMENT EXCHANGE
FROM THE PROCEEDS OF A PERMITTED ENGINE DISPOSITION ONLY TO FUND QUALIFIED
ENGINE MODIFICATIONS, (C) PROCEEDS FROM THE ISSUANCE OF ADDITIONAL SERIES OF
NOTES ISSUED FOR THAT PURPOSE UNDER THE INDENTURE AND/OR THE PROCEEDS FROM THE
ISSUANCE OF ADDITIONAL CERTIFICATES ISSUED FOR THAT PURPOSE AND (D) ENGINE
RESERVE EXCESS AMOUNTS DEPOSITED IN THE ENGINE ACQUISITION

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

128

--------------------------------------------------------------------------------


 

ACCOUNT, PROVIDED THAT IN THE CASE OF ANY DISCRETIONARY ENGINE MODIFICATION, THE
CONTROLLING TRUSTEES SHALL HAVE DETERMINED THAT THERE IS EXPECTED TO BE A
PROPORTIONATE INCREASE IN THE VALUE OR MARKETABILITY OF AN ENGINE AS A RESULT OF
SUCH DISCRETIONARY ENGINE MODIFICATION.

 


(D)                                 LEASES.


 

(I)                                     WEST WILL NOT SURRENDER POSSESSION OF
ANY ENGINE TO ANY PERSON THAT IS NOT A WEST GROUP MEMBER OTHER THAN FOR PURPOSES
OF MAINTENANCE OR OVERHAUL OR PURSUANT TO A LEASE THAT INCLUDES THE CORE LEASE
PROVISIONS.

 

(II)                                  WEST WILL, AND WILL CAUSE THE SERVICER IN
GENERAL TO USE ITS PRO FORMA LEASE AGREEMENT OR AGREEMENTS, AS SUCH PRO FORMA
LEASE AGREEMENT OR AGREEMENTS MAY BE REVISED FOR PURPOSES OF WEST SPECIFICALLY
OR GENERALLY FROM TIME TO TIME BY THE SERVICER OR THE BACK-UP SERVICER, IF
APPLICABLE (COLLECTIVELY, THE “PRO FORMA LEASE”), FOR USE BY THE SERVICER ON
BEHALF OF WEST OR ANY OTHER WEST GROUP MEMBER AS A STARTING POINT IN THE
NEGOTIATION OF FUTURE LEASES WITH PERSONS WHO ARE NOT WEST GROUP MEMBERS OR ANY
OF THEIR RESPECTIVE AFFILIATES.  HOWEVER, WITH RESPECT TO ANY FUTURE LEASE
ENTERED INTO IN CONNECTION WITH (X) THE RENEWAL OR EXTENSION OF A LEASE, (Y) THE
LEASING OF AN ENGINE TO A PERSON THAT IS OR WAS A LESSEE UNDER A PRE-EXISTING
LEASE, OR (Z) THE LEASING OF AN ENGINE TO A PERSON THAT IS OR WAS A LESSEE UNDER
AN OPERATING LEASE OF AN ENGINE THAT IS BEING MANAGED OR SERVICED BY THE
SERVICER (SUCH FUTURE LEASE, A “RENEWAL LEASE”), A FORM OF LEASE SUBSTANTIALLY
SIMILAR TO SUCH PRE-EXISTING LEASE OR OPERATING LEASE (A “PRECEDENT LEASE”), AS
THE CASE MAY BE, MAY BE USED BY THE SERVICER, IN LIEU OF THE PRO FORMA LEASE ON
BEHALF OF WEST OR ANY OTHER WEST GROUP MEMBER AS A STARTING POINT IN THE
NEGOTIATION OF SUCH FUTURE LEASE WITH PERSONS WHO ARE NOT A WEST GROUP MEMBER OR
ANY OF THEIR RESPECTIVE AFFILIATES. THE TERMS OF THE PRO FORMA LEASE MAY BE
REVISED FROM TIME TO TIME BY THE SERVICER OR BACK-UP SERVICER, PROVIDED THAT ANY
SUCH REVISIONS SHALL BE CONSISTENT WITH THE CORE LEASE PROVISIONS.

 

(III)                               WEST MAY ENTER INTO, AND PERMIT ANY OTHER
WEST GROUP MEMBER TO ENTER INTO, ANY FUTURE LEASE FOR WHICH LEASE PAYMENTS ARE
DENOMINATED IN A CURRENCY OTHER THAN DOLLARS, PROVIDED THAT, IF THE AGGREGATE
ADJUSTED BORROWING VALUE OF ENGINES ON LEASES WITH ANY SUCH CURRENCY IS IN
EXCESS OF FIVE PERCENT (5%) OF THE AGGREGATE ADJUSTED BORROWING VALUE, WEST
SHALL ENTER INTO APPROPRIATE CURRENCY HEDGE AGREEMENTS.

 

(IV)                              WEST MAY NOT ENTER INTO, AND WILL NOT PERMIT
ANY OTHER WEST GROUP MEMBER TO ENTER INTO, ANY FUTURE LEASE WITH ANY PERSON THAT
IS NOT A WEST GROUP MEMBER OR ANY OF THEIR AFFILIATES, UNLESS, UPON ENTERING
INTO SUCH FUTURE LEASE (OR WITHIN A COMMERCIALLY REASONABLE PERIOD THEREAFTER),
THE CONTROLLING TRUSTEES OBTAIN SUCH LEGAL OPINIONS, IF ANY, WITH REGARD TO
ENFORCEABILITY OF THE FUTURE LEASE AND SUCH OTHER MATTERS CUSTOMARY FOR SUCH
TRANSACTIONS TO THE EXTENT THAT RECEIVING SUCH LEGAL OPINIONS IS CONSISTENT WITH
THE REASONABLE COMMERCIAL PRACTICE OF LEADING INTERNATIONAL AIRCRAFT ENGINE
OPERATING LESSORS.

 

129

--------------------------------------------------------------------------------


 


(E)                                  CONCENTRATION LIMITS; PRI.  SUBJECT TO THE
CONCENTRATION VARIANCE LIMITS, IF APPLICABLE, WEST WILL NOT, AND WILL NOT PERMIT
ANY WEST GROUP MEMBER TO, SELL, PURCHASE, LEASE OR OTHERWISE TAKE ANY ACTION
WITH RESPECT TO ANY ENGINE IF ENTERING INTO SUCH PROPOSED SALE, PURCHASE, LEASE
OR OTHER ACTION WOULD CAUSE THE PORTFOLIO TO EXCEED ANY OF THE CONCENTRATION
LIMITS, UNLESS WEST SHALL HAVE OBTAINED A RATING AGENCY CONFIRMATION WITH
RESPECT TO SUCH SALE, PURCHASE OR LEASE OR OTHER ACTION.  ANY WEST GROUP MEMBER
MAY DISPOSE OF AN ENGINE OR LEASE OR RE-LEASE AN ENGINE THAT RESULTS IN THE
PORTFOLIO EXCEEDING ANY SINGLE CONCENTRATION LIMIT ON LESSEE LOCATIONS BY UP TO
TWO PERCENTAGE POINTS (2%) FOR A PERIOD OF NOT MORE THAN SIX (6) MONTHS AND
EXCEEDING ALL SUCH CONCENTRATION LIMITS BY NOT MORE THAN FOUR PERCENTAGE POINTS
(4%) IN THE AGGREGATE AT ANY ONE TIME (THE “CONCENTRATION VARIANCE LIMITS”).  IN
ADDITION, WEST WILL NOT, AND WILL NOT PERMIT ANY WEST GROUP MEMBER TO LEASE OR
RE-LEASE ENGINES TO LESSEES WHO ARE BASED IN, OR HABITUALLY OPERATE OR INTEND TO
OPERATE ENGINES IN A JURISDICTION SET FORTH IN CLAUSE (B) OF THE PRI GUIDELINES
UNLESS WEST OR SUCH WEST GROUP MEMBER OBTAINS ENGINE REPOSSESSION INSURANCE IN
RESPECT OF SUCH JURISDICTION FOR SUCH ENGINES.  WEST MAY AMEND THE CONCENTRATION
LIMITS PURSUANT TO A RESOLUTION APPROVED BY A SPECIAL MAJORITY OF THE
CONTROLLING TRUSTEES, SUBJECT TO THE RECEIPT OF A RATING AGENCY CONFIRMATION.


 

WEST shall not permit any WEST Group Member to (i) lease (including any renewal
or extension of any existing Lease) any Engine to any Lessee habitually based or
domiciled in any of the jurisdictions set forth as “Prohibited” in clause (a) of
the PRI Guidelines, as amended from time to time upon the receipt of a Rating
Agency Confirmation (each such jurisdiction, a “Prohibited Country”), (ii) enter
into any Lease (including any renewal or extension of any existing Lease) that
expressly permits the Lessee to sublease an Engine to a sublessee habitually
based or domiciled in a Prohibited Country, or (iii) consent to a sublease of an
Engine to a sublessee habitually based or domiciled in a Prohibited Country.

 


(F)                                    APPRAISAL OF ENGINES.  WEST WILL, AT
LEAST ONCE EACH YEAR AND IN NO EVENT LATER THAN MARCH 31ST OF EACH YEAR (EACH
SUCH DATE ON WHICH AN APPRAISAL IS DELIVERED, AN “APPRAISAL DATE”), COMMENCING
IN 2006, DELIVER TO THE INDENTURE TRUSTEE AND PUBLISH IN THE NEXT MONTHLY REPORT
(WITH NO OBLIGATION OF REVIEW OR INQUIRY ON THE PART OF THE INDENTURE TRUSTEE)
THE ANNUAL APPRAISED VALUE OF EACH OF THE ENGINES IN THE PORTFOLIO, BASED ON
APPRAISALS FROM AT LEAST THREE (3) APPRAISERS, EACH SUCH APPRAISAL TO BE DATED
WITHIN THIRTY (30) DAYS PRIOR TO ITS DELIVERY.


 


(G)                                 MORTGAGES.  WEST SHALL CAUSE EACH WEST
SUBSIDIARY THAT OWNS AN ENGINE TO EXECUTE AND DELIVER AN ENGINE MORTGAGE IN
FAVOR OF THE SECURITY TRUSTEE AND TO FILE SUCH ENGINE MORTGAGE WITH THE FAA AND
TAKE SUCH OTHER ACTIONS AS ARE CONTEMPLATED BY THE ENGINE MORTGAGE TO PERFECT
THE SECURITY INTEREST OF THE SECURITY TRUSTEE IN SUCH ENGINE, INCLUDING
REGISTRATION OF THE INTERNATIONAL INTEREST CONSTITUTED BY SUCH ENGINE MORTGAGE
WITH THE INTERNATIONAL REGISTRY.


 

Section 5.04                                Operating Covenants.

 

WEST covenants with the Indenture Trustee as follows, provided that any of the
following covenants with respect to the Engines shall not be deemed to have been
breached by virtue of any act or omission of a Lessee or sub-lessee, or of any
Person which has possession of an Engine for the purpose of repairs,
maintenance, modification or storage, or by virtue of any

 

130

--------------------------------------------------------------------------------


 

requisition, seizure, or confiscation of an Engine (other than seizure or
confiscation arising from a breach by WEST or any other WEST Group Member of
such covenant) (each, a “Third Party Event”), so long as (i) neither WEST nor
any other WEST Group Member consents or has consented to such Third Party Event;
and (ii) WEST or any other WEST Group Member which is the lessor or owner of
such Engine promptly and diligently takes such commercially reasonable actions
as a leading international engine operating lessor would reasonably take in
respect of such Third Party Event, including, as deemed appropriate (taking into
account, among other things, the laws of the jurisdiction in which such Engine
is located), seeking to compel such Lessee or other relevant Person to remedy
such Third Party Event or seeking to repossess the relevant Engine:

 


(A)                                  OWNERSHIP.  WEST WILL, AND SHALL CAUSE EACH
WEST SUBSIDIARY TO, (I) ON ALL OCCASIONS ON WHICH THE OWNERSHIP OF EACH ENGINE
IS RELEVANT, MAKE IT CLEAR TO THIRD PARTIES THAT TITLE TO THE SAME IS HELD BY
WEST OR A WEST SUBSIDIARY, AS THE CASE MAY BE, AND (II) NOT DO, OR KNOWINGLY
PERMIT TO BE DONE, OR OMIT, OR KNOWINGLY PERMIT TO BE OMITTED, ANY ACT OR THING
WHICH MIGHT REASONABLY BE EXPECTED TO JEOPARDIZE THE RIGHTS OF WEST OR ANY WEST
SUBSIDIARY AS OWNER OF EACH ENGINE, EXCEPT AS CONTEMPLATED BY THE RELATED
DOCUMENTS.


 


(B)                                 COMPLIANCE WITH LAW; MAINTENANCE OF
PERMITS.  WEST WILL (I) COMPLY, AND CAUSE EACH WEST SUBSIDIARY TO COMPLY, IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE LAWS, (II) OBTAIN, AND CAUSE EACH WEST
SUBSIDIARY TO OBTAIN, ALL MATERIAL GOVERNMENTAL (INCLUDING REGULATORY)
REGISTRATIONS, CERTIFICATES, LICENSES, PERMITS AND AUTHORIZATIONS REQUIRED FOR
THE USE AND OPERATION OF THE ENGINES OWNED BY IT, (III) NOT CAUSE OR KNOWINGLY
PERMIT, DIRECTLY OR INDIRECTLY, THROUGH ANY WEST SUBSIDIARY, ANY LESSEE TO
OPERATE ANY ENGINE UNDER ANY LEASE IN ANY MATERIAL RESPECT CONTRARY TO ANY
APPLICABLE LAW, AND (IV) NOT KNOWINGLY PERMIT, DIRECTLY OR INDIRECTLY, THROUGH
ANY WEST SUBSIDIARY, ANY LESSEE NOT TO OBTAIN ALL MATERIAL GOVERNMENTAL
(INCLUDING REGULATORY) REGISTRATIONS, CERTIFICATES, LICENSES, PERMITS AND
AUTHORIZATIONS REQUIRED FOR SUCH LESSEE’S USE AND OPERATION OF ANY ENGINE UNDER
ANY OPERATING LEASE.


 


(C)                                  FORFEITURE.  WEST WILL NOT DO ANYTHING, AND
WILL CAUSE EACH WEST SUBSIDIARY NOT TO DO ANYTHING, AND WILL NOT KNOWINGLY
PERMIT, DIRECTLY OR INDIRECTLY, THROUGH ANY WEST SUBSIDIARY, ANY LESSEE TO DO
ANYTHING, WHICH MAY REASONABLY BE EXPECTED TO EXPOSE ANY ENGINE TO FORFEITURE,
IMPOUNDMENT, DETENTION, APPROPRIATION, DAMAGE OR DESTRUCTION (OTHER THAN ANY
FORFEITURE, IMPOUNDMENT, DETENTION OR APPROPRIATION WHICH IS BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS IF (I) ADEQUATE RESOURCES HAVE BEEN MADE
AVAILABLE BY WEST OR A WEST SUBSIDIARY OR THE APPLICABLE LESSEE FOR ANY PAYMENT
WHICH MAY ARISE OR BE REQUIRED IN CONNECTION WITH SUCH FORFEITURE, IMPOUNDING,
DETENTION OR APPROPRIATION OR PROCEEDINGS TAKEN IN RESPECT THEREOF, AND
(II) SUCH FORFEITURE, IMPOUNDING, DETENTION OR APPROPRIATION OR THE CONTINUED
EXISTENCE THEREOF DOES NOT GIVE RISE TO ANY MATERIAL LIKELIHOOD OF THE ASSETS TO
WHICH SUCH FORFEITURE, IMPOUNDING, DETENTION OR APPROPRIATION RELATES OR ANY
INTEREST IN SUCH ASSETS BEING SOLD, PERMANENTLY FORFEITED OR OTHERWISE LOST). 
IN THE EVENT OF A FORFEITURE, IMPOUNDMENT, DETENTION OR APPROPRIATION OF SUCH
ENGINE NOT CONSTITUTING A TOTAL LOSS, WEST WILL, OR SHALL CAUSE EACH WEST
SUBSIDIARY TO, USE ALL COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE IMMEDIATE
RELEASE OF SUCH ENGINE.


 


(D)                                 ENGINE RESERVE MINIMUM BALANCE.  WEST WILL
DELIVER TO THE INDENTURE TRUSTEE (WITH NO OBLIGATION OF REVIEW OR INQUIRY ON THE
PART OF THE INDENTURE TRUSTEE) (X) THE

 

131

--------------------------------------------------------------------------------


 


MAINTENANCE RESERVE APPRAISAL ON OR PRIOR TO THE EFFECTIVE DATE, WITH RESPECT TO
THE ENGINES IN THE PORTFOLIO AS OF THE EFFECTIVE DATE, (Y) AN ANNUAL MAINTENANCE
RESERVE EVALUATION BETWEEN JANUARY 1 AND MARCH 31 OF EACH YEAR, WITH RESPECT TO
THE ENGINES IN THE PORTFOLIO ON JANUARY 1 OF SUCH YEAR AND (Z) A MAINTENANCE
RESERVE EVALUATION IN CONNECTION WITH THE ISSUANCE OF AN ADDITIONAL SERIES OF
TERM NOTES THE PROCEEDS OF WHICH ARE TO BE USED TO ACQUIRE ADDITIONAL ENGINES,
WITH RESPECT TO SUCH ADDITIONAL ENGINES AND THE ENGINES IN THE PORTFOLIO AS OF
THE SERIES ISSUANCE DATE FOR SUCH ADDITIONAL SERIES.


 

(I)                                     PROMPTLY AFTER RECEIVING EACH
MAINTENANCE RESERVE EVALUATION, IF SUCH MAINTENANCE RESERVE EVALUATION INDICATES
THAT THERE WILL BE ANY MAINTENANCE RESERVE DEFICITS DURING THE RELEVANT
EVALUATION PERIOD, WEST SHALL CAUSE THE ADMINISTRATIVE AGENT TO DETERMINE (BY
THE EFFECTIVE DATE, IN THE CASE OF THE MAINTENANCE RESERVE EVALUATION DESCRIBED
IN CLAUSE (X) ABOVE, PROMPTLY AND IN NO EVENT LATER THAN THE END OF THE FIRST
CALENDAR QUARTER, IN THE CASE OF THE ANNUAL MAINTENANCE RESERVE EVALUATION, AND
PRIOR TO THE ISSUANCE OF SUCH ADDITIONAL SERIES, IN THE CASE OF A MAINTENANCE
RESERVE EVALUATION ISSUED IN CONNECTION WITH SUCH ISSUANCE) THE FOLLOWING:

 

(A)                                          THE AMOUNT, IF ANY, THAT, IF THE
BALANCE IN THE ENGINE RESERVE ACCOUNT WERE MAINTAINED AT NOT LESS THAN THE SUM
OF SUCH AMOUNT (AN “MRE BALANCE INCREMENT”) AND THE ENGINE RESERVE MINIMUM
BALANCE DURING THE RELEVANT EVALUATION PERIOD, WOULD RESULT IN ALL SUCH
MAINTENANCE RESERVE DEFICITS BEING ELIMINATED (WITHOUT MAKING ANY ENGINE RESERVE
DEPOSITS, AS DESCRIBED IN CLAUSE (B) BELOW), AND

 

(B)                                            IF THE ADDITION OF AN MRE BALANCE
INCREMENT TO THE MINIMUM BALANCE REQUIRED TO BE MAINTAINED IN THE ENGINE RESERVE
ACCOUNT WOULD NOT ELIMINATE ALL SUCH MAINTENANCE RESERVE DEFICITS (I.E., THERE
ARE MAINTENANCE RESERVE DEFICITS DURING THE RELEVANT EVALUATION PERIOD EVEN IF
NO AMOUNTS ARE TRANSFERRED FROM THE ENGINE RESERVE ACCOUNT TO THE ENGINE
ACQUISITION ACCOUNT DURING THE RELEVANT EVALUATION PERIOD), THE AMOUNT (THE
“ENGINE RESERVE DEPOSIT”) THAT, IF DEPOSITED IN THE ENGINE RESERVE ACCOUNT OUT
OF THE AVAILABLE COLLECTIONS AMOUNT ON EACH PAYMENT DATE DURING THE PERIOD
BEGINNING ON THE FIRST PAYMENT DATE AFTER THE DETERMINATION IN THIS CLAUSE
(I)(B) AND ENDING ON THE LAST PAYMENT DATE ON WHICH ANY SUCH MAINTENANCE RESERVE
DEFICIT IS PROJECTED, WOULD ELIMINATE ALL SUCH MAINTENANCE RESERVE DEFICITS,
ASSUMING THAT NO AMOUNTS ARE TRANSFERRED FROM THE ENGINE RESERVE ACCOUNT TO THE
ENGINE ACQUISITION ACCOUNT DURING THE RELEVANT EVALUATION PERIOD.

 

(II)                                  THE ENGINE RESERVE MINIMUM BALANCE SHALL
BE EQUAL TO THE ENGINE RESERVE REQUIRED AMOUNT DETERMINED IN THE MAINTENANCE
RESERVE APPRAISAL FROM THE EFFECTIVE DATE UNTIL THE ENGINE RESERVE MINIMUM
BALANCE SET FORTH IN THE FIRST MAINTENANCE RESERVE EVALUATION AFTER THE
EFFECTIVE DATE BECOMES EFFECTIVE, AS PROVIDED IN THE NEXT SENTENCE. THE ENGINE
RESERVE MINIMUM BALANCE SET FORTH IN EACH MAINTENANCE RESERVE EVALUATION SHALL
BECOME EFFECTIVE ON THE FIRST PAYMENT DATE AFTER THE INDENTURE TRUSTEE RECEIVES
SUCH MAINTENANCE RESERVE EVALUATION AND SHALL REMAIN EFFECTIVE UNTIL THE FIRST
PAYMENT DATE AFTER THE INDENTURE TRUSTEE RECEIVES THE NEXT MAINTENANCE RESERVE
EVALUATION.  THE MRE BALANCE INCREMENT, IF ANY, AND THE ENGINE

 

132

--------------------------------------------------------------------------------


 

RESERVE DEPOSIT, IF ANY, DETERMINED PURSUANT TO CLAUSE (I) SHALL BECOME
EFFECTIVE ON THE FIRST PAYMENT DATE AFTER THE ADMINISTRATIVE AGENT MAKES SUCH
DETERMINATIONS AND SHALL REMAIN EFFECTIVE UNTIL THEY ARE RE-DETERMINED IN
ACCORDANCE WITH CLAUSE (I) IN RESPECT OF THE NEXT MAINTENANCE RESERVE
EVALUATION, AT WHICH TIME THE MRE BALANCE INCREMENT AND THE ENGINE RESERVE
DEPOSIT MAY BE INCREASED OR DECREASED OR ELIMINATED, AS APPROPRIATE, BY THE
ADMINISTRATIVE AGENT ON BEHALF OF WEST AS A RESULT OF SUCH RE-DETERMINATION. 
WEST SHALL CAUSE THE ADMINISTRATIVE AGENT TO INFORM THE INDENTURE TRUSTEE OF ANY
SUCH INCREASE OR DECREASE.

 


(E)                                  MAINTENANCE OF ASSETS.  WEST WILL, WITH
RESPECT TO EACH ENGINE UNDER LEASE, CAUSE, DIRECTLY OR INDIRECTLY, THROUGH ANY
WEST SUBSIDIARY, SUCH ENGINE TO BE MAINTAINED IN A STATE OF REPAIR AND CONDITION
CONSISTENT WITH THE REASONABLE COMMERCIAL PRACTICE OF LEADING INTERNATIONAL
AIRCRAFT ENGINE OPERATING LESSORS WITH RESPECT TO SIMILAR ENGINES UNDER LEASE,
TAKING INTO CONSIDERATION, AMONG OTHER THINGS, THE IDENTITY OF THE RELEVANT
LESSEE (INCLUDING THE CREDIT STANDING AND OPERATING EXPERIENCE THEREOF), THE AGE
AND CONDITION OF THE ENGINE AND THE JURISDICTION IN WHICH THE AIRFRAME THAT SUCH
ENGINE IS INSTALLED ON WILL BE REGISTERED OR IN WHICH THE LESSEE IS BASED. IN
ADDITION, WEST WILL, WITH RESPECT TO EACH ENGINE THAT IS NOT SUBJECT TO A LEASE,
MAINTAIN, AND CAUSE EACH WEST SUBSIDIARY TO MAINTAIN, SUCH ENGINE IN A STATE OF
REPAIR AND CONDITION CONSISTENT WITH THE REASONABLE COMMERCIAL PRACTICE OF
LEADING INTERNATIONAL AIRCRAFT ENGINE OPERATING LESSORS WITH RESPECT TO ENGINES
NOT UNDER LEASE.


 


(F)                                 NOTIFICATION OF LOSS, THEFT, DAMAGE OR
DESTRUCTION.  WEST WILL NOTIFY THE INDENTURE TRUSTEE, THE SECURITY TRUSTEE, THE
ADMINISTRATIVE AGENT AND THE SERVICER, IN WRITING, AS SOON AS WEST OR ANY WEST
SUBSIDIARY BECOMES AWARE OF ANY LOSS, THEFT, DAMAGE OR DESTRUCTION TO ANY ENGINE
IF THE POTENTIAL COST OF REPAIR OR REPLACEMENT OF SUCH ASSET (WITHOUT REGARD TO
ANY INSURANCE CLAIM RELATED THERETO) MAY EXCEED $1,000,000 AND WILL NOTIFY SUCH
PERSONS AND THE SENIOR LIQUIDITY PROVIDER, IN WRITING, AS SOON AS WEST OR ANY OF
ITS SUBSIDIARIES BECOMES AWARE OF A TOTAL LOSS WITH RESPECT TO ANY ENGINE.


 


(G)                                 INSURANCE.  WEST WILL MAINTAIN OR CAUSE,
DIRECTLY OR INDIRECTLY THROUGH ITS SUBSIDIARIES, TO BE MAINTAINED WITH REPUTABLE
AND RESPONSIBLE INSURERS OR WITH INSURERS THAT MAINTAIN RELEVANT REINSURANCE
WITH REPUTABLE AND RESPONSIBLE REINSURERS (I) INSURANCE FOR EACH ENGINE IN AN
AMOUNT AT LEAST EQUAL TO THE ADJUSTED BORROWING VALUE FOR SUCH ENGINE (OR THE
EQUIVALENT THEREOF FROM TIME TO TIME IF SUCH INSURANCE IS DENOMINATED IN A
CURRENCY OTHER THAN DOLLARS), (II) LIABILITY INSURANCE DENOMINATED IN DOLLARS
FOR EACH ENGINE AND OCCURRENCE IN AN AMOUNT AT LEAST EQUAL TO THE RELEVANT
AMOUNT SET FORTH ON EXHIBIT H HERETO FOR EACH TYPE OF ENGINE AND AS AMENDED FROM
TIME TO TIME WITH A RATING AGENCY CONFIRMATION, AND (III) POLITICAL RISK
INSURANCE (“PRI”) FOR EACH ENGINE SUBJECT TO A LEASE TO A LESSEE THAT IS
HABITUALLY BASED IN A JURISDICTION DETERMINED IN ACCORDANCE WITH THE PRI
GUIDELINES, IN AN AMOUNT AT LEAST EQUAL TO THE ADJUSTED BORROWING VALUE (OR THE
EQUIVALENT THEREOF FROM TIME TO TIME IF SUCH INSURANCE IS DENOMINATED IN A
CURRENCY OTHER THAN DOLLARS) FOR SUCH ENGINE.  THE COVERAGE AND TERMS (INCLUDING
ENDORSEMENTS, DEDUCTIBLES AND SELF-INSURANCE ARRANGEMENTS) OF ANY INSURANCE
MAINTAINED WITH RESPECT TO ANY ENGINE NOT SUBJECT TO A LEASE SHALL BE
SUBSTANTIALLY CONSISTENT WITH THE COMMERCIAL PRACTICES OF LEADING INTERNATIONAL
AIRCRAFT ENGINE OPERATING LESSORS REGARDING SIMILAR ENGINES.  THE SECURITY
TRUSTEE SHALL BE NAMED AS SOLE LOSS PAYEE ON ALL INSURANCE OTHER THAN LIABILITY
INSURANCE, AND THE INDENTURE TRUSTEE AND SECURITY TRUSTEE SHALL BE NAMED AS
ADDITIONAL INSUREDS ON ALL LIABILITY INSURANCE.

 

133

--------------------------------------------------------------------------------


 

In determining the amount of insurance required to be maintained by this
Section 5.04(g), WEST may take into account any indemnification from, or
insurance provided by, any governmental, supranational or inter-governmental
authority or agency (other than, with respect to PRI, any governmental authority
or agency of any jurisdiction for which PRI must be obtained), the sovereign
foreign currency debt of which is rated at least AA, or the equivalent, by at
least one of the Rating Agencies, against any risk with respect to an Engine at
least in an amount which, when added to the amount of insurance against such
risk maintained by WEST (or which WEST has caused to be maintained), shall be at
least equal to the amount of insurance against such risk otherwise required by
this Section 5.04(g) (taking into account self-insurance permitted by this
Section 5.04(g)).  Any such indemnification or insurance provided by such
government shall provide substantially similar protection as the insurance
required by this Section 5.04g).  WEST will not be required to maintain (or to
cause to be maintained) any insurance otherwise required hereunder to the extent
that such insurance is not generally available in the relevant insurance market
at commercially reasonable rates from time to time.

 


(H)                                 INDEMNITY.  WEST WILL, AND SHALL CAUSE EACH
WEST SUBSIDIARY TO, INCLUDE IN EACH LEASE AN INDEMNITY FROM SUCH PERSON IN
RESPECT OF ANY LOSSES OR LIABILITIES ARISING FROM THE USE OR OPERATION OF THE
RELATED ENGINE DURING THE TERM OF SUCH LEASE, SUBJECT TO SUCH EXCEPTIONS,
LIMITATIONS AND QUALIFICATIONS AS ARE CONSISTENT WITH THE REASONABLE COMMERCIAL
PRACTICE OF LEADING INTERNATIONAL AIRCRAFT ENGINE OPERATING LESSORS.


 


(I)                                     FEES AND LICENSE.  WEST WILL, AND SHALL
CAUSE EACH WEST SUBSIDIARY TO, PROMPTLY PAY OR CAUSE TO BE PROMPTLY PAID ALL
LICENSE AND REGISTRATION FEES AND ALL TAXES OF ANY NATURE (TOGETHER WITH ANY
PENALTIES, FINES OR INTEREST THEREON) ASSESSED AND DEMANDED BY ANY GOVERNMENT OR
ANY REVENUE AUTHORITY (WHETHER OF THE APPLICABLE COUNTRY OF REGISTRATION OF THE
AIRFRAME ON WHICH ANY ENGINE IS INSTALLED OR OTHERWISE), UPON OR WITH RESPECT TO
ANY ENGINES OR UPON THE PURCHASE, OWNERSHIP, DELIVERY, LEASING, POSSESSION, USE,
OPERATION, RETURN, SALE OR OTHER DISPOSITION THEREOF OR RENTALS, INCOME OR
PROCEEDS RECEIVED WITH RESPECT THERETO.


 


ARTICLE VI


 


THE INDENTURE TRUSTEE

 

Section 6.01                                Acceptance of Trusts and Duties.

 

The duties and responsibilities of the Indenture Trustee shall be as expressly
set forth herein, and no implied covenants or obligations shall be read into the
Indenture against the Indenture Trustee.  The Indenture Trustee accepts the
trusts hereby created and applicable to it and agrees to perform the same but
only upon the terms of this Indenture and agrees to receive and disburse all
moneys received by it in accordance with the terms hereof.  The Indenture
Trustee in its individual capacity shall not be answerable or accountable under
any circumstances, except for its own willful misconduct or negligence or bad
faith or breach of its representations, warranties and/or covenants and the
Indenture Trustee shall not be liable for any action or inaction of WEST or any
other parties to any of the Related Documents.

 

134

--------------------------------------------------------------------------------


 

Section 6.02                                Absence of Duties.

 

The Indenture Trustee shall have no duty to ascertain or inquire as to the
performance or observance of any covenants, conditions or agreements on the part
of any Lessee.  Notwithstanding the foregoing, the Indenture Trustee, upon
written request, shall furnish to any Noteholder, promptly upon receipt thereof,
duplicates or copies of all reports, Notices, requests, demands, certificates,
financial statements and other instruments furnished to the Indenture Trustee
under this Indenture.

 

Section 6.03                                Representations or Warranties.

 

The Indenture Trustee does not make and shall not be deemed to have made any
representation or warranty as to the validity, legality or enforceability of
this Indenture, the Notes, any other securities or any other document or
instrument or as to the correctness of any statement contained in any thereof,
except that the Indenture Trustee in its individual capacity hereby represents
and warrants (i) that each such specified document to which it is a party has
been or will be duly executed and delivered by one of its officers who is and
will be duly authorized to execute and deliver such document on its behalf, and
(ii) this Indenture is the legal, valid and binding obligation of Deutsche Bank
Trust Company Americas, enforceable against Deutsche Bank Trust Company Americas
in accordance with its terms, subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally.

 

Section 6.04                                Reliance; Agents; Advice of Counsel.

 

The Indenture Trustee shall incur no liability to anyone acting upon any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper believed by it to be genuine
and believed by it to be signed by the proper party or parties.  The Indenture
Trustee may accept a copy of a resolution of, in the case of WEST, the
Controlling Trustees and, in the case of any other party to any Related
Document, the governing body of such Person, certified in an accompanying
Officer’s Certificate as duly adopted and in full force and effect, as
conclusive evidence that such resolution has been duly adopted and that the same
is in full force and effect.  As to any fact or matter the manner of
ascertainment of which is not specifically described herein, the Indenture
Trustee shall be entitled to receive and may for all purposes hereof
conclusively rely on a certificate, signed by an officer of any duly authorized
Person, as to such fact or matter, and such certificate shall constitute full
protection to the Indenture Trustee for any action taken or omitted to be taken
by it in good faith in reliance thereon.  The Indenture Trustee shall furnish to
the Servicer or the Administrative Agent upon written request such information
and copies of such documents as the Indenture Trustee may have and as are
necessary for the Servicer or the Administrative Agent to perform its duties
under Articles II and III hereof.  The Indenture Trustee shall assume, and shall
be fully protected in assuming, that WEST is authorized by its constitutional
documents to enter into this Indenture and to take all action permitted to be
taken by it pursuant to the provisions hereof, and shall not inquire into the
authorization of WEST with respect thereto.

 

135

--------------------------------------------------------------------------------


 

The Indenture Trustee shall not be liable for any action it takes or omits to
take in good faith that it believes to be authorized or within its rights or
powers or for any action it takes or omits to take in accordance with the
direction of the Holders in accordance with Section 4.11 hereof relating to the
time, method and place of conducting any proceeding for any remedy available to
the Indenture Trustee, or exercising any trust or power conferred upon the
Indenture Trustee, under this Indenture.

 

The Indenture Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys or a custodian or nominee, and the Indenture Trustee shall not be
responsible for any misconduct or negligence on the part of, or for the
supervision of, any such agent, attorney, custodian or nominee appointed with
due care by it hereunder.

 

The Indenture Trustee may consult with counsel as to any matter relating to this
Indenture and any Opinion of Counsel or any advice of such counsel shall be full
and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
advice or Opinion of Counsel.

 

The Indenture Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture, or to institute, conduct or defend any
litigation hereunder or in relation hereto, at the request, order or direction
of any of the Holders, pursuant to the provisions of this Indenture, unless such
Holders shall have offered to the Indenture Trustee security or indemnity
reasonably satisfactory to it against the costs, expenses and liabilities which
may be incurred therein or thereby.

 

The Indenture Trustee shall not be required to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there is
reasonable ground for believing that the repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it, and
none of the provisions contained in this Indenture shall in any event require
the Indenture Trustee to perform, or be responsible or liable for the manner of
performance of, any obligations of WEST or the Administrative Agent under this
Indenture or any of the Related Documents.

 

The Indenture Trustee shall not be liable for any losses or Taxes (except for
Taxes relating to any compensation, fees or commissions of any entity acting in
its capacity as Indenture Trustee hereunder) or in connection with the selection
of Permitted Investments or for any investment losses resulting from Permitted
Investments.

 

When the Indenture Trustee incurs expenses or renders services in connection
with an Acceleration Default such expenses (including the fees and expenses of
its counsel) and the compensation for such services are intended to constitute
expenses of administration under any bankruptcy law or law relating to
creditors’ rights generally.

 

The Indenture Trustee shall not be charged with knowledge of an Event of Default
unless a Responsible Officer of the Indenture Trustee obtains actual knowledge
of such event or the Indenture Trustee receives written notice of such event
from WEST, the Administrative Agent or

 

136

--------------------------------------------------------------------------------


 

Noteholders owning Notes aggregating not less than 10% of the outstanding
principal amount of the Notes.

 

The Indenture Trustee shall have no duty to monitor the performance of WEST, the
Servicer, the Administrative Agent or any other party to the Related Documents,
nor shall it have any liability in connection with the malfeasance or
nonfeasance by such parties. The Indenture Trustee shall have no liability in
connection with compliance by WEST, the Servicer, the Administrative Agent or
any Lessee under a Lease with statutory or regulatory requirements related to
any Engine or any Lease.  The Indenture Trustee shall not make or be deemed to
have made any representations or warranties with respect to any Engine or any
Lease or the validity or sufficiency of any assignment or other disposition of
any Engine or any Lease.

 

The Indenture Trustee shall not be liable for any error of judgment reasonably
made in good faith by an officer or officers of the Indenture Trustee, unless it
shall be determined by a court of competent jurisdiction in a non-appealable
judgment that the Indenture Trustee was grossly negligent or willfully blind in
making such judgment.

 

Except as expressly set forth in the Related Documents, Indenture Trustee shall
not be bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, entitlement order, approval or other paper document, unless
any such Related Document directs the Indenture Trustee to make such
investigation.

 

The Indenture Trustee shall have no obligation to invest and reinvest any cash
held in the Accounts in the absence of timely and specific written investment
direction from the Administrative Agent or as expressly provided herein or in a
Supplement hereto.  In no event shall the Indenture Trustee be liable for the
selection of investments or for investment losses incurred thereon in accordance
with the Related Documents.  The Indenture Trustee shall have no liability in
respect of losses incurred as a result of the liquidation of any investment
prior to its stated maturity in accordance with the Related Documents or by any
other Person or the failure of the Administrative Agent to provide timely
written investment direction.

 

Section 6.05                                Not Acting in Individual Capacity.

 

The Indenture Trustee acts hereunder solely as trustee unless otherwise
expressly provided; and all Persons, other than the Noteholders to the extent
expressly provided in this Indenture, having any claim against the Indenture
Trustee by reason of the transactions contemplated hereby shall look, subject to
the lien and priorities of payment as herein provided, only to the property of
WEST for payment or satisfaction thereof.

 

Section 6.06                                No Compensation from Noteholders.

 

The Indenture Trustee agrees that it shall have no right against the Noteholders
for any fee as compensation for its services hereunder.

 

137

--------------------------------------------------------------------------------


 

Section 6.07                                Notice of Defaults.

 

As promptly and soon as practicable after, and in any event within thirty (30)
days after, the occurrence of any Default hereunder, the Indenture Trustee shall
transmit by mail to WEST, the Senior Liquidity Provider and the Noteholders
holding Notes of the related Series, notice of such Default hereunder actually
known to a Responsible Officer of the Indenture Trustee, unless such Default
shall have been cured or waived; provided, however, that, except in the case of
a Default on the payment of the interest, principal, or premium, if any, on any
Note, the Indenture Trustee shall be fully protected in withholding such notice
if and so long as a trust committee of Responsible Officers of the Indenture
Trustee in good faith determines that the withholding of such notice is in the
interests of the Noteholders of the related Series; provided further that the
Indenture Trustee shall in any event notify the Senior Liquidity Provider of any
such Default.

 

Section 6.08                                Indenture Trustee May Hold
Securities.

 

The Indenture Trustee, any Paying Agent, the Note Registrar or any of their
Affiliates or any other agent in their respective individual or any other
capacity, may become the owner or pledgee of securities and, may otherwise deal
with WEST with the same rights it would have if it were not the Indenture
Trustee, Paying Agent, Note Registrar or such other agent.

 

Section 6.09                                Corporate Trustee Required;
Eligibility.

 

There shall at all times be an Indenture Trustee which shall meet the
Eligibility Requirements.  If such corporation publishes reports of conditions
at least annually, pursuant to law or to the requirements of federal, state,
territorial or District of Columbia supervising or examining authority, then for
the purposes of this Section 6.09, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of conditions so published.  In case at any time the
Indenture Trustee shall cease to be eligible in accordance with the provisions
of this Section 6.09 to act as Indenture Trustee, the Indenture Trustee shall
resign immediately as Indenture Trustee in the manner and with the effect
specified in Section 7.01 hereof.

 

Section 6.10                                Reports by WEST.

 

WEST shall furnish to the Indenture Trustee, within 120 days after the end of
each fiscal year, a brief certificate from the principal executive officer,
principal accounting officer or principal financial officer of the
Administrative Agent, as applicable, as to his or her knowledge of WEST’s
compliance with all conditions and covenants under this Indenture (it being
understood that for purposes of this Section 6.10, such compliance shall be
determined without regard to any period of grace or requirement of notice
provided under this Indenture).

 

Section 6.11                                Compensation.

 

WEST covenants and agrees to pay to the Indenture Trustee from time to time, and
the Indenture Trustee shall be entitled to, the fees and expenses agreed in
writing between WEST and the Indenture Trustee, and will further pay or
reimburse the Indenture Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Indenture Trustee in
accordance with any of the provisions hereof or any other documents

 

138

--------------------------------------------------------------------------------


 

executed in connection herewith (including the reasonable compensation and the
reasonable expenses and disbursements of its counsel and of all persons not
regularly in its employ).

 

Section 6.12                                Conditions Precedent.

 

WEST agrees, and each Person entitled to the benefits of this Indenture, by its
acceptance of such benefits, agrees that the Indenture Trustee shall not have
any obligations or responsibility for, or be liable in respect of, (a) the
satisfaction of the conditions precedent set forth in Schedule 5 hereto (other
than to the extent such conditions expressly provide for the Indenture Trustee
to be reasonably satisfied with any document or act and then only in respect of
such determination by the Indenture Trustee and subject to the limitations on
the liability of the Indenture Trustee in Section 6.01 hereof); (b) determining
that all the conditions in Schedule 5 hereto have been satisfied; or (c) the
verification of the accurateness or completeness of any certificates or
representations made by any other Person in connection with the acquisition of
any Additional Engines or the funding of any Discretionary Engine Modifications.

 


ARTICLE VII

 


SUCCESSOR INDENTURE TRUSTEES

 

Section 7.01                                Resignation and Removal of Indenture
Trustee.

 

The Indenture Trustee may resign as to all or any of the Series of the Notes at
any time without cause by giving at least sixty (60) days’ prior written notice
to WEST, the Servicer, the Administrative Agent, the Senior Liquidity Provider
and the Holders; provided that the Indenture Trustee shall continue to serve as
Indenture Trustee until a successor has been appointed pursuant to Section 7.02
hereof.  The Requisite Majority may at any time remove the Indenture Trustee as
to such Series without cause by an instrument in writing delivered to WEST, the
Servicer, the Administrative Agent, the Security Trustee and the Indenture
Trustee being removed.  In addition, WEST may remove the Indenture Trustee as to
any of the Series of the Notes if: (i) such Indenture Trustee fails to comply
with Section 7.02(d) hereof, (ii) such Indenture Trustee is adjudged a bankrupt
or an insolvent, (iii) a receiver or public officer takes charge of such
Indenture Trustee or its property or (iv) such Indenture Trustee becomes
incapable of acting.  References to the Indenture Trustee in this Indenture
include any successor Indenture Trustee as to all or any of the Series of the
Notes appointed in accordance with this Article VII.

 

Section 7.02                                Appointment of Successor.

 


(A)                                  IN THE CASE OF THE RESIGNATION OR REMOVAL
OF THE INDENTURE TRUSTEE AS TO ANY SERIES OF THE NOTES UNDER SECTION 7.01
HEREOF, WEST SHALL PROMPTLY APPOINT A SUCCESSOR INDENTURE TRUSTEE AS TO SUCH
SERIES; PROVIDED THAT THE REQUISITE MAJORITY MAY APPOINT, WITHIN ONE (1) YEAR
AFTER SUCH RESIGNATION OR REMOVAL, A SUCCESSOR INDENTURE TRUSTEE AS TO SUCH
SERIES WHICH MAY BE OTHER THAN THE SUCCESSOR INDENTURE TRUSTEE APPOINTED BY
WEST, AND SUCH SUCCESSOR INDENTURE TRUSTEE APPOINTED BY WEST SHALL BE SUPERSEDED
BY THE SUCCESSOR INDENTURE TRUSTEE SO APPOINTED BY THE NOTEHOLDERS.  IF A
SUCCESSOR INDENTURE TRUSTEE AS TO ANY SERIES OF THE

 

139

--------------------------------------------------------------------------------


 


NOTES SHALL NOT HAVE BEEN APPOINTED AND ACCEPTED ITS APPOINTMENT HEREUNDER
WITHIN SIXTY (60) DAYS AFTER THE INDENTURE TRUSTEE GIVES NOTICE OF RESIGNATION
OR IS REMOVED AS TO SUCH SERIES, THE RETIRING OR REMOVED INDENTURE TRUSTEE,
WEST, THE ADMINISTRATIVE AGENT, THE SERVICER, THE SENIOR LIQUIDITY PROVIDER OR
THE REQUISITE MAJORITY MAY PETITION ANY COURT OF COMPETENT JURISDICTION FOR THE
APPOINTMENT OF A SUCCESSOR INDENTURE TRUSTEE AS TO SUCH SERIES.  ANY SUCCESSOR
INDENTURE TRUSTEE SO APPOINTED BY SUCH COURT SHALL IMMEDIATELY AND WITHOUT
FURTHER ACT BE SUPERSEDED BY ANY SUCCESSOR INDENTURE TRUSTEE APPOINTED AS
PROVIDED IN THE FIRST SENTENCE OF THIS PARAGRAPH WITHIN ONE (1) YEAR FROM THE
DATE OF THE APPOINTMENT BY SUCH COURT.


 


(B)                                 ANY SUCCESSOR INDENTURE TRUSTEE AS TO ANY
SERIES OF THE NOTES, HOWEVER APPOINTED, SHALL PROMPTLY EXECUTE AND DELIVER TO
WEST, THE SERVICER, THE ADMINISTRATIVE AGENT AND THE PREDECESSOR INDENTURE
TRUSTEE AS TO SUCH SERIES AN INSTRUMENT ACCEPTING SUCH APPOINTMENT, AND
THEREUPON THE RESIGNATION OR REMOVAL OF THE PREDECESSOR INDENTURE TRUSTEE SHALL
BECOME EFFECTIVE AND SUCH SUCCESSOR INDENTURE TRUSTEE, WITHOUT FURTHER ACT,
SHALL BECOME VESTED WITH ALL THE ESTATES, PROPERTIES, RIGHTS, POWERS, DUTIES AND
TRUSTS OF SUCH PREDECESSOR INDENTURE TRUSTEE HEREUNDER IN THE TRUSTS HEREUNDER
APPLICABLE TO IT WITH LIKE EFFECT AS IF ORIGINALLY NAMED THE INDENTURE TRUSTEE
AS TO SUCH SERIES HEREIN; PROVIDED THAT, UPON THE WRITTEN REQUEST OF SUCH
SUCCESSOR INDENTURE TRUSTEE, SUCH PREDECESSOR INDENTURE TRUSTEE SHALL, UPON
PAYMENT OF ALL AMOUNTS DUE AND OWING TO IT, EXECUTE AND DELIVER AN INSTRUMENT
TRANSFERRING TO SUCH SUCCESSOR INDENTURE TRUSTEE, UPON THE TRUSTS HEREIN
EXPRESSED APPLICABLE TO IT, ALL THE ESTATES, PROPERTIES, RIGHTS, POWERS AND
TRUSTS OF SUCH PREDECESSOR INDENTURE TRUSTEE, AND SUCH PREDECESSOR INDENTURE
TRUSTEE SHALL DULY ASSIGN, TRANSFER, DELIVER AND PAY OVER TO SUCH SUCCESSOR
INDENTURE TRUSTEE ALL MONEYS OR OTHER PROPERTY THEN HELD BY SUCH PREDECESSOR
INDENTURE TRUSTEE HEREUNDER SOLELY FOR THE BENEFIT OF SUCH SERIES OF THE NOTES.


 


(C)                                  IF A SUCCESSOR INDENTURE TRUSTEE IS
APPOINTED WITH RESPECT TO ONE (1) OR MORE (BUT NOT ALL) SERIES OF THE NOTES,
WEST, THE PREDECESSOR INDENTURE TRUSTEE AND EACH SUCCESSOR INDENTURE TRUSTEE
WITH RESPECT TO EACH SERIES OF NOTES SHALL EXECUTE AND DELIVER AN INDENTURE
SUPPLEMENTAL HERETO WHICH SHALL CONTAIN SUCH PROVISIONS AS SHALL BE DEEMED
NECESSARY OR DESIRABLE TO CONFIRM THAT ALL THE RIGHTS, POWERS, TRUSTS AND DUTIES
OF THE PREDECESSOR INDENTURE TRUSTEE WITH RESPECT TO THE SERIES OF NOTES AS TO
WHICH THE PREDECESSOR INDENTURE TRUSTEE IS NOT RETIRING SHALL CONTINUE TO BE
VESTED IN THE PREDECESSOR INDENTURE TRUSTEE, AND SHALL ADD TO OR CHANGE ANY OF
THE PROVISIONS OF THIS INDENTURE AS SHALL BE NECESSARY TO PROVIDE FOR OR
FACILITATE THE ADMINISTRATION OF THE NOTES HEREUNDER BY MORE THAN ONE INDENTURE
TRUSTEE.


 


(D)                                 EACH INDENTURE TRUSTEE SHALL BE AN ELIGIBLE
INSTITUTION AND SHALL MEET THE ELIGIBILITY REQUIREMENTS, IF THERE BE SUCH AN
INSTITUTION WILLING, ABLE AND LEGALLY QUALIFIED TO PERFORM THE DUTIES OF AN
INDENTURE TRUSTEE HEREUNDER; PROVIDED THAT THE RATING AGENCIES SHALL RECEIVE
NOTICE OF ANY REPLACEMENT INDENTURE TRUSTEE.


 


(E)                                  ANY CORPORATION INTO WHICH THE INDENTURE
TRUSTEE MAY BE MERGED OR CONVERTED OR WITH WHICH IT MAY BE CONSOLIDATED, OR ANY
CORPORATION RESULTING FROM ANY MERGER, CONVERSION OR CONSOLIDATION TO WHICH THE
INDENTURE TRUSTEE SHALL BE A PARTY, OR ANY CORPORATION TO WHICH SUBSTANTIALLY
ALL THE BUSINESS OF THE INDENTURE TRUSTEE MAY BE TRANSFERRED, SHALL, SUBJECT TO
THE TERMS OF PARAGRAPH (D) OF THIS SECTION, BE THE INDENTURE TRUSTEE UNDER THIS
INDENTURE WITHOUT FURTHER ACT.

 

140

--------------------------------------------------------------------------------


 


ARTICLE VIII

 


INDEMNITY

 

Section 8.01                                Indemnity.

 

WEST shall indemnify the Indenture Trustee (and its officers, directors,
employees and agents) for, and hold it harmless from and against, any loss,
liability, claim, obligation, damage, injury, penalties, actions, suits,
judgments or expense (including attorney’s fees and expenses) incurred by it
without negligence or bad faith on its part, arising out of or in connection
with the acceptance or administration of this Indenture and its duties under
this Indenture and the Notes, including the costs and expenses of defending
itself against any claim or liability and of complying with any process served
upon it or any of its officers in connection with the exercise or performance of
any of its powers or duties and hold it harmless against, any loss, liability or
reasonable expense incurred without negligence or bad faith on its part, arising
out of or in connection with actions taken or omitted to be taken in reliance on
any Officer’s Certificate furnished hereunder, or the failure to furnish any
such Officers’ Certificate required to be furnished hereunder. The Indenture
Trustee shall notify the Holders, WEST, the Senior Liquidity Provider and the
Servicer and, in the case of any such claim in excess of 5% of the Appraised
Value of the Portfolio, the Rating Agencies, promptly of any claim asserted
against the Indenture Trustee for which it may seek indemnity; provided,
however, that failure to provide such notice shall not invalidate any right to
indemnity hereunder except to the extent WEST is prejudiced by such delay. WEST
shall defend the claim and the Indenture Trustee shall cooperate in the defense
unless the Indenture Trustee determines that an actual or potential conflict of
interest exists, in which case the Indenture Trustee shall be entitled to retain
separate counsel and WEST shall pay the reasonable fees and expenses of such
counsel.  WEST need not pay for any settlements made without its consent;
provided that such consent shall not be unreasonably withheld.  WEST need not
reimburse any expense or indemnity against any loss or liability incurred by the
Indenture Trustee through negligence or bad faith.

 

Section 8.02                                Noteholders’ Indemnity.

 

The Indenture Trustee shall be entitled, subject to such Indenture Trustee’s
duty during a default to act with the required standard of care, to be
indemnified by the Holders of the applicable Series of the Notes before
proceeding to exercise any right or power under this Indenture or the
Administrative Agency Agreement at the request or direction of such Holders.

 

Section 8.03                                Survival.

 

The provisions of Sections 8.01 and 8.02 hereof shall survive the termination of
this Indenture or the earlier resignation or removal of the Indenture Trustee.

 

141

--------------------------------------------------------------------------------


 


ARTICLE IX


 


SUPPLEMENTAL INDENTURES

 

Section 9.01                                Supplemental Indentures Without the
Consent of the Noteholders.

 


(A)                                  WITHOUT THE CONSENT OF ANY HOLDER AND BASED
ON AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE
INDENTURE TRUSTEE TO THE EFFECT THAT SUCH SUPPLEMENT IS FOR ONE OF THE PURPOSES
SET FORTH IN CLAUSES (I) THROUGH (VIII) BELOW, WEST AND THE INDENTURE TRUSTEE,
AT ANY TIME AND FROM TIME TO TIME, MAY ENTER INTO ONE OR MORE SUPPLEMENTS FOR
ANY OF THE FOLLOWING PURPOSES:


 

(I)                                     TO ADD TO THE COVENANTS OF WEST IN THE
INDENTURE FOR THE BENEFIT OF THE HOLDERS OF ALL SERIES THEN OUTSTANDING, OR TO
SURRENDER ANY RIGHT OR POWER CONFERRED UPON WEST IN THE INDENTURE;

 

(II)                                  TO CURE ANY AMBIGUITY, TO CORRECT OR
SUPPLEMENT ANY PROVISION IN THIS INDENTURE WHICH MAY BE INCONSISTENT WITH ANY
OTHER PROVISION IN THIS INDENTURE, OR TO MAKE ANY OTHER PROVISIONS WITH RESPECT
TO MATTERS OR QUESTIONS ARISING UNDER THIS INDENTURE THAT DO NOT MATERIALLY
ADVERSELY AFFECT THE NOTEHOLDERS;

 

(III)                               TO CORRECT OR AMPLIFY THE DESCRIPTION OF ANY
PROPERTY AT ANY TIME SUBJECT TO THE ENCUMBRANCE OF THIS INDENTURE OR THE
SECURITY TRUST AGREEMENT, OR TO BETTER ASSURE, CONVEY AND CONFIRM UNTO THE
INDENTURE TRUSTEE ANY PROPERTY SUBJECT OR REQUIRED TO BE SUBJECT TO THE
ENCUMBRANCE OF THIS INDENTURE, OR TO SUBJECT ADDITIONAL PROPERTY TO THE
ENCUMBRANCE OF THIS INDENTURE OR THE SECURITY TRUST AGREEMENT;

 

(IV)                              TO ADD TO THE CONDITIONS, LIMITATIONS AND
RESTRICTIONS ON THE AUTHORIZED AMOUNT, TERMS AND PURPOSES OF ISSUE,
AUTHENTICATION AND DELIVERY OF THE NOTES, AS HEREIN SET FORTH, OR ADDITIONAL
CONDITIONS, LIMITATIONS AND RESTRICTIONS THEREAFTER TO BE OBSERVED BY WEST;

 

(V)                                 TO CONVEY, TRANSFER, ASSIGN, MORTGAGE OR
PLEDGE ANY ADDITIONAL PROPERTY TO OR WITH THE INDENTURE TRUSTEE;

 

(VI)                              TO EVIDENCE THE SUCCESSION OF THE INDENTURE
TRUSTEE;

 

(VII)                           SUBJECT TO A RATING AGENCY CONFIRMATION AND WITH
THE PRIOR WRITTEN CONSENT OF THE SENIOR LIQUIDITY PROVIDER, TO ADD ANY
ADDITIONAL EVENTS OF DEFAULT;

 

(VIII)                        TO INCREASE THE MAXIMUM PRINCIPAL BALANCE OF THE
SERIES A-2 NOTES AND THE SERIES B-2 NOTES ISSUED ON THE INITIAL CLOSING DATE TO
AN AMOUNT NOT TO EXCEED $150,000,000 AND $21,428,521, RESPECTIVELY, SUBJECT TO A
RATING AGENCY CONFIRMATION; OR

 

(IX)                                TO ISSUE ANY ADDITIONAL SERIES OF NOTES IN
COMPLIANCE WITH SECTIONS 2.10 AND 5.02(C) HEREOF.

 


(B)                                 PROMPTLY AFTER THE EXECUTION BY WEST AND THE
INDENTURE TRUSTEE OF ANY SUPPLEMENT PURSUANT TO THIS SECTION, WEST SHALL MAIL TO
THE HOLDERS OF ALL NOTES THEN OUTSTANDING, THE SENIOR LIQUIDITY PROVIDER, EACH
RATING AGENCY, AND EACH ELIGIBLE INTEREST RATE HEDGE COUNTERPARTY, A NOTICE
SETTING FORTH IN GENERAL TERMS THE SUBSTANCE OF SUCH SUPPLEMENT,

 

142

--------------------------------------------------------------------------------


 


TOGETHER WITH A COPY OF THE TEXT OF SUCH SUPPLEMENT.  ANY FAILURE OF WEST TO
MAIL SUCH NOTICE, OR ANY DEFECT THEREIN, SHALL NOT, HOWEVER, IN ANY WAY IMPAIR
OR AFFECT THE VALIDITY OF ANY SUCH SUPPLEMENT.


 

Section 9.02                                Supplemental Indentures with the
Consent of Noteholders.

 


(A)                                  WITH THE CONSENT OF A REQUISITE MAJORITY
AND THE SENIOR LIQUIDITY PROVIDER, WEST AND THE INDENTURE TRUSTEE MAY ENTER INTO
A SUPPLEMENT HERETO FOR THE PURPOSE OF ADDING ANY PROVISIONS TO OR CHANGING IN
ANY MANNER OR ELIMINATING ANY OF THE PROVISIONS OF THIS INDENTURE OR OF
MODIFYING IN ANY MANNER THE RIGHTS OF THE NOTEHOLDERS UNDER THIS INDENTURE;
PROVIDED, HOWEVER, THAT NO SUCH SUPPLEMENT SHALL, WITHOUT THE CONSENT OF THE
NOTEHOLDER OF EACH OUTSTANDING NOTE AFFECTED THEREBY:


 

(I)                                     REDUCE THE PRINCIPAL AMOUNT OF ANY NOTE
OR THE RATE OF INTEREST THEREON, CHANGE THE PRIORITY OF ANY PAYMENTS REQUIRED
PURSUANT TO THIS INDENTURE OR ANY SUPPLEMENT, OR THE DATE ON WHICH, OR THE
AMOUNT OF WHICH, OR THE PLACE OF PAYMENT WHERE, OR THE COIN OR CURRENCY IN
WHICH, ANY NOTE OR THE INTEREST THEREON IS PAYABLE, OR IMPAIR THE RIGHT TO
INSTITUTE SUIT FOR THE ENFORCEMENT OF ANY SUCH PAYMENT ON OR AFTER THE FINAL
MATURITY DATE THEREOF;

 

(II)                                  REDUCE THE PERCENTAGE OF OUTSTANDING NOTES
OR MAXIMUM COMMITMENTS REQUIRED FOR (X) THE CONSENT OF ANY SUPPLEMENT TO THIS
INDENTURE, (Y) THE CONSENT REQUIRED FOR ANY WAIVER OF COMPLIANCE WITH CERTAIN
PROVISIONS OF THIS INDENTURE OR CERTAIN EVENTS OF DEFAULT HEREUNDER AND THEIR
CONSEQUENCES AS PROVIDED FOR IN THIS INDENTURE OR (Z) THE CONSENT REQUIRED TO
WAIVE ANY PAYMENT DEFAULT ON THE NOTES;

 

(III)                               MODIFY ANY PROVISION RELATING TO ANY
SUPPLEMENT OR THIS INDENTURE WHICH SPECIFIES THAT SUCH PROVISION CANNOT BE
MODIFIED OR WAIVED WITHOUT THE CONSENT OF THE HOLDER OF EACH OUTSTANDING NOTE
AFFECTED THEREBY;

 

(IV)                              MODIFY OR ALTER THE DEFINITION OF THE TERMS
“REQUISITE MAJORITY”, “SENIOR BORROWING BASE” (INCLUDING, WITHOUT LIMITATION,
THE PERCENTAGE THEREIN), “JUNIOR BORROWING BASE” (INCLUDING, WITHOUT LIMITATION,
THE PERCENTAGE THEREIN), “ADJUSTED BORROWING VALUE” OR “APPRAISED VALUE”;

 

(V)                                 IMPAIR OR ADVERSELY AFFECT THE COLLATERAL
EXCEPT AS OTHERWISE PERMITTED HEREIN;

 

(VI)                              MODIFY OR ALTER THE PROVISION OF THIS
INDENTURE RELATING TO MANDATORY PREPAYMENTS;

 

(VII)                           PERMIT THE CREATION OF ANY ENCUMBRANCE RANKING
PRIOR TO OR ON A PARITY WITH THE ENCUMBRANCE OF THIS INDENTURE OR THE SECURITY
TRUST AGREEMENT WITH RESPECT TO ANY PART OF THE COLLATERAL OR TERMINATE THE
ENCUMBRANCE OF THIS INDENTURE OR THE SECURITY TRUST AGREEMENT ON ANY PROPERTY AT
ANY TIME SUBJECT HERETO OR DEPRIVE THE HOLDER OF ANY NOTE OF THE SECURITY
AFFORDED BY THE ENCUMBRANCE OF THIS INDENTURE OR THE SECURITY TRUST AGREEMENT;
OR

 

143

--------------------------------------------------------------------------------


 

(VIII)                        MODIFY ANY OF THE PROVISIONS OF THIS INDENTURE IN
SUCH A MANNER AS TO AFFECT THE AMOUNT OR TIMING OF ANY PAYMENTS OF INTEREST OR
PRINCIPAL DUE ON ANY NOTE.

 

Prior to the execution of any Supplement issued pursuant to this Section 9.02,
WEST shall provide a written notice to each Rating Agency setting forth in
general terms the substance of any such Supplement.  WEST shall not amend
Section 3.14 in any manner that would adversely affect any Eligible Hedge
Counterparty without its prior consent. WEST shall solicit the consent of the
Holders to any proposed Supplement in accordance with the first paragraph in
Section 10.01.

 

WEST shall solicit the consent of the Senior Liquidity Provider and, if
applicable, any Eligible Hedge Counterparty described in the preceding sentence
to the execution of any Supplement issued pursuant to this Section 9.02 by
providing a copy of the written notice sent to the Rating Agencies setting forth
the substance of such Supplement. It shall not be necessary for the consent of
the Senior Liquidity Provider or any Eligible Hedge Counterparty under this
Section 9.02 to approve the particular form of the Supplement, but it shall be
sufficient if such consent approves the substance thereof.

 


(B)                                 PROMPTLY AFTER THE EXECUTION BY WEST AND THE
INDENTURE TRUSTEE OF ANY SUPPLEMENT PURSUANT TO THIS SECTION, WEST SHALL MAIL TO
THE ADMINISTRATIVE AGENT, THE HOLDERS OF THE NOTES, THE SENIOR LIQUIDITY
PROVIDER, EACH RATING AGENCY, AND EACH ELIGIBLE INTEREST RATE HEDGE
COUNTERPARTY, A NOTICE SETTING FORTH IN GENERAL TERMS THE SUBSTANCE OF SUCH
SUPPLEMENT, TOGETHER WITH A COPY OF THE TEXT OF SUCH SUPPLEMENT.  ANY FAILURE OF
WEST TO MAIL SUCH NOTICE, OR ANY DEFECT THEREIN, SHALL NOT, HOWEVER, IN ANY WAY
IMPAIR OR AFFECT THE VALIDITY OF ANY SUCH SUPPLEMENT.


 

Section 9.03                                Execution of Supplemental
Indentures.

 

In executing, or accepting the additional terms created by, a Supplement
permitted by this Article IX or the modification thereby of the terms created by
this Indenture, the Indenture Trustee shall be entitled to receive, and shall be
fully protected in relying upon, (i) an Opinion of Counsel stating that the
execution of such Supplement is authorized or permitted by this Indenture and
that such amendment or modification complies with the terms thereof and hereof
and (ii) an Officer’s Certificate stating that all conditions precedent to the
execution, delivery and performance of such amendment have been satisfied in
full. The Indenture Trustee may, but shall not be obligated to, enter into any
such Supplement which affects the Indenture Trustee’s own rights, duties or
immunities under this Indenture or otherwise.

 

Section 9.04                                Effect of Supplemental Indentures.

 

Upon the execution of any Supplement under this Article, this Indenture shall be
modified in accordance therewith, and such Supplement shall form a part of this
Indenture for all purposes, and every Holder of Notes theretofore or thereafter
authenticated and delivered hereunder shall be bound thereby.  No amendment or
waiver of any provision of any Supplement, and no consent to any departure by
any party from the provisions of any Supplement, shall in any event be effective
unless the same shall be in writing and signed by the Indenture Trustee, and

 

144

--------------------------------------------------------------------------------


 

then such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

Section 9.05                                Reference in Notes to Supplemental
Indentures.

 

Notes authenticated and delivered after the execution of any Supplement pursuant
to this Article may, and shall if required by WEST, bear a notation in form as
to any matter provided for in such Supplement.  If WEST shall so determine, new
Notes so modified as to conform may be prepared and executed by WEST and
authenticated and delivered by the Indenture Trustee in exchange for Outstanding
Notes.

 


ARTICLE X


 


MODIFICATION AND WAIVER


 

Section 10.01                          Modification and Waiver with Consent of
Holders.

 

In the event that the Indenture Trustee receives a request for its consent to an
amendment, modification or waiver under the Indenture, the Notes or any Related
Document relating to the Notes, or if WEST proposes the execution and delivery
of any Supplement pursuant to Section 9.02 requiring the consent of the Holders,
WEST shall mail a notice of such proposed amendment, modification or waiver or
such Supplement to each Noteholder, with a copy to the Senior Liquidity
Provider, asking whether or not the Indenture Trustee should consent to such
amendment, modification or waiver or to execute such Supplement, in each case if
such Noteholder’s consent is required pursuant to the Indenture; provided that
any amendment, modification or waiver described in Section 9.02 hereof or any
Supplement taking any of the actions described in Section 9.02 hereof is not
permitted without the consent of each Noteholder of any Notes affected thereby;
provided further, however, that any Event of Default may be waived in accordance
with Section 4.04 hereof. The foregoing shall not prevent WEST or any Subsidiary
from amending any Lease of an Engine, provided that such amendment is otherwise
permitted by the Indenture. In addition, a notice of any proposed amendment,
modification or waiver under any Related Document permitted by the terms of such
Related Document or the consent of the Noteholders to any such amendment,
modification or waiver shall not be required, provided that WEST provides an
Opinion of Counsel to the Indenture Trustee to the effect that such amendment,
modification or waiver is permitted by the terms of such Related Document.

 

It shall not be necessary for the consent of the Holders under this
Section 10.01 to approve the particular form of any proposed amendment,
modification or waiver, but it shall be sufficient if such consent approves the
substance thereof.  Any such amendment, modification or waiver approved by a
Requisite Majority will be binding on all Noteholders. After an amendment under
this Section 10.01 becomes effective, it shall bind every Holder, whether or not
notation thereof is made on any Note held by such Holder.

 

WEST shall give each Rating Agency and the Senior Liquidity Provider prior
notice of any amendment under this Section 10.01 and of any amendments of the
constitutive documents by WEST or any other WEST Group Member, and, after an
amendment under this Section 10.01

 

145

--------------------------------------------------------------------------------


 

becomes effective, WEST shall mail to the Holders, the Senior Liquidity Provider
and the Rating Agencies a notice briefly describing such amendment and shall
deliver a copy of each such amendment to the Indenture Trustee. Such notice to
the Holders may be contained in the next Monthly Report. Any failure of WEST to
mail such notice, or any defect therein, shall not, however, in any way impair
or affect the validity of any such amendment.

 

Section 10.02                          Modification Without Consent of Holders.

 

Subject to Section 9.01 hereof, the Indenture Trustee may agree, without the
consent of any Noteholder or the Senior Liquidity Provider, to any modification
(other than those referred to in Section 10.01) of, or the waiver or
authorization of any breach or prospective breach of, any provision of any
Related Document or of the relevant Notes to correct a manifest error or an
error which is of a formal, minor or technical nature. Any such modification
shall be notified to the Holders as soon as practicable thereafter and shall be
binding on all the Holders.  WEST shall cause the Administrative Agent to
include in the Monthly Report delivered pursuant to Section 2.14(a) a
description of all amendments to the Related Documents.

 

Section 10.03                          Subordination and Priority of Payments.

 

The subordination provisions contained in Section 3.14 and Article XI hereof may
not be amended or modified without the consent of each Noteholder of the Notes
affected thereby and the Senior Liquidity Provider and Noteholder of Notes
ranking senior thereto.  In no event shall the provisions set forth in
Section 3.14 relating to the priority of the Service Provider Fees, Operating
Expenses and Hedge Payments be amended or modified.

 

Section 10.04                          Execution of Amendments by Indenture
Trustee.

 

In executing, or accepting the additional trusts created by, any amendment or
modification to this Indenture permitted by this Article X or the modifications
thereby of the trusts created by this Indenture, the Indenture Trustee shall be
entitled to receive, and shall be fully protected in relying upon, an Officer’s
Certificate stating that all conditions precedent to the execution, delivery and
performance of such amendment have been satisfied in full and an Opinion of
Counsel stating that the execution of such amendment is authorized or permitted
by this Indenture. The Indenture Trustee may, but shall not be obligated to,
enter into any such amendment which affects the Indenture Trustee’s own rights,
duties or immunities under this Indenture or otherwise.  No amendment or waiver
of any provision of this Indenture, and no consent to any departure by any party
from the provisions of this Indenture, shall in any event be effective unless
the same shall be in writing and signed by the Indenture Trustee, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

146

--------------------------------------------------------------------------------


 


ARTICLE XI


 


SUBORDINATION

 

Section 11.01                          Subordination.

 


(A)                                  EACH NOTEHOLDER, BY ITS ACCEPTANCE OF A
NOTE, AND EACH SERVICE PROVIDER AND HEDGE COUNTERPARTY, BY ENTERING INTO THE
RELATED DOCUMENT TO WHICH IT IS A PARTY, AGREES THAT ITS CLAIMS AGAINST WEST FOR
PAYMENT OF AMOUNTS ARE SUBORDINATE TO ANY CLAIMS RANKING IN PRIORITY THERETO AS
SET FORTH IN SECTION 3.14 HEREOF, INCLUDING ANY POST-PETITION INTEREST (EACH
SUCH PRIOR CLAIM, A “SENIOR CLAIM”), WHICH SUBORDINATION SHALL CONTINUE UNTIL
THE HOLDER OF SUCH SENIOR CLAIM (A “SENIOR CLAIMANT”), OR THE INDENTURE TRUSTEE
ON ITS BEHALF, HAS RECEIVED THE FULL CASH AMOUNT OF SUCH SENIOR CLAIM.  EACH
SUCH PERSON IS ALSO OBLIGATED TO HOLD FOR THE BENEFIT OF THE SENIOR CLAIMANT ANY
AMOUNTS RECEIVED BY SUCH PERSON WHICH, UNDER THE TERMS OF THE INDENTURE, SHOULD
HAVE BEEN PAID TO OR ON BEHALF OF THE SENIOR CLAIMANT AND TO PAY OVER SUCH
AMOUNTS TO THE INDENTURE TRUSTEE FOR APPLICATION AS PROVIDED IN SECTION 3.14
HEREOF.


 


(B)                                 IF ANY SENIOR CLAIMANT RECEIVES ANY PAYMENT
IN RESPECT OF ANY SENIOR CLAIM WHICH IS SUBSEQUENTLY INVALIDATED, DECLARED
PREFERENTIAL, SET ASIDE AND/OR REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER OR
OTHER PARTY, THEN, TO THE EXTENT SUCH PAYMENT IS SO INVALIDATED, DECLARED
PREFERENTIAL, SET ASIDE AND/OR REQUIRED TO BE REPAID, SUCH SENIOR CLAIM SHALL BE
REVIVED AND CONTINUE IN FULL FORCE AND EFFECT, AND SHALL BE ENTITLED TO THE
BENEFITS OF THIS ARTICLE XI, ALL AS IF SUCH PAYMENT HAD NOT BEEN RECEIVED.


 


(C)                                  EACH NOTEHOLDER, BY ITS ACCEPTANCE OF A
NOTE, AND EACH OTHER PAYEE PURSUANT TO SECTION 3.14, BY ENTERING INTO THE
RELATED DOCUMENT TO WHICH IT IS A PARTY, AUTHORIZES AND EXPRESSLY DIRECTS THE
INDENTURE TRUSTEE ON ITS BEHALF TO TAKE SUCH ACTION AS MAY BE NECESSARY OR
APPROPRIATE TO EFFECTUATE THE SUBORDINATION PROVIDED IN THIS ARTICLE XI, AND
APPOINTS THE INDENTURE TRUSTEE ITS ATTORNEY-IN-FACT FOR SUCH PURPOSES,
INCLUDING, IN THE EVENT OF ANY DISSOLUTION, WINDING UP, LIQUIDATION OR
REORGANIZATION OF WEST (WHETHER IN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP,
REORGANIZATION OR SIMILAR PROCEEDINGS OR UPON AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS OR OTHERWISE) ANY ACTIONS TENDING TOWARDS LIQUIDATION OF THE PROPERTY
AND ASSETS OF WEST OR THE FILING OF A CLAIM FOR THE UNPAID BALANCE OF ITS NOTES
IN THE FORM REQUIRED IN THOSE PROCEEDINGS.


 


(D)                                 NO RIGHT OF ANY HOLDER OF ANY SENIOR CLAIM
TO ENFORCE THE SUBORDINATION OF ANY SUBORDINATED CLAIM SHALL BE IMPAIRED BY AN
ACT OR FAILURE TO ACT BY WEST OR THE INDENTURE TRUSTEE OR BY ANY FAILURE BY
EITHER WEST OR THE INDENTURE TRUSTEE TO COMPLY WITH THIS INDENTURE, UNLESS SUCH
FAILURE SHALL MATERIALLY PREJUDICE THE RIGHTS OF THE SUBORDINATED CLAIMANT.


 


(E)                                  EACH NOTEHOLDER, BY ACCEPTING A NOTE, AND
EACH OTHER PAYEE PURSUANT TO SECTION 3.14, BY ENTERING INTO THE RELATED DOCUMENT
TO WHICH IT IS A PARTY, ACKNOWLEDGES AND AGREES THAT THE FOREGOING SUBORDINATION
PROVISIONS ARE, AND ARE INTENDED TO BE, AN INDUCEMENT AND A CONSIDERATION TO
EACH HOLDER OF ANY SENIOR CLAIM, WHETHER SUCH SENIOR CLAIM WAS CREATED OR
ACQUIRED BEFORE OR AFTER THE ISSUANCE OF SUCH HOLDER’S CLAIM, TO ACQUIRE AND
CONTINUE TO HOLD SUCH SENIOR CLAIM AND SUCH HOLDER OF ANY SENIOR CLAIM SHALL BE
DEEMED CONCLUSIVELY TO HAVE RELIED ON SUCH SUBORDINATION PROVISIONS IN ACQUIRING
AND CONTINUING TO HOLD SUCH SENIOR CLAIM.

 

147

--------------------------------------------------------------------------------


 


(F)                                    THE NOTEHOLDERS OF EACH SERIES SHALL HAVE
THE RIGHT TO RECEIVE, TO THE EXTENT NECESSARY TO MAKE THE REQUIRED PAYMENTS WITH
RESPECT TO THE NOTES OF SUCH SERIES AT THE TIMES AND IN THE AMOUNTS SPECIFIED IN
THE RELATED SUPPLEMENT, (I) THE PORTION OF COLLECTIONS ALLOCABLE TO NOTEHOLDERS
OF SUCH SERIES PURSUANT TO THIS INDENTURE AND THE RELATED SUPPLEMENT, (II) FUNDS
ON DEPOSIT IN THE SENIOR RESTRICTED CASH ACCOUNT (IN RESPECT OF THE
SERIES 2005-A1 TERM NOTES), SENIOR CASH COLLATERAL ACCOUNT (IN RESPECT OF THE
SERIES A NOTES OTHER THAN THE SERIES 2005-A1 TERM NOTES) OR THE JUNIOR
RESTRICTED CASH ACCOUNT (IN RESPECT OF THE SERIES B NOTES), AS APPLICABLE, AND
IN ACCORDANCE WITH THE TERMS OF THIS INDENTURE AND THE RELATED SUPPLEMENT AND
(III) FUNDS ON DEPOSIT IN ANY SERIES ACCOUNT FOR SUCH SERIES.  EACH NOTEHOLDER,
BY ACCEPTANCE OF ITS NOTES, (X) ACKNOWLEDGES AND AGREES THAT EXCEPT AS EXPRESSLY
PROVIDED HEREIN AND IN A SUPPLEMENT, THE NOTEHOLDERS OF A SERIES SHALL NOT HAVE
ANY INTEREST IN ANY SERIES ACCOUNT FOR THE BENEFIT OF ANY OTHER SERIES (TO THE
EXTENT AMOUNTS WERE DEPOSITED THEREIN IN ACCORDANCE WITH THE RELATED DOCUMENTS),
AND (Y) RATIFIES AND CONFIRMS THE TERMS OF THIS INDENTURE AND THE RELATED
DOCUMENTS EXECUTED IN CONNECTION WITH SUCH NOTEHOLDER’S SERIES. WITH RESPECT TO
EACH COLLECTION PERIOD, COLLECTIONS ON DEPOSIT IN THE COLLECTIONS ACCOUNT WILL
BE ALLOCATED TO EACH SERIES THEN OUTSTANDING IN ACCORDANCE WITH SECTION 3.15
HEREOF AND THE RELATED SUPPLEMENTS.

 

Section 11.02                          Rights of Subrogation.

 

The Junior Claimants (and each Junior Representative of any thereof) agree that
no payment or distributions to any Senior Claimant (or the Indenture Trustee
therefor) pursuant to the provisions of this Indenture shall entitle any Junior
Claimant (or any Junior Representative thereof) to exercise any rights of
subrogation in respect thereof until all Senior Claims with respect to such
Person shall have been paid in full.

 

Section 11.03                          Further Assurances of Junior
Representatives.

 

Each of the Junior Representatives shall, at the expense of WEST, at any time
and from time to time promptly execute and deliver all further instruments and
documents, and take all further action, that the Controlling Party may
reasonably request, in order to effectuate the provisions of this Article XI.

 

Section 11.04                          Enforcement.

 

Each Junior Claimant (and the Junior Representative therefor) agree that the
provisions of this Article XI shall be enforceable against them under all
circumstances, including without limitation in any proceeding referred to in
Sections 4.01(f) and 4.01(g) hereof.

 

Section 11.05                          Continued Effectiveness.

 

The provisions of this Article XI shall continue to be effective or shall be
revived or reinstated, as the case may be, if at any time any payment of any of
the Senior Claims is rescinded or must otherwise be returned by any Senior
Claimant upon the insolvency, bankruptcy or reorganization of any WEST Group
Member, or otherwise, all as though such payment had not been made.

 

148

--------------------------------------------------------------------------------


 

Section 11.06                          Senior Claims and Junior Claims
Unimpaired.

 

Nothing in this Article XI shall impair, as between WEST and any Senior Claimant
or any Junior Claimant, the obligations of WEST to such Person, including
without limitation the Senior Claims and the Junior Claims; provided that it is
understood that the enforcement of rights and remedies shall be subject to the
terms of this Indenture, the Security Trust Agreement and the other Security
Documents

 


ARTICLE XII


 


DISCHARGE OF INDENTURE; DEFEASANCE

 

Section 12.01                          Discharge of Liability on the Notes;
Defeasance.

 


(A)                                  WHEN (I) WEST DELIVERS TO THE INDENTURE
TRUSTEE ALL OUTSTANDING NOTES (OTHER THAN NOTES REPLACED PURSUANT TO
SECTION 2.08 HEREOF) FOR CANCELLATION OR (II) ALL OUTSTANDING NOTES HAVE BECOME
DUE AND PAYABLE, WHETHER AT MATURITY OR AS A RESULT OF THE MAILING OF A
REDEMPTION NOTICE PURSUANT TO SECTION 3.17(D) HEREOF AND WEST IRREVOCABLY
DEPOSITS IN THE REDEMPTION/DEFEASANCE ACCOUNT FUNDS SUFFICIENT TO PAY AT
MATURITY, OR UPON REDEMPTION OF, ALL OUTSTANDING NOTES, INCLUDING INTEREST
THEREON TO MATURITY OR THE REDEMPTION DATE (OTHER THAN NOTES REPLACED PURSUANT
TO SECTION 2.08 HEREOF), AND IF IN EITHER CASE WEST PAYS ALL OTHER SUMS PAYABLE
HEREUNDER BY WEST, THEN THIS INDENTURE SHALL, SUBJECT TO SECTION 12.01(C), CEASE
TO BE OF FURTHER EFFECT.  THE INDENTURE TRUSTEE SHALL ACKNOWLEDGE SATISFACTION
AND DISCHARGE OF THIS INDENTURE ON DEMAND OF WEST ACCOMPANIED BY AN OFFICERS’
CERTIFICATE AND AN OPINION OF COUNSEL, AT THE COST AND EXPENSE OF WEST, TO THE
EFFECT THAT ANY CONDITIONS PRECEDENT TO A DISCHARGE OF THIS INDENTURE HAVE BEEN
MET.


 


(B)                                 SUBJECT TO SECTIONS 12.01(C) AND 12.02, WEST
AT ANY TIME MAY TERMINATE (I) ALL ITS OBLIGATIONS UNDER THE NOTES OR ANY
CLASS OR SERIES OF NOTES AND THIS INDENTURE (THE “LEGAL DEFEASANCE” OPTION) OR
(II) ITS OBLIGATIONS UNDER SECTIONS 5.02, 5.03, 5.04 AND 4.01 (OTHER THAN WITH
RESPECT TO A FAILURE TO COMPLY WITH SECTIONS 4.01(A), 4.01(B), 4.01(C),
4.01(F) (ONLY WITH RESPECT TO WEST) AND 4.01(G) (ONLY WITH RESPECT TO WEST))
(THE “COVENANT DEFEASANCE” OPTION).  WEST MAY EXERCISE ITS LEGAL DEFEASANCE
OPTION NOTWITHSTANDING ITS PRIOR EXERCISE OF ITS COVENANT DEFEASANCE OPTION.


 

If WEST exercises its legal defeasance option, payment of any Notes subject to
such legal defeasance may not be accelerated because of an Event of Default.  If
WEST exercises its covenant defeasance option, payment of the Notes may not be
accelerated because of an Event of Default (other than with respect to a failure
to comply with Section 5.02(j), 4.01(a), 4.01(b), 4.01(c), 4.01(f) and 4.01(g)).

 

Upon satisfaction of the conditions set forth herein and upon request of WEST,
the Indenture Trustee shall acknowledge in writing the discharge of those
obligations that WEST terminates.

 

149

--------------------------------------------------------------------------------


 


(C)                                  NOTWITHSTANDING CLAUSES (A) AND (B) ABOVE,
WEST’S OBLIGATIONS IN SECTIONS 2.01, 2.02, 2.03, 2.04, 2.05, 2.06, 2.07, 2.08,
2.09, 5.02(J), ARTICLE VI, SECTIONS 8.01, 12.04, 12.05 AND 12.06 SHALL SURVIVE
UNTIL ALL THE NOTES HAVE BEEN PAID IN FULL.  THEREAFTER, WEST’S OBLIGATIONS IN
SECTIONS 8.01, 12.05 AND 13.07 SHALL SURVIVE.

 

Section 12.02                          Conditions to Defeasance.

 

WEST may exercise its legal defeasance option or its covenant defeasance option
only if:

 


(A)                                  WEST IRREVOCABLY DEPOSITS IN TRUST IN THE
REDEMPTION/DEFEASANCE ACCOUNT ANY ONE OR ANY COMBINATION OF (A) MONEY,
(B) OBLIGATIONS OF, AND SUPPORTED BY THE FULL FAITH AND CREDIT OF, THE U.S.
GOVERNMENT (“U.S. GOVERNMENT OBLIGATIONS”) OR (C) OBLIGATIONS OF CORPORATE
ISSUERS (“CORPORATE OBLIGATIONS”) (PROVIDED THAT ANY SUCH CORPORATE OBLIGATIONS
ARE RATED AA+, OR THE EQUIVALENT, OR HIGHER, BY THE RATING AGENCIES AT SUCH TIME
AND SHALL NOT HAVE A MATURITY OF LONGER THAN THREE (3) YEARS FROM THE DATE OF
DEFEASANCE) FOR THE PAYMENT OF ALL PRINCIPAL, PREMIUM, IF ANY, AND INTEREST
(I) ON THE NOTES OR ANY CLASS OR SERIES OF NOTES BEING DEFEASED, IN THE CASE OF
LEGAL DEFEASANCE, OR (II) ON ALL OF THE NOTES IN THE CASE OF COVENANT
DEFEASANCE, IN EITHER CASE, TO MATURITY OR REDEMPTION, AS THE CASE MAY BE;


 


(B)                                 WEST DELIVERS TO THE INDENTURE TRUSTEE A
CERTIFICATE FROM A NATIONALLY RECOGNIZED FIRM OF INDEPENDENT ACCOUNTANTS
EXPRESSING THEIR OPINION THAT THE PAYMENTS OF PRINCIPAL AND INTEREST WHEN DUE
AND WITHOUT REINVESTMENT ON THE DEPOSITED U.S. GOVERNMENT OBLIGATIONS OR THE
CORPORATE OBLIGATIONS PLUS ANY DEPOSITED MONEY WITHOUT INVESTMENT WILL PROVIDE
CASH AT SUCH TIMES AND IN SUCH AMOUNTS AS WILL BE SUFFICIENT TO PAY PRINCIPAL
AND INTEREST WHEN DUE (I) ON THE NOTES OR ANY CLASS OR SERIES OF NOTES BEING
DEFEASED, IN THE CASE OF LEGAL DEFEASANCE, OR (II) ON ALL OF THE NOTES IN THE
CASE OF COVENANT DEFEASANCE, IN EITHER CASE, TO MATURITY OR REDEMPTION, AS THE
CASE MAY BE;


 


(C)                                  91 DAYS PASS AFTER THE DEPOSIT DESCRIBED IN
CLAUSE (1) ABOVE IS MADE AND DURING THE 91-DAY PERIOD NO ACCELERATION DEFAULT
WITH RESPECT TO WEST OCCURS WHICH IS CONTINUING AT THE END OF THE PERIOD;


 


(D)                                 THE DEPOSIT DESCRIBED IN CLAUSE (A) ABOVE
DOES NOT CONSTITUTE A DEFAULT UNDER ANY OTHER AGREEMENT BINDING ON WEST;


 


(E)                                  WEST DELIVERS TO THE INDENTURE TRUSTEE AN
OPINION OF COUNSEL TO THE EFFECT THAT THE TRUST RESULTING FROM THE DEPOSIT
DESCRIBED IN CLAUSE (A) DOES NOT CONSTITUTE, OR IS QUALIFIED AS, A REGULATED
INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED;


 


(F)                                    IN THE CASE OF THE LEGAL DEFEASANCE
OPTION, WEST SHALL HAVE DELIVERED TO THE INDENTURE TRUSTEE AN OPINION OF COUNSEL
STATING THAT (I) WEST HAS RECEIVED FROM, OR THERE HAS BEEN PUBLISHED BY, THE
U.S. INTERNAL REVENUE SERVICE A RULING, OR (II) SINCE THE DATE OF THIS INDENTURE
THERE HAS BEEN A CHANGE IN THE APPLICABLE FEDERAL INCOME TAX LAW, IN EITHER CASE
TO THE EFFECT THAT, AND BASED THEREON SUCH OPINION OF COUNSEL SHALL CONFIRM
THAT, THE NOTEHOLDERS WILL NOT RECOGNIZE INCOME, GAIN OR LOSS FOR U.S. FEDERAL
INCOME TAX PURPOSES AS A RESULT OF SUCH LEGAL DEFEASANCE AND WILL BE SUBJECT TO
FEDERAL INCOME TAX ON THE SAME AMOUNTS, IN THE SAME MANNER AND AT THE SAME TIMES
AS WOULD HAVE BEEN THE CASE IF SUCH LEGAL DEFEASANCE HAD NOT OCCURRED;

 

150

--------------------------------------------------------------------------------


 


(G)                                 IN THE CASE OF THE COVENANT DEFEASANCE
OPTION, WEST SHALL HAVE DELIVERED TO THE INDENTURE TRUSTEE AN OPINION OF COUNSEL
TO THE EFFECT THAT THE NOTEHOLDERS WILL NOT RECOGNIZE INCOME, GAIN OR LOSS FOR
U.S. FEDERAL INCOME TAX PURPOSES AS A RESULT OF SUCH COVENANT DEFEASANCE AND
WILL BE SUBJECT TO U.S. FEDERAL INCOME TAX ON THE SAME AMOUNTS, IN THE SAME
MANNER AND AT THE SAME TIMES AS WOULD HAVE BEEN THE CASE IF SUCH COVENANT
DEFEASANCE HAD NOT OCCURRED;


 


(H)                                 IF THE RELATED NOTES ARE THEN LISTED ON ANY
SECURITIES EXCHANGE, WEST DELIVERS TO THE INDENTURE TRUSTEE AN OPINION OF
COUNSEL TO THE EFFECT THAT SUCH DEPOSIT, DEFEASANCE AND DISCHARGE WILL NOT CAUSE
SUCH NOTES TO BE DELISTED;


 


(I)                                     WEST HAS OBTAINED A RATING AGENCY
CONFIRMATION RELATING TO THE DEFEASANCE CONTEMPLATED BY THIS SECTION 12.02;


 


(J)                                     ALL AMOUNTS DUE AND OWING THE SENIOR
LIQUIDITY PROVIDER SHALL HAVE BEEN PAID IN FULL; AND


 


(K)                                  WEST DELIVERS TO THE INDENTURE TRUSTEE AN
OFFICER’S CERTIFICATE AND AN OPINION OF COUNSEL, EACH STATING THAT ALL
CONDITIONS PRECEDENT TO THE DEFEASANCE AND DISCHARGE OF THE NOTES AS
CONTEMPLATED BY THIS ARTICLE XII HAVE BEEN COMPLIED WITH.


 

Section 12.03                          Application of Trust Money.

 

The Indenture Trustee shall hold in trust in the Redemption/Defeasance Account
money, U.S. Government Obligations or Corporate Obligations deposited with it
pursuant to this Article XII.  It shall apply the deposited money and the money
from U.S. Government Obligations or Corporate Obligations in accordance with
this Indenture to the payment of principal, premium, if any, and interest on the
Class or Series of Notes. Money and securities so held in trust are not subject
to Article XI hereof.

 

Section 12.04                          Repayment to WEST.

 

The Indenture Trustee shall promptly turn over to WEST upon request any excess
money or securities held by it at any time.

 

Subject to any applicable abandoned property law, the Indenture Trustee shall
pay to WEST upon written request any money held by it for the payment of
principal or interest that remains unclaimed for two (2) years and, thereafter,
Noteholders entitled to the money must look to WEST for payment as general
creditors.  Such unclaimed funds shall remain uninvested and in no event shall
the Indenture Trustee be liable for interest on such unclaimed funds.

 

Section 12.05                          Indemnity for Government Obligations and
Corporate Obligations.

 

WEST shall pay and shall indemnify the Indenture Trustee against any tax, fee or
other charge imposed on or assessed against deposited U.S. Government
Obligations or Corporate Obligations, or the principal and interest received on
such U.S. Government Obligations or Corporate Obligations.

 

151

--------------------------------------------------------------------------------


 

Section 12.06                          Reinstatement.

 

If the Indenture Trustee is unable to apply any money or U.S. Government
Obligations or Corporate Obligations in accordance with this Article XII by
reason of any legal proceeding or by reason of any order or judgment of any
court or governmental authority enjoining, restraining or otherwise prohibiting
such application, WEST’s obligations under this Indenture and the Notes shall be
revived and reinstated as though no deposit had occurred pursuant to this
Article XII until such time as the Indenture Trustee is permitted to apply all
such money, U.S. Government Obligations or Corporate Obligations in accordance
with this Article XII; provided, however, that, if WEST has made any payment of
interest on or principal of any Notes because of the reinstatement of its
obligations, WEST shall be subrogated to the rights of the Holders of such Notes
to receive such payment from the money, U.S. Government Obligations or Corporate
Obligations held by the Indenture Trustee.

 


ARTICLE XIII

 


MISCELLANEOUS

 

Section 13.01                          Right of Indenture Trustee to Perform.

 

If WEST for any reason fails to observe or punctually to perform any of its
obligations to the Indenture Trustee, whether under this Indenture or any of the
other Related Documents or otherwise, the Indenture Trustee shall have power
(but shall have no obligation), on behalf of or in the name of WEST or
otherwise, to perform such obligations and to take any steps which the Indenture
Trustee may, in its absolute discretion, consider appropriate with a view to
remedying, or mitigating the consequences of, such failure by WEST; provided
that no exercise or failure to exercise this power by the Indenture Trustee
shall in any way prejudice the Indenture Trustee’s other rights under this
Indenture or any of the other Related Documents.

 

Section 13.02                          Waiver.

 

Any waiver by any party of any provision of this Indenture or any right, remedy
or option hereunder shall only prevent and estop such party from thereafter
enforcing such provision, right, remedy or option if such waiver is given in
writing and only as to the specific instance and for the specific purpose for
which such waiver was given.  The failure or refusal of any party hereto to
insist in any one or more instances, or in a course of dealing, upon the strict
performance of any of the terms or provisions of this Indenture by any party
hereto or the partial exercise of any right, remedy or option hereunder shall
not be construed as a waiver or relinquishment of any such term or provision,
but the same shall continue in full force and effect.  No failure on the part of
the Indenture Trustee to exercise, and no delay on its part in exercising, any
right or remedy under this Indenture will operate as a waiver thereof, nor will
any single or partial exercise of any right or remedy preclude any other or
further exercise thereof or the exercise of any other right or remedy.  The
rights and remedies provided in this Indenture are cumulative and not exclusive
of any rights or remedies provided by law.

 

152

--------------------------------------------------------------------------------


 

Section 13.03                          Severability.

 

In the event that any provision of this Indenture or the application thereof to
any party hereto or to any circumstance or in any jurisdiction governing this
Indenture shall, to any extent, be invalid or unenforceable under any applicable
statute, regulation or rule of law, then such provision shall be deemed
inoperative to the extent that it is invalid or unenforceable and the remainder
of this Indenture, and the application of any such invalid or unenforceable
provision to the parties, jurisdictions or circumstances other than to whom or
to which it is held invalid or unenforceable, shall not be affected thereby nor
shall the same affect the validity or enforceability of this Indenture.  The
parties hereto further agree that the holding by any court of competent
jurisdiction that any remedy pursued by the Indenture Trustee hereunder is
unavailable or unenforceable shall not affect in any way the ability of the
Indenture Trustee to pursue any other remedy available to it.

 

Section 13.04                          Notices.

 

All notices, demands, certificates, requests, directions, instructions and
communications hereunder (“Notices”) shall be in writing and shall be effective
(a) upon receipt when sent through the mails, registered or certified mail,
return receipt requested, postage prepaid, with such receipt to be effective the
date of delivery indicated on the return receipt, or (b) one Business Day after
delivery to an overnight courier, or (c) on the date personally delivered to an
authorized officer of the party to which sent, or (d) on the date transmitted by
legible telecopier transmission with a confirmation of receipt, in all cases
addressed to the recipient as follows:

 

if to WEST, to:

 

Willis Engine Securitization Trust
c/o Wilmington Trust Company
1100 North Market Street
Rodney Square North
Wilmington, Delaware 19890
Attention: Corporate Trust Administrator
Facsimile:  (302) 651-8882

 

with copies to:

 

Willis Lease Finance Corporation
2320 Marinship Way, Suite 300
Sausalito, CA 94965
Attention: General Counsel
Facsimile: (415) 275-5106

 

As of March 1, 2008:

 

Willis Lease Finance Corporation

773 San Marin Drive

Novato, CA 94945

Attn: General Counsel

 

153

--------------------------------------------------------------------------------


 

and

 

Pillsbury Winthrop Shaw Pittman LLP
1540 Broadway
New York, NY 10036
Attention: William C. Bowers
Facsimile: (212) 858-1500

 

if to the Administrative Agent, to:

 

Willis Lease Finance Corporation
2320 Marinship Way, Suite 300
Sausalito, CA 94965
Attention: General Counsel
Facsimile: (415) 275-5106

 

As of March 1, 2008:

 

Willis Lease Finance Corporation

773 San Marin Drive

Novato, CA 94945

Attn: General Counsel

 

if to the Indenture Trustee, the Security Trustee, the Note Registrar or the
Paying Agent, to:

 

Deutsche Bank Trust Company Americas
60 Wall Street
MS NYC 60-2606
New York, New York 10005
Attention: Trust & Securities Services - Structured Finance Services
Facsimile: 212-553-2460

 

if to the Servicer, to:

 

Willis Lease Finance Corporation
2320 Marinship Way, Suite 300
Sausalito, CA 94965
Attention: General Counsel
Facsimile: (415) 275-5106

 

As of March 1, 2008:

 

Willis Lease Finance Corporation

773 San Marin Drive

Novato, CA 94945

Attn: General Counsel

 

154

--------------------------------------------------------------------------------


 

if to the Senior Liquidity Provider, to:

 

Calyon New York Branch
1301 Avenue of the Americas
New York, NY 10019
Attention: Neil Spier
Facsimile: (212) 459-3258

 

if to the Rating Agencies, to:

 

Fitch, Inc.
55 E. Monroe, Suite 3500
Chicago, IL 60603
Attention: ABS Monitoring Group - Equipment Leases
Facsimile: (312) 368-2069

 

Moody’s Investors Service, Inc.
99 Church Street
New York, New York 10007
Attention: Monitoring Group
Facsimile: (212) 553-0573

 

A copy of each notice given hereunder to any party hereto shall also be given to
each of the other parties hereto. Each party hereto may, by notice given in
accordance herewith to each of the other parties hereto, designate any further
or different address to which subsequent Notices shall be sent.

 

Section 13.05                          Assignments.

 


(A)                                  THIS INDENTURE SHALL BE A CONTINUING
OBLIGATION OF WEST AND SHALL (I) BE BINDING UPON WEST AND ITS SUCCESSORS AND
ASSIGNS AND (II) INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE INDENTURE
TRUSTEE, AND BY ITS SUCCESSORS, TRANSFEREES AND ASSIGNS.  WEST MAY NOT ASSIGN
ANY OF ITS OBLIGATIONS UNDER THE INDENTURE, OR DELEGATE ANY OF ITS DUTIES
HEREUNDER.


 

 (b)                              Each Hedge Counterparty and the Senior
Liquidity Provider shall be an express third party beneficiary of Sections 3.08,
9.01 and 9.03 hereof, as applicable.  The Servicer shall be an express third
party beneficiary of each provision of this Indenture that affects any of its
rights or obligations under this Indenture or any other Related Document,
including the provisions hereof providing for payment of Expenses and Lien
priority for amounts payable to the Servicer under the Servicing Agreement or
any other Related Document.

 

Section 13.06                          Currency Conversion.

 


(A)                                  IF ANY AMOUNT IS RECEIVED OR RECOVERED BY
THE ADMINISTRATIVE AGENT, THE SERVICER OR THE INDENTURE TRUSTEE IN RESPECT OF
THIS INDENTURE OR ANY PART THEREOF (WHETHER AS A RESULT OF THE ENFORCEMENT OF
THE SECURITY CREATED UNDER THE SECURITY TRUST AGREEMENT OR PURSUANT TO THIS
INDENTURE OR ANY JUDGMENT OR ORDER OF ANY COURT OR IN THE LIQUIDATION OR
DISSOLUTION OF WEST OR BY WAY OF DAMAGES FOR ANY BREACH OF ANY OBLIGATION TO
MAKE ANY PAYMENT UNDER OR IN

 

155

--------------------------------------------------------------------------------


 


RESPECT OF WEST’S OBLIGATIONS HEREUNDER OR ANY PART THEREOF OR OTHERWISE) IN A
CURRENCY (THE “RECEIVED CURRENCY”) OTHER THAN THE CURRENCY IN WHICH SUCH AMOUNT
WAS EXPRESSED TO BE PAYABLE (THE “AGREED CURRENCY”), THEN THE AMOUNT IN THE
RECEIVED CURRENCY ACTUALLY RECEIVED OR RECOVERED BY THE INDENTURE TRUSTEE SHALL,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ONLY CONSTITUTE A DISCHARGE
TO WEST TO THE EXTENT OF THE AMOUNT OF THE AGREED CURRENCY WHICH THE
ADMINISTRATIVE AGENT, THE SERVICER OR THE INDENTURE TRUSTEE WAS OR WOULD HAVE
BEEN ABLE IN ACCORDANCE WITH ITS NORMAL PROCEDURES TO PURCHASE ON THE DATE OF
ACTUAL RECEIPT OR RECOVERY (OR, IF THAT IS NOT PRACTICABLE, ON THE NEXT DATE ON
WHICH IT IS SO PRACTICABLE), AND, IF THE AMOUNT OF THE AGREED CURRENCY WHICH THE
ADMINISTRATIVE AGENT, THE SERVICER OR THE INDENTURE TRUSTEE IS OR WOULD HAVE
BEEN SO ABLE TO PURCHASE IS LESS THAN THE AMOUNT OF THE AGREED CURRENCY WHICH
WAS ORIGINALLY PAYABLE BY WEST, WEST SHALL PAY TO THE ADMINISTRATIVE AGENT, THE
SERVICER OR THE INDENTURE TRUSTEE SUCH AMOUNT AS THE ADMINISTRATIVE AGENT,
SERVICER OR THE INDENTURE TRUSTEE SHALL DETERMINE TO BE NECESSARY TO INDEMNIFY
SUCH PERSON AGAINST ANY LOSS SUSTAINED BY IT AS A RESULT (INCLUDING THE COST OF
MAKING ANY SUCH PURCHASE AND ANY PREMIUMS, COMMISSIONS OR OTHER CHARGES PAID OR
INCURRED IN CONNECTION THEREWITH) AND SO THAT SUCH INDEMNITY, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, (I) SHALL CONSTITUTE A SEPARATE AND
INDEPENDENT OBLIGATION OF WEST DISTINCT FROM ITS OBLIGATION TO DISCHARGE THE
AMOUNT WHICH WAS ORIGINALLY PAYABLE BY WEST AND (II) SHALL GIVE RISE TO A
SEPARATE AND INDEPENDENT CAUSE OF ACTION AND APPLY IRRESPECTIVE OF ANY
INDULGENCE GRANTED BY THE ADMINISTRATIVE AGENT, THE SERVICER OR THE INDENTURE
TRUSTEE AND CONTINUE IN FULL FORCE AND EFFECT NOTWITHSTANDING ANY JUDGMENT,
ORDER, CLAIM OR PROOF FOR A LIQUIDATED AMOUNT IN RESPECT OF THE AMOUNT
ORIGINALLY PAYABLE BY WEST OR ANY JUDGMENT OR ORDER AND NO PROOF OR EVIDENCE OF
ANY ACTUAL LOSS SHALL BE REQUIRED.


 


(B)                                 FOR THE PURPOSE OF OR PENDING THE DISCHARGE
OF ANY OF THE MONEYS AND LIABILITIES HEREBY SECURED THE ADMINISTRATIVE AGENT AND
THE SERVICER MAY CONVERT ANY MONEYS RECEIVED, RECOVERED OR REALIZED BY THE
ADMINISTRATIVE AGENT OR THE SERVICER, AS THE CASE MAY BE, UNDER THIS INDENTURE
(INCLUDING THE PROCEEDS OF ANY PREVIOUS CONVERSION UNDER THIS SECTION 13.06)
FROM THEIR EXISTING CURRENCY OF DENOMINATION INTO THE CURRENCY OF DENOMINATION
(IF DIFFERENT) OF SUCH MONEYS AND LIABILITIES AND ANY CONVERSION FROM ONE
CURRENCY TO ANOTHER FOR THE PURPOSES OF ANY OF THE FOREGOING SHALL BE MADE AT
THE INDENTURE TRUSTEE’S THEN PREVAILING SPOT SELLING RATE AT ITS OFFICE BY WHICH
SUCH CONVERSION IS MADE.  IF NOT OTHERWISE REQUIRED TO BE APPLIED IN THE
RECEIVED CURRENCY, THE ADMINISTRATIVE AGENT OR THE SERVICER, AS THE CASE MAY BE,
ACTING ON BEHALF OF THE SECURITY TRUSTEE, SHALL PROMPTLY CONVERT ANY MONEYS IN
SUCH RECEIVED CURRENCY OTHER THAN DOLLARS INTO DOLLARS.  EACH PREVIOUS REFERENCE
IN THIS SECTION TO A CURRENCY EXTENDS TO FUNDS OF THAT CURRENCY AND FUNDS OF ONE
CURRENCY MAY BE CONVERTED INTO DIFFERENT FUNDS OF THE SAME CURRENCY.


 

Section 13.07                          Application to Court.

 

The Security Trustee may at any time after the service of a Default Notice apply
to any court of competent jurisdiction for an order that the terms of this
Indenture be carried into execution under the direction of such court and for
the appointment of a receiver of the Collateral or any part thereof and for any
other order in relation to the administration of this Indenture as the Requisite
Majority shall deem fit and it may assent to or approve any application to any
court of competent jurisdiction made at the instigation of any of the
Noteholders and shall be indemnified by WEST against all costs, charges and
expenses incurred by it in relation to any such application or proceedings.

 

156

--------------------------------------------------------------------------------


 

Section 13.08                          Governing Law.

 

THIS INDENTURE SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.

 

Section 13.09                          Jurisdiction.

 


(A)                                  EACH OF THE PARTIES HERETO AGREES THAT THE
UNITED STATES FEDERAL AND NEW YORK STATE COURTS LOCATED IN THE CITY OF NEW YORK
SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY SUIT, ACTION OR PROCEEDING,
AND TO SETTLE ANY DISPUTES, WHICH MAY ARISE OUT OF OR IN CONNECTION WITH THIS
INDENTURE AND, FOR SUCH PURPOSES, SUBMITS TO THE JURISDICTION OF SUCH COURTS. 
EACH OF THE PARTIES HERETO WAIVES ANY OBJECTION WHICH IT MIGHT NOW OR HEREAFTER
HAVE TO THE UNITED STATES FEDERAL OR NEW YORK STATE COURTS LOCATED IN THE CITY
OF NEW YORK BEING NOMINATED AS THE FORUM TO HEAR AND DETERMINE ANY SUIT, ACTION
OR PROCEEDING, AND TO SETTLE ANY DISPUTES, WHICH MAY ARISE OUT OF OR IN
CONNECTION WITH THIS INDENTURE AND AGREES NOT TO CLAIM THAT ANY SUCH COURT IS
NOT A CONVENIENT OR APPROPRIATE FORUM.  EACH OF THE PARTIES HERETO AGREES THAT
THE PROCESS BY WHICH ANY SUIT, ACTION OR PROCEEDING IS BEGUN MAY BE SERVED ON IT
BY BEING DELIVERED IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING IN THE CITY
OF NEW YORK TO THE PERSON NAMED AS THE PROCESS AGENT OF SUCH PARTY IN SCHEDULE 7
AT THE ADDRESS SET OUT THEREIN OR AT THE PRINCIPAL NEW YORK CITY OFFICE OF SUCH
PROCESS AGENT, IF NOT THE SAME.


 


(B)                                 THE SUBMISSION TO THE JURISDICTION OF THE
COURTS REFERRED TO IN SECTION 13.09(A) SHALL NOT (AND SHALL NOT BE CONSTRUED SO
AS TO) LIMIT THE RIGHT OF THE INDENTURE TRUSTEE TO TAKE PROCEEDINGS AGAINST WEST
IN ANY OTHER COURT OF COMPETENT JURISDICTION NOR SHALL THE TAKING OF PROCEEDINGS
IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE TAKING OF PROCEEDINGS IN ANY OTHER
JURISDICTION, WHETHER CONCURRENTLY OR NOT.


 


(C)                                  EACH OF THE PARTIES HERETO HEREBY CONSENTS
GENERALLY IN RESPECT OF ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS INDENTURE TO THE GIVING OF ANY RELIEF OR THE ISSUE OF ANY
PROCESS IN CONNECTION WITH SUCH ACTION OR PROCEEDING, INCLUDING THE MAKING,
ENFORCEMENT OR EXECUTION AGAINST ANY PROPERTY WHATSOEVER (IRRESPECTIVE OF ITS
USE OR INTENDED USE) OF ANY ORDER OR JUDGMENT WHICH MAY BE MADE OR GIVEN IN SUCH
ACTION OR PROCEEDING.


 

Section 13.10                          Counterparts.

 

This Indenture may be executed in two or more counterparts by the parties
hereto, and each such counterpart shall be considered an original and all such
counterparts shall constitute one and the same instrument.

 

Section 13.11                          Table of Contents, Headings, Etc.

 

The Table of Contents and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part hereof and shall in no way modify or restrict any of the terms
and provisions hereof.

 

157

--------------------------------------------------------------------------------


 

Section 13.12                          Compliance with Anti-Terrorism and
Money-Laundering Regulations.

 

In order to comply with the laws, rules, regulations and executive orders in
effect from time to time applicable to banking institutions, including those
relating to the funding of terrorist activities and money laundering, the
Indenture Trustee is required to obtain, verify and record certain information
relating to individuals and entities which maintain a business relationship with
the Indenture Trustee. Accordingly, each of the parties agree to provide to the
Indenture Trustee, upon its request from time to time such identifying
information and documentation as may be available for such party in order to
enable the Indenture Trustee to comply with such laws, rules, regulations and
executive orders.

 

[SIGNATURE PAGE FOLLOWS]

 

158

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed, all as of the date first written above.

 

 

WILLIS ENGINE SECURITIZATION TRUST,

 

     as issuer of the Notes

 

 

 

 

 

By:

/s/ Bradley S. Forsyth

 

 

Name:

Bradley S. Forsyth

 

 

Title:

Controlling Trustee

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, not in its individual capacity but
solely as Indenture Trustee

 

 

 

 

 

By:

/s/ Irene Siegel

 

 

Name:

Irene Siegel

 

 

Title:

Vice President

 

 

 

 

By:

/s/ Aranka R. Paul

 

 

Name:

Aranka R. Paul

 

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

ENGINE SUBSIDIARIES

 

 

WEST Engine Funding LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

SCHEDULE 2-1

 

ENGINE TRUSTS ON INITIAL CLOSING DATE

 

1. Trust Agreement No. 30771 dated as of February 16, 2005, between WEST
Funding, as owner participant, and Wells Fargo Bank Northwest, National
Association (“Wells Fargo”), as owner trustee.

 

2. Trust Agreement No. 311498 dated as of December 19, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

3. Trust Agreement No. 312234 dated as of December 19, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

4. Trust Agreement No. 575283 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

5. Trust Agreement No. 575573 dated as of March 18, 2003, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

6. Trust Agreement No. 577214 dated as of February 14, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

7. Trust Agreement No. 695530 dated as of March 18, 2003, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

8. Trust Agreement No. 704371 dated as of December 19, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

9. Trust Agreement No. 704447 dated as of December 19, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

10. Trust Agreement No. 704638 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

11. Trust Agreement No. 708173 dated as of February 4, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

12. Trust Agreement No. 716430 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

13. Trust Agreement No. 716779 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

14. Trust Agreement No. 718210 dated as of September 22, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

15. Trust Agreement No. 718262 dated as of October 10, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

--------------------------------------------------------------------------------


 

16. Trust Agreement No. 721877 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

17. Trust Agreement No. 724721 dated as of November 6, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

18. Trust Agreement No. 724862 dated as of January 12, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

19. Trust Agreement No. 725183 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

20. Trust Agreement No. 725434 dated as of July 20, 2005, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

21. Trust Agreement No. 725522 dated as of November 26, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

22. Trust Agreement No. 726169 dated as of February 2, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

23. Trust Agreement No. 726173 dated as of February 2, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

24. Trust Agreement No. 726195 dated as of February 2, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

25. Trust Agreement No. 726203 dated as of February 2, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

26. Trust Agreement No. 727057 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

27. Trust Agreement No. 727255 dated as of March 18, 2003, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

28. Trust Agreement No. 727340 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

29. Trust Agreement No. 727393 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

30. Trust Agreement No. 728154 dated as of October 4, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

31. Trust Agreement No. 728173 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

--------------------------------------------------------------------------------


 

32. Trust Agreement No. 731570 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

33. Trust Agreement No. 731812 dated as of December 19, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

34. Trust Agreement No. 731999 dated as of December 19, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

35. Trust Agreement No. 733172 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

36. Trust Agreement No. 733175 dated as of October 24, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

37. Trust Agreement No. 733186 dated as of October 23, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

38. Trust Agreement No. 733438 dated as of October 29, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

39. Trust Agreement No. 733471 dated as of October 21, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

40. Trust Agreement No. 733587 dated as of May 25, 2005, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

41. Trust Agreement No. 733715 dated as of December 19, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

42. Trust Agreement No. 733758 dated as of December 19, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

43. Trust Agreement No. 740342 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

44. Trust Agreement No. 741414 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

45. Trust Agreement No. 741573 dated as of October 23, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

46. Trust Agreement No. 741822 dated as of March 18, 2003, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

47. Trust Agreement No. 779194 dated as of October 4, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

--------------------------------------------------------------------------------


 

48. Trust Agreement No. 779484 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

49. Trust Agreement No. 856690 dated as of March 25, 2005, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

50. Trust Agreement No. 858327 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

51. Trust Agreement No. 858788 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

52. Trust Agreement No. 858789 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

53. Trust Agreement No. 872554 dated as of May 12, 2003, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

54. Trust Agreement No. 874243 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

55. Trust Agreement No. 876272 dated as of February 22, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

56. Trust Agreement No. 888763 dated as of March 3, 2005, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

57. Trust Agreement No. 890704 dated as of January 12, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

58. Trust Agreement No. 890988 dated as of September 10, 2004, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

59. Trust Agreement No. 695344 dated as of October 6, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

60. Trust Agreement No. 695495 dated as of October 6, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

61. Trust Agreement No. 702668 dated as of August 22, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2-2

 

ENGINE TRUSTS ON EFFECTIVE DATE

 

1. Trust Agreement No. 30771 dated as of February 16, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

2. Trust Agreement No. 311498 dated as of December 19, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

3. Trust Agreement No. 312234 dated as of December 19, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

4. Trust Agreement No. 575573 dated as of March 18, 2003, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

5. Trust Agreement No. 577214 dated as of February 14, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

6. Trust Agreement No. 704638 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

7. Trust Agreement No. 708173 dated as of February 4, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

8. Trust Agreement No. 716430 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

9. Trust Agreement No. 716779 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

10. Trust Agreement No. 721877 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

11. Trust Agreement No. 724721 dated as of November 6, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

12. Trust Agreement No. 724862 dated as of January 12, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

13. Trust Agreement No. 725183 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

14. Trust Agreement No. 725434 dated as of July 20, 2005, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

15. Trust Agreement No. 725522 dated as of November 26, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

--------------------------------------------------------------------------------


 

16. Trust Agreement No. 726195 dated as of February 2, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

17. Trust Agreement No. 726203 dated as of February 2, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

18. Trust Agreement No. 727057 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

19. Trust Agreement No. 727255 dated as of March 18, 2003, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

20. Trust Agreement No. 727340 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

21. Trust Agreement No. 727393 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

22. Trust Agreement No. 728154 dated as of October 4, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

23. Trust Agreement No. 728173 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

24. Trust Agreement No. 731812 dated as of December 19, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

25. Trust Agreement No. 731999 dated as of December 19, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

26. Trust Agreement No. 733172 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

27. Trust Agreement No. 733175 dated as of October 24, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

28. Trust Agreement No. 733186 dated as of October 23, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

29. Trust Agreement No. 733438 dated as of October 29, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

30. Trust Agreement No. 733471 dated as of October 21, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

31. Trust Agreement No. 733587 dated as of May 25, 2005, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

--------------------------------------------------------------------------------


 

32. Trust Agreement No. 733715 dated as of December 19, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

33. Trust Agreement No. 733758 dated as of December 19, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

34. Trust Agreement No. 740342 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

35. Trust Agreement No. 741414 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

36. Trust Agreement No. 741573 dated as of October 23, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

37. Trust Agreement No. 741822 dated as of March 18, 2003, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

38. Trust Agreement No. 779484 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

39. Trust Agreement No. 858788 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

40. Trust Agreement No. 872554 dated as of May 12, 2003, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

41. Trust Agreement No. 874243 dated as of September 12, 2002, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

42. Trust Agreement No. 876272 dated as of February 22, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

43. Trust Agreement No. 888763 dated as of March 3, 2005, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

44. Trust Agreement No. 890704 dated as of January 12, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

45. Trust Agreement No. 890988 dated as of September 10, 2004, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

46. Trust Agreement No. 695344 dated as of October 6, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

47. Trust Agreement No. 695495 dated as of October 6, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

--------------------------------------------------------------------------------


 

48. Trust Agreement No. 702668 dated as of August 22, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

49. Trust Agreement No. V12145 dated as of October 8, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

50. Trust Agreement No. 725623 dated as of July 21, 2005, between Willis, as
owner participant, and Wells Fargo, as owner trustee, as amended by the Trust
Amendment and Supplement No. 1 dated as of November 11, 2005 among Willis, WEST
Funding, as successor owner participant, and Wells Fargo, as owner trustee,
transferring all of the rights and obligations of Willis as owner participant to
WEST Funding.

 

51. Trust Agreement No. 725299 dated as of July 21, 2005, between Willis, as
owner participant, and Wells Fargo, as owner trustee, as amended by the Trust
Amendment and Supplement No. 1 dated as of November 11, 2005 among Willis, WEST
Funding, as successor owner participant, and Wells Fargo, as owner trustee,
transferring all of the rights and obligations of Willis as owner participant to
WEST Funding.

 

52. Trust Agreement No. 726245 dated as of July 21, 2005, between Willis, as
owner participant, and Wells Fargo, as owner trustee, as amended by the Trust
Amendment and Supplement No. 1 dated as of November 11, 2005 among Willis, WEST
Funding, as successor owner participant, and Wells Fargo, as owner trustee,
transferring all of the rights and obligations of Willis as owner participant to
WEST Funding.

 

53. Trust Agreement No. 702823 dated as of July 21, 2005, between Willis, as
owner participant, and Wells Fargo, as owner trustee, as amended by the Trust
Amendment and Supplement No. 1 dated as of November 11, 2005 among Willis, WEST
Funding, as successor owner participant, and Wells Fargo, as owner trustee,
transferring all of the rights and obligations of Willis as owner participant to
WEST Funding.

 

54. Trust Agreement No. 704299 dated as of July 21, 2005, Willis, as owner
participant, and Wells Fargo, as owner trustee, as amended by the Trust
Amendment and Supplement No. 1 dated as of November 11, 2005 among Willis, WEST
Funding, as successor owner participant, and Wells Fargo, as owner trustee,
transferring all of the rights and obligations of Willis as owner participant to
WEST Funding.

 

55. Trust Agreement No. V12177 dated as of November 15, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

56. Trust Agreement No. 779360 dated as of December 21, 2005, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

57. Trust Agreement No. 892706 dated as of January 17, 2006, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

58. Trust Agreement No. 892702 dated as of January 17, 2006, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

--------------------------------------------------------------------------------


 

59. Trust Agreement No. 892707 dated as of January 17, 2006, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

60. Trust Agreement No. 733325 dated as of February 8, 2006, between Willis, as
owner participant, and Wells Fargo, as owner trustee, as amended by the Trust
Amendment and Supplement No. 1 dated as of February 8, 2006 among Willis, WEST
Funding, as successor owner participant, and Wells Fargo, as owner trustee,
transferring all of the rights and obligations of Willis as owner participant to
WEST Funding.

 

61. Trust Agreement No. V12361 dated as of June 16, 2006, between Willis, as
owner participant, and Wells Fargo, as owner trustee, as amended by the Trust
Amendment and Supplement No. 1 dated as of October 2, 2006 among Willis, WEST
Funding, as successor owner participant, and Wells Fargo, as owner trustee,
transferring all of the rights and obligations of Willis as owner participant to
WEST Funding.

 

62. Trust Agreement No. V12346 dated as of June 12, 2006, between Willis, as
owner participant, and Wells Fargo, as owner trustee, as amended by the Trust
Amendment and Supplement No. 1 dated as of August 31, 2006 among Willis, WEST
Funding, as successor owner participant, and Wells Fargo, as owner trustee,
transferring all of the rights and obligations of Willis as owner participant to
WEST Funding.

 

63. Trust Agreement No. 891264 dated as of March 30, 2006, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

64. Trust Agreement No. 695357 dated as of June 1, 2006, between Willis, as
owner participant, and Wells Fargo, as owner trustee, as amended by the Trust
Amendment and Supplement No. 1 dated as of August 4, 2006 among Willis, WEST
Funding, as successor owner participant, and Wells Fargo, as owner trustee,
transferring all of the rights and obligations of Willis as owner participant to
WEST Funding.

 

65. Trust Agreement No. 894269 dated as of September 28, 2006, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

66. Trust Agreement No. 892355 dated as of December 12, 2006, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

67. Trust Agreement No. 697257 dated as of March 23, 2007, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

68. Trust Agreement No. 567319 dated as of May 8, 2007, between WEST Funding, as
owner participant, and Wells Fargo, as owner trustee.

 

69. Trust Agreement No. 894798 dated as of June 29, 2007, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

70. Trust Agreement No. 567321 dated as of July 11, 2007, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

--------------------------------------------------------------------------------


 

71. Trust Agreement No. V12696 dated as of July 16, 2007, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

72. Trust Agreement No. V12694 dated as of July 16, 2007, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

73. Trust Agreement No. 697433 dated as of August 3, 2007, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

74. Trust Agreement No. 892688 dated as of November 22, 2006, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

75. Trust Agreement No. 890916 dated as of December 12, 2006, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

76. Trust Agreement No. 31267 dated as of December 14, 2006, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

77. Trust Agreement No. 697146 dated as of January 5, 2007, between WEST
Funding, as owner participant, and Wells Fargo, as owner trustee.

 

78. Trust Agreement No. 872016 dated as of June 29, 2007, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

79. Trust Agreement No. 872170 dated as of June 29, 2007, between WEST Funding,
as owner participant, and Wells Fargo, as owner trustee.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

LEASING SUBSIDIARIES

 

 

WEST Engine Funding (Ireland) Limited, an Irish private limited company

 

--------------------------------------------------------------------------------


 

SCHEDULE 4-1

 

INITIAL ENGINES

 

No.

 

Manufacturer

 

Model

 

Engine Serial Number

 

 

 

 

 

 

 

 

 

1.

 

Rolls Royce

 

RB211-535E4

 

30771

 

2.

 

Rolls Royce

 

3007A

 

311498

 

3.

 

Rolls Royce

 

3007A

 

312234

 

4.

 

CFM International

 

CFM56-5B

 

575283

 

5.

 

CFM International

 

CFM56-5B

 

575573

 

6.

 

CFM International

 

CFM56-5B

 

577214

 

7.

 

General Electric

 

CF6-80C2A

 

695530

 

8.

 

General Electric

 

CF6-80C2B

 

704371

 

9.

 

General Electric

 

CF6-80C2B

 

704447

 

10.

 

General Electric

 

CF6-80C2D1F

 

704638

 

11.

 

Pratt & Whitney

 

JT8D-200

 

708173

 

12.

 

Pratt & Whitney

 

PW2037

 

716430

 

13.

 

Pratt & Whitney

 

JT8D-200

 

716779

 

14.

 

Pratt & Whitney

 

JT8D-200

 

718210

 

15.

 

Pratt & Whitney

 

JT8D-200

 

718262

 

16.

 

CFM International

 

CFM56-3C1

 

721877

 

17.

 

Pratt & Whitney

 

PW4060

 

724721

 

18.

 

Pratt & Whitney

 

PW4158

 

724862

 

19.

 

CFM International

 

CFM56-3C1

 

725183

 

20.

 

Pratt & Whitney

 

JT8D-200

 

725434

 

21.

 

CFM International

 

CFM56-3C1

 

725522

 

22.

 

Pratt & Whitney

 

JT8D-200

 

726169

 

23.

 

Pratt & Whitney

 

JT8D-200

 

726173

 

24.

 

Pratt & Whitney

 

JT8D-200

 

726195

 

25.

 

Pratt & Whitney

 

JT8D-200

 

726203

 

26.

 

Pratt & Whitney

 

PW2037

 

727057

 

27.

 

CFM International

 

CFM56-3C1

 

727255

 

28.

 

Pratt & Whitney

 

PW4060

 

727340

 

29.

 

Pratt & Whitney

 

PW4060

 

727393

 

30.

 

Pratt & Whitney

 

JT8D-200

 

728154

 

31.

 

Pratt & Whitney

 

JT8D-200

 

728173

 

32.

 

CFM International

 

CFM56-5A

 

731570

 

33.

 

CFM International

 

CFM56-5A

 

731812

 

34.

 

CFM International

 

CFM56-5A

 

731999

 

35.

 

CFM International

 

CFM56-5A

 

733172

 

36.

 

CFM International

 

CFM56-5A

 

733175

 

37.

 

CFM International

 

CFM56-5A

 

733186

 

38.

 

Pratt & Whitney

 

PW4168A

 

733438

 

39.

 

Pratt & Whitney

 

PW4168A

 

733471

 

40.

 

Pratt & Whitney

 

PW4168A

 

733587

 

41.

 

Pratt & Whitney

 

PW4462-3

 

733715

 

 

--------------------------------------------------------------------------------


 

42.

 

Pratt & Whitney

 

PW4462-3

 

733758

 

43.

 

CFM International

 

CFM56-5C

 

740342

 

44.

 

CFM International

 

CFM56-5C

 

741414

 

45.

 

CFM International

 

CFM56-5C

 

741573

 

46.

 

CFM International

 

CFM56-5C

 

741822

 

47.

 

CFM International

 

CFM56-5B

 

779194

 

48.

 

CFM International

 

CFM56-5B

 

779484

 

49.

 

CFM International

 

CFM56-3C1

 

856690

 

50.

 

CFM International

 

CFM56-3C1

 

858327

 

51.

 

CFM International

 

CFM56-3C1

 

858788

 

52.

 

CFM International

 

CFM56-3C1

 

858789

 

53.

 

General Electric

 

CF34-3A/B

 

872554

 

54.

 

CFM International

 

CFM56-7B

 

874243

 

55.

 

CFM International

 

CFM56-7B

 

876272

 

56.

 

CFM International

 

CFM56-7B

 

888763

 

57.

 

CFM International

 

CFM56-7B

 

890704

 

58.

 

CFM International

 

CFM56-7B

 

890988

 

59.

 

General Electric

 

CF6-80C2B6

 

695344

 

60.

 

General Electric

 

CF6-80C2B6

 

695495

 

61.

 

General Electric

 

CF6-80C2B6F

 

702668

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4-2

 

EFFECTIVE DATE ENGINES

 

No.

 

Manufacturer

 

Model

 

Engine Serial Number

 

 

 

 

 

 

 

 

 

1.

 

Rolls Royce

 

RB211-535E4

 

30771

 

2.

 

Rolls Royce

 

3007A

 

311498

 

3.

 

Rolls Royce

 

3007A

 

312234

 

4.

 

CFM International

 

CFM56-5B

 

575573

 

5.

 

CFM International

 

CFM56-5B

 

577214

 

6.

 

General Electric

 

CF6-80C2D1F

 

704638

 

7.

 

Pratt & Whitney

 

JT8D-200

 

708173

 

8.

 

Pratt & Whitney

 

PW2037

 

716430

 

9.

 

Pratt & Whitney

 

JT8D-200

 

716779

 

10.

 

CFM International

 

CFM56-3C1

 

721877

 

11.

 

Pratt & Whitney

 

PW4060

 

724721

 

12.

 

Pratt & Whitney

 

PW4158

 

724862

 

13.

 

CFM International

 

CFM56-3C1

 

725183

 

14.

 

Pratt & Whitney

 

JT8D-200

 

725434

 

15.

 

CFM International

 

CFM56-3C1

 

725522

 

16.

 

Pratt & Whitney

 

JT8D-200

 

726195

 

17.

 

Pratt & Whitney

 

JT8D-200

 

726203

 

18.

 

Pratt & Whitney

 

PW2037

 

727057

 

19.

 

CFM International

 

CFM56-3C1

 

727255

 

20.

 

Pratt & Whitney

 

PW4060

 

727340

 

21.

 

Pratt & Whitney

 

PW4060

 

727393

 

22.

 

Pratt & Whitney

 

JT8D-200

 

728154

 

23.

 

Pratt & Whitney

 

JT8D-200

 

728173

 

24.

 

CFM International

 

CFM56-5A

 

731812

 

25.

 

CFM International

 

CFM56-5A

 

731999

 

26.

 

CFM International

 

CFM56-5A

 

733172

 

27.

 

CFM International

 

CFM56-5A

 

733175

 

28.

 

CFM International

 

CFM56-5A

 

733186

 

29.

 

Pratt & Whitney

 

PW4168A

 

733438

 

30.

 

Pratt & Whitney

 

PW4168A

 

733471

 

31.

 

Pratt & Whitney

 

PW4168A

 

733587

 

32.

 

Pratt & Whitney

 

PW4462-3

 

733715

 

33.

 

Pratt & Whitney

 

PW4462-3

 

733758

 

34.

 

CFM International

 

CFM56-5C

 

740342

 

35.

 

CFM International

 

CFM56-5C

 

741414

 

36.

 

CFM International

 

CFM56-5C

 

741573

 

37.

 

CFM International

 

CFM56-5C

 

741822

 

38.

 

CFM International

 

CFM56-5B

 

779484

 

39.

 

CFM International

 

CFM56-3C1

 

858788

 

40.

 

General Electric

 

CF34-3A/B

 

872554

 

 

--------------------------------------------------------------------------------


 

41.

 

CFM International

 

CFM56-7B

 

874243

 

42.

 

CFM International

 

CFM56-7B

 

876272

 

43.

 

CFM International

 

CFM56-7B

 

888763

 

44.

 

CFM International

 

CFM56-7B

 

890704

 

45.

 

CFM International

 

CFM56-7B

 

890988

 

46.

 

General Electric

 

CF6-80C2B6

 

695344

 

47.

 

General Electric

 

CF6-80C2B6

 

695495

 

48.

 

General Electric

 

CF6-80C2B6F

 

702668

 

49.

 

International Aero

 

V2527-A5

 

V12145

 

50.

 

CFM International

 

CFM56-3C1

 

725623

 

51.

 

CFM International

 

CFM56-3C1

 

725299

 

52.

 

CFM International

 

CFM56-3C1

 

726245

 

53.

 

General Electric

 

CF6-80C2B1F

 

702823

 

54.

 

General Electric

 

CF6-80C2B2F

 

704299

 

55.

 

International Aero

 

V2527-A5

 

V12177

 

56.

 

CFM International

 

CFM56-5B4/P

 

779360

 

57.

 

CFM International

 

CFM56-7B

 

892706

 

58.

 

CFM International

 

CFM56-7B

 

892702

 

59.

 

CFM International

 

CFM56-7B

 

892707

 

60.

 

Pratt & Whitney

 

4168A

 

733325

 

61.

 

International Aero

 

V2527-A5

 

V12361

 

62.

 

International Aero

 

V2500

 

V12346

 

63.

 

CFM International

 

CFM56-7B27

 

891264

 

64.

 

General Electric

 

CF6-80C2B4

 

695357

 

65.

 

CFM International

 

CFM56-7B

 

894269

 

66.

 

CFM International

 

CFM56-7B22

 

892355

 

67.

 

CFM International

 

CFM56-5B4/P

 

697257

 

68.

 

CFM International

 

CFM56-5C4/P

 

567319

 

69.

 

CFM International

 

CFM56-7B24

 

894798

 

70.

 

CFM International

 

CFM56-5C41P

 

567321

 

71.

 

International Aero

 

V2533-A5

 

V12696

 

72.

 

International Aero

 

V2533-A5

 

V12694

 

73.

 

CFM International

 

CFM56-5B4

 

697433

 

74.

 

CFM International

 

CFM56-7B22

 

892688

 

75.

 

CFM International

 

CFM56-7B22

 

890916

 

76.

 

Rolls Royce

 

RB211-535E4

 

31267

 

77.

 

CFM International

 

CFM56-5B4/P

 

697146

 

78.

 

General Electric

 

CF34-3B1

 

872016

 

79.

 

General Electric

 

CF34-3B1

 

872170

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

CONDITIONS PRECEDENT TO ACQUISITION OF ADDITIONAL ENGINES

 

On any Delivery Date on which an Additional Engine is to be acquired with funds
withdrawn from the Engine Acquisition Account, the Administrative Agent shall
give a written direction to the Indenture Trustee to transfer funds to the
applicable Seller of such Additional Engine only upon satisfaction of the
following conditions precedent:

 

(a)                                  Each of the following shall be true, and
each of the Indenture Trustee and Security Trustee shall have received a
certificate substantially in the form of Annex A to this Schedule 5 signed by
any Controlling Trustee of WEST stating that:

 

(i)                                     the approvals by the Controlling
Trustees required by Section 5.03(b) of this Indenture have been obtained,
including the resolutions required by Section 5.03 of the Indenture for such
Additional Engine that is being acquired as part of Replacement Exchange, and a
copy of such resolutions are attached to such Certificate;

 

(ii)                                  such Additional Engine satisfies the
requirements in the definition of an “Engine” in this Indenture, and the
purchase price for such Additional Engine satisfies the requirements of
Section 5.03(b) of this Indenture;

 

(iii)                               no Event of Loss has occurred with respect
to such Additional Engine and that no other damage has occurred with respect to
such Additional Engine that would materially adversely affect the value of such
Additional Engine;

 

(iv)                              all conditions precedent under the applicable
Asset Purchase Agreement for such Additional Engine have been satisfied or
waived by the relevant parties;

 

(v)                                 after the acquisition of such Additional
Engine (and any other Additional Engines being acquired on such Delivery Date)
the percentage of Off-Production Engines in the Portfolio (measured by Adjusted
Borrowing Value as of such Delivery Date) does not exceed *** until August 9,
2009 and *** thereafter;

 

(vi)                              if such Additional Engine is subject to a
Lease, such Lease meets the requirements of this Indenture; and

 

(vii)                           the acquisition of such Additional Engine does
not result in a Concentration Violation (without regard to the Concentration
Variance Limits) and does not cause the percentage of Engines not on lease
(measured by Adjusted Borrowing Value) to exceed ***.

 

(b)                                 With respect to each such Additional Engine
owned or to be owned by an Engine Trustee, the Security Trustee shall have
received from such Engine Trustee a copy of the Engine Trust Agreement for the
Engine Trust of such Engine Trustee, duly executed by the Engine Trustee and
WEST, WEST Funding or another Subsidiary of WEST (other than an Engine Trust).

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

(c)                                  The Security Trustee shall have received a
copy of the following documents:

 

(i)                                     the Acquisition Agreement for each such
Additional Engine, duly executed and delivered by WEST, the applicable Seller
and any WEST Subsidiary a party thereto (including the Engine Subsidiary or
Engine Trust, if applicable, that will own such Additional Engine (the
“Buyer”)), provided that, if the Buyer is obligated to the Seller of such
Additional Engine to keep all or a portion of such Acquisition Agreement
confidential, such portions may be kept confidential in an appropriate manner;

 

(ii)                                  a bill of sale or other instrument
transferring all right, title and interest of the Seller in such Additional
Engine or the Engine Interest in respect of such Additional Engine to the Buyer;
and

 

(iii)                               if any such Additional Engine is being
acquired from an Affiliate of WEST, an invoice, contract or other written
document evidencing the amount of the Purchase Price of such Additional Engine
and the cost of such Additional Engine, in each case reasonably acceptable to
the Security Trustee.

 

(d)                                 The following documents shall have been duly
executed and delivered by the indicated parties:

 

(i)                                     an Engine Mortgage in respect of each
Additional Engine between the Security Trustee and the Buyer;

 

(ii)                                  a Grantor Supplement from each Engine
Trustee that is owns or is acquiring a Additional Engine; and

 

(iii)                               a Collateral Supplement from WEST, WEST
Funding or any other Subsidiary that is to own any Engine or Engine Trust;

 

(e)                                  The Lien created by the Engine Mortgage in
respect of such Additional Engine shall constitute a first priority security
interest in such Additional Engine and any other Collateral (including the
Accounts) owned by WEST and the Buyer of such Additional Engine free and clear
of liens (other than Permitted Liens), and the following actions to perfect the
security interest of the Security Trustee in such Additional Engine and the
related Collateral shall have been taken:

 

(i)                                     the Engine Mortgage with respect to such
Additional Engine and any Lease of such Additional Engine shall have been duly
filed with the FAA, and the International Interest created by such Engine
Mortgage shall have been registered with the International Registry;

 

(ii)                                  UCC financing statements and other
appropriate financing statements (including one or more financing statements to
be filed with respect to any Lease for such Additional Engine) or notices and
consents, duly executed by WEST or the Engine Subsidiary or Engine Trust that
will own such Additional Engine or other

 

2

--------------------------------------------------------------------------------


 

appropriate Person, and duly filed with the appropriate offices or registers as
designated by the Security Trustee,

 

(iii)                               the sale of the Additional Engine to the
Buyer and the International Interest created by the Engine Mortgage shall have
been registered with the International Registry and, if the Additional Engine is
subject to a Lease, the Buyer shall have taken such actions to perfect the
security interest of the Security Trustee in such Lease as are required by the
Engine Mortgage;

 

(iv)                              any prior financing in respect of such
Additional Engine shall have been fully paid and satisfied and any Liens and
International Interests created in connection with such prior financing shall
have been released and discharged on all applicable public records, including
the International Registry, or the Security Trustee has received such evidence
of the release and discharge of such Liens or the obligation of the lender under
such prior financing to release and discharge such Liens as shall be acceptable
to the Security Trustee;

 

(iv)                              all necessary fees and Taxes relating to such
filings and registration have been paid; and

 

(vi)                              WEST and the Buyer of such Additional Engine
shall have done such other acts required by Applicable Law to perfect the
security interest or charge in any Collateral and shall have made such other
filings and taken such other actions as are necessary to establish the priority
and perfection of the Lien of the Security Trustee in such Additional Engine and
the other Collateral.

 

(f)                                    The Administrative Agent shall have
provided a certificate to the Indenture Trustee substantially in the form of
Annex B to this Schedule 5 setting forth the Initial Appraised Value and Initial
Borrowing Value of such Additional Engine, to which shall be attached the
following items:

 

(i)                                     a schedule as to the following matters,
in each case taking into account such Additional Engine and any other Additional
Engines being acquired on such Delivery Date:

 

(A)                                          the total amounts of the Initial
Borrowing Values of such Additional Engines and the Adjusted Borrowing Values of
all other Engines within each Concentration Limit category and of Off-Production
Engines as a percentage of the Aggregate Adjusted Borrowing Value of the
Portfolio; and

 

(B)                                            the total amounts of the Initial
Borrowing Values of the Additional Engines and the Adjusted Borrowing Values of
all other Engines in relation to the Outstanding Principal Balance under the
Series A Notes, Outstanding Principal Balance under Series B Notes and Aggregate
Note Principal Balance after all Loans are made on the Funding Date;

 

(ii)                                  a copy of the Appraisals for each
Additional Engine, dated not more than six (6) months prior to the Funding Date,
and

 

3

--------------------------------------------------------------------------------


 

(iii)                               if the Seller is an Affiliate of WEST,
evidence of the book value of the Additional Engine in the hands of the Seller
reasonably acceptable to each of the Indenture Trustee and Security Trustee.

 

(g)                                 If such Additional Engine is subject to a
Lease,

 

(i)                                     a chattel paper copy of the Lease for
such Additional Engine and a chattel paper copy of any Lease supplement for such
Additional Engine shall have been delivered pursuant to the requirements of the
Security Trust Agreement and the Custodial Agreement (or if any such chattel
paper copy does not exist, appropriate evidence with respect to the missing
chattel paper copy reasonably acceptable to the Security Trustee), and

 

(ii)                                  the Lessee under such Lease relating shall
have been directed to remit to the Collections Account all Lease Payments owing
pursuant to such Lease.

 

(h)                If such Additional Engine is subject to a Lease that requires
Maintenance Reserve Payments, any Maintenance Reserve Payment balance for each
such Additional Engine shall have been transferred to the Collections Account.

 

(i)                                     If such Additional Engine is subject to
a Lease that requires Security Deposits, such Security Deposits, if any, for
each such Additional Engine that are in the form of cash or funds shall have
been transferred to the Security Deposit/Lessee-Funded Account and such Security
Deposits, if any, in the form of letters of credit or similar collateral shall
have been transferred to the Buyer.

 

(j)                                     The Security Trustee shall have received
(i) an opinion of special FAA counsel in the United States as to the creation,
priority and perfection of the security interest created by the Engine Mortgage
in such Additional Engine and the other Collateral effected pursuant to clause
(e) above, (ii) an opinion of special FAA counsel or other counsel reasonably
acceptable to the Security Trustee as to the registration and priority of the
International Interests of the Security Trustee in such Additional Engine and,
if applicable, the Lease of such Additional Engine, in each case in form and
substance satisfactory to the Security Trustee, and (iii) the results of
searches on the International Registry evidencing the priority of the security
interest in the Additional Engine.

 

(k)                                  If such Additional Engine is subject to a
Lease, the Servicer shall have received a certificate from an insurance broker,
naming the Security Trustee as the sole loss payee and an additional insured,
and copy of such certificate shall have been delivered to the Security Trustee.

 

4

--------------------------------------------------------------------------------


 

Annex A

 

to Schedule 5 to the Amended and Restated Indenture

 

[FORM OF]
CONTROLLING TRUSTEE DELIVERY DATE CERTIFICATE

 

Date: 
[                                                                                                         
][  ], 20[  ]

 

The undersigned, a Controlling Trustee of Willis Engine Securitization Trust, a
Delaware statutory trust (“WEST”), does hereby certify to Deutsche Bank Trust
Company Americas, as Indenture Trustee under the Indenture, dated as of
August 9, 2005 and as amended and restated as of December 13, 2007 (as amended,
modified or supplemented, the “Indenture”), in satisfaction of one of the
conditions under the Indenture to acquisition of an Additional Engine on the
date first set forth above (the “Delivery Date”), as follows (capitalized terms
used herein having the same meanings as in the Indenture):

 

(i)                                     the approvals by the Controlling
Trustees required by Section 5.03(b) of the Indenture have been obtained,
including the resolutions required by Section 5.03 of the Indenture for such
Additional Engine that is being acquired as part of Replacement Exchange, and a
copy of such resolutions are attached to this Certificate;

 

(ii)                                  such Additional Engine satisfies the
requirements in the definition of an “Engine” in the Indenture, and the Purchase
Price for each such Additional Engine satisfies the requirements of
Section 5.03(b) of the Indenture;

 

(iii)                               no Event of Loss has occurred with respect
to such Additional Engine and that no other damage has occurred with respect to
such Additional Engine that would materially adversely affect the value of such
Additional Engine;

 

(iv)                              all conditions precedent under the applicable
Asset Purchase Agreement for such Additional Engine have been satisfied or
waived by the relevant parties;

 

(v)                                 after the acquisition of each such
Additional Engine (and any other Additional Engines being acquired on such
Delivery Date) the percentage of Off-Production Engines in the Portfolio
(measured by Adjusted Borrowing Value as of such Delivery Date) does not exceed
*** until August 9, 2009 and *** thereafter;

 

(vi)                              if such Additional Engine is subject to a
Lease, such Lease meets the requirements of the Indenture; and

 

(vii)                           the acquisition of such Additional Engine does
not result in a Concentration Violation (without regard to the Concentration
Variance Limits) and does not cause the percentage of Engines not on lease
(measured by Adjusted Borrowing Value) to exceed ***.

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Executed as of the date first set forth above, by the undersigned, a Controlling
Trustee of WEST.

 

 

 

 

Name:

 

 

 

Title: Controlling Trustee

 

2

--------------------------------------------------------------------------------


 

Annex B

 

to Schedule 5 to the Amended and Restated Indenture

 

[FORM OF]

 

ADMINISTRATIVE AGENT DELIVERY DATE CERTIFICATE

 

Date: 
[                                                                                                         
][  ], 20[  ]

 

The undersigned, an officer of Willis Lease Finance Corporation, as
Administrative Agent for Willis Engine Securitization Trust, a Delaware
statutory trust (“WEST”), does hereby certify to Deutsche Bank Trust Company
Americas, as Indenture Trustee under the Indenture, dated as of August 9, 2005
and as amended and restated as of December 13, 2007 (as amended, modified or
supplemented, the “Indenture”), in satisfaction of one of the conditions under
the Indenture to acquisition of an Additional Engine on the date first set forth
above (the “Delivery Date”), as follows (capitalized terms used herein having
the same meanings as in the Indenture):

 

(i)                                     the Initial Appraised Value and Initial
Borrowing Value of such Additional Engine are set forth in a schedule attached
to this Certificate;

 

(ii)                                  a schedule as to the following matters, in
each case taking into account such Additional Engine and any other Additional
Engines being acquired on such Delivery Date, is attached to this Certificate:

 

(A)                                          the total amounts of the Initial
Borrowing Values of such Additional Engines and the Adjusted Borrowing Values of
all other Engines within each Concentration Limit category and of Off-Production
Engines as a percentage of the Aggregate Adjusted Borrowing Value of the
Portfolio, and

 

(B)                                            the total amounts of the Initial
Borrowing Values of the Additional Engines and the Adjusted Borrowing Values of
all other Engines in relation to the Outstanding Principal Balance under the
Series A Notes, Outstanding Principal Balance under Series B Notes and Aggregate
Note Principal Balance after all Series [          ] Loans are made on the
Funding Date and; and

 

(iii)                               copies of the Appraisals for each Additional
Engine, dated not more than six (6) months prior to the Delivery Date, are
attached to this Certificate, and

 

(iv)                              if the Seller is an Affiliate of WEST,
evidence of the book value of the Additional Engine in the hands of the Seller
reasonably acceptable to the Indenture Trustee and the Series [          ]
Holders is attached to this Certificate.

 

--------------------------------------------------------------------------------


 

Executed as of the date first set forth above, by the undersigned, an officer of
the Administrative Agent.

 

 

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

CONDITIONS PRECEDENT TO FUNDING OF DISCRETIONARY ENGINE MODIFICATION

 

On any Delivery Date on which a Discretionary Engine Modification is to be
funded with amounts withdrawn from the Engine Acquisition Account, the
Administrative Agent shall give a written direction to the Indenture Trustee to
transfer funds to the applicable Supplier of such Discretionary Engine
Modification only upon satisfaction of the following conditions precedent:

 

(a)           The Indenture Trustee shall have received a certificate signed by
any Controlling Trustee of WEST stating that the approvals by the Controlling
Trustees required by Section 5.03(c) of this Indenture have been obtained, with
a copy of such resolutions attached to such certificate.

 

(b)           The Indenture Trustee shall have received a copy of the following
documents:

 

(i)            the Modification Agreement for each such Discretionary Engine
Modification; and

 

(ii)           an invoice, contract or other written document evidencing the
amount of the Purchase Price and/or cost of such Discretionary Engine
Modification, in each case reasonably acceptable to the Indenture Trustee.

 

--------------------------------------------------------------------------------


 

Annex A

 

to Schedule 6 to the Amended and Restated Indenture

 

[FORM OF]
CONTROLLING TRUSTEE DELIVERY DATE CERTIFICATE

 

Date:  [                           ][     ], 20[   ]

 

                The undersigned, a Controlling Trustee of Willis Engine
Securitization Trust, a Delaware statutory trust (“WEST”), does hereby certify
to Deutsche Bank Trust Company Americas, as Indenture Trustee under the
Indenture, dated as of August 9, 2005 and as amended and restated as of
December 13, 2007 (as amended, modified or supplemented, the “Indenture”), in
satisfaction of one of the conditions under the Indenture to funding of a
Discretionary Engine Modification on the date first set forth above, that the
approvals by the Controlling Trustees required by Section 5.03(c) of the
Indenture have been obtained, including the resolutions required by Section 5.03
of the Indenture for such Discretionary Engine Modification, and a copy of such
resolutions are attached to this Certificate.

 

                Executed as of the date first set forth above, by the
undersigned, a Controlling Trustee of WEST.

 

 

 

 

Name:

 

Title: Controlling Trustee

 

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

AGENT FOR SERVICE OF PROCESS

 

Party

 

Jurisdiction

 

Appointed Agent

 

 

 

 

 

Willis Engine Securitization
Trust

 

Delaware

 

Corporation Service Company
1133 Avenue of the Americas
New York, NY 10036

 

 

 

 

 

WEST Engine Funding LLC

 

Delaware

 

Corporation Service Company
1133 Avenue of the Americas
New York, NY 10036

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF SERIES A TERM NOTE

 

                Except as specified in Section 2.12(f) of the Indenture, each
144A Book-Entry Note, each Unrestricted Book-Entry Note and each Definitive Note
issued in reliance on Section 4(2) of the Securities Act (and all Notes issued
in exchange therefor or upon registration of transfer or substitution thereof)
shall bear the following legend on the face thereof:

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR WITH ANY SECURITIES REGULATORY AUTHORITY IN
ANY JURISDICTION AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT AS SET
FORTH IN THE FOLLOWING SENTENCE.  BY ITS ACQUISITION HEREOF, THE HOLDER
(1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) OR (B) IT IS AN INSTITUTIONAL “ACCREDITED
INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER
THE SECURITIES ACT) (AN “INSTITUTIONAL ACCREDITED INVESTOR”) OR (C) IT IS NOT A
U.S. PERSON (WITHIN THE MEANING OF REGULATION S) AND IS ACQUIRING THIS NOTE IN
AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (2) AGREES THAT IT WILL NOT BEFORE TWO YEARS AFTER THE LATER OF
THE ORIGINAL ISSUE DATE OF THIS NOTE AND THE LAST DATE THAT WILLIS ENGINE
SECURITIZATION TRUST, A DELAWARE STATUTORY TRUST (“WEST”), OR ANY OF ITS
AFFILIATES OWNED THIS NOTE, RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT (A) TO
WEST OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) TO AN INSTITUTIONAL
ACCREDITED INVESTOR THAT, PRIOR TO SUCH TRANSFER, FURNISHES TO THE INDENTURE
TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS NOTE (THE FORM OF WHICH LETTER
CAN BE OBTAINED FROM THE INDENTURE TRUSTEE) AND AN OPINION OF COUNSEL ACCEPTABLE
TO WEST THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT, (D) IN AN
OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (E) PURSUANT TO AN EXEMPTION FROM REGISTRATION IN ACCORDANCE
WITH RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), OR PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, OR (F) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND, IN EACH OF
CASES (A) THROUGH (F) ABOVE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE IN THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION, AND
(3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE IS TRANSFERRED
A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  IN CONNECTION WITH ANY
TRANSFER OF THIS NOTE WITHIN THE TWO-YEAR PERIOD REFERRED TO ABOVE, THE HOLDER
MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE TRANSFER NOTICE ATTACHED HERETO
AND SUBMIT SUCH TRANSFER

 

--------------------------------------------------------------------------------


 

NOTICE TO THE INDENTURE TRUSTEE.  IF THE PROPOSED TRANSFEREE IS AN INSTITUTIONAL
ACCREDITED INVESTOR OR IF THE TRANSFER IS PURSUANT TO AN EXEMPTION FROM
REGISTRATION IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT, THE HOLDER
MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE INDENTURE TRUSTEE AND WEST SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM
MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO
AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM
BY REGULATION S UNDER THE SECURITIES ACT.  THE INDENTURE CONTAINS A PROVISION
REQUIRING THE INDENTURE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE
IN VIOLATION OF THE FOREGOING RESTRICTIONS.

 

Each Book-Entry Note shall also bear the following legend on the face thereof:

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY TO WEST OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR TO SUCH
OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR
TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

 

TRANSFERS OF THIS BOOK-ENTRY NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS BOOK-ENTRY NOTE SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 2.12 OF THE INDENTURE.

 

Each Regulation S Temporary Book-Entry Note shall bear the following legend on
the face thereof:

 

THIS NOTE IS A REGULATION S TEMPORARY BOOK-ENTRY NOTE WITHIN THE MEANING OF THE
INDENTURE REFERRED TO HEREINAFTER AND IS SUBJECT TO RESTRICTIONS ON THE TRANSFER
AND EXCHANGE THEREOF AND ON THE PAYMENT OF INTEREST THEREON AS SPECIFIED IN THE
INDENTURE.

 

2

--------------------------------------------------------------------------------


 

WILLIS ENGINE SECURITIZATION TRUST

SERIES [        ]-A1 FLOATING RATE SECURED NOTE

 

    $[XX]

CUSIP No.:                

No.       
 [                ,     ], [        ]

 

KNOW ALL PERSONS BY THESE PRESENTS that WILLIS ENGINE SECURITIZATION TRUST, a
Delaware statutory trust (“WEST”), for value received, hereby promises to pay to
[                        ], or registered assigns, at the principal corporate
trust office of the Indenture Trustee named below, (i) the
Series [           ]-A1 Loans in the principal sum of [                    ]
Dollars ($                ), which sum shall be payable on each Payment Date on
the dates and in the amounts set forth in the Indenture, dated as of August 9,
2005 and amended and restated as of December 13, 2007 (as amended, restated or
otherwise modified from time to time, the “Indenture”), and the
Series [       ]-A1 Supplement, dated as of [            ], [        ] (as
amended, restated or otherwise modified from time to time, the
“Series [        ]-A1 Supplement”), each between WEST and Deutsche Bank Trust
Company Americas, as indenture trustee (the “Indenture Trustee”), and
(ii) interest on the outstanding principal amount of this Series [        ]-A1
Floating Rate Secured Note (this “Series [        ]-A1 Note”) on the dates and
in the amounts set forth in the Indenture and the Series [        ]-A1
Supplement. Capitalized terms not otherwise defined herein will have the meaning
set forth in the Indenture and the Series [        ]-A1 Supplement.

 

Payment of the principal of and interest on this Series [      ]-A1 Note shall
be made in lawful money of the United States of America which at the time of
payment is legal tender for payment of public and private debts. The principal
balance of, and interest on, this Series [        ]-A1 Note is payable at the
times and in the amounts set forth in the Indenture and the Series [        ]-A1
Supplement by wire transfer of immediately available funds to the account
designated by the Holder of record on the related Record Date.

 

This Series [        ]-A1 Note is one of the authorized notes identified in the
title hereto and issued pursuant to the Indenture and the Series [        ]-A1
Supplement.

 

The Series [        ]-A1 Notes shall be an obligation of WEST and shall be
secured by the Collateral, all as defined in, and subject to limitations set
forth in, the Indenture.

 

This Series [        ]-A1 Note is transferable as provided in the Indenture and
the Series [        ]-A1 Supplement, subject to certain limitations therein
contained, only upon the books for registration and transfer kept by the
Indenture Trustee, and only upon surrender of this Series [        ]-A1 Note for
transfer to the Indenture Trustee duly endorsed by, or accompanied by a written
instrument of transfer in form reasonably satisfactory to the Indenture Trustee
duly executed by, the registered Holder hereof or his attorney duly authorized
in writing. The Indenture Trustee or WEST may require payment by the Holder of a
sum sufficient to cover any tax expense or other governmental charge payable in
connection with any transfer or exchange of the Series [        ]-A1 Notes.

 

WEST, the Indenture Trustee and any other agent of WEST may treat the Person in
whose name this Series [        ]-A1 Note is registered as the absolute owner
hereof for all

 

3

--------------------------------------------------------------------------------


 

purposes, and neither WEST, the Indenture Trustee, nor any other such agent
shall be affected by notice to the contrary.

 

The Series [        ]-A1 Note are subject to Optional Redemption, at the times
and subject to the conditions set forth in the Indenture and the
Series [        ]-A1 Supplement.

 

If an Event of Default under the Indenture shall occur and be continuing, the
principal of and accrued interest on this Series [        ]-A1 Note may be
declared to be due and payable in the manner and with the effect provided in the
Indenture and the Series [        ]-A1 Supplement.

 

The Indenture permits, with certain exceptions as therein provided, the issuance
of supplemental indentures with the consent of the Requisite Majority, in
certain specifically described instances. Any consent given by the Requisite
Majority shall be conclusive and binding upon the Holder of this
Series [        ]-A1 Note and on all future holders of this Series [        ]-A1
Note and of any Series [        ]-A1 Note issued in lieu hereof whether or not
notation of such consent is made upon this Series [        ]-A1 Note.
Supplements and amendments to the Indenture and the Series [        ]-A1
Supplement may be made only to the extent and in circumstances permitted by the
Indenture and the Series [        ]-A1 Supplement.

 

The Holder of this Series [        ]-A1 Note shall have no right to enforce the
provisions of the Indenture and the Series [        ]-A1 Supplement or to
institute action to enforce the covenants, or to take any action with respect to
a default under the Indenture and the Series [        ]-A1 Supplement, or to
institute, appear in or defend any suit or other proceedings with respect
thereto, except as provided under certain circumstances described in the
Indenture and the Series [        ]-A1 Supplement; provided, however, that
nothing contained in the Indenture and the Series [        ]-A1 Supplement shall
affect or impair any right of enforcement conferred on the Holder hereof to
enforce any payment of the principal of and interest on this
Series [        ]-A1 Note on or after the due date thereof; provided further,
however, that by acceptance hereof the Holder is deemed to have covenanted and
agreed that it will not institute against WEST any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any applicable bankruptcy or similar law, at any time other than at such time as
permitted by the Indenture and the Series [        ]-A1 Supplement.

 

This Series [        ]-A1 Note, and the rights and obligations of the parties
hereunder, shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York without giving effect to principles of
conflict of laws, other than Sections 5-1401 and 5-1402 of the New York General
Obligations Laws.

 

All terms and provisions of the Indenture and the Series [        ]-A1
Supplement are herein incorporated by reference as if set forth herein in their
entirety.

 

IT IS HEREBY CERTIFIED, RECITED AND DECLARED, that all acts, conditions and
things required to exist, happen and be performed precedent to the execution and
delivery of the Indenture and the Series [        ]-A1 Supplement and the
issuance of this Series [        ]-A1 Note and the issue of which it is a part,
do exist, have happened and have been timely performed in regular form and
manner as required by law.

 

4

--------------------------------------------------------------------------------


 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature of one of its Responsible Officers, this
Series [        ]-A1 Note shall not be entitled to any benefit under the
Indenture and the Series [        ]-A1 Supplement, or be valid or obligatory for
any purpose.

 

IN WITNESS WHEREOF, WEST has caused this Series [        ]-A1 Note to be duly
executed by its duly authorized representative, as of the date first set above.

 

 

 

WILLIS ENGINE SECURITIZATION TRUST,
as issuer of Series [        ]-A1 Notes

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

This Note is one of the Series [        ]-A1 Notes described in the
within-mentioned Series [        ]-A1 Supplement.

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, not in individual capacity but
solely as Indenture Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

Schedule A to Series [        ]-A1 Note

 

Aggregate principal amount of any Series [        ]-A1 Note issued in exchange
for a portion or portions hereof and any portion or portions of any
Series [        ]-A1 Note exchanged for a portion or portions hereof:

 

Date

 

Principal Amount Issued
or Repaid

 

Remaining Principal Amount
of this Series [        ]-A1 Note

 

Notation
Made by or
on Behalf of

    

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

TRANSFER NOTICE

 

FOR VALUE RECEIVED the undersigned registered Holder hereby sell(s),
assign(s) and transfer(s) unto

 

 

Taxpayer identification No.

 

Address:

 

 

the within Series [        ]-A1 Note and all rights thereunder, hereby
irrevocably constituting and appointing
                                                             attorney to
transfer said Series [        ]-A1 Note on the books of WEST with full power of
substitution in the premises.

 

 

 

 

 

 

Date:

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NOTE: The signature to this assignment must correspond with the name as written
upon the face of the within-mentioned instrument in every particular, without
alteration or any change whatsoever.

 

7

--------------------------------------------------------------------------------


 

In connection with any transfer of this Series [        ]-A1 Note occurring
prior to the date which is the earlier of the end of the period referred to in
Rule 144(k) under the Securities Act, the undersigned confirms that without
utilizing any general solicitation or general advertising:

 

{Check One}

 

{ } (a) this Series [        ]-A1 Note is being transferred in compliance with
the exemption from registration under the Securities Act provided by Rule 144A
thereunder;

 

or

 

{ } (b) this Series [        ]-A1 Note is being transferred other than in
accordance with (a) above and documents are being furnished which comply with
the conditions of transfer set forth in this Series [        ]-A1 Note and the
Indenture.

 

If none of the foregoing boxes is checked, the Indenture Trustee or other Note
Registrar shall not be obligated to register this Series [        ]-A1 Note in
the name of any Person other than the Holder hereof unless and until the
conditions to any such transfer of registration set forth herein and in
Section 2.12 of the Indenture shall have been satisfied.

 

 

 

 

 

Date:

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NOTE: The signature to this assignment must correspond with the name as written
upon the face of the within-mentioned instrument in every particular, without
alteration or any change whatsoever.

 

8

--------------------------------------------------------------------------------


 

TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED: The undersigned represents
and warrants that it is purchasing this Series [        ]-A1 Note for its own
account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding WEST as the undersigned has requested
pursuant to Rule 144A or has determined not to request such information and that
it is aware that the transferor is relying upon the undersigned’s foregoing
representations in order to claim the exemption from registration provided by
Rule 144A.

 

 

 

 

 

Date:

 

 

By:

 

 

 

Name:

 

 

Title:

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF SERIES A WAREHOUSE NOTE

 

                Except as specified in Section 2.12(f) of the Indenture, each
144A Book-Entry Note, each Unrestricted Book-Entry Note and each Definitive Note
issued in reliance on Section 4(2) of the Securities Act (and all Notes issued
in exchange therefor or upon registration of transfer or substitution thereof)
shall bear the following legend on the face thereof:

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR WITH ANY SECURITIES REGULATORY AUTHORITY IN
ANY JURISDICTION AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT AS SET
FORTH IN THE FOLLOWING SENTENCE.  BY ITS ACQUISITION HEREOF, THE HOLDER
(1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) OR (B) IT IS AN INSTITUTIONAL “ACCREDITED
INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER
THE SECURITIES ACT) (AN “INSTITUTIONAL ACCREDITED INVESTOR”) OR (C) IT IS NOT A
U.S. PERSON (WITHIN THE MEANING OF REGULATION S) AND IS ACQUIRING THIS NOTE IN
AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (2) AGREES THAT IT WILL NOT BEFORE TWO YEARS AFTER THE LATER OF
THE ORIGINAL ISSUE DATE OF THIS NOTE AND THE LAST DATE THAT WILLIS ENGINE
SECURITIZATION TRUST, A DELAWARE STATUTORY TRUST (“WEST”), OR ANY OF ITS
AFFILIATES OWNED THIS NOTE, RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT (A) TO
WEST OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) TO AN INSTITUTIONAL
ACCREDITED INVESTOR THAT, PRIOR TO SUCH TRANSFER, FURNISHES TO THE INDENTURE
TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS NOTE (THE FORM OF WHICH LETTER
CAN BE OBTAINED FROM THE INDENTURE TRUSTEE) AND AN OPINION OF COUNSEL ACCEPTABLE
TO WEST THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT, (D) IN AN
OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (E) PURSUANT TO AN EXEMPTION FROM REGISTRATION IN ACCORDANCE
WITH RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), OR PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, OR (F) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND, IN EACH OF
CASES (A) THROUGH (F) ABOVE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE IN THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION, AND
(3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE IS TRANSFERRED
A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  IN CONNECTION WITH ANY
TRANSFER OF THIS NOTE WITHIN THE TWO-YEAR PERIOD REFERRED TO ABOVE, THE HOLDER
MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE TRANSFER NOTICE ATTACHED HERETO
AND SUBMIT SUCH TRANSFER

 

--------------------------------------------------------------------------------


 

NOTICE TO THE INDENTURE TRUSTEE.  IF THE PROPOSED TRANSFEREE IS AN INSTITUTIONAL
ACCREDITED INVESTOR OR IF THE TRANSFER IS PURSUANT TO AN EXEMPTION FROM
REGISTRATION IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT, THE HOLDER
MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE INDENTURE TRUSTEE AND WEST SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM
MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO
AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM
BY REGULATION S UNDER THE SECURITIES ACT.  THE INDENTURE CONTAINS A PROVISION
REQUIRING THE INDENTURE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE
IN VIOLATION OF THE FOREGOING RESTRICTIONS.

 

Each Book-Entry Note shall also bear the following legend on the face thereof:

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY TO WEST OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR TO SUCH
OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR
TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

 

TRANSFERS OF THIS BOOK-ENTRY NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS BOOK-ENTRY NOTE SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 2.12 OF THE INDENTURE.

 

Each Regulation S Temporary Book-Entry Note shall bear the following legend on
the face thereof:

 

THIS NOTE IS A REGULATION S TEMPORARY BOOK-ENTRY NOTE WITHIN THE MEANING OF THE
INDENTURE REFERRED TO HEREINAFTER AND IS SUBJECT TO RESTRICTIONS ON THE TRANSFER
AND EXCHANGE THEREOF AND ON THE PAYMENT OF INTEREST THEREON AS SPECIFIED IN THE
INDENTURE.

 

--------------------------------------------------------------------------------


 

WILLIS ENGINE SECURITIZATION TRUST

SERIES [       ]-A2 FLOATING RATE SECURED NOTE

 

$[XX]

No.   

 

[             ], [     ]

 

 

KNOW ALL PERSONS BY THESE PRESENTS that WILLIS ENGINE SECURITIZATION TRUST, a
Delaware statutory trust (“WEST”), for value received, hereby promises to pay to
[                          ], or registered assigns, at the principal corporate
trust office of the Indenture Trustee named below, (i) the principal amount of
the Series [       ]-A2 Loans made by the holder hereof to WEST in an amount up
to the Maximum Principal Balance of                Dollars
($              ),which principal amount shall be payable on each Payment Date
on the dates and in the amounts set forth in the Indenture, dated as of
August 9, 2005 and amended and restated as of December 13, 2007 (as amended,
restated or otherwise modified from time to time, the “Indenture”), and the
Series [       ]-A2 Supplement, dated as of [              ,        ], [       ]
(as amended, restated or otherwise modified from time to time, the
“Series [       ]-A2 Supplement”), each between WEST and Deutsche Bank Trust
Company Americas, as indenture trustee (the “Indenture Trustee”), and
(ii) interest on the outstanding principal amount of this Series [       ]-A2
Floating Rate Secured Note (this “Series [       ]-A2 Note”) on the dates and in
the amounts set forth in the Indenture and the Series [       ]-A2 Supplement.
Capitalized terms not otherwise defined herein will have the meaning set forth
in the Indenture and the Series [       ]-A2 Supplement.

 

Payment of the principal of, interest on and Increased Costs for this
Series [       ]-A2 Note shall be made in lawful money of the United States of
America which at the time of payment is legal tender for payment of public and
private debts. The principal balance of, and interest on, this
Series [       ]-A2 Note and any Increased Costs are payable at the times and in
the amounts set forth in the Indenture and the Series [       ]-A2 Supplement by
wire transfer of immediately available funds to the account designated by the
Holder of record on the related Record Date.

 

This Series [       ]-A2 Note is one of the authorized notes identified in the
title hereto and issued pursuant to the Indenture and the Series [       ]-A2
Supplement.

 

The Series [       ]-A2 Notes shall be an obligation of WEST and shall be
secured by the Collateral, all as defined in, and subject to limitations set
forth in, the Indenture.

 

This Series [       ]-A2 Note is transferable as provided in the Indenture and
the Series [       ]-A2 Supplement, subject to certain limitations therein
contained, only upon the books for registration and transfer kept by the
Indenture Trustee, and only upon surrender of this Series [       ]-A2 Note for
transfer to the Indenture Trustee duly endorsed by, or accompanied by a written
instrument of transfer and an assumption of the obligation of the transferor to
make the Series [       ]-A2 Loans in form reasonably satisfactory to the
Indenture Trustee duly executed by, the registered Holder hereof or his attorney
duly authorized in writing.  The Indenture Trustee shall not recognize any
transfer of this Series [       ]-A2 Note prior to the occurrence of a
Conversion Event, unless the transferee meets the requirements for an Eligible
Transferee in the Series [       ]-A2 Supplement and agrees to make the
Series [       ]-A2 Loans up to an

 

--------------------------------------------------------------------------------


 

amount equal to the excess of the Maximum Principal Balance of this
Series [       ]-A2 Note at the time of transfer over the Outstanding Principal
Balance of this Series [       ]-A2 Note at such time. The Indenture Trustee or
WEST may require payment by the Holder of a sum sufficient to cover any tax
expense or other governmental charge payable in connection with any transfer or
exchange of the Series [       ]-A2 Notes.

 

WEST, the Indenture Trustee and any other agent of WEST may treat the Person in
whose name this Series [       ]-A2 Note is registered as the absolute owner
hereof for all purposes, and neither WEST, the Indenture Trustee, nor any other
such agent shall be affected by notice to the contrary.

 

The Series [       ]-A2 Notes are subject to Optional Redemption, at the times
and subject to the conditions set forth in the Indenture and the
Series [       ]-A2 Supplement.

 

If an Event of Default under the Indenture shall occur and be continuing, the
principal of and accrued interest on this Series [       ]-A2 Note may be
declared to be due and payable in the manner and with the effect provided in the
Indenture and the Series [       ]-A2 Supplement.

 

The Indenture permits, with certain exceptions as therein provided, the issuance
of supplemental indentures with the consent of the Requisite Majority, in
certain specifically described instances. Any consent given by the Requisite
Majority shall be conclusive and binding upon the Holder of this
Series [       ]-A2 Note and on all future holders of this Series [       ]-A2
Note and of any Series [       ]-A2 Note issued in lieu hereof whether or not
notation of such consent is made upon this Series [       ]-A2 Note. Supplements
and amendments to the Indenture and the Series [       ]-A2 Supplement may be
made only to the extent and in circumstances permitted by the Indenture and the
Series [       ]-A2 Supplement.

 

The Holder of this Series [       ]-A2 Note shall have no right to enforce the
provisions of the Indenture and the Series [       ]-A2 Supplement or to
institute action to enforce the covenants, or to take any action with respect to
a default under the Indenture and the Series [       ]-A2 Supplement, or to
institute, appear in or defend any suit or other proceedings with respect
thereto, except as provided under certain circumstances described in the
Indenture and the Series [       ]-A2 Supplement; provided, however, that
nothing contained in the Indenture and the Series [       ]-A2 Supplement shall
affect or impair any right of enforcement conferred on the Holder hereof to
enforce any payment of the principal of and interest on this Series [       ]-A2
Note on or after the due date thereof; provided further, however, that by
acceptance hereof the Holder is deemed to have covenanted and agreed that it
will not institute against WEST any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any applicable
bankruptcy or similar law, at any time other than at such time as permitted by
the Indenture and the Series [       ]-A2 Supplement.

 

This Series [       ]-A2 Note, and the rights and obligations of the parties
hereunder, shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York without giving effect to principles of
conflict of laws, other than Sections 5-1401 and 5-1402 of the New York General
Obligations Laws.

 

--------------------------------------------------------------------------------


 

All terms and provisions of the Indenture and the Series [       ]-A2 Supplement
are herein incorporated by reference as if set forth herein in their entirety.

 

IT IS HEREBY CERTIFIED, RECITED AND DECLARED, that all acts, conditions and
things required to exist, happen and be performed precedent to the execution and
delivery of the Indenture and the Series [       ]-A2 Supplement and the
issuance of this Series [       ]-A2 Note and the issue of which it is a part,
do exist, have happened and have been timely performed in regular form and
manner as required by law.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature of one of its Responsible Officers, this
Series [       ]-A2 Note shall not be entitled to any benefit under the
Indenture and the Series [       ]-A2 Supplement, or be valid or obligatory for
any purpose.

 

IN WITNESS WHEREOF, WEST has caused this Series [       ]-A2 Note to be duly
executed by its duly authorized representative, as of the date first set above.

 

 

 

WILLIS ENGINE SECURITIZATION
TRUST, as issuer of Series [       ]-A2 Notes

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

                This Note is one of the Series [       ]-A2 Notes described in
the within-mentioned Series [       ]-A2 Supplement.

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, not in its individual capacity but
solely as Indenture Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule A to Series [          ]-A2 Note

 

Aggregate principal amount of any Series [       ]-A2 Note issued in exchange
for a portion or portions hereof and any portion or portions of any
Series [       ]-A2 Note exchanged for a portion or portions hereof:

 

Date

 

Principal Amount Issued
or Repaid

 

Remaining Principal Amount
of this Series [        ]-A2 Note

 

Notation
Made by or
on Behalf of

    

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TRANSFER NOTICE

 

FOR VALUE RECEIVED the undersigned registered Holder hereby sell(s),
assign(s) and transfer(s) unto

 

 

Taxpayer identification No.

 

Address:

 

 

the within Series [       ]-A2 Note and all rights thereunder, hereby
irrevocably constituting
and appointing                                              attorney to transfer
said Series [       ]-A2 Note on the books of WEST with full power of
substitution in the premises.

 

 

 

 

 

 

Date:

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NOTE: The signature to this assignment must correspond with the name as written
upon the face of the within-mentioned instrument in every particular, without
alteration or any change whatsoever.

 

--------------------------------------------------------------------------------


 

In connection with any transfer of this Series [       ]-A2 Note occurring prior
to the date which is the earlier of the end of the period referred to in
Rule 144(k) under the Securities Act, the undersigned confirms that without
utilizing any general solicitation or general advertising:

 

{Check One}

 

{ } (a) this Series [       ]-A2 Note is being transferred in compliance with
the exemption from registration under the Securities Act provided by Rule 144A
thereunder;

 

or

 

{ } (b) this Series [       ]-A2 Note is being transferred other than in
accordance with (a) above and documents are being furnished which comply with
the conditions of transfer set forth in this Series [       ]-A2 Note and the
Indenture.

 

If none of the foregoing boxes is checked, the Indenture Trustee or other Note
Registrar shall not be obligated to register this Series [       ]-A2 Note in
the name of any Person other than the Holder hereof unless and until the
conditions to any such transfer of registration set forth herein and in
Section 2.12 of the Indenture shall have been satisfied.

 

 

 

 

 

Date:

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NOTE: The signature to this assignment must correspond with the name as written
upon the face of the within-mentioned instrument in every particular, without
alteration or any change whatsoever.

 

--------------------------------------------------------------------------------


 

TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED: The undersigned represents
and warrants that it is purchasing this Series [       ]-A2 Note for its own
account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding WEST as the undersigned has requested
pursuant to Rule 144A or has determined not to request such information and that
it is aware that the transferor is relying upon the undersigned’s foregoing
representations in order to claim the exemption from registration provided by
Rule 144A.

 

 

 

 

 

Date:

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF SERIES B TERM NOTE

 

Except as specified in Section 2.12(f) of the Indenture, each 144A Book-Entry
Note, each Unrestricted Book-Entry Note and each Definitive Note issued in
reliance on Section 4(2) of the Securities Act (and all Notes issued in exchange
therefor or upon registration of transfer or substitution thereof) shall bear
the following legend on the face thereof:

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR WITH ANY SECURITIES REGULATORY AUTHORITY IN
ANY JURISDICTION AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT AS SET
FORTH IN THE FOLLOWING SENTENCE.  BY ITS ACQUISITION HEREOF, THE HOLDER
(1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) OR (B) IT IS AN INSTITUTIONAL “ACCREDITED
INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER
THE SECURITIES ACT) (AN “INSTITUTIONAL ACCREDITED INVESTOR”) OR (C) IT IS NOT A
U.S. PERSON (WITHIN THE MEANING OF REGULATION S) AND IS ACQUIRING THIS NOTE IN
AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (2) AGREES THAT IT WILL NOT BEFORE TWO YEARS AFTER THE LATER OF
THE ORIGINAL ISSUE DATE OF THIS NOTE AND THE LAST DATE THAT WILLIS ENGINE
SECURITIZATION TRUST, A DELAWARE STATUTORY TRUST (“WEST”), OR ANY OF ITS
AFFILIATES OWNED THIS NOTE, RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT (A) TO
WEST OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) TO AN INSTITUTIONAL
ACCREDITED INVESTOR THAT, PRIOR TO SUCH TRANSFER, FURNISHES TO THE INDENTURE
TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS NOTE (THE FORM OF WHICH LETTER
CAN BE OBTAINED FROM THE INDENTURE TRUSTEE) AND AN OPINION OF COUNSEL ACCEPTABLE
TO WEST THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT, (D) IN AN
OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (E) PURSUANT TO AN EXEMPTION FROM REGISTRATION IN ACCORDANCE
WITH RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), OR PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, OR (F) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND, IN EACH OF
CASES (A) THROUGH (F) ABOVE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE IN THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION, AND
(3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE IS TRANSFERRED
A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  IN CONNECTION WITH ANY
TRANSFER OF THIS NOTE WITHIN THE TWO-YEAR PERIOD REFERRED TO ABOVE, THE HOLDER
MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE TRANSFER NOTICE ATTACHED HERETO
AND SUBMIT SUCH TRANSFER

 

--------------------------------------------------------------------------------


 

NOTICE TO THE INDENTURE TRUSTEE.  IF THE PROPOSED TRANSFEREE IS AN INSTITUTIONAL
ACCREDITED INVESTOR OR IF THE TRANSFER IS PURSUANT TO AN EXEMPTION FROM
REGISTRATION IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT, THE HOLDER
MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE INDENTURE TRUSTEE AND WEST SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM
MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO
AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM
BY REGULATION S UNDER THE SECURITIES ACT.  THE INDENTURE CONTAINS A PROVISION
REQUIRING THE INDENTURE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE
IN VIOLATION OF THE FOREGOING RESTRICTIONS.

 

Each Book-Entry Note shall also bear the following legend on the face thereof:

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY TO WEST OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR TO SUCH
OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR
TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

 

TRANSFERS OF THIS BOOK-ENTRY NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS BOOK-ENTRY NOTE SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 2.12 OF THE INDENTURE.

 

Each Regulation S Temporary Book-Entry Note shall bear the following legend on
the face thereof:

 

THIS NOTE IS A REGULATION S TEMPORARY BOOK-ENTRY NOTE WITHIN THE MEANING OF THE
INDENTURE REFERRED TO HEREINAFTER AND IS SUBJECT TO RESTRICTIONS ON THE TRANSFER
AND EXCHANGE THEREOF AND ON THE PAYMENT OF INTEREST THEREON AS SPECIFIED IN THE
INDENTURE.

 

--------------------------------------------------------------------------------


 

WILLIS ENGINE SECURITIZATION TRUST

SERIES [        ]-B1 FLOATING RATE SECURED NOTE

 

     $[XX]

CUSIP No.:

 

 

No.       

[                ,     ], [        ]

 

KNOW ALL PERSONS BY THESE PRESENTS that WILLIS ENGINE SECURITIZATION TRUST, a
Delaware statutory trust (“WEST”), for value received, hereby promises to pay to
[                              ], or registered assigns, at the principal
corporate trust office of the Indenture Trustee named below, (i) the principal
sum of                  Dollars ($                ), which sum shall be payable
on each Payment Date on the dates and in the amounts set forth in the Indenture,
dated as of August 9, 2005 and amended and restated as of December 13, 2007 (as
amended, restated or otherwise modified from time to time, the “Indenture”), and
the Series [        ]-B1 Supplement, dated as of [                ,     ],
[        ] (as amended, restated or otherwise modified from time to time, the
“Series [        ]-B1 Supplement”), each between WEST and Deutsche Bank Trust
Company Americas, as indenture trustee (the “Indenture Trustee”), and
(ii) interest on the outstanding principal amount of this Series [        ]-B1
Floating Rate Secured Note (this “Series [        ]-B1 Note”) on the dates and
in the amounts set forth in the Indenture and the Series [        ]-B1
Supplement. Capitalized terms not otherwise defined herein will have the meaning
set forth in the Indenture and the Series [        ]-B1 Supplement.

 

Payment of the principal of and interest on this Series [        ]-B1 Note shall
be made in lawful money of the United States of America which at the time of
payment is legal tender for payment of public and private debts. The principal
balance of, and interest on, this Series [        ]-B1 Note is payable at the
times and in the amounts set forth in the Indenture and the Series [        ]-B1
Supplement by wire transfer of immediately available funds to the account
designated by the Holder of record on the related Record Date.

 

This Series [        ]-B1 Note is one of the authorized notes identified in the
title hereto and issued pursuant to the Indenture and the Series [        ]-B1
Supplement.

 

The Series [        ]-B1 Notes shall be an obligation of WEST and shall be
secured by the Collateral, all as defined in, and subject to limitations set
forth in, the Indenture.

 

This Series [        ]-B1 Note is transferable as provided in the Indenture and
the Series [        ]-B1 Supplement, subject to certain limitations therein
contained, only upon the books for registration and transfer kept by the
Indenture Trustee, and only upon surrender of this Series [        ]-B1 Note for
transfer to the Indenture Trustee duly endorsed by, or accompanied by a written
instrument of transfer in form reasonably satisfactory to the Indenture Trustee
duly executed by, the registered Holder hereof or his attorney duly authorized
in writing. The Indenture Trustee or WEST may require payment by the Holder of a
sum sufficient to cover any tax expense or other governmental charge payable in
connection with any transfer or exchange of the Series [        ]-B1 Notes.

 

WEST, the Indenture Trustee and any other agent of WEST may treat the Person in
whose name this Series [        ]-B1 Note is registered as the absolute owner
hereof for all

 

--------------------------------------------------------------------------------


 

purposes, and neither WEST, the Indenture Trustee, nor any other such agent
shall be affected by notice to the contrary.

 

The Series [        ]-B1 Notes are subject to prepayment, at the times and
subject to the conditions set forth in the Indenture and the
Series [        ]-B1 Supplement.

 

If an Event of Default under the Indenture shall occur and be continuing, the
principal of and accrued interest on this Series [        ]-B1 Note may be
declared to be due and payable in the manner and with the effect provided in the
Indenture and the Series [        ]-B1 Supplement.

 

The Indenture permits, with certain exceptions as therein provided, the issuance
of supplemental indentures with the consent of the Requisite Majority, in
certain specifically described instances. Any consent given by the Requisite
Majority shall be conclusive and binding upon the Holder of this
Series [        ]-B1 Note and on all future holders of this Series [        ]-B1
Note and of any Series [        ]-B1 Note issued in lieu hereof whether or not
notation of such consent is made upon this Series [        ]-B1 Note.
Supplements and amendments to the Indenture and the Series [        ]-B1
Supplement may be made only to the extent and in circumstances permitted by the
Indenture and the Series [        ]-B1 Supplement.

 

The Holder of this Series [        ]-B1 Note shall have no right to enforce the
provisions of the Indenture and the Series [        ]-B1 Supplement or to
institute action to enforce the covenants, or to take any action with respect to
a default under the Indenture and the Series [        ]-B1 Supplement, or to
institute, appear in or defend any suit or other proceedings with respect
thereto, except as provided under certain circumstances described in the
Indenture and the Series [        ]-B1 Supplement; provided, however, that
nothing contained in the Indenture and the Series [        ]-B1 Supplement shall
affect or impair any right of enforcement conferred on the Holder hereof to
enforce any payment of the principal of and interest on this
Series [        ]-B1 Note on or after the due date thereof; provided further,
however, that by acceptance hereof the Holder is deemed to have covenanted and
agreed that it will not institute against WEST any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any applicable bankruptcy or similar law, at any time other than at such time as
permitted by the Indenture and the Series [        ]-B1 Supplement.

 

The indebtedness evidenced by the Notes issued under the Series [        ]-B1
Supplement is, to the extent and in the manner provided in the Indenture,
subordinate and subject in right of payment to the prior payment in full of all
Senior Claims (as defined in the Indenture), and this Series [        ]-B1 Note
is issued subject to such provisions. Each Holder of this Series [        ]-B1
Note, by accepting the same, (a) agrees to and shall be bound by such
provisions, (b) authorizes and directs the Indenture Trustee on his behalf to
take such action as may be necessary or appropriate to effectuate the
subordination as provided in the Indenture and (c) appoints the Indenture
Trustee his attorney-in-fact for such purpose.

 

The maturity of this Series [        ]-B1 Note is subject to acceleration upon
the occurrence and during the continuance of the Events of Default specified in
the Indenture. The Holders of the Notes issued under the Series [        ]-B1
Supplement shall not be permitted to deliver a Default Notice or to exercise any
remedy in respect of any such Event of Default until all interest on and
principal of the Series A Notes have been paid in full.

 

--------------------------------------------------------------------------------


 

The Holder of this Series [        ]-B1 Note agrees, by acceptance hereof, to
pay over to the Administrative Agent any money (including principal, premium and
interest) paid to it in respect of this Series [        ]-B1 Note in the event
that the Indenture Trustee, acting in good faith, determines subsequently that
such monies were not paid in accordance with the priority of payment provisions
of the Indenture or as a result of any other mistake of fact or law on the part
of the Administrative Agent in making such payment.

 

The subordination provisions contained in Section 3.14 and Article XI of the
Indenture may not be amended or modified without the consent of each Hedge
Counterparty, each Holder of the subclass affected thereby and each Noteholder
of any subclass of Notes ranking senior thereto.

 

The Indenture also contains provisions permitting the Holders of Notes
representing a majority of the Outstanding Principal Balance of the Senior
Series of Notes to waive compliance by WEST with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences.
Any such consent or waiver shall be conclusive and binding upon all present and
future Holders of this Series [        ]-B1 Note and of any Series [        ]-B1
Note issued upon the registration of transfer of, in exchange or in lieu of or
upon the refinancing of this Series [        ]-B1 Note, whether or not notation
of such consent or waiver is made upon this Series [        ]-B1 Note.

 

This Series [        ]-B1 Note, and the rights and obligations of the parties
hereunder, shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York without giving effect to principles of
conflict of laws, other than Section 5-1401 and 5-1402 of the New York General
Obligation Law.

 

All terms and provisions of the Indenture and the Series [        ]-B1
Supplement are herein incorporated by reference as if set forth herein in their
entirety.

 

IT IS HEREBY CERTIFIED, RECITED AND DECLARED, that all acts, conditions and
things required to exist, happen and be performed precedent to the execution and
delivery of the Indenture and the Series [        ]-B1 Supplement and the
issuance of this Series [        ]-B1 Note and the issue of which it is a part,
do exist, have happened and have been timely performed in regular form and
manner as required by law.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature of one of its Responsible Officers, this
Series [        ]-B1 Note shall not be entitled to any benefit under the
Indenture and the Series [        ]-B1 Supplement, or be valid or obligatory for
any purpose.

 

IN WITNESS WHEREOF, WEST has caused this Series [        ]-B1 Note to be duly
executed by its duly authorized representative, as of the date first set above.

 

 

WILLIS ENGINE SECURITIZATION TRUST,
as issuer of Series [        ]-B1 Notes

 

 

 

By:

 

 

 

 Name:

 

 

 Title:

 

--------------------------------------------------------------------------------


 

                This Note is one of the Series [        ]-B1 Notes described in
the within-mentioned Series [        ]-B1 Supplement.

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, not in individual capacity but
solely as Indenture Trustee

 

 

 

By:

 

 

 

 Name:

 

 

 Title:

 

--------------------------------------------------------------------------------


 

Schedule A to Series [           ]-B1 Note

 

Aggregate principal amount of any Series [        ]-B1 Note issued in exchange
for a portion or portions hereof and any portion or portions of any
Series [        ]-B1 Note exchanged for a portion or portions hereof:

 

Date

 

Principal Amount Issued
or Repaid

 

Remaining Principal Amount
of this Series [        ]-B1 Note

 

Notation
Made by or
on Behalf of

    

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TRANSFER NOTICE

 

FOR VALUE RECEIVED the undersigned registered Holder hereby sell(s),
assign(s) and transfer(s) unto

 

 

Taxpayer identification No.

 

Address:

 

 

the within Series [        ]-B1 Note and all rights thereunder, hereby
irrevocably constituting and appointing
                                                  attorney to transfer said
Series [        ]-B1 Note on the books of WEST with full power of substitution
in the premises.

 

 

 

 

 

Date:

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NOTE: The signature to this assignment must correspond with the name as written
upon the face of the within-mentioned instrument in every particular, without
alteration or any change whatsoever.

 

--------------------------------------------------------------------------------


 

In connection with any transfer of this Series [        ]-B1 Note occurring
prior to the date which is the earlier of the end of the period referred to in
Rule 144(k) under the Securities Act, the undersigned confirms that without
utilizing any general solicitation or general advertising:

 

{Check One}

 

{ } (a) this Series [        ]-B1 Note is being transferred in compliance with
the exemption from registration under the Securities Act provided by Rule 144A
thereunder;

 

or

 

{ } (b) this Series [        ]-B1 Note is being transferred other than in
accordance with (a) above and documents are being furnished which comply with
the conditions of transfer set forth in this Series [        ]-B1 Note and the
Indenture.

 

If none of the foregoing boxes is checked, the Indenture Trustee or other Note
Registrar shall not be obligated to register this Series [        ]-B1 Note in
the name of any Person other than the Holder hereof unless and until the
conditions to any such transfer of registration set forth herein and in
Section 2.12 of the Indenture shall have been satisfied.

 

 

 

 

 

Date:

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NOTE: The signature to this assignment must correspond with the name as written
upon the face of the within-mentioned instrument in every particular, without
alteration or any change whatsoever.

 

--------------------------------------------------------------------------------


 

TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED: The undersigned represents
and warrants that it is purchasing this Series [        ]-B1 Note for its own
account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding WEST as the undersigned has requested
pursuant to Rule 144A or has determined not to request such information and that
it is aware that the transferor is relying upon the undersigned’s foregoing
representations in order to claim the exemption from registration provided by
Rule 144A.

 

 

 

 

 

Date:

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF SERIES B WAREHOUSE NOTE

 

                Except as specified in Section 2.12(f) of the Indenture, each
144A Book-Entry Note, each Unrestricted Book-Entry Note and each Definitive Note
issued in reliance on Section 4(2) of the Securities Act (and all Notes issued
in exchange therefor or upon registration of transfer or substitution thereof)
shall bear the following legend on the face thereof:

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR WITH ANY SECURITIES REGULATORY AUTHORITY IN
ANY JURISDICTION AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT AS SET
FORTH IN THE FOLLOWING SENTENCE.  BY ITS ACQUISITION HEREOF, THE HOLDER
(1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) OR (B) IT IS AN INSTITUTIONAL “ACCREDITED
INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER
THE SECURITIES ACT) (AN “INSTITUTIONAL ACCREDITED INVESTOR”) OR (C) IT IS NOT A
U.S. PERSON (WITHIN THE MEANING OF REGULATION S) AND IS ACQUIRING THIS NOTE IN
AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (2) AGREES THAT IT WILL NOT BEFORE TWO YEARS AFTER THE LATER OF
THE ORIGINAL ISSUE DATE OF THIS NOTE AND THE LAST DATE THAT WILLIS ENGINE
SECURITIZATION TRUST, A DELAWARE STATUTORY TRUST (“WEST”), OR ANY OF ITS
AFFILIATES OWNED THIS NOTE, RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT (A) TO
WEST OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) TO AN INSTITUTIONAL
ACCREDITED INVESTOR THAT, PRIOR TO SUCH TRANSFER, FURNISHES TO THE INDENTURE
TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS NOTE (THE FORM OF WHICH LETTER
CAN BE OBTAINED FROM THE INDENTURE TRUSTEE) AND AN OPINION OF COUNSEL ACCEPTABLE
TO WEST THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT, (D) IN AN
OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (E) PURSUANT TO AN EXEMPTION FROM REGISTRATION IN ACCORDANCE
WITH RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), OR PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, OR (F) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND, IN EACH OF
CASES (A) THROUGH (F) ABOVE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE IN THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION, AND
(3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE IS TRANSFERRED
A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  IN CONNECTION WITH ANY
TRANSFER OF THIS NOTE WITHIN THE TWO-YEAR PERIOD REFERRED TO ABOVE, THE HOLDER
MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE TRANSFER NOTICE ATTACHED HERETO
AND SUBMIT SUCH TRANSFER

 

--------------------------------------------------------------------------------


 

NOTICE TO THE INDENTURE TRUSTEE.  IF THE PROPOSED TRANSFEREE IS AN INSTITUTIONAL
ACCREDITED INVESTOR OR IF THE TRANSFER IS PURSUANT TO AN EXEMPTION FROM
REGISTRATION IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT, THE HOLDER
MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE INDENTURE TRUSTEE AND WEST SUCH
CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM
MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO
AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  AS USED HEREIN, THE TERMS “OFFSHORE
TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM
BY REGULATION S UNDER THE SECURITIES ACT.  THE INDENTURE CONTAINS A PROVISION
REQUIRING THE INDENTURE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE
IN VIOLATION OF THE FOREGOING RESTRICTIONS.

 

Each Book-Entry Note shall also bear the following legend on the face thereof:

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY TO WEST OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR TO SUCH
OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR
TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

 

TRANSFERS OF THIS BOOK-ENTRY NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS BOOK-ENTRY NOTE SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 2.12 OF THE INDENTURE.

 

Each Regulation S Temporary Book-Entry Note shall bear the following legend on
the face thereof:

 

THIS NOTE IS A REGULATION S TEMPORARY BOOK-ENTRY NOTE WITHIN THE MEANING OF THE
INDENTURE REFERRED TO HEREINAFTER AND IS SUBJECT TO RESTRICTIONS ON THE TRANSFER
AND EXCHANGE THEREOF AND ON THE PAYMENT OF INTEREST THEREON AS SPECIFIED IN THE
INDENTURE.

 

--------------------------------------------------------------------------------


 

WILLIS ENGINE SECURITIZATION TRUST

SERIES [        ]-B2 FLOATING RATE SECURED NOTE

 

 

$[XX]

No.      

[                   ], [       ]

 

KNOW ALL PERSONS BY THESE PRESENTS that WILLIS ENGINE SECURITIZATION TRUST, a
Delaware statutory trust (“WEST”), for value received, hereby promises to pay to
[                                   ], or registered assigns, at the principal
corporate trust office of the Indenture Trustee named below, (i) the principal
amount of the Series [        ]-B2 Loans made by the holder hereof to WEST in an
amount up to the Maximum Principal Balance of                  Dollars
($                ),which principal amount shall be payable on each Payment Date
on the dates and in the amounts set forth in the Indenture, dated as of
August 9, 2005 and amended and restated as of December 13, 2007 (as amended,
restated or otherwise modified from time to time, the “Indenture”), and the
Series [        ]-B2 Supplement, dated as of [                ,      ],
[        ] (as amended, restated or otherwise modified from time to time, the
“Series [        ]-B2 Supplement”), each between WEST and Deutsche Bank Trust
Company Americas, as indenture trustee (the “Indenture Trustee”), and
(ii) interest on the outstanding principal amount of this Series [        ]-B2
Floating Rate Secured Note (this “Series [        ]-B2 Note”) on the dates and
in the amounts set forth in the Indenture and the Series [        ]-B2
Supplement. Capitalized terms not otherwise defined herein will have the meaning
set forth in the Indenture and the Series [        ]-B2 Supplement.

 

Payment of the principal of, interest on and Increased Costs for this
Series [        ]-B2 Note shall be made in lawful money of the United States of
America which at the time of payment is legal tender for payment of public and
private debts. The principal balance of, and interest on, this
Series [        ]-B2 Note and any Increased Costs are payable at the times and
in the amounts set forth in the Indenture and the Series [        ]-B2
Supplement by wire transfer of immediately available funds to the account
designated by the Holder of record on the related Record Date.

 

This Series [        ]-B2 Note is one of the authorized notes identified in the
title hereto and issued pursuant to the Indenture and the Series [        ]-B2
Supplement.

 

The Series [        ]-B2 Notes shall be an obligation of WEST and shall be
secured by the Collateral, all as defined in, and subject to limitations set
forth in, the Indenture.

 

This Series [        ]-B2 Note is transferable as provided in the Indenture and
the Series [        ]-B2 Supplement, subject to certain limitations therein
contained, only upon the books for registration and transfer kept by the
Indenture Trustee, and only upon surrender of this Series [        ]-B2 Note for
transfer to the Indenture Trustee duly endorsed by, or accompanied by a written
instrument of transfer and an assumption of the obligation of the transferor to
make the Series [        ]-B2 Loans in form reasonably satisfactory to the
Indenture Trustee duly executed by, the registered Holder hereof or his attorney
duly authorized in writing. The Indenture Trustee shall not recognize any
transfer of this Series [        ]-B2 Note prior to the occurrence of a
Conversion Event, unless the transferee meets the requirements for an Eligible
Transferee in the Series [        ]-B2 Supplement and agrees to make the
Series [        ]-B2 Loans up to an amount

 

--------------------------------------------------------------------------------


 

equal to the excess of the Maximum Principal Balance of this
Series [        ]-B2 Note at the time of transfer over the Outstanding Principal
Balance of this Series [        ]-B2 Note at such time. The Indenture Trustee or
WEST may require payment by the Holder of a sum sufficient to cover any tax
expense or other governmental charge payable in connection with any transfer or
exchange of the Series [        ]-B2 Notes.

 

WEST, the Indenture Trustee and any other agent of WEST may treat the Person in
whose name this Series [        ]-B2 Note is registered as the absolute owner
hereof for all purposes, and neither WEST, the Indenture Trustee, nor any other
such agent shall be affected by notice to the contrary.

 

The Series [        ]-B2 Notes are subject to Optional Redemption, at the times
and subject to the conditions set forth in the Indenture and the
Series [        ]-B2 Supplement.

 

If an Event of Default under the Indenture shall occur and be continuing, the
principal of and accrued interest on this Series [        ]-B2 Note may be
declared to be due and payable in the manner and with the effect provided in the
Indenture and the Series [        ]-B2 Supplement.

 

The Indenture permits, with certain exceptions as therein provided, the issuance
of supplemental indentures with the consent of the Requisite Majority, in
certain specifically described instances. Any consent given by the Requisite
Majority shall be conclusive and binding upon the Holder of this
Series [        ]-B2 Note and on all future holders of this Series [        ]-B2
Note and of any Series [        ]-B2 Note issued in lieu hereof whether or not
notation of such consent is made upon this Series [        ]-B2 Note.
Supplements and amendments to the Indenture and the Series [        ]-B2
Supplement may be made only to the extent and in circumstances permitted by the
Indenture and the Series [        ]-B2 Supplement.

 

The Holder of this Series [        ]-B2 Note shall have no right to enforce the
provisions of the Indenture and the Series [        ]-B2 Supplement or to
institute action to enforce the covenants, or to take any action with respect to
a default under the Indenture and the Series [        ]-B2 Supplement, or to
institute, appear in or defend any suit or other proceedings with respect
thereto, except as provided under certain circumstances described in the
Indenture and the Series [        ]-B2 Supplement; provided, however, that
nothing contained in the Indenture and the Series [        ]-B2 Supplement shall
affect or impair any right of enforcement conferred on the Holder hereof to
enforce any payment of the principal of and interest on this
Series [        ]-B2 Note on or after the due date thereof; provided further,
however, that by acceptance hereof the Holder is deemed to have covenanted and
agreed that it will not institute against WEST any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any applicable bankruptcy or similar law, at any time other than at such time as
permitted by the Indenture and the Series [        ]-B2 Supplement.

 

The indebtedness evidenced by the Notes issued under the Series [        ]-B2
Supplement is, to the extent and in the manner provided in the Indenture,
subordinate and subject in right of payment to the prior payment in full of all
Senior Claims (as defined in the Indenture), and this Series [        ]-B2 Note
is issued subject to such provisions. Each Holder of this Series [        ]-B2
Note, by accepting the same, (a) agrees to and shall be bound by such
provisions, (b) authorizes and directs the Indenture Trustee on his behalf to
take such action as may be necessary or

 

--------------------------------------------------------------------------------


 

appropriate to effectuate the subordination as provided in the Indenture, and
(c) appoints the Indenture Trustee his attorney-in-fact for such purpose.

 

The maturity of this Series [        ]-B2 Note is subject to acceleration upon
the occurrence and during the continuance of the Events of Default specified in
the Indenture. The Holders of the Notes issued under the Series [        ]-B2
Supplement shall not be permitted to deliver a Default Notice or to exercise any
remedy in respect of any such Event of Default until all interest on and
principal of the Series A Notes have been paid in full.

 

The Holder of this Series [        ]-B2 Note agrees, by acceptance hereof, to
pay over to the Administrative Agent any money (including principal, premium and
interest) paid to it in respect of this Series [        ]-B2 Note in the event
that the Indenture Trustee, acting in good faith, determines subsequently that
such monies were not paid in accordance with the priority of payment provisions
of the Indenture or as a result of any other mistake of fact or law on the part
of the Administrative Agent in making such payment.

 

The subordination provisions contained in Section 3.14 and Article XI of the
Indenture may not be amended or modified without the consent of each Hedge
Counterparty, each Holder of the subclass affected thereby and each Holder of
any subclass of Notes ranking senior thereto.

 

The Indenture also contains provisions permitting the Holders of Notes
representing a majority of the Outstanding Principal Balance of the Senior
Series of Notes to waive compliance by WEST with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences.
Any such consent or waiver shall be conclusive and binding upon all present and
future Holders of this Series [        ]-B2 Note and of any Series [        ]-B2
Note issued upon the registration of transfer of, in exchange or in lieu of or
upon the refinancing of this Series [        ]-B2 Note, whether or not notation
of such consent or waiver is made upon this Series [        ]-B2 Note.

 

This Series [        ]-B2 Note, and the rights and obligations of the parties
hereunder, shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York without giving effect to principles of
conflict of laws, other than Sections 5-1401 and 5-1402 of the New York General
Obligations Laws.

 

All terms and provisions of the Indenture and the Series [        ]-B2
Supplement are herein incorporated by reference as if set forth herein in their
entirety.

 

IT IS HEREBY CERTIFIED, RECITED AND DECLARED, that all acts, conditions and
things required to exist, happen and be performed precedent to the execution and
delivery of the Indenture and the Series [        ]-B2 Supplement and the
issuance of this Series [        ]-B2 Note and the issue of which it is a part,
do exist, have happened and have been timely performed in regular form and
manner as required by law.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature of one of its Responsible Officers, this
Series [        ]-B2 Note shall not be entitled to any benefit under the
Indenture and the Series [        ]-B2 Supplement, or be valid or obligatory for
any purpose.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, WEST has caused this Series [        ]-B2 Note to be duly
executed by its duly authorized representative, as of the date first set above.

 

 

WILLIS ENGINE SECURITIZATION
TRUST, as issuer of Series [        ]-B2 Notes

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

                This Note is one of the Series [        ]-B2 Notes described in
the within-mentioned Series [        ]-B2 Supplement.

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, not in its individual capacity but
solely as Indenture Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule A to Series [        ]-B2 Note

 

Aggregate principal amount of any Series [        ]-B2 Note issued in exchange
for a portion or portions hereof and any portion or portions of any
Series [        ]-B2 Note exchanged for a portion or portions hereof:

 

Date

 

Principal Amount Issued
or Repaid

 

Remaining Principal Amount
of this Series [        ]-B2 Note

 

Notation
Made by or
on Behalf of

    

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TRANSFER NOTICE

 

FOR VALUE RECEIVED the undersigned registered Holder hereby sell(s),
assign(s) and transfer(s) unto

 

 

Taxpayer identification No.

 

Address:

 

 

the within Series [        ]-B2 Note and all rights thereunder, hereby
irrevocably constituting and appointing                                attorney
to transfer said Series [        ]-B2 Note on the books of WEST with full power
of substitution in the premises.

 

 

 

 

 

Date:

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NOTE: The signature to this assignment must correspond with the name as written
upon the face of the within-mentioned instrument in every particular, without
alteration or any change whatsoever.

 

--------------------------------------------------------------------------------


 

In connection with any transfer of this Series [        ]-B2 Note occurring
prior to the date which is the earlier of the end of the period referred to in
Rule 144(k) under the Securities Act, the undersigned confirms that without
utilizing any general solicitation or general advertising:

 

{Check One}

 

{ } (a) this Series [        ]-B2 Note is being transferred in compliance with
the exemption from registration under the Securities Act provided by Rule 144A
thereunder;

 

or

 

{ } (b) this Series [        ]-B2 Note is being transferred other than in
accordance with (a) above and documents are being furnished which comply with
the conditions of transfer set forth in this Series [        ]-B2 Note and the
Indenture.

 

If none of the foregoing boxes is checked, the Indenture Trustee or other Note
Registrar shall not be obligated to register this Series [        ]-B2 Note in
the name of any Person other than the Holder hereof unless and until the
conditions to any such transfer of registration set forth herein and in Section
2.12 of the Indenture shall have been satisfied.

 

 

 

 

 

Date:

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NOTE: The signature to this assignment must correspond with the name as written
upon the face of the within-mentioned instrument in every particular, without
alteration or any change whatsoever.

 

--------------------------------------------------------------------------------


 

TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED: The undersigned represents
and warrants that it is purchasing this Series [        ]-B2 Note for its own
account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding WEST as the undersigned has requested
pursuant to Rule 144A or has determined not to request such information and that
it is aware that the transferor is relying upon the undersigned’s foregoing
representations in order to claim the exemption from registration provided by
Rule 144A.

 

 

 

 

 

Date:

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF CERTIFICATE TO BE GIVEN BY NOTEHOLDERS

 

[Euroclear

151 Boulevard Jacqmain

B-1210 Brussels, Belgium]

 

[Clearstream Banking, société anonyme

f/k/a CedelBank, société anonyme

67 Boulevard Grand-Duchesse Charlotte

L-1331 Luxembourg]

 

Re:                               Series [         ] Floating Rate Secured Notes
(the “Offered Notes”) issued pursuant to the Series [        ] Supplement, dated
as of [                     ], [      ], between Willis Engine Securitization
Trust (“WEST”) and Deutsche Bank Trust Company Americas (the “Indenture
Trustee”) to the Indenture, dated as of August 9, 2005 and amended and restated
as of December 13, 2007, between WEST and the Indenture Trustee.

 

This is to certify that as of the date hereof, and except as set forth below,
the beneficial interest in the Offered Notes held by you for our account is
owned by persons that are not U.S. persons (as defined in Rule 902 under the
Securities Act of 1933, as amended).

 

The undersigned undertakes to advise you promptly by tested telex on or prior to
the date on which you intend to submit your certification relating to the
Offered Notes held by you in which the undersigned has acquired, or intends to
acquire, a beneficial interest in accordance with your operating procedures if
any applicable statement herein is not correct on such date. In the absence of
any such notification, it may be assumed that this certification applies as of
such date.

 

[This certification excepts beneficial interests in and does not relate to U.S.
$                 principal amount of the Offered Notes appearing in your books
as being held for our account but that we have sold or as to which we are not
yet able to certify.]

 

We understand that this certification is required in connection with certain
securities laws in the United States of America. If administrative or legal
proceedings are commenced or threatened in connection with which this
certification is or would be relevant, we irrevocably authorize you to produce
this certification or a copy thereof to any interested party in such
proceedings.

 

Dated:*

 

 

By:

 

,

 

 

     Account Holder

 

--------------------------------------------------------------------------------

*Certification must be dated on or after the 15th day before the date of the
Euroclear or Clearstream certificate to which this certification relates.

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF
CERTIFICATE TO BE GIVEN BY EUROCLEAR OR CLEARSTREAM

 

Deutsche Bank Trust Company Americas

as Indenture Trustee and Note Registrar

[                                   ]

New York, New York [        ]

Attention: [                           ]

 

Re:                               Series [     ] Floating Rate Secured Notes
(the “Offered Notes”) issued pursuant to the Series [        ] Supplement, dated
as of [                ,     ], [        ], between Willis Engine Securitization
Trust (“WEST”) and Deutsche Bank Trust Company Americas (the “Indenture
Trustee”) to the Indenture, dated as of August 9, 2005 and amended and restated
as of December 13, 2007, between WEST and the Indenture Trustee. (Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.)

 

This is to certify that, based solely on certifications we have received in
writing or by electronic transmission from member organizations appearing in our
records as persons being entitled to a portion of the principal amount set forth
below (our “Member Organizations”) as of the date hereof,
$                     principal amount of the Offered Notes is owned by persons
(a) that are not U.S. persons (as defined in Rule 902 under the Securities Act
of 1933, as amended (the “Securities Act”)) or (b) who purchased their Offered
Notes (or interests therein) in a transaction or transactions that did not
require registration under the Securities Act.

 

We further certify (a) that we are not making available herewith for exchange
any portion of the related Regulation S Temporary Book-Entry Note excepted in
such certifications and (b) that as of the date hereof we have not received any
notification from any of our Member Organizations to the effect that the
statements made by them with respect to any portion of the part submitted
herewith for exchange are no longer true and cannot be relied upon as of the
date hereof.

 

We understand that this certification is required in connection with certain
securities laws of the United States of America. If administrative or legal
proceedings are commenced or threatened in connection with which this
certification is or would be relevant, we irrevocably authorize you to produce
this certification or a copy hereof to any interested party in such proceedings.

 

Date:

 

 

Yours faithfully,

 

 

 

 

 

By:

 

 

[Morgan Guaranty Trust Company of New York, Brussels Office, as Operator of the
Euroclear Clearance System] [Clearstream, société anonyme]

 

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

FORM OF CERTIFICATE TO DEPOSITORY REGARDING INTEREST

 

[Euroclear

151 Boulevard Jacqmain

B-1210 Brussels, Belgium]

 

[Clearstream Banking, société anonyme

f/k/a CedelBank, société anonyme

67 Boulevard Grand-Duchesse Charlotte

L-1331 Luxembourg]

 

                                                Re:          Series [   ]
Floating Rate Secured Notes (the “Offered Notes”) issued pursuant to the Series
[        ] Supplement, dated as of [                     ], [        ], between
Willis Engine Securitization Trust (“WEST”) and Deutsche Bank Trust Company
Americas (the “Indenture Trustee”) to the Indenture, dated as of August 9, 2005
and amended and restated as of December 13, 2007, between WEST and the Indenture
Trustee. (Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.)

 

                This letter relates to $[         ] principal amount of the
Offered Notes that are held in the form of a beneficial interest in the
Regulation S Temporary Book-Entry Note (CUSIP No.     ) through [insert name of
Depository] by the undersigned (the “Holder”) in the name of [insert name of
Participant].  The Holder of such Regulation S Temporary Book-Entry Note hereby
requests the receipt of payment of interest installments due and payable [on the
applicable Payment Date] pursuant to Section 2.05 of the Indenture.

 

                The Holder hereby represents and warrants that it (i) is not a
U.S. person and (ii) does not hold the above-referenced Regulation S Temporary
Book-Entry Note for the account or benefit of a U.S. person (other than a
distributor).  Terms in this sentence have the meanings given to them in
Regulation S under the Securities Act of 1933, as amended.

 

                This certificate and the statements contained herein are made
for your benefit and the benefit of the Paying Agent.

 

 

[Name of Holder]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C-4

 

FORM OF DEPOSITORY CERTIFICATE REGARDING INTEREST

 

[           ], as Paying Agent

[Address]

 

Re:          Series [  ] Floating Rate Secured Notes (the “Offered Notes”)
issued pursuant to the Series [  ] Supplement, dated as of [                
    }, [        ], between Willis Engine Securitization Trust (“WEST”) and
Deutsche Bank Trust Company Americas (the “Indenture Trustee”) to the Indenture,
dated as of August 9, 2005 and amended and restated as of December 13, 2007,
between WEST and the Indenture Trustee. (Capitalized terms used but not defined
herein shall have the meanings given to them in the Indenture.)

 

                This letter relates to $                       principal amount
of Series [    ] Notes that are held in the form of a beneficial interest in the
Regulation S Temporary Book-Entry Note (CUSIP No.     ) through [insert name of
Depository] by the undersigned (the “Holder”) in the name of [insert name of
Participant]. Certain Holders of the beneficial interests in such Regulation S
Temporary Book-Entry Note have requested the receipt of payment of interests
installments due and payable [on the applicable Payment Date] pursuant to
Section 2.05 of the Indenture.

 

                We have received from such Holders certifications to the effect
that they (i) are not U.S. persons and (ii) do not hold the above-referenced
Regulation S Temporary Book-Entry Note for the account or benefit of U.S.
persons (other than distributors). Terms in this sentence have the meanings
given to them in Regulation S under the Securities Act of 1933, as amended.

 

                Accordingly, the Holders of the beneficial interests in the
Regulation S Temporary Book-Entry Note are entitled to receive interest,
principal and premium, if any, in accordance with the terms of the Indenture in
the amount of $                    .

 

[Morgan Guaranty Trust Company of New York, Brussels Office, as Operator of the
Euroclear Clearance System] [Clearstream, société anonyme]

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C-5

 

FORM OF
TRANSFER CERTIFICATE FOR EXCHANGE OR
TRANSFER FROM 144A BOOK-ENTRY NOTE
TO REGULATION S BOOK-ENTRY NOTE

 

Deutsche Bank Trust Company Americas,

as Indenture Trustee and Note Registrar

[                                    ]

New York, New York [

]

 

Attention: [

]

 

 

 

Re:                               Series [       ] Floating Rate Secured Notes
(the “Offered Notes”) issued pursuant to the Series [     ] Supplement, dated as
of [                     ], [        ], between Willis Engine Securitization
Trust (“WEST”) and Deutsche Bank Trust Company Americas (the “Indenture
Trustee”) to the Indenture, dated as of August 9, 2005 and amended and restated
as of December 13, 2007 (as supplemented, the “Indenture”), between WEST and the
Indenture Trustee. (Capitalized terms used but not defined herein shall have the
meanings given to them in the Indenture.)

 

This letter relates to U.S. $                   principal amount of Offered
Notes that are held as a beneficial interest in the 144A Book-Entry Note (CUSIP
No.                   ) with DTC in the name of [insert name of transferor] (the
“Transferor”). The Transferor has requested an exchange or transfer of the
beneficial interest for an interest in the Regulation S Book-Entry Note (CUSIP
No.                   ) to be held with [Euroclear] [Clearstream] through DTC.

 

In connection with the request and in receipt of the Offered Notes, the
Transferor does hereby certify that the exchange or transfer has been effected
in accordance with the transfer restrictions set forth in the Indenture and the
Offered Notes and:

 

(a)           pursuant to and in accordance with Regulation S under the
Securities Act of 1933, as amended (the “Securities Act”), and accordingly the
Transferor does hereby certify that:

 

(i)            the offer of the Offered Notes was not made to a person in the
United States of America,

 

(ii)           either (A) at the time the buy order was originated, the
transferee was outside the United States of America or the Transferor and any
person acting on its behalf reasonably believed that the transferee was outside
the United States of America, or (B) the transaction was executed in, on or
through the facilities of a designated offshore securities market and neither
the Transferor nor any person acting on its behalf knows that the transaction
was pre-arranged with a buyer in the United States of America,

 

(iii)          no directed selling efforts have been made in contravention of
the requirements of Rule 903 or 904 of Regulation S, as applicable, and the
other

 

--------------------------------------------------------------------------------


 

conditions of Rule 903 or Rule 904 of Regulation S, as applicable, have been
satisfied and

 

(iv)          the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act, and

 

(b)           with respect to transfers made in reliance on Rule 144A under the
Securities Act, the Transferor does hereby certify that the Notes are being
transferred in a transaction permitted by Rule 144A under the Securities Act.

 

This certification and the statements contained herein are made for your benefit
and the benefit of WEST.

 

Dated:

[Insert name of Transferor]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C-6

 

FORM OF INITIAL PURCHASER EXCHANGE INSTRUCTIONS

 

Depository Trust Company

55 Water Street

50th Floor

New York, New York 10041

 

Re:                               Series [        ] Floating Rate Secured Notes
(the “Offered Notes”) issued pursuant to the Series [      ] Supplement, dated
as of [                   ], [        ], between Willis Engine Securitization
Trust (“WEST”) and Deutsche Bank Trust Company Americas (the “Indenture
Trustee”) to the Indenture, dated as of August 9, 2005 and amended and restated
as of December 13, 2007, between WEST and the Indenture Trustee. (Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.)

 

Pursuant to Section 2.07 of the Indenture, [insert name of an Initial Purchaser]
(the “Initial Purchaser”) hereby requests that $             aggregate principal
amount of the Offered Notes held by you for our account and represented by the
Regulation S Temporary Book-Entry Note (CUSIP No.                   ) be
exchanged for an equal principal amount represented by the 144A Book-Entry Note
(CUSIP No.                   ) to be held by you for our account.

 

Dated:

[insert name of the Initial Purchaser]

 

as Initial Purchaser

 

 

 

 

 

By:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C-7

 

FORM OF
CERTIFICATE TO BE GIVEN BY TRANSFEREE OF BENEFICIAL INTEREST IN A REGULATION S
TEMPORARY BOOK ENTRY NOTE

 

[Euroclear

151 Boulevard Jacqmain

B-1210 Brussels, Belgium]

 

[Clearstream Banking, société anonyme

f/k/a CedelBank, société anonyme

67 Boulevard Grand-Duchesse Charlotte

L-1331 Luxembourg]

 

Re:                               Series [         ] Floating Rate Secured Notes
(the “Offered Notes”) issued pursuant to the Series [       ] Supplement, dated
as of [                       ], [        ], between Willis Engine
Securitization Trust (“WEST”) and Deutsche Bank Trust Company Americas (the
“Indenture Trustee”) to the Indenture, dated as of August 9, 2005 and amended
and restated as of December 13, 2007, between WEST and the Indenture Trustee.

 

This is to certify that as of the date hereof, and except as set forth below,
for purposes of acquiring a beneficial interest in the Offered Notes, the
undersigned certifies that it is not a U.S. person (as defined in Rule 902 under
the Securities Act of 1933, as amended).

 

The undersigned undertakes to advise you promptly by tested telex on or prior to
the date on which you intend to submit your certification relating to the
Offered Notes held by you in which the undersigned intends to acquire a
beneficial interest in accordance with your operating procedures if any
applicable statement herein is not correct on such date. In the absence of any
such notification, it may be assumed that this certification applies as of such
date.

 

We understand that this certification is required in connection with certain
securities laws in the United States of America. If administrative or legal
proceedings are commenced or threatened in connection with which this
certification is or would be relevant, we irrevocably authorize you to produce
this certification or a copy thereof to any interested party in such
proceedings.

 

Dated:                                                                    By:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF INVESTMENT LETTER TO BE DELIVERED IN CONNECTION WITH TRANSFERS TO
NON-QIB ACCREDITED INVESTORS

 

                                  ,       

 

Deutsche Bank Trust Company Americas
60 Wall Street

MS NYC 60-2606

New York, New York 10005

 

Ladies and Gentlemen:

 

In connection with our proposed purchase of $                     of the
Series        Floating Rate Notes (the “Notes”) issued by Willis Engine
Securitization Trust (“WEST”), we confirm that:

 

                (i)            we have received a copy of the offering
memorandum (the “Offering Memorandum”) relating to the Notes and such other
information as we deem necessary in order to make our investment decision.  We
acknowledge that we have read and agree to the matters stated under the caption
“TRANSFER RESTRICTIONS” in such Offering memorandum, and the restrictions on
duplication or circulation of, or disclosure relating to, such Offering
Memorandum;

 

                (ii)           we understand that any subsequent transfer of the
Notes is subject to certain restrictions and conditions set forth in the
indenture relating to the Notes (the “Indenture”) and that any subsequent
transfer of the Notes is subject to certain restrictions and conditions set
forth under “TRANSFER RESTRICTIONS” in the Offering Memorandum and the
undersigned agree to be bound by, and not to resell, pledge or otherwise
transfer the Notes except in compliance with, such restrictions and conditions
and the Securities Act of 1933, as amended (the “Securities Act”);

 

                (iii)          we understand that the offer and sale of the
Notes have not been registered under the Securities Act, and that the Notes may
not be offered or sold except as permitted in the following sentence.    We
agree, on our own behalf and on behalf of any accounts for which we are acting
as hereinafter stated, that if we sell any Notes, we will do so only (A) to
WEST, (B) in accordance with Rule 144A under the Securities Act to a “qualified
institutional buyer” (as defined therein), (C) to an Institutional Accredited
Investor” (as defined below) that, prior to such transfer, furnishes to the
Trustee (as defined in the Offering Memorandum) (the   “Trustee”), a signed
letter containing certain representations and agreements relating to the
restrictions on transfer of the Notes (substantially in the form of this
letter), (D) in an offshore transaction in accordance with Rule 903 or Rule 904
of Regulation S under the Securities Act, (E) pursuant to the exemption from
registration provided by Rule 144 under the Securities Act (if available),
(F) pursuant to another applicable exemption from registration under the
Securities Act, provided we provide an opinion of counsel acceptable to WEST or
(G) pursuant to an effective registration statement under the Securities Act,
and we further agree to provide to any

 

--------------------------------------------------------------------------------


 

person purchasing any of the Notes from us a notice advising such purchaser that
resales of the Notes are restricted as stated herein;

 

(iv)          we (or any account for which we are exercising sole investment
discretion) are an “Institutional  Accredited Investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) and
have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of our investment in the Notes, and
we and any accounts for which are acting are each able to bear the economic risk
of our or its investment for an indefinite period of time;

 

(v)           we are acquiring Notes for or own account (or an account for which
we are exercising sole investment discretion) for investment and not with a view
to any distribution thereof in a transaction that would violate the Securities
Act or the securities laws of any state of the United States or any other
applicable jurisdiction; provided that the disposition of our property and the
property of any accounts (each of which is an Institutional Accredited Investor)
for which we are acting as fiduciary shall remain at all times within our
control;

 

(vi)          we represent and warrant with respect to any Notes that either
(i) no assets of a Plan (as defined in the Offering Memorandum) have been used
to purchase the Notes or (ii) one or more statutory or administrative exemptions
applies so that the use of such Plan assets to purchase and hold the Notes will
not constitute a non-exempt Prohibited Transaction (as defined in the Offering
Memorandum); and

 

(vii)         We understand that, on any proposed resale of any Notes, we will
be required to furnish to the Trustee and WEST such certifications, legal
opinions and other information as the Trustee and WEST may reasonably require to
confirm that the proposed sale complies with the foregoing restrictions. We
further understand that the Notes purchased by us will bear a legend
substantially to the foregoing effect.

 

                                                                Terms used in
this letter and not defined shall have the meanings assigned in the Offering
Memorandum.

 

WEST, the Initial Purchaser (as defined in the Offering Memorandum) and the
Trustee are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

Very truly yours,

 

 

By:

 

 

Name:

 

 

Title:

 

 

Address:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

CONCENTRATION LIMITS

 

 

 

Percentage of Aggregate Net
Book Value

Engine Type Concentration Limits

 

 

 

 

 

Single Engine type (except CFM56-7B)

 

***

 

 

 

CFM56-7B Engines

 

***

 

 

 

Single supported narrow body aircraft type

 

***

 

 

 

Single supported wide body aircraft type

 

***

 

 

 

Aggregated supported wide body aircraft type

 

***

 

 

 

Lessee Concentration Limit

 

 

 

 

 

Single lessee

 

***

 

 

 

Top 3 lessees

 

***

 

 

 

Lessee locations:

 

 

 

 

 

North America

 

***

 

 

 

South America

 

***

 

 

 

Western Europe

 

***

 

 

 

Eastern Europe

 

***

 

 

 

Africa/Middle East

 

***

 

 

 

Asia/Pacific

 

***

 

 

 

Any emerging country

 

***

 

 

 

Aggregate emerging country

 

***

 

 

 

Total below investment grade lessees domiciled in accession countries with
ownership rights not protected by insurance policy or recognition of rights
agreements

 

***

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Single below investment grade lessee domiciled in accession country with
ownership rights not protected by insurance policy or recognition of rights
agreements

 

***

 

 

 

Lease Maturity Concentration Limit

 

 

 

 

 

Leases maturing during any 12 consecutive months

 

***

 

--------------------------------------------------------------------------------

*** Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

PRI GUIDELINES

 

(a)

Prohibited Countries:

 

 

 

Burma

 

Cuba

 

Iran

 

Iraq

 

Libya

 

North Korea

 

Sudan

 

Syria

 

 

(b)

Countries with respect to which PRI must be procured:

 

Angola

 

Congo

 

Mongolia

Armenia

 

Equatorial Guinea

 

Niger

Azerbaijan

 

Eritrea

 

Sao Tome & Principe

Belarus

 

Ethiopia

 

Somalia

Benin

 

Grenada

 

Sudan

Bhutan

 

Kazakhstan

 

Syria

Cameroon

 

Kirbati

 

Turkmenistan

Cape Verde Islands

 

Kyrgistan

 

Uzbekistan

Chad

 

Liberia

 

 

Comoros

 

Moldova

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF MONTHLY REPORT

 

(i)  With respect to each Payment Date and for each of the Engine Acquisition
Account, Engine Replacement Account, Engine Reserve Account, Security Deposit
Account, Senior Restricted Cash Account, Junior Restricted Cash Account, Engine
Reserve Account, Security Deposit/Lessee-Funded Account and any other Account
specified by the Administrative Agent, the following information:

 

(a)                                  the balances on deposit in each such
Account on the Determination Date immediately preceding the prior Payment Date,

 

(b)                                 the aggregate amounts of deposits and
withdrawals from each such Account between such Determination Date and the
Determination Date immediately preceding the Payment Date,

 

(c)                                  the balances on deposit in each such
Account on the Determination Date immediately preceding such Payment Date, and

 

(d)                                 in the case of the Security
Deposit/Lessee-Funded Account, the amount of any segregated funds accounted for
in such account.

 

(ii)           With respect to each Payment Date, an analysis of activity in the
Expense Account since the preceding Determination Date

 

·                                          Balance in the Expense Account on the
prior Determination Date

·                                          Required Expense Amount transferred
to the Expense Account on the prior Payment Date, including information on the
WEST Expenses and  Ordinary Course Expenses, identifying any Significant
Operating Expense accruals

·                                          Aggregate payments made from the
Expense Account during the period between prior Determination Date and the
relevant Determination Date, including information on WEST Expenses and Ordinary
Course Expenses, identifying any Significant Operating Expenses

·                                          Balance in Expense Account on
relevant Determination Date

·                                          The amount of the Required Expense
Reserve included in such Balance

 

(iii)          With respect to each Payment Date, an analysis of activity in the
Collections Account since preceding Determination Date

 

(a)                                  Account Activity

 

·                                          Balance in Collections Account on
preceding Determination Date

·                                          Collections during period beginning
on the preceding Determination Date and ending on the applicable Determination
Date

·                                          Transfers between the Security
Deposit Account and the Collections Account, including transfers on the prior
Payment Date

 

--------------------------------------------------------------------------------


 

·                  Transfers between the Engine Reserve Account and the
Collections Account, including transfers on the prior Payment Date

·                  Total disbursements to Series Accounts on the prior Payment
Date

·                  Hedge Payments paid and/or received on and since the prior
Payment Date including Hedge Termination Payments

·                  Transfers to be made to and from Collections Account during
the period beginning on the Determination Date and ending on the Payment Date

·                  Transfers of Collections Loans on the prior Payment Date

 

(b)                                 Available Collections Amount for such
Payment Date, including all amounts transferred to Collections Account during
the period beginning on the Determination Date and through and including the
current Payment Date, including any Collections Loans made on such Payment Date

 

(iv)                              With respect to each Payment Date and any
other distribution date, the payments to be made on each Series for the current
Payment Date (as applicable)

 

(a)                                  Floating Rate Notes (by Series) – Payment
Date

 

(1)                                  Interest

 

·                  One-Month LIBOR for the Interest Accrual Period ending on the
Payment Date

·                  Applicable interest rate for the Interest Accrual Period
ending on the Payment Date

·                  Stated Interest Amount for Series A Notes

·                  Base Interest Amount for Series B Notes

·                  Supplemental Interest Amount for Series B Notes

·                  Conversion Step-Up Interest, if any

·                  Additional Interest, if any

·                  Commitment Fees, if any

 

(2)                                  Principal

 

·                  Opening Outstanding Principal Balance

·                  Minimum Principal Payment Amounts for Series A Notes

·                  Scheduled Principal Payment Amounts for Series A Notes and
Series B Notes

·                  Series A and Series B Supplemental Principal Payment Amounts

·                  Outstanding Principal Balance after all payments of principal
on Payment Date

 

(b)                                 Fixed Rate Notes (by Series)

 

(1)                                  Interest

 

·                  Applicable interest rate

 

--------------------------------------------------------------------------------


 

·                  Stated Interest Amount for Series A Notes

·                  Base Interest Amount for Series B Notes

·                  Supplemental Interest Amount for Series B Notes

·                  Conversion Step-Up Interest, if any

·                  Additional Interest, if any

·                  Commitment Fees, if any

 

(2)                                  Principal

 

·                  Opening Outstanding Principal Balance

·                  Minimum Principal Payment Amounts for Series A Notes

·                  Scheduled Principal Payment Amounts for Series A Notes and
Series B Notes

·                  Supplemental Principal Payment Amounts

·                  Outstanding Principal Balance after all payments of principal
on Payment Date

 

(c)                                  Redemption Date

 

(1)                                  Interest

 

·                  Applicable interest rate

·                  Stated Interest Amount for Series A Notes

·                  Base Interest Amount for Series B Notes

 

(2)                                  Principal

 

·                  Redemption Amount

·                  Redemption Price

·                  Redemption Premium, if any

 

(v)                                 With respect to each Payment Date, the
following information with respect to Permitted Engine Dispositions, Permitted
Engine Acquisitions and Discretionary and Mandatory Engine Modifications during
period between prior Determination Date and relevant Determination Date

 

·                  Identification of Engines subject to Permitted Engine
Dispositions

·                  Cost of all Discretionary Engine Modifications

·                  Cost of all Mandatory Engine Modifications

·                  Pending or completed Replacement Exchanges during  such
period

 

(vi)                              With respect to each Payment Date, the Maximum
Borrowing Base, the Senior Borrowing Base and the Junior Borrowing Base during
the period beginning on the day after the prior Payment Date and ending on the
current Payment Date and the amounts of any advances in respect of the Warehouse
Notes and whether such advances (a) are to be deposited in the Engine
Acquisition Account and used to

 

--------------------------------------------------------------------------------


 

fund the acquisition of Additional Engines or the cost of Discretionary Engine
Modifications or (b) are to be deposited in the Collections Account as
Collections Loans and added to the Available Collections Amount for the current
Payment Date.

 

(vii)                           With respect to the Collection Period ending on
the immediately preceding Determination Date

 

·                  a discussion of any significant developments affecting WEST
in period

·                  an updated description of the Engines then in the portfolio
(showing Engine acquisitions and sales by WEST during the preceding month) and
the related leases and lessees, in substantially the same form as the following
tables, respectively, in the following sections of the Offering Memorandum
relating to the Series 2005-A1 Term Notes, dated July 28, 2005: “The Engines in
the Initial Portfolio – Appraisers’ Report” and the first table in “Initial
Leases – Initial Lessees.”

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF ANNUAL REPORT

 

With respect to any Series of Notes, a statement setting forth the sum of all
interest (including the Conversion Step-Up Interest, Additional Interest and
Supplemental Interest) paid to each Holder of such Series for the most recent
calendar year ending prior to the year in which the Annual Report is furnished,
or, in the event a Person was a Holder of record of any Series during only a
portion of such calendar year, for the applicable portion of such calendar year.

 

In addition, the following information shall be provided:

 

(i)                                     audited financial statements of WEST for
such calendar year;

 

(ii)                                  a statement of the Engines off-lease due
to any repossession during such calendar year;

 

(iii)                               a comparison of actual against expected
principal payments on the Notes during such calendar year; and

 

(iv)                              a comparison of WEST’s performance to the
Annual Budget and a statement setting forth an analysis of Collections Account
activity, each for such calendar year.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

INSURANCE PROVISION

 

MINIMUM COVERAGE AMOUNTS

 

1.                                       Hull Insurance:  With respect to any
Engine, hull insurance shall be maintained by the Lessee and, to the extent such
hull insurance is not maintained by Lessee, WEST shall maintain contingent hull
insurance coverage, in each case, in an amount at least equal to Adjusted
Borrowing Value for such Engine; provided, however, that in the event that an
agreement with respect to hull insurance cannot be reached with any particular
Lessee pursuant to which such Lessee will pay the premiums to procure such
insurance in amounts consistent with the foregoing, hull insurance shall be
procured by the Servicer on behalf of WEST in an amount equal to the amount set
forth above, at the expense of WEST.  Parts, if any, shall be insured on the
basis of their replacement cost under similar circumstances.

 

2.                                       Liability Insurance:  Liability
insurance shall be maintained by the Lessee and, to the extent such liability
insurance is not maintained by the Lessee, WEST shall maintain contingent
liability insurance coverage, in each case, for each Engine and occurrence in an
amount consistent with the reasonable commercial practices of leading
international aircraft engine operating lessors.

 

3.                                       Insurance Deductibles

 

(a)                                  Deductibles and self-insurance for Engines
subject to a Lease may be maintained in an amount pursuant to deductible and
self-insurance arrangements (taking into account, inter alia, the
creditworthiness and experience of the Lessee, the type of aircraft engine and
market practices in the aircraft engine insurance industry generally) consistent
with the Servicer’s commercially reasonable practices for its own aircraft
engines.

 

(b)                                 Deductibles for Engines off-lease shall be
maintained in respect of any one occurrence in respect of such Engines in an
amount consistent with the Servicer’s commercially reasonable practice for its
own aircraft engines with any difference between such amount and $500,000 (or
such other amount as WEST may direct in writing from time to time), taking into
account any deductible insurance procured, to be notified to WEST by the
Servicer.

 

4.                                       Other Insurance Matters:  Apart from
the matters set forth above, the coverage and terms of any insurance with
respect to any Engine not subject to a Lease, shall be substantially consistent
with the reasonable commercial practices of the Servicer with respect to its own
aircraft engines.

 

5.                                       Additional Insureds:  Any insurance
arrangements entered into with respect to any Engine shall include as named
insureds the Indenture Trustee and such persons as are reasonably requested by
WEST.

 

6.                                       Currencies:  All amounts payable under
any insurance policy shall be denominated in U.S. dollar terms.

 

--------------------------------------------------------------------------------


 

7.                                       Availability:  The insurance guidelines
set forth herein are subject to such insurance being generally available in the
relevant insurance market at commercially reasonable rates from time to time.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

CORE LEASE PROVISIONS

 

Each Lease of an Engine with a Lessee shall comply with the following
requirements:

 

1)              The Lessee is obligated to comply with maintenance, return,
alteration and replacement conditions typically found in financings and leases
for aircraft engines and as necessary to maintain such Engine’s serviceability
status pursuant to the Applicable Law.

 

2)              The Lessee is obligated to provide liability insurance, aircraft
hull insurance covering all risks, ground and flight, engine coverage for
damage/loss of Engine, and war risk insurance (including the risk of
confiscation and requisition by any government), and the Indenture Trustee and
Security Trustee are named as additional insureds and the Security Trustee is
named as sole loss payee.

 

3)              The Lease requires that such Engine be kept and operated in
locations covered by the requisite insurance and must not be flown or
transported to any airport or country in violation of United States laws.

 

4)              Any fixed price purchase option must provide for a net purchase
price not less than the projected Adjusted Borrowing Value of such Engine as of
the date the option is exercisable.

 

5)              The Lease must be triple net, non-cancelable and contain a
customary “hell or high water” clause under which the Lessee is unconditionally
obligated to make all Lease Payments without any right of setoff for liabilities
of the Lessor due to the Lessee.

 

6)              The Lease must contain limitations on the ability of the Lessee
to sublease such Engine or otherwise surrender possession of such Engine to
other parties consistent with the requirements of this Indenture.

 

7)              The Lease shall not contain any provisions inconsistent with the
obligations of WEST under this Indenture.

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

REQUIRED ACQUISITION AGREEMENT TERMS

 

1)                                      Customary representations and warranties
as to the title in the asset, free and clear of any Encumbrances, and if the
seller is an Affiliate of WEST, that any Lease of an Engine is valid, binding
and enforceable

 

2)                                      Condition to acquisition that all
recordations and filings necessary to establish clear title in acquiring WEST
Group Member be satisfied before transfer to such WEST Group Member

 

3)                                      Agreement of seller not to file
insolvency petition against WEST or any WEST Subsidiary

 

4)                                      In the acquisition of an Engine,
customary cross-indemnification for event occurring before (by the seller) and
after (by the buyer) the closing of the acquisition

 

--------------------------------------------------------------------------------